Exhibit 10.9(b)
LOAN AND SECURITY AGREEMENT
by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent and LC Issuer,
WELLS FARGO CAPITAL FINANCE, LLC
JPMORGAN SECURITIES, INC.
as Joint Lead Arrangers and Joint Bookrunners
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
PNC BANK, NATIONAL ASSOCIATION,
as Documentation Agent,
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as Lenders,
and
ULTA SALON, COSMETICS & FRAGRANCE, INC.
as Borrower
Dated: as of August 31, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1. DEFINITIONS
    1  
 
       
SECTION 2. CREDIT FACILITIES
    19  
 
       
2.1. Revolving Loans
    19  
2.2. Letter of Credit Accommodations
    20  
2.3. Availability Reserves
    25  
2.4. Commitments
    26  
2.5. Swing Line Facility
    26  
 
       
SECTION 3. INTEREST AND FEES
    28  
 
       
3.1. Interest
    28  
3.2. Other Fees
    29  
3.3. Changes in Laws and Increased Costs of Loans
    30  
 
       
SECTION 4. CONDITIONS PRECEDENT
    31  
 
       
4.1. Conditions Precedent to Initial Loans and Letter of Credit Accommodations
    31  
4.2. Conditions Precedent to All Loans and Letter of Credit Accommodations
    32  
 
       
SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST
    33  
 
       
5.1. Grant of Security Interest
    33  
5.2. Exception from Security Interest
    34  
5.3. Perfection of Security Interest
    35  
 
       
SECTION 6. COLLECTION AND ADMINISTRATION
    39  
 
       
6.1. Borrower’s Loan Account
    39  
6.2. Statements
    39  
6.3. Collection of Accounts
    40  
6.4. Payments
    43  
6.5. Authorization to Make Loans
    44  
6.6. Use of Proceeds
    45  
6.7. Pro Rata Treatment
    45  
6.8. Sharing of Payments, Etc.
    45  
6.9. Settlement Procedures
    46  
 
       
SECTION 7. COLLATERAL REPORTING AND COLLATERAL COVENANTS
    47  
 
       
7.1. Collateral Reporting
    47  
7.2. Accounts Covenants
    47  
7.3. Inventory Covenants
    49  
7.4. Power of Attorney
    50  

i



--------------------------------------------------------------------------------



 



         
7.5. Right to Cure
    51  
7.6. Access to Premises
    51  
 
       
SECTION 8. REPRESENTATIONS AND WARRANTIES
    52  
 
       
8.1. Corporate Existence; Power and Authority
    52  
8.2. Name; State of Organization; Chief Executive Office; Collateral Locations
    52  
8.3. Financial Statements; No Material Adverse Change
    53  
8.4. Priority of Liens; Title to Properties
    53  
8.5. Tax Returns
    53  
8.6. Litigation
    54  
8.7. Compliance with Other Agreements and Applicable Laws
    54  
8.8. Environmental Compliance
    55  
8.9. Credit Card Agreements
    55  
8.10. Employee Benefits
    56  
8.11. Bank Accounts
    57  
8.12. Regulation U
    57  
8.13. Investment Company Act
    57  
8.14. OFAC
    57  
8.15. Accuracy and Completeness of Information
    57  
8.16. Survival of Warranties; Cumulative
    57  
 
       
SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS
    58  
 
       
9.1. Maintenance of Existence
    58  
9.2. New Collateral Locations
    58  
9.3. Compliance with Laws, Regulations, Etc.
    59  
9.4. Payment of Taxes and Claims
    60  
9.5. Insurance
    60  
9.6. Financial Statements and Other Information
    61  
9.7. Sale of Assets, Consolidation, Merger, Dissolution, Etc.
    62  
9.8. Encumbrances
    63  
9.9. Indebtedness
    64  
9.10. Loans, Investments, Etc.
    67  
9.11. Dividends and Redemptions
    69  
9.12. Transactions with Affiliates
    70  
9.13. Credit Card Agreements
    70  
9.14. Adjusted Tangible Net Worth
    71  
9.15. Compliance with ERISA
    71  
9.16. Costs and Expenses
    71  
9.17. Further Assurances
    72  
 
       
SECTION 10. EVENTS OF DEFAULT AND REMEDIES
    72  
 
       
10.1. Events of Default
    72  
10.2. Remedies
    74  

ii



--------------------------------------------------------------------------------



 



         
SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
    77  
 
       
11.1. Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver
    77  
11.2. Waiver of Notices
    78  
11.3. Amendments and Waivers
    78  
11.4. Waiver of Counterclaims
    80  
11.5. Indemnification
    80  
 
       
SECTION 12. THE AGENTS
    80  
 
       
12.1. Appointment, Powers and Immunities
    80  
12.2. Reliance by Agents
    81  
12.3. Events of Default
    81  
12.4. Wells in its Individual Capacity
    82  
12.5. Indemnification
    82  
12.6. Non-Reliance on Agents and Other Lenders
    83  
12.7. Failure to Act
    83  
12.8. Additional Loans
    83  
12.9. Concerning the Collateral and the Related Financing Agreements
    84  
12.10. Field Audit, Examination Reports and other Information; Disclaimer by
Lenders
    84  
12.11. Collateral Matters
    85  
12.12. Agency for Perfection
    86  
12.13. Successor Agent
    87  
12.14. Hedging Agreements
    87  
12.15. Other Agents; Arrangers and Managers
    89  
 
       
SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS
    90  
 
       
13.1. Term
    90  
13.2. Interpretative Provisions
    90  
13.3. Notices
    92  
13.4. Partial Invalidity
    92  
13.5. Successors
    93  
13.6. Assignments; Participations
    93  
13.7. Confidentiality
    97  
13.8. Entire Agreement
    98  
13.9. Counterparts, Etc.
    98  
13.10. Customer Identification — USA Patriot Act Notice
    99  

iii



--------------------------------------------------------------------------------



 



INDEX TO
EXHIBITS AND SCHEDULES

     
Exhibit A
  Assignment and Acceptance
 
   
Exhibit B
  Information Certificate
 
   
Exhibit C
  Form of Swap Acknowledgment Agreement
 
   
Exhibit D
  Notice of Conversion/Continuation
 
   
Exhibit E
  Closing Checklist
 
   
Exhibit F
  Notice of Borrowing
 
   
Exhibit G
  Reserved
 
   
Exhibit H
  Reserved
 
   
Exhibit I
  Form of Borrowing Base Certificate
 
   
Exhibit J
  Investment Policy
 
   
Exhibit K
  Form of Credit Card Notification
 
   
Schedule I
  Loan Commitments
 
   
Schedule II
  Cash Management Services and Bank Products

iv



--------------------------------------------------------------------------------



 



Exhibit 10.9(b)
LOAN AND SECURITY AGREEMENT
     This Loan and Security Agreement (as amended, restated or otherwise
modified from time to time, the “Agreement”) dated as of August 31, 2010 is
entered into by and among ULTA SALON, COSMETICS & FRAGRANCE, INC., a Delaware
corporation (“Borrower”), the financial institutions from time to time parties
hereto as lenders (“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacities as administrative agent for Lenders (“Administrative Agent”), as
collateral agent for Lenders (“Collateral Agent,”) and in its individual
capacity, (“Wells Fargo”), WELLS FARGO BANK NATIONAL ASSOCIATION, as LC Issuer
(“LC Issuer”) and JPMORGAN CHASE BANK, N.A., in its capacity as Syndication
Agent (“Syndication Agent”); and PNC BANK, NATIONAL ASSOCIATION, in its capacity
as documentation agent for Lenders (“Documentation Agent”) and in its individual
capacity (“PNC”).
W I T N E S S E T H:
     WHEREAS, Borrower, Wachovia Capital Finance Corporation, (f/k/a Congress
Financial Corporation (Central) and individually, “Wachovia”), as agent, and
each of Wachovia and Bank of America, N.A. (as successor to LaSalle National
Bank, National Association) (“Bank of America”), individually are each party to
that certain Loan and Security Agreement dated as of May 29, 1997 (the “1997
Loan Agreement”) which was amended and restated by that certain Amended and
Restated Loan and Security Agreement dated as of December 20, 2001 (as amended
or otherwise modified prior to May 31, 2005, the “2001 Loan Agreement”), and
which was further amended by the Second Amended and Restated Loan and Security
Agreement dated as of May 31, 2005 (as amended or otherwise modified prior to
June 29, 2007, the “2005 Loan Agreement” and which was further amended by that
certain Third Amended and Restated Loan and Security Agreement dated as of
June 29, 2007 (as amended or otherwise modified prior to the date hereof, the
“2007 Loan Agreement” and, collectively with the 1997 Loan Agreement, the 2001
Loan Agreement and the 2005 Loan Agreement, the “Prior Loan Agreements”),
pursuant to which, among other things, the lenders thereunder made available to
Borrower various secured financings; and
          WHEREAS, Borrower, has determined that it will terminate the Prior
Loan Agreements and subject to the terms and conditions set forth herein,
replace the financing under the 2007 Loan Agreement with a new credit facility
as evidence hereby;
          NOW, THEREFORE, in consideration of the mutual conditions and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
SECTION 1. DEFINITIONS
          For purposes of this Agreement, the following terms shall have the
respective meanings given to them below:
          1.1. “Accounts” shall mean all present and future rights of Borrower
to payment of a monetary obligation, whether or not earned by performance, which
is not evidenced by chattel paper or an instrument, (a) for property that has
been or is to be sold,

 



--------------------------------------------------------------------------------



 



leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card.
          1.2. “Adjusted LIBO Rate” means:
     (a) for any Interest Period with respect to any LIBO Rate Loan, an interest
rate per annum (rounded upwards, if necessary, to the next 1/100 of one percent)
equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; and
     (b) for any interest rate calculation with respect to any Prime Rate Loan,
an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of
one percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.
     The Adjusted LIBO Rate will be adjusted automatically as of the effective
date of any change in the Statutory Reserve Rate.
          1.3. “Adjusted Tangible Net Worth” shall mean as to any Person, at any
time, in accordance with GAAP (except as otherwise specifically set forth
below), on a consolidated basis for such Person and its subsidiaries (if any),
the amount equal to the sum of (a) the difference between: (i) the aggregate net
book value of all assets of such Person and its subsidiaries (excluding the book
value of goodwill, non-competition agreements, patents, trademarks, copyrights,
licenses and other intangible assets), calculating the book value of inventory
for this purpose principally on an average cost basis, after deducting from such
book values all appropriate reserves in accordance with GAAP (including all
reserves for doubtful receivables, obsolescence, depreciation and amortization)
and (ii) the aggregate amount of the indebtedness and other liabilities of such
Person and its subsidiaries (including tax and other proper accruals) included
on the balance sheet of such person in accordance with GAAP, plus
(b) indebtedness of such Person and its subsidiaries which is subordinated in
right of payment to the full and final payment of all of the Obligations on
terms and conditions acceptable to Administrative Agent.
          1.4. “Affiliate” shall mean, with respect to a specified Person, any
other Person which directly or indirectly, through one or more intermediaries,
controls or is controlled by or is under common control with such Person, and
without limiting the generality of the foregoing, includes (a) any Person which
beneficially owns or holds ten (10%) percent or more of any class of Voting
Stock of such Person or other equity interests in such Person, (b) any Person of
which such Person beneficially owns or holds ten (10%) percent or more of any
class of Voting Stock or in which such Person beneficially owns or holds ten
(10%) percent or more of the equity interests and (c) any director or executive
officer of such Person. For the purposes of this definition, the term “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by agreement or otherwise.

2



--------------------------------------------------------------------------------



 



          1.5. “Agents” shall mean each of Administrative Agent and Collateral
Agent, or each such entity as the context so provides and any successor agents
hereunder.
          1.6. “Armored Car Companies” shall mean, collectively, the armored car
services companies set forth on Schedule 6.3 of the Information Certificate or
any other armored car service selected by Borrower after the date hereof which
is reasonably acceptable to Administrative Agent.
          1.7. “Assignment and Acceptance” shall mean an Assignment and
Acceptance substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to the Administrative Agent in connection
with an assignment described under Section 13.6 hereof to the extent such
assignment is not otherwise prohibited as between or among the Lenders.
          1.8. “Availability Reserves” shall have the meaning set forth in
Section 2.3 hereof.
          1.9. “Bank Products” means any services or facilities provided to the
Borrower by a Lender or any of its Affiliates (but excluding Cash Management
Services) on account of (a) Swap Contracts, (b) purchase cards, (c) merchant
services constituting a line of credit (d) factoring, (e) commercial credit
cards, and (f) leasing.
          1.10. “Bank Product Reserves” means, if and only to the extent
disclosed to the Administrative Agent in writing, such reserves as the Lender
(or its Affiliate) providing a Bank Product and the Borrower agree in writing
from time to time to reflect the liabilities and obligations of the Borrower
with respect to such Bank Products then provided or outstanding.
          1.11. “Blocked Accounts” shall have the meaning set forth in
Section 6.3 hereof.
          1.12. “Business Day” shall mean any day other than a Saturday, Sunday,
or other day on which commercial banks are authorized or required to close under
the laws of the State of New York, Illinois or the State of North Carolina, and
a day on which Administrative Agent is open for the transaction of business,
except that if a determination of a Business Day shall relate to any LIBO Rate
Loans, the term Business Day shall also exclude any day on which banks are
closed for dealings in dollar deposits in the London interbank market or other
applicable LIBO Rate market.
          1.13. “Capital Stock” shall mean, with respect to any Person, any and
all shares, interests, participations or other equivalents (however designated)
of such Person’s capital stock or partnership, limited liability company or
other equity interests at any time outstanding, and any and all rights, warrants
or options exchangeable for or convertible into such capital stock or other
interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).
          1.14. “Cash Equivalents” shall mean, at any time, investments
consistent with the Borrower’s investment policy attached hereto as Exhibit J,
as such Exhibit may be modified from time to time with the prior written consent
of the Administrative Agent (not to be

3



--------------------------------------------------------------------------------



 



unreasonably withheld), to the extent such investment policy is modified by the
Borrower’s board of directors.
          1.15. “Cash Management Reserves” means, if and only to the extent
disclosed to the Administrative Agent in writing, such reserves as the Lender
(or its Affiliate) providing Cash Management Services and the Borrower agree in
writing from time to time to reflect the liabilities and obligations of the
Borrower with respect to such Cash Management Services then provided or
outstanding.
          1.16. “Cash Management Services” means any one or more of the
following types or services or facilities provided to the Borrower by a Lender
or any of its Affiliates: (a) ACH transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit or debit cards, (e) credit card processing
services, (f) purchase cards and (g) merchant services not constituting a Bank
Product.
          1.17. “Change of Control” shall be deemed to have occurred if an event
or series of events (whether a stock purchase, amalgamation, merger,
consolidation or other business combination or otherwise) shall have occurred by
which any Person or Group (as such term is used in Sections 14(d)(2) and
13(d)(3), respectively, of the Securities Exchange Act) other than any of the
Permitted Holders is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act) directly or indirectly of thirty-five percent
(35%) or more of the combined voting power of the then outstanding securities of
Borrower ordinarily (and apart from rights accruing under certain circumstances)
having the right to vote in election of directors or (b) a majority of the Board
of Directors of Borrower over a one (1) year period shall have replaced the
directors who constituted the Board of Directors at the beginning of such period
other than directors whose nominations for election by the stockholders of
Borrower was approved by such Board of Directors).
          1.18. “Closing Date” shall mean August 30, 2010.
          1.19. “Code” shall mean the Internal Revenue Code of 1986, as the same
now exists or may from time to time hereafter be amended, modified, recodified
or supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
          1.20. “Collateral” shall have the meaning set forth in Section 5
hereof.
          1.21. “Collateral Access Agreement” shall mean an agreement in
writing, in form and substance satisfactory to Agents, from any lessor of
premises to Borrower, or any other person to whom any Collateral (including
Inventory, Equipment, bills of lading or other documents of title) is consigned
or who has custody, control or possession of any such Collateral or is otherwise
the owner or operator of any premises on which any of such Collateral is
located, pursuant to which such lessor, consignee or other person, inter alia,
acknowledges the first priority security interest of Collateral Agent in such
Collateral, agrees to waive any and all claims such lessor, consignee or other
person may, at any time, have against such Collateral, whether for processing,
storage or otherwise, and agrees to permit Collateral Agent access to, and the
right to remain on, the premises of such lessor, consignee or other person so as
to

4



--------------------------------------------------------------------------------



 



exercise Collateral Agent’s rights and remedies and otherwise deal with such
Collateral and, in the case of any consignee or other person who at any time has
custody, control or possession of any Collateral, acknowledges that it holds and
will hold possession of the Collateral for the benefit of Collateral Agent and
agrees to follow all instructions of Collateral Agent with respect thereto.
          1.22. “Commitments” shall mean, as to any Lender, the aggregate
commitment of such Lender to make Loans or to incur Letter of Credit Obligations
in the maximum principal amounts set forth on Schedule I hereto next to such
Lender’s name or on the Assignment and Acceptance Agreement pursuant to which
such Lender became a Lender hereunder in accordance with the provisions of
Section 13.6 hereof, as such amount may be adjusted, if at all, in accordance
with this Agreement.
          1.23. “Control Event” shall mean any of the following: (a) an Event of
Default has occurred and is continuing; or (b) Excess Availability is less than
forty percent (40%) of the lesser of (i) the amount of the Loans available to
Borrower as of such time based on the formula set forth in Section 2.1(a) hereof
or (ii) the Maximum Credit for ten (10) consecutive Business Days; or (c) Excess
Availability at any time is less than thirty percent (30%) of the lesser of (i)
the amount of the Loans available to Borrower as of such time based on the
formula set forth in Section 2.1(a) hereof or (ii) the Maximum Credit.
          1.24. “Cost” shall mean, as to the Inventory as of any date, the cost
of such Inventory as of such date, determined principally on the average cost
basis in accordance with GAAP.
          1.25. “Credit Card Agreements” shall mean all agreements now or
hereafter entered into by Borrower any Credit Card Issuer or any Credit Card
Processor, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, including, but not
limited to, the agreements listed and schedules of terms listed on Schedule 8.9
to the Information Certificate.
          1.26. “Credit Card Issuer” shall mean any person (other than Borrower)
who issues or whose members issue credit cards, including, without limitation,
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche and
other non-bank credit or debit cards, including, without limitation, credit
cards issued by or through American Express Travel Related Services Company,
Inc. and Novus Services, Inc.
          1.27. “Credit Card Notifications” shall mean, individually and
collectively, notifications in the form of Exhibit K furnished to Credit Card
Processors notifying such Credit Card Processors of the Collateral Agent’s first
priority security interest in the monies due or to becomes due to the Borrower
(including, without limitation, credits and reserves) under the Credit Card
Agreements and furnishing instructions for the transfer of such monies to a
Blocked Account,.

5



--------------------------------------------------------------------------------



 



          1.28. “Credit Card Processor” shall mean any servicing or processing
agent or any factor or financial intermediary who facilitates, services,
processes or manages the credit authorization, billing transfer and/or payment
procedures with respect to any of Borrower’s sales transactions involving credit
card or debit card purchases by customers using credit cards or debit cards
issued by any Credit Card Issuer (including, but not limited to, First Data
Merchant Services Corporation).
          1.29. “Credit Facilities” shall mean the Loans and Letter of Credit
Accommodations provided to or for the benefit of Borrower pursuant to
Sections 2.1 and 2.2.
          1.30. “Default” shall mean an act, condition or event which with
notice or passage of time or both would constitute an Event of Default.
          1.31. “Defaulting Lender” shall have the meaning set forth in
Section 12.15 hereof.
          1.32. “Deposit Account Control Agreement” shall mean an agreement in
writing, in form and substance satisfactory to Agents, by and among Agents,
Borrower and any bank at which any deposit account of Borrower is at any time
maintained which provides that such bank will comply with instructions
originated by the Agents directing disposition of the funds in the deposit
account without further consent by Borrower and such other terms and conditions
as Agents may require, including as to any such agreement with respect to any
Blocked Account, providing that all items received or deposited in the Blocked
Accounts are the property of Collateral Agent, that the bank has no lien upon,
or right to setoff against, the Blocked Accounts, the items received for deposit
therein, or the funds from time to time on deposit therein and that the bank
will wire, or otherwise transfer, in immediately available funds, on a daily
basis to the Payment Account all funds received or deposited into the Blocked
Accounts.
          1.33. “Deteriorating Lender” means any Defaulting Lender or any Lender
as to which (a) the LC Issuer or the Swing Line Lender has a good faith belief
that such Lender has defaulted in fulfilling its obligations under one or more
other syndicated credit facilities, or (b) a Person that controls such Lender
has been deemed insolvent or become the subject of a bankruptcy, insolvency or
similar proceeding.
          1.34. “Eligible Inventory” shall mean Inventory consisting of finished
goods held for resale in the ordinary course of the business of Borrower that
are acceptable to Agents based on the criteria set forth below. In general,
Eligible Inventory shall not include (a) packaging and shipping materials;
(b) supplies used or consumed in Borrower’s business; (c) Inventory at premises
other than those owned, controlled or leased by Borrower, provided that for
Inventory at any new locations which the Borrower leases after the date hereof
(i) consisting of distribution centers or warehouses or (ii) in Virginia,
Pennsylvania, Washington and such other states in which a landlord’s claim for
rent may have priority over the Lien of the Collateral Agent in any of the
Collateral (A) Agents shall have received a Landlord Agreement duly authorized,
executed and delivered by the owner and lessor of such premises or (B) if Agents
have not received such Landlord Agreement, then Agents shall have established an
Availability Reserve in respect of amounts due or to become due to the owner and
lessor of such retail store location (without

6



--------------------------------------------------------------------------------



 



limiting any other rights and remedies of Agents under this Agreement or under
the other Financing Agreements with respect to the establishment of Availability
Reserves or otherwise) and after giving effect to such Availability Reserves,
there is Excess Availability; provided, that, (1) Borrower shall use its best
efforts to obtain the Landlord Agreement with respect to each such new location,
and (2) the Availability Reserves established pursuant to this Section shall not
exceed at any time (x) one (1.0) times the basic monthly rent payable to such
owners and lessors of such leased locations plus (y) amounts, if any, then
outstanding and unpaid owed by Borrower to such owners and lessors, provided,
that, such limitation on the amount of the Availability Reserves pursuant to
this Section shall only apply so long as: (aa) no Default or Event of Default
shall exist or have occurred, (bb) Borrower or Agents shall not have received
notice of any default or event of default under the lease with respect to such
retail store location and (cc) Agents shall have received evidence, in form and
substance satisfactory to the Agents, that Borrower has not granted to the owner
and lessor a security interest in or lien upon any assets of Borrower; and
(3) for clarity, the Borrower shall not be obligated to obtain any such Landlord
Agreements for distribution centers, warehouses or store locations existing on
the date hereof, (d) Inventory subject to a security interest or lien in favor
of any person other than Collateral Agent except those permitted in this
Agreement; (e) bill and hold goods; (f) unserviceable, obsolete or slow moving
Inventory; (g) Inventory which is not subject to the first priority, valid and
perfected security interest of Collateral Agent. (h) damaged and/or defective
Inventory (i) returned Inventory that is not held for resale; (j) Inventory to
be returned to vendors; (k) Inventory subject to deposits made by customers for
sales of Inventory that has not been delivered; (1) Inventory held after the
applicable expiration date thereof; (m) samples (except to the extent approved
from time to time by Agents) and (n) Inventory purchased or sold on consignment.
General criteria for Eligible Inventory may be established and revised from time
to time by Agents in good faith based on an event, condition or other
circumstance arising after the date hereof, or existing on the date hereof to
the extent neither Agent has any notice thereof in writing from either Borrower
or any inventory appraiser, which adversely affects or could reasonably be
expected to adversely affect the Inventory in any material respect in the good
faith determination of Agents. Any Inventory which is not Eligible Inventory
shall nevertheless be part of the Collateral.
          1.35. “Eligible Letter of Credit Inventory” means, as of any date of
determination (without duplication of other Eligible Inventory), Inventory:
     (a) which has been delivered to a carrier in a foreign port or foreign
airport for receipt by the Borrower in the United States within sixty (60) days
of the date of determination, but which has not yet been received by the
Borrower;
     (b) the purchase order for which is in the name of the Borrower, title has
passed to the Borrower and the purchase of which is supported by a Letter of
Credit Accommodation made under this Agreement having an initial expiry, subject
to the proviso hereto, within 120 days after the date of initial issuance of
such Letter of Credit Accommodation;
     (c) except as otherwise agreed by the Agents, for which the Borrower is
designated as “shipper” and/or consignor and the document of title or waybill
reflects the

7



--------------------------------------------------------------------------------



 



Borrower as consignee (along with delivery to the Borrower or its customs broker
of the documents of title, to the extent applicable, with respect thereto);
     (d) as to which an Agent has control over the documents of title, to the
extent applicable, which evidence ownership of the subject Inventory;
     (e) which is insured in accordance with the provisions of this Agreement
and the other Financing Agreements, including, without limitation marine cargo
insurance;
     (f) except as otherwise agreed by the Agents, as to which an agreement with
any Person providing freight, warehousing and consolidation services to the
Borrower has been executed and delivered in favor of the Agents, and
     (g) which otherwise is not excluded from the definition of Eligible
Inventory;
          provided that the Administrative Agent may, upon notice to the
Borrower, exclude any particular Inventory from the definition of “Eligible
Letter of Credit Inventory” in the event that the Administrative Agent
determines that such Inventory is subject to any Person’s right or claim which
is (or is capable of being) senior to, or pari passu with, the Lien of the
Collateral Agent (such as, without limitation, a right of stoppage in transit),
as applicable, or may otherwise adversely impact the ability of the
Administrative Agent or the Collateral Agent to realize upon such Inventory.
          1.36. “Eligible Transferee” shall mean (a) any Lender; (b) any
Affiliate of a Lender and (c) any other commercial bank, financial institution
or “accredited investor” (as defined in Regulation D under the Securities Act of
1933) approved by Administrative Agent; provided, that, neither the Borrower nor
any of its Affiliates shall qualify as an Eligible Transferee.
          1.37. “Environmental Laws” shall mean all foreign, Federal, State and
local laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, judicial or
administrative decisions, injunctions or agreements between Borrower and any
Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety, (b) relating to the exposure to, or the use, storage,
recycling, treatment, generation, manufacture, processing, distribution,
transportation, handling, labeling, production, release or disposal, or
threatened release, of Hazardous Materials, or (c) relating to all laws with
regard to recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous Materials. The term “Environmental Laws” includes (i) the
Federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Federal Superfund Amendments and Reauthorization Act, the Federal
Water Pollution Control Act of 1972, the Federal Clean Water Act, the Federal
Clean Air Act, the Federal Resource Conservation and Recovery Act of 1976
(including the Hazardous and Solid Waste Amendments thereto), the Federal Solid
Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state

8



--------------------------------------------------------------------------------



 



counterparts to such laws, and (iii) any common law or equitable doctrine that
may impose liability or obligations for injuries or damages due to, or
threatened as a result of, the presence of or exposure to any Hazardous
Materials.
          1.38. “Equipment” shall mean all of Borrower’s now owned and hereafter
acquired equipment and fixtures, wherever located, including machinery, data
processing and computer equipment and computer hardware and software, whether
owned or licensed, and including embedded software, vehicles, tools, furniture,
all attachments, accessions and property now or hereafter affixed thereto or
used in connection therewith, and substitutions and replacements thereof,
wherever located.
          1.39. “ERISA” shall mean the United States Employee Retirement Income
Security Act of 1974, together with all rules, regulations and interpretations
thereunder or related thereto.
          1.40. “ERISA Affiliate” shall mean any person required to be
aggregated with Borrower or any of its Subsidiaries under Sections 414(b),
414(c), 414(m) or 414(o) of the Code.
          1.41. “Event of Default” shall mean the occurrence or existence of any
event or condition described in Section 10.1 hereof.
          1.42. “Excess Availability” shall mean the amount, as determined by
Agents, calculated at any time, equal to: (a) the lesser of (i) the amount of
the Loans available to Borrower as of such time based on the formula set forth
in Section 2.1(a) hereof, subject to the sublimits and Availability Reserves
from time to time established by Agents hereunder and (ii) the Maximum Credit,
minus (b) the sum of: (i) the amount of all then outstanding and unpaid
principal amount of the Loans and outstanding Letters of Credit, plus (ii) at
the option of either Agent, the aggregate amount of all trade payables of
Borrower which are more than sixty (60) days past due as of such time (and for
which checks included in clause (iii) below have not been issued) plus (iii) the
amount of checks issued by Borrower to pay trade payables, but not yet sent and
the book overdraft of Borrower.
          1.43. “Federal Funds Rate” means, for any day, the rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Wells Fargo on such day on such transactions as determined by the
Administrative Agent. The Administrative Agent’s determination of such rate
shall be binding and conclusive absent manifest error.
          1.44. “Fee Letter” shall mean the letter agreement, dated on or about
the date hereof, by and between Borrower and Administrative Agent, as the same
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

9



--------------------------------------------------------------------------------



 



          1.45. “Financing Agreements” shall mean, collectively, this Agreement
and all notes, guarantees, security agreements and other agreements, documents
and instruments at any time executed and/or delivered by Borrower or any Obligor
in connection with this Agreement (to the extent not superseded or replaced by
any other Financing Agreement), as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
          1.46. “GAAP” shall mean generally accepted accounting principles in
the United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are applicable to the
circumstances as of the date of determination consistently applied, except that,
for purposes of Sections 9.11 and 9.14 hereof, GAAP shall be determined on the
basis of such principles in effect on the date hereof and consistent with those
used in the preparation of the most recent audited financial statements
delivered to Administrative Agent prior to the date hereof.
          1.47. “Governmental Authority” shall mean any nation or government,
any state, province, or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
          1.48. “Hazardous Materials” shall mean any hazardous, toxic or
dangerous substances, materials and wastes, including hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including materials which
include hazardous constituents), sewage, sludge, industrial slag, solvents
and/or any other similar substances, materials, or wastes and including any
other substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).
          1.49. “Hedging Agreements” shall mean any and all transactions,
agreements or documents, now existing or hereafter entered into with a Lender or
an Affiliate of a Lender subject to Section 9.9(g) hereof and on terms and
conditions reasonably satisfactory (in light of standard ISDA documentation
practices) to Administrative Agent and Borrower, which (a) provides for an
interest rate swap, cap, floor or collar or similar transaction for the purpose
of hedging Borrower’s exposure to fluctuations in interest rates in respect of
the Obligations, (b) are not entered into for speculative purposes, (c) are with
a financial institution having combined capital and surplus and undivided
profits of not less than $250,000,000, (d) are unsecured except to the extent
any indebtedness of Borrower thereunder constitutes Obligations secured hereby
or to the extent secured by pledges or deposits permitted under Section 9.8(i)
hereof and (e) and for which the counterparty to the Hedging Agreement and the
Borrower have executed a Swap Acknowledgement Agreement.

10



--------------------------------------------------------------------------------



 



          1.50. “Hedging Balance” shall mean with respect to any Hedging
Agreements as of any date of determination, an amount equal to (a) the aggregate
amount owing by the counterparties under the Hedging Agreements to the Borrower
less (b) the aggregate amount owing by the Borrower to such counterparties under
such Hedging Agreements plus (c) the aggregate amount, if any, of all cash, Cash
Equivalents and investment securities pledged or deposited to secure the
obligations of Borrower under such Hedging Agreements pursuant to Section 9.8(i)
hereof.
          1.51. “Information Certificate” shall mean the Information Certificate
of Borrower constituting Exhibit B hereto (as supplemented from time to time
with revised or new account numbers or other information provided to the Agents)
containing material information with respect to Borrower, its business and
assets provided by or on behalf of Borrower to Administrative Agent in
connection with the preparation of this Agreement and the other Financing
Agreements and the financing arrangements provided for herein.
          1.52. “Intellectual Property” shall mean Borrower’s now owned and
hereafter arising or acquired: patents, patent rights, patent applications,
copyrights, works which are the subject matter of copyrights, copyright
registrations, trademarks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing; all
extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or the license of any trademark); customer and
other lists in whatever form maintained; and trade secret rights, copyright
rights, rights in works of authorship, domain names and domain name
registrations; software and contract rights relating to software, in whatever
form created or maintained.
          1.53. “Interest Period” shall mean for any LIBO Rate Loan, a period of
approximately one (1), two (2), three (3) or six (6) months duration as Borrower
may elect, the exact duration to be determined in accordance with the customary
practice in the applicable LIBO Rate market; provided, that, Borrower may not
elect an Interest Period which will end after the Termination Date.
          1.54. “Interest Rate” shall mean, as to Prime Rate Loans, a rate equal
to the Prime Rate and, as to LIBO Rate Loans, a rate of two percent (2.0%) per
annum in excess of the Adjusted LIBO Rate (based on the LIBO Rate applicable for
the Interest Period selected by Borrower as in effect two (2) Business Days
after the date of receipt by Administrative Agent of the request of Borrower for
such LIBO Rate Loans in accordance with the terms hereof, whether such rate is
higher or lower than any rate previously quoted to Borrower); provided, that,
notwithstanding anything to the contrary contained herein, the Interest Rate
shall mean the rate of two (2%) percent per annum in excess of the rates
otherwise provided in this definition (i) without notice, at any time an Event
of Default exists pursuant to any of Sections 10.1(f), 10.1(g) and/or 10.1(h)
and/or (ii) upon the written request of Required Lenders, and otherwise without
notice, for the period from and after the date of the occurrence of any Event of
Default, other than an Event of Default described in the immediately preceding
clause (i), and for so long as such Event of Default is continuing as reasonably
determined by Administrative Agent.

11



--------------------------------------------------------------------------------



 



          1.55. “Inventory” shall mean all of Borrower’s now owned and hereafter
existing or acquired goods, wherever located, which (a) are leased by Borrower
as lessor; (b) are held by Borrower for sale or lease or to be furnished under a
contract of service; (c) are furnished by Borrower under a contract of service;
or (d) consist of raw materials, work in process, finished goods or materials
used or consumed in its business.
          1.56. “Investment Property Control Agreement” shall mean an agreement
in writing, in form and substance satisfactory to Agents, by and among the
Agents, Borrower and any securities intermediary, commodity intermediary or
other person who has custody, control or possession of any investment property
of Borrower acknowledging that such securities intermediary, commodity
intermediary or other person has custody, control or possession of such
investment property on behalf of Agents, that it will comply with entitlement
orders originated by the Agents with respect to such investment property, or
other instructions of the Agents, or (as the case may be) apply any value
distributed on account of any commodity contract as directed by the Agents, in
each case, without the further consent of Borrower and including such other
terms and conditions as the Agents may require.
          1.57. “Landlord Agreement” shall mean an agreement in writing from the
owner and lessor of premises (including, distribution centers, warehouses, and
retail stores to the extent required in the definition of Eligible Inventory)
leased by Borrower after the date hereof in form and substance reasonably
satisfactory to the Agents.
          1.58. “LC Application” shall mean, with respect to any request for the
issuance of a Letter of Credit Accommodation, a letter of credit application in
the form being used by the LC Issuer at the time of such request for the type of
letter of credit being requested.
          1.59. “LC Issuer” shall mean Wells Fargo, in its capacity as the
issuer of Letter of Credit Accommodations or any Affiliate of Wells Fargo that
may from time to time issue Letter of Credit Accommodations, and their
successors and assigns in such capacity.
          1.60. “Lenders” shall mean the financial institutions who are
signatories hereto as Lenders and other persons made a party to this Agreement
as a Lender in accordance with Section 13.6 hereof, and their respective
successors and assigns (and with respect to Bank Products and Cash Management
Services, includes their respective Affiliates); each sometimes being referred
to herein individually as a “Lender”.
          1.61. “Letter of Credit Accommodations” shall mean, collectively, the
letters of credit, merchandise purchase or other guaranties which are from time
to time either (a) issued or opened by Administrative Agent, any Lender or any
Affiliate of Lender for the account of Borrower or any Obligor or (b) with
respect to which Administrative Agent, any Lender or any Affiliate of Lender has
agreed to indemnify the LC Issuer or guaranteed to the LC Issuer the performance
by Borrower of its obligations to such LC Issuer, in each case in accordance
with the terms of this Agreement: sometimes being referred to herein
individually as a “Letter of Credit Accommodation”.
          1.62. “LIBO Rate” means for any Interest Period with respect to a LIBO
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA

12



--------------------------------------------------------------------------------



 



LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Rate Loan being made, continued or converted by
Wells Fargo and with a term equivalent to such Interest Period would be offered
to Wells Fargo by major banks in the London interbank eurodollar market in which
Wells Fargo participates at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
          1.63. “LIBO Rate Loan” means a Revolving Loan that bears interest at a
rate based on the Adjusted LIBO Rate.
          1.64. “Loans” shall mean the Revolving Loans and the Swing Line Loans.
          1.65. “Material Adverse Effect” shall mean a material adverse effect
on (a) the condition (financial or otherwise), business, performance, operations
or properties of Borrower, (b) the legality, validity or enforceability of this
Agreement or any of the other Financing Agreements; (c) the legality, validity,
enforceability, perfection or priority of the security interest or liens of
Collateral Agent on a material portion of the Collateral or any other material
property which is security for the Obligations; (d) a material portion of the
Collateral or any other material property which is security for the Obligations,
or the value of a material portion of the Collateral or such other material
property, or (e) the ability of Borrower to repay the Obligations or of Borrower
or any Obligor to perform its obligations under this Agreement or any of the
other Financing Agreements.
          1.66. “Margin Stock” shall mean any “margin stock” as defined in
Regulation U of the Board of Governors of the Federal Reserve System.
          1.67. “Master Letter of Credit Agreement” shall mean a Letter of
Credit Agreement (to be entered into upon the request of Wells Fargo) between
Borrower and Wells Fargo, reasonably acceptable in form and substance to the
Borrower and Wells Fargo, as the same may be amended, supplemented or otherwise
modified from time to time.
          1.68. “Maximum Credit” shall mean, as of any date of determination,
the aggregate amount of the Commitments of all Lenders on such date of
determination.
          1.69. “Net Income” shall mean, with respect to any Person, for any
period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, on a consolidated basis, for such period (excluding to the extent
included therein any extraordinary gains) after deducting all charges which
should be deducted before arriving at the net income (loss) for such period and
after deducting the Provision for Taxes for such period, all as determined in
accordance with GAAP, provided, that, (a) the net income of any Person that is
not a wholly-owned Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of

13



--------------------------------------------------------------------------------



 



the amount of dividends or distributions paid or payable to Borrower or a
wholly-owned Subsidiary of such person; (b) the effect of any change in
accounting principles adopted by such Person or its subsidiaries after the date
hereof shall be excluded; and (c) the net income (if positive) of any
wholly-owned Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such wholly-owned Subsidiary to Borrower
or to any other wholly-owned Subsidiary of Borrower is not at the time permitted
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule of government regulation applicable to such
wholly-owned Subsidiary shall be excluded. For the purpose of this definition,
net income excludes any gain (but not loss), together with any related Provision
of Taxes for such gain (but not loss) realized upon the sale or other
disposition of any assets that are not sold in the ordinary course of business
(including, without limitation, dispositions pursuant to sale and leaseback
transactions), or of any Capital Stock of such Person or a Subsidiary of such
Person and any net income realized as a result of changes in accounting
principles or the application thereof to such Person.
          1.70. “Net Recovery Cost Percentage” shall mean the fraction,
expressed as a percentage, (a) the numerator of which is the amount equal to the
recovery on the aggregate amount of the Inventory at such time on a “going out
of business sale” basis as set forth in the most recent acceptable appraisal of
Inventory received by the Agents in accordance with Section 7.3, net of
operating expenses, liquidation expenses and commissions, and (b) the
denominator of which is the original Cost of the aggregate amount of the
Inventory subject to such appraisal.
          1.71. “Obligations” shall mean (a) any and all Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description (except those described in clause (b) of this
definition) owing by Borrower to any Agent or any Lender and/or their
Affiliates, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, whether arising under this Agreement or otherwise, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of this Agreement or after the commencement of any
case with respect to Borrower under the United States Bankruptcy Code or any
similar statute (including the payment of interest and other amounts which would
accrue and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, secured or unsecured, and
however acquired by any Agent or any Lender and (b) for purposes only of
Section 5.1 hereof and subject to priority and right of payment under
Section 6.4(a) hereof, any and all obligations, liabilities and indebtedness of
any kind, nature and description owing by Borrower arising under or in
connection with Hedging Agreements, Cash Management Services and other Bank
Products; provided, that, with respect to Hedging Agreements, the Agents shall
have entered into an agreement substantially in the form of Exhibit C hereto
with the counterparty to such Hedging Agreement, as acknowledged and agreed to
by Borrower (the “Swap Acknowledgment Agreement”); provided further, that,
obligations arising under or in connection with Cash Management Services or
other Bank Products shall only be considered “Obligations” hereunder if such
Lender providing such services to Borrower has provided written notice of same
to the Administrative Agent within ten (10) days of the date such product
becomes effective. The parties acknowledge that, as of the Closing Date, the
Cash Management

14



--------------------------------------------------------------------------------



 



Services and Bank Products described on Schedule II hereto shall constitute
“Obligations” hereunder.
          1.72. “Obligor” shall mean any guarantor, endorser, acceptor, surety
or other person liable on or with respect to the Obligations or who is the owner
of any property which is security for the Obligations, other than Borrower.
          1.73. “OFAC” shall mean the Office of Foreign Assets Control.
          1.74. “Other Hedging Agreements” shall mean any and all transactions,
agreements or documents now existing or hereafter entered into with a Person
other than a Lender or an Affiliate of a Lender subject to Section 9.9(g)(B)
hereof which (a) provides for an interest rate swap, cap, floor or collar or
similar transaction for the purpose of hedging Borrower’s exposure to
fluctuations in interest rates in respect of the Obligations, (b) are not
entered into for speculative purposes, (c) are with a financial institution
having combined capital and surplus and undivided profits of not less than
$250,000,000, and (d) are unsecured.
          1.75. “Participant” shall mean any financial institution that acquires
and holds a participation in the interest of any Lender in any of the Loans and
Letter of Credit Accommodations in conformity with the provision of Section 13.6
of this Agreement governing participations and its successors and assigns.
          1.76. “Payment Account” shall have the meaning set forth in
Section 6.3 hereof.
          1.77. “Permits” shall have the meaning set forth in Section 8.7
hereto.
          1.78. “Permitted Holders” shall mean the persons listed on Exhibit C
to the Information Certificate, and their respective successors and assigns and
any Strategic Purchaser.
          1.79. “Person” or “person” shall mean any individual, sole
proprietorship, partnership, corporation (including any corporation which elects
subchapter S status under the Code), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
          1.80. “Prime Rate” means, for any day, a fluctuating rate per annum
equal to the highest of (a) the Federal Funds Rate, as in effect from time to
time, plus one-half of one percent (0.50%), (b) the Adjusted LIBO Rate plus one
percent (1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.” The “prime rate”
is a rate set by Wells Fargo based upon various factors including Wells Fargo’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change, provided that the Administrative Agent shall not be
obligated to give notice of any change in the Prime Rate.
          1.81. “Prime Rate Loans” shall mean any Loans or portion thereof on
which interest is payable based on the Prime Rate in accordance with the terms
thereof.

15



--------------------------------------------------------------------------------



 



          1.82. “Pro Rata Share” shall mean with respect to all matters relating
to any Lender, (a) with respect to all Loans and Letter of Credit Accommodations
prior to the date on which the Commitments have been terminated, the percentage
obtained by dividing (i) the Commitments of that Lender (after settlement and
repayment of all Swing Line Loans by the Lenders) by (ii) the Commitments of all
Lenders, and (b) with respect to all Loans and Letter of Credit Accommodations
on and after the date on which the Commitments have been terminated, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the Loans and Letter of Credit Accommodations held by that Lender (after
settlement and repayment of all Swing Line Loans by the Lenders), by (ii) the
outstanding principal balance of the Loans and Letter of Credit Accommodations
held by all Lenders.
          1.83. “Provision for Taxes” shall mean, with respect to a fiscal year
of any Person and its Subsidiaries, an amount equal to all taxes imposed on or
measured by net income, whether Federal, State or local, and whether foreign or
domestic, that are paid or payable by such Person and its Subsidiaries in
respect of such fiscal year on a consolidated basis in accordance with GAAP.
          1.84. “Qualified Public Offering” shall mean (i) any public offering
by Borrower of its Capital Stock or (ii) an acquisition of shares of the
Borrower in one or a series of related transactions by a Strategic Purchaser, in
each case, as long as the aggregate cash proceeds received by the Borrower for
the shares sold in such offering or acquisition, as the case may, is at least
$15,000,000.
          1.85. “Receivables” shall mean all of the following now owned or
hereafter arising or acquired property of Borrower: (a) all Accounts; (b) all
interest, fees, late charges, penalties, collection fees and other amounts due
or to become due or otherwise payable in connection with any Account; (c) all
payment intangibles of Borrower and other contract rights, chattel paper,
instruments, notes, and other forms of obligations owing to Borrower, whether
from the sale and lease of goods or other property, licensing of any property
(including Intellectual Property or other general intangibles), rendition of
services or from loans or advances by Borrower or to or for the benefit of any
third person (including loans or advances to any Affiliates or Subsidiaries of
Borrower) or otherwise associated with any Accounts, Inventory or general
intangibles of Borrower (including, without limitation, choses in action, causes
of action, tax refunds, tax refund claims, any funds which may become payable to
Borrower in connection with the termination of any employee benefit plan and any
other amounts payable to Borrower from any employee benefit plan, rights and
claims against carriers and shippers, rights to indemnification, business
interruption insurance and proceeds thereof, casualty or any similar types of
insurance and any proceeds thereof and proceeds of insurance covering the lives
of employees on which Borrower is a beneficiary).
          1.86. “Records” shall mean all of Borrower’s present and future books
of account of every kind or nature, purchase and sale agreements, invoices,
ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of Borrower with
respect to the foregoing maintained with or by any other person).

16



--------------------------------------------------------------------------------



 



          1.87. “Refunded Swing Line Loan” shall have the meaning set forth in
Section 2.5(c) hereof.
          1.88. “Register” shall have the meaning set forth in Section 13.6(b)
hereof.
          1.89. “Required Lenders” shall mean Lenders having (i) more than 50%
of the Commitments of all Lenders or (ii) if the Commitments have been
terminated, more than 50% of the aggregate outstanding amount of all Loans and
Letter of Credit Accommodations; provided, however, that in the event that there
are three (3) or fewer Lenders party hereto, Required Lenders must consist of at
least two (2) Lenders.
          1.90. “Revolving Loans” shall mean the loans now or hereafter made by
or on behalf of any Lender or by Administrative Agent to or for the benefit of
Borrower on a revolving basis (involving advances, repayments and readvances)
pursuant to Section 2.1 hereof.
          1.91. “Sanctioned Country” means a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/ sanctions/index.html, or as otherwise
published from time to time.
          1.92. “Sanctioned Person” means (a) a person named on the list of
Specially Designated Nationals or Blocked Persons maintained by OFAC available
at http://www.treas.gov/offices/ eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
          1.93. “Seasonal Advance Period” shall mean the period from and
including September 1 of each year to and including January 31 of the
immediately following year.
          1.94. “Securities Act” shall mean the Securities Act of 1933, as the
same now exists or may hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
          1.95. “Securities Exchange Act” shall mean the Securities Exchange Act
of 1934, as the same now exists or may hereafter from time to time be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
          1.96. “Special Agent Advances” shall have the meaning set forth in
Section 12.11.
          1.97. “Standard Advance Period” shall mean the period from and
including February 1 of each year to and including August 31 of such year.
          1.98. “Stated Amount” shall mean (i) in the case of termination of the
Agreement, the Maximum Credit on such date of determination and (ii) in the case
of a Commitment reduction pursuant to Section 2.4(b), the amount of such
Commitment reduction.

17



--------------------------------------------------------------------------------



 



          1.99. “Statutory Reserve Rate” means a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Federal Reserve Board to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. LIBO Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
          1.100. “Store Bank Accounts” shall have the meaning set forth in
Section 6.3(a) hereof.
          1.101. “Strategic Purchaser” shall mean a Person (i) which has its
shares listed on the American Stock Exchange or the New York Stock Exchange or
quoted on the NASDAQ Global Select Markets, (ii) which has a short term
unsecured debt ratings currently assigned to them of A-1 or better by Standard
and Poor’s Ratings Services, a division of The McGraw Hill Companies, Inc. or
P-1 by Moody’s Investors Service, Inc. (or in the absence thereof, the
equivalent long term unsecured senior debt ratings) and (iii) which either
(A) owns, operates or manages a business similar to the Existing Business or
(B) owns, operates or manages a retail business, or is a supplier to the
Existing Business, and has made its investment in the shares of the Borrower as
a part of the strategy to enter the Existing Business through the Borrower or
develop or strategically integrate the Existing Business in conjunction with its
own existing business. As used herein, “Existing Business” shall mean the
business of providing hairdressing, beauty salon and other spa services and
selling perfume, fragrances, cosmetics, salon products, beauty aids and related
goods and services at retail (including sales of such goods over the World Wide
Web/Internet), or any combination of any of the foregoing.
          1.102. “Subsidiary” or “subsidiary” shall mean, with respect to any
Person, any corporation, limited liability company, limited liability
partnership or other limited or general partnership, trust, association or other
business entity of which an aggregate of at least a majority of the outstanding
Capital Stock or other interests entitled to vote in the election of the board
of directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.
          1.103. “Swap Acknowledgment Agreement” shall have the meaning set
forth in the definition of “Obligations”.
          1.104. “Swing Line Availability” shall mean, as of any date of
determination, the lesser of (a) the Swing Line Commitment Amount on such date
and (b) Excess Availability on such date.

18



--------------------------------------------------------------------------------



 



          1.105. “Swing Line Commitment Amount” means $10,000,000, or if less,
the Maximum Credit on such date, which commitment constitutes a subfacility of
the Commitment of the Swing Line Lender.
          1.106. “Swing Line Lender” shall mean Wells Fargo.
          1.107. “Swing Line Loan” shall have the meaning set forth in
Section 2.5(a) hereof.
          1.108. “Termination Date” shall the meaning set forth in Section 13.1
hereof.
          1.109. “UCC” shall mean the Uniform Commercial Code as in effect in
the State of Illinois, and any successor statute, as in effect from time to time
(except that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of Illinois on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as Administrative Agent may otherwise determine).
          1.110. “Value” shall mean, as determined by the Agents in good faith,
with respect to Inventory, the lower of (a) Cost or (b) market value.
          1.111. “Voting Stock” shall mean with respect to any Person, (a) one
(1) or more classes of Capital Stock of such Person having general voting powers
to elect at least a majority of the board of directors, managers or trustees of
such Person, irrespective of whether at the time Capital Stock of any other
class or classes have or might have voting power by reason of the happening of
any contingency, and (b) any Capital Stock of such Person convertible or
exchangeable without restriction at the option of the holder thereof into
Capital Stock of such Person described in clause (a) of this definition.
          1.112. “Wells Fargo” shall mean Wells Fargo Bank, National
Association.
SECTION 2. CREDIT FACILITIES
          2.1. Revolving Loans.
          (a) Subject to and upon the terms and conditions contained herein,
each Lender severally (and not jointly) agrees to fund its Pro Rata Share of
Revolving Loans to Borrower from time to time in amounts requested by Borrower
up to the amount equal to (i) during the Standard Advance Period, the lesser of
(A) eighty percent (80%) of the Value of Eligible Inventory and Eligible Letter
of Credit Inventory and (B) ninety percent (90%) of the Net Recovery Cost
Percentage multiplied by the Cost of Eligible Inventory or Eligible Letter of
Credit Inventory, as applicable, or (ii) during the Seasonal Advance Period, the
lesser of (A) eighty-five percent (85%) of the Value of Eligible Inventory and
Eligible Letter of Credit Inventory and (B) ninety percent (90%) of the Net
Recovery Cost Percentage multiplied by the Cost of Eligible Inventory or
Eligible Letter of Credit Inventory, as applicable, less, in each case in
clauses (i) and (ii) above, the amount of any Availability Reserves.
          (b) The Agents may from time to time, and in each case upon not less
than ten (10) days prior notice to Borrower, reduce the lending formula with
respect to Eligible Inventory

19



--------------------------------------------------------------------------------



 



to the extent that the Agents determine that: (i) the number of days of the
turnover of the Inventory for any period has changed in any material respect or
(ii) the nature, quality or mix of the Inventory has deteriorated in any
material respect. In determining whether to reduce the lending formula(s), the
Agents may consider events, conditions, contingencies or risks which are also
considered in determining Eligible Inventory or in establishing Availability
Reserves. To the extent the Agents shall have established an Availability
Reserve which is sufficient to address any event, condition or matter in a
manner satisfactory to the Agents in good faith, the Agents shall not exercise
its rights under this Section 2.1(b) to reduce the lending formulas, to address
such event, condition or matter. The amount of any reduction in the lending
formula by the Agents pursuant to this Section 2.1(b) shall have a reasonable
relationship to the matter which is the basis for such a reduction.
          (c) Except in Administrative Agent’s discretion, with the consent of
all Lenders, the aggregate amount of the Loans and the Letter of Credit
Accommodations outstanding at any time shall not exceed the Maximum Credit. In
the event that the outstanding amount of any component of the Loans, or the
aggregate amount of the outstanding Loans and Letter of Credit Accommodations,
exceed the amounts available under the lending formulas, sublimits for Letter of
Credit Accommodations set forth in Section 2.2(d) or the Maximum Credit, as
applicable, such event shall not limit, waive or otherwise affect any rights of
Agents or Lenders in that circumstance or on any future occasions and Borrower
shall, upon demand by Administrative Agent, which may be made at any time or
from time to time, immediately repay to Administrative Agent the entire amount
of any such excess(es) for which payment is demanded.
          2.2. Letter of Credit Accommodations.
          (a) Upon the request of the LC Issuer, Borrower shall execute and
deliver to the LC Issuer a Master Letter of Credit Agreement. Borrower shall
give notice to Administrative Agent and the LC Issuer of the proposed issuance
of each Letter of Credit Accommodation on a Business Day which is at least three
(3) Business Days (or such lesser number of days as Administrative Agent and the
LC Issuer shall agree in any particular instance in their sole discretion) prior
to the proposed date of issuance of such Letter of Credit Accommodation Each
such notice shall be accompanied by an LC Application, duly executed by Borrower
and in all respects satisfactory to Administrative Agent and the LC Issuer,
together with such other documentation as Administrative Agent or the LC Issuer
may request in support thereof, it being understood that each LC Application
shall specify, among other things, the date on which the proposed Letter of
Credit Accommodation is to be issued, the expiration date of such Letter of
Credit Accommodation (which shall not be later than the Termination Date (unless
such Letter of Credit Accommodation is cash collateralized pursuant to
Section 10.2(b)) and whether such Letter of Credit Accommodation is to be
transferable in whole or in part. Any Letter of Credit Accommodation outstanding
after the Termination Date which is cash collateralized for the benefit of the
LC Issuer shall be the sole responsibility of the LC Issuer. So long as the LC
Issuer has not received written notice that the conditions precedent set forth
in Section 4 with respect to the issuance of such Letter of Credit Accommodation
have not been satisfied, and subject to the provisions of Section 2.2(h) hereof,
the LC Issuer shall issue such Letter of Credit Accommodation and of any
amendment thereto, extension thereof or event or circumstance changing the
amount available for drawing thereunder. In the event of any inconsistency
between the terms of the Master Letter of Credit Agreement, any application for
a Letter of

20



--------------------------------------------------------------------------------



 



Credit Accommodation and the terms of this Agreement, the terms of this
Agreement shall control.
          (b) The LC Issuer hereby agrees, upon request of Administrative Agent
or any Lender, to deliver to Administrative Agent or such Lender a list of all
outstanding Letter of Credit Accommodations issued by the LC Issuer, together
with such information related thereto as Administrative Agent or such Lender may
reasonably request.
          (c) The LC Issuer shall notify Borrower and Administrative Agent
whenever any demand for payment is made under any Letter of Credit Accommodation
by the beneficiary thereunder; provided that the failure of the LC Issuer to so
notify Borrower or Administrative Agent shall not affect the rights of the LC
Issuer or the Lenders in any manner whatsoever. Borrower hereby unconditionally
and irrevocably agrees to reimburse the LC Issuer for each payment or
disbursement made by the LC Issuer under any Letter of Credit Accommodation
honoring any demand for payment made by the beneficiary thereunder, in each case
on the date that such payment or disbursement is made. If Borrower does not pay
any reimbursement obligation when due, Borrower shall be deemed to have
immediately requested that the Lenders make a Revolving Loan which is a Prime
Rate Loan in a principal amount equal to such reimbursement obligations (such
Revolving Loan shall be referred to herein as an “LC Reimbursement Loan”).
Administrative Agent shall promptly notify such Lenders of such deemed request
and, without the necessity of compliance with the requirements of Section 4,
Section 6.5 or otherwise such Lender shall make available to Administrative
Agent its Pro Rata Share of such Loan. The proceeds of such Loan shall be paid
over by Administrative Agent to the LC Issuer for the account of Borrower in
satisfaction of such reimbursement obligations.
          (d) Borrower’s reimbursement obligations hereunder shall be
irrevocable and unconditional under all circumstances, including (i) any lack of
validity or enforceability of any Letter of Credit Accommodation, this Agreement
or any other Financing Agreement, (ii) the existence of any claim, set-off,
defense or other right which Borrower may have at any time against a beneficiary
named in a Letter of Credit Accommodation, any transferee of any Letter of
Credit Accommodation (or any Person for whom any such transferee may be acting),
Administrative Agent, the LC Issuer, any Lender or any other Person, whether in
connection with any Letter of Credit Accommodation, this Agreement, any other
Financing Agreement, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between Borrower and the
beneficiary named in any Letter of Credit Accommodation), (iii) the validity,
sufficiency or genuineness of any document which the LC Issuer has determined
complies on its face with the terms of the applicable Letter of Credit
Accommodation, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (iv) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by
Administrative Agent or any Lender (excluding any Lender in its capacity as the
LC Issuer) under or in connection with any Letter of Credit Accommodation or any
related matters shall result in any liability of the Administrative Agent or any
Lender to Borrower, or relieve Borrower of any of its obligations hereunder to
any such Person.

21



--------------------------------------------------------------------------------



 



          (e) Concurrently with the issuance of each Letter of Credit
Accommodation, the LC Issuer shall be deemed to have sold and transferred to
each Lender with a Commitment, and each such Lender shall be deemed irrevocably
and unconditionally to have purchased and received from the Issuing Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Pro Rata Share, in such Letter of Credit Accommodation
and Borrower’s reimbursement obligations with respect thereto. If the LC Issuer
makes any payment or disbursement under any Letter of Credit Accommodation and
(a) (x) Borrower has not reimbursed the LC Issuer in full for such payment or
disbursement by 11:00 A.M. on the date of such payment or disbursement and
(y) an LC Reimbursement Loan may not be made in accordance with Section 2.1 or
(b) any reimbursement received by the LC Issuer from Borrower is or must be
returned or rescinded upon or during any bankruptcy or reorganization of
Borrower or otherwise, each other Lender shall be obligated to pay to
Administrative Agent for the account of the LC Issuer, in full or partial
payment of the purchase price of its participation in such Letter of Credit
Accommodation, its Pro Rata Share of such payment or disbursement (but no such
payment shall diminish the obligations of Borrower under Section 2.2 (c) and
(d)), and, upon notice from the LC Issuer, Administrative Agent shall promptly
notify each other Lender thereof. Each other Lender irrevocably and
unconditionally agrees to so pay to Administrative Agent in immediately
available funds for the LC Issuer’s account the amount of such other Lender’s
Pro Rata Share of such payment or disbursement. If and to the extent any Lender
shall not have made such amount available to Administrative Agent by 2:00 P.M.
on the Business Day on which such Lender receives notice from Administrative
Agent of such payment or disbursement (it being understood that any such notice
received after 12:00 noon on any Business Day shall be deemed to have been
received on the next following Business Day), such Lender agrees to pay interest
on such amount to Administrative Agent for the LC Issuer’s account forthwith on
demand, for each day from the date such amount was to have been delivered to
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Prime Rate from time to time in
effect. Any Lender’s failure to make available to Administrative Agent its Pro
Rata Share of any such payment or disbursement shall not relieve any other
Lender of its obligation hereunder to make available to Administrative Agent
such other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.
          (f) Except as otherwise provided in Sections 2.5 and 2.2(e), no Lender
shall have an obligation to make any Loan, or to permit the continuation of or
any conversion into any LIBO Rate Loan, and the LC Issuer shall not have any
obligation to issue any Letter of Credit Accommodation, if a Default or Event of
Default exists.
          (g) In addition to any charges, fees or expenses charged by any bank
or LC Issuer in connection with the Letter of Credit Accommodations, Borrower
shall pay to Administrative Agent, for the benefit of Lenders, a letter of
credit fee at a rate equal to 2.00% per annum on the daily outstanding balance
of the Letter of Credit Accommodations for the immediately preceding month (or
part thereof), payable in arrears as of the first day of each succeeding month,
except that Borrower shall pay to Administrative Agent for the ratable benefit
of Lenders, such letter of credit fee, at Administrative Agent’s option, without
notice, at a rate equal to two percent (2%) per annum in excess of the rate
otherwise provided in this Section 2.2(h) on such daily

22



--------------------------------------------------------------------------------



 



outstanding balance (i) without notice, at any time an Event of Default pursuant
to any of Sections 10.1(f), 10.1(g) and/or 10.1(h) and/or (ii) upon the written
request of Required Lenders, and otherwise without notice, for the period from
and after the date of the occurrence of any Event of Default, other than an
Event of Default described in the immediately preceding clause (i), and for so
long as such Event of Default is continuing as determined by Administrative
Agent. Such letter of credit fee shall be calculated on the basis of a three
hundred sixty (360) day year and actual days elapsed and the obligation of
Borrower to pay such fee shall survive the termination of this Agreement.
          (h) No Letter of Credit Accommodations shall be available unless on
the date of the proposed issuance of any Letter of Credit Accommodations, and
after giving effect thereto,
(i) Excess Availability is at least $1.00;
(ii) no order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the LC Issuer from issuing such
letter of credit, or no law applicable to the LC Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the LC Issuer shall prohibit, or request that
the LC Issuer refrain from, the issuance of letters of credit generally or such
letter of credit in particular or shall impose upon the LC Issuer with respect
to such letter of credit any restriction, reserve or capital requirement (for
which the LC Issuer is not otherwise compensated hereunder) not in effect on the
date hereof, or shall impose upon the LC Issuer any unreimbursed loss, cost or
expense which was not applicable on the date hereof and which the LC Issuer in
good faith deems material to it;
(iii) the issuance of such letter of credit would violate one or more policies
of the LC Issuer applicable to letters of credit generally; or
(iv) any Lender is at such time a Defaulting Lender or Deteriorating Lender
hereunder, unless the Administrative Agent or LC Issuer has entered into
satisfactory arrangements with the Borrower or such Lender to eliminate the LC
Issuer’s risk with respect to such Lender.
          (i) Except in Administrative Agent’s discretion, with the consent of
all Lenders, the amount of all outstanding Letter of Credit Accommodations and
all other commitments and obligations made or incurred by either Agent or any
Lender in connection therewith shall not at any time exceed $10,000,000. At any
time an Event of Default exists or has occurred and is continuing, upon
Administrative Agent’s request, Borrower will either furnish cash collateral to
secure the reimbursement obligations to the LC Issuer in connection with any
Letter of Credit Accommodations or furnish cash collateral to Administrative
Agent for the Letter of Credit Accommodations, and in either case, the Loans
otherwise available to Borrower shall not be reduced as provided in Section to
2.2(i) the extent of such cash collateral.
          (j) Borrower shall indemnify and hold Agents and Lenders harmless from
and against any and all losses, claims, damages, liabilities, costs and expenses
which either Agent or

23



--------------------------------------------------------------------------------



 



any Lender may suffer or incur in connection with any Letter of Credit
Accommodations and any documents, drafts or acceptances relating thereto,
including any losses, claims, damages, liabilities, costs and expenses due to
any action taken by any LC Issuer or correspondent with respect to any Letter of
Credit Accommodation. Borrower assumes all risks with respect to the acts or
omissions of the drawer under or beneficiary of any Letter of Credit
Accommodation and for such purposes the drawer or beneficiary shall be deemed
Borrower’s agent. Borrower assumes all risks for, and agrees to pay, all
foreign, Federal, State and local taxes, duties and levies relating to any goods
subject to any Letter of Credit Accommodations or any documents, drafts or
acceptances thereunder. Borrower hereby releases and holds Agents and Lenders
harmless from and against any acts, waivers, errors, delays or omissions,
whether caused by Borrower, by any LC Issuer or correspondent or otherwise with
respect to or relating to any Letter of Credit Accommodation, except for the
gross negligence or willful misconduct of either Agent or any Lender as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction. The provisions of this Section 2.2(k) shall survive the payment of
Obligations and the termination of this Agreement.
          (k) Nothing contained herein shall be deemed or construed to grant
Borrower any right or authority to pledge the credit of either Agent or any
Lender in any manner. Agents and Lenders shall have no liability of any kind
with respect to any Letter of Credit Accommodation provided by an LC Issuer
other than either Agent or any Lender unless Administrative Agent has duly
executed and delivered to such LC Issuer the application or a guarantee or
indemnification in writing with respect to such Letter of Credit Accommodation.
Borrower shall be bound by any interpretation made in good faith by
Administrative Agent, or any other LC Issuer or correspondent under or in
connection with any Letter of Credit Accommodation or any documents, drafts or
acceptances thereunder, notwithstanding that such interpretation may be
inconsistent with any instructions of Borrower. At any time an Event of Default
exists or has occurred and is continuing, Administrative Agent shall have the
sole and exclusive right and authority to, and Borrower shall not: (i) approve
or resolve any questions of non-compliance of documents, (ii) give any
instructions as to acceptance or rejection of any documents or goods,
(iii) execute any and all applications for steamship or airway guaranties,
indemnities or delivery orders, (iv) grant any extensions of the maturity of,
time of payment for, or time of presentation of, any drafts, acceptances, or
documents, or (v) agree to any amendments, renewals, extensions, modifications,
changes or cancellations of any of the terms or conditions of any of the
applications, Letter of Credit Accommodations, or documents, drafts or
acceptances thereunder or any letters of credit included in the Collateral;
provided, that, Borrower shall not, at any time prior to an Event of Default,
take any of the actions specified in clauses (iv) and (v) above except after
prior written notice to Administrative Agent and with the prior written consent
of Administrative Agent, if Administrative Agent shall determine in good faith
that any such action shall increase the risk of Agents or Lenders with respect
to such Letter of Credit Accommodations. Administrative Agent may take such
actions either in its own name or in Borrower’s name.
          (l) Any rights, remedies, duties or obligations granted or undertaken
by Borrower to any LC Issuer or correspondent in any application for any Letter
of Credit Accommodation, or any other agreement in favor of any LC Issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by Borrower to Administrative Agent for the
ratable benefit of Lenders. Any duties or obligations undertaken by

24



--------------------------------------------------------------------------------



 



Administrative Agent to any LC Issuer or correspondent in any application for
any Letter of Credit Accommodation, or any other agreement by Administrative
Agent in favor of any LC Issuer or correspondent relating to any Letter of
Credit Accommodation, shall be deemed to have been undertaken by Borrower to
Administrative Agent for the ratable benefit of Lenders and to apply in all
respects to Borrower.
          2.3. Availability Reserves.
     Without limiting any other rights and remedies of Agents or Lenders
hereunder or under the other Financing Agreements, all Loans and Letter of
Credit Accommodations otherwise available to Borrower shall be subject to the
right of Agents from time to time, to establish and revise in good faith
reserves reducing the amount of Loans and Letter of Credit Accommodations that
would otherwise be available to Borrower (“Availability Reserves”): (a) to
reflect events, conditions or contingencies that, as determined by the Agents in
good faith, adversely affect or have a reasonable likelihood of adversely
affecting either (i) the Collateral or any other property which is security for
the Obligations, its value or the amount which may be realized by Collateral
Agent from the sale or other disposition thereof, or (ii) the assets or
financial condition of Borrower or any Obligor, or (iii) the security interests
and other rights of Collateral Agent in the Collateral (including the
enforceability, perfection and priority thereof), or (b) to reflect either
Agent’s good faith belief that any collateral report or financial information
furnished by or on behalf of Borrower or any Obligor to Agents is or may have
been incomplete, inaccurate or misleading in any material respect, or (c) in
respect of any state of facts which either Agent determines in good faith
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default, or (d) to reflect inventory shrinkage (as
reflected on the most recent financial statements delivered pursuant to
Section 9.6(a)(i)), or (e) to reflect the aggregate amount of deposits, if any,
received by Borrower from its retail customers in respect of unfilled orders, or
(f) to reflect amounts due or to become due in respect of sales, use and/or
withholding taxes, provided, that, an Availability Reserve pursuant to this
Section 2.3(f) will only be established if (i) Excess Availability (without
giving effect to any reserve for such amounts) shall be less than $1,000,000, or
(ii) an Event of Default or act, condition or event which with notice or passage
of time or both would constitute an Event of Default, shall exist or have
occurred and be continuing, or (g)(i) to reflect any rental payments, service
charges or other amounts past due to lessors of real or personal property, and
(ii) to reflect any rental payments, service charges or other amounts to become
due to lessors of real or personal property, which Availability Reserve shall be
calculated in accordance with clause (c) of the definition of Eligible Inventory
(excluding from this clause (g)(ii) only, (A) lessors from whom a Landlord
Agreement is not required to be delivered under the definition of Eligible
Inventory or (B) lessors from whom a Landlord Agreement is required to be
delivered under the definition of Eligible Inventory and who have executed and
delivered Landlord Agreements) to the extent Inventory or Records are located in
or on such property or such Records are needed to monitor or otherwise deal with
the Collateral, or (h) to reflect net amounts owing by Borrower to Credit Card
Issuers or Credit Card Processors in connection with the Credit Card Agreements,
or (i) for Bank Product Reserves and Cash Management Reserves. To the extent the
Agents may revise the lending formula set forth in Section 2.1 hereof or
establish new criteria or revise existing criteria for Eligible Inventory so as
to address any circumstance, condition, event or contingency in a manner
satisfactory to the Agents, the Agents shall not establish an Availability
Reserve for the same purpose (and, for clarity, any limitations on the Agents’
rights to revise the lending formula

25



--------------------------------------------------------------------------------



 



set forth in Section 2.1 hereof or to establish new criteria or revise existing
criteria for Eligible Inventory, shall in no way limit the right of the Agents
to establish or modify Availability Reserves). The amount of any Availability
Reserve established by the Agents shall have a reasonable relationship to the
event, condition or other matter which, is the basis for such reserve as
determined by the Agents in good faith.
          2.4. Commitments.
          (a) The aggregate amount of each Lender’s Pro Rata Share of the Loans
and Letter of Credit Accommodations shall not exceed the amount of such Lender’s
Commitments, as the same may from time to time be amended in accordance with the
provisions hereof.
          (b) Borrower may at any time upon at least five (5) days’ prior
written notice to the Administrative Agent permanently reduce the Commitments
hereunder; provided that (A) the Commitments may not be reduced to less than
fifty percent (50%) of the Maximum Credit in effect immediately prior to such
reduction, (B) any such reduction shall be in a minimum amount of $5,000,000 and
integral multiples of $250,000 in excess of such amount, and (C) such reduction
must be accompanied by payment of any funding breakage costs in accordance with
Section 3.1(c).
          2.5. Swing Line Facility.
          (a) The Administrative Agent shall notify the Swing Line Lender upon
the Administrative Agent’s receipt of any Notice of Borrowing (as defined in
Section 6.5) that requests a Swing Line Loan. Subject to the terms and
conditions hereof, upon the Borrower’s request for a Swing Line Loan as set
forth in the applicable Notice of Borrowing, the Swing Line Lender may, in its
sole discretion, make available from time to time until the Termination Date
advances (each, a “Swing Line Loan”) in accordance with any such notice,
notwithstanding that after making a requested Swing Line Loan, the sum of the
Swing Line Lender’s Pro Rata Share of the Revolving Loans outstanding and all
outstanding Swing Line Loans may exceed the Swing Line Lender’s Pro Rata Share
of the Commitment. The provisions of this Section 2.5 shall not relieve Lenders
of their obligations to make Revolving Loans under Section 2.1; provided that if
the Swing Line Lender makes a Swing Line Loan pursuant to any such notice, such
Swing Line Loan shall be in lieu of any Revolving Loan that otherwise may be
made by the Lenders pursuant to such notice. The aggregate amount of Swing Line
Loans outstanding shall not exceed at any time Swing Line Availability. Until
the Termination Date, the Borrower may from time to time borrow, repay and
reborrow under this Section 2.5; provided that the Swing Line Lender shall not
be obligated to make any Swing Line Loan at any time when any Lender is at such
time a Defaulting Lender or Deteriorating Lender hereunder, unless the Swing
Line Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the Swing Line Lender’s risk with respect to such Lender.
Each Swing Line Loan shall be made pursuant to a Notice of Borrowing delivered
by the Borrower to the Administrative Agent in accordance with Section 6.5(a).
Any such notice must be given no later than 2:00 P.M. on the Business Day of the
proposed Swing Line Loan. Unless the Swing Line Lender has received at least one
Business Day’s prior written notice from the Required Lenders instructing it not
to make a Swing Line Loan, the Swing Line Lender shall, notwithstanding the
failure of any condition precedent set forth in Section 4.2, be entitled to fund
that Swing Line Loan, and to

26



--------------------------------------------------------------------------------



 



have the Lenders make Revolving Loans in accordance with Section 2.5(c) or
purchase participating interests therein in accordance with Section 2.5(d).
Notwithstanding any other provision of this Agreement or the other Loan
Documents, each Swing Line Loan shall constitute a Prime Rate Loan. The Borrower
shall repay the aggregate outstanding principal amount of each Swing Line Loan
upon demand therefore by the Administrative Agent.
          (b) The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full.
          (c) The Swing Line Lender, at any time and from time to time no less
frequently than once weekly, shall on behalf of the Borrower (and the Borrower
hereby irrevocably authorizes the Swing Line Lender to so act on its behalf)
request each Lender with a Commitment (including the Swing Line Lender) to make
a Revolving Loan to the Borrower (which shall be a Prime Rate Loan) in an amount
equal to that Lender’s Pro Rata Share of the principal amount of all Swing Line
Loans (the “Refunded Swing Line Loan”) outstanding on the date such notice is
given. Unless any of the events described in any of Sections 10.1(f), 10.1(g) or
10.1(h) has occurred (in which event the procedures of Section 2.5(d) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a Revolving Loan are then satisfied, each Lender
shall disburse directly to the Administrative Agent, its Pro Rata Share on
behalf of the Swing Line Lender, prior to 2:00 P.M. in immediately available
funds on the date that notice is given (provided that such notice is given by
12:00 noon on such date, which shall be a Business Day). The proceeds of those
Revolving Loans shall be immediately paid to the Swing Line Lender and applied
to repay the Refunded Swing Line Loan.
          (d) If, prior to refunding a Swing Line Loan with a Revolving Loan
pursuant to Section 2.5(c), one of the events described in any of
Sections 10.1(f), 10.1(g) or 10.1(h) has occurred, then, subject to the
provisions of Section 2.5(e) below, each Lender shall, on the date such
Revolving Loan was to have been made for the benefit of the Borrower, purchase
from the Swing Line Lender an undivided participation interest in the Swing Line
Loan in an amount equal to its Pro Rata Share of such Swing Line Loan. Upon
request, each Lender shall promptly transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation interest.
          (e) Each Lender’s obligation to make Revolving Loans in accordance
with Section 2.5(c) and to purchase participation interests in accordance with
Section 2.5(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default or Event of Default; (iii) any inability of the
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time or (iv) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If and to the extent
any Lender shall not have made such amount available to the Administrative Agent
or the Swing Line Lender, as applicable, by 2:00 P.M. the amount required
pursuant to Sections 2.5(c) or 2.5(d), as the case may be, on the Business Day
on which such Lender receives notice from the Administrative Agent of such
payment or disbursement (it being understood that any such notice received after
noon on any Business Day shall be deemed to

27



--------------------------------------------------------------------------------



 



have been received on the next following Business Day), such Lender agrees to
pay interest on such amount to the Administrative Agent for the Swing Line
Lender’s account forthwith on demand, for each day from the date such amount was
to have been delivered to the Administrative Agent to the date such amount is
paid, at a rate per annum equal to (a) for the first three days after demand,
the Federal Funds Rate from time to time in effect and (b) thereafter, the Prime
Rate from time to time in effect.
SECTION 3. INTEREST AND FEES
          3.1. Interest.
          (a) Borrower shall pay to Administrative Agent, for the benefit of
Lenders, interest on the outstanding principal amount of the Loans at the
Interest Rate. All interest accruing hereunder on and after the date of any
Event of Default or termination hereof shall be payable on demand.
          (b) Borrower may from time to time request that Prime Rate Loans be
converted to LIBO Rate Loans or that any existing LIBO Rate Loans continue for
an additional Interest Period. Borrower shall give written notice (each such
written notice, a “Notice of Conversion/Continuation”) substantially in the form
of Exhibit D or telephonic notice (followed immediately by a Notice of
Conversion/Continuation) to the Administrative Agent of each proposed conversion
or continuation not later than (i) in the case of conversion into Prime Rate
Loans, 12:00 noon on the proposed date of such conversion and (ii) in the case
of conversion into or continuation of LIBO Rate Loans, 12:00 noon at least three
(3) Business Days prior to the proposed date of such conversion or continuation,
specifying in each case: (A) the proposed date of conversion or continuation,
(B) the aggregate amount of Loans to be converted or continued, (C) the type of
Loans resulting from the proposed conversion or continuation, and (D) in the
case of conversion into, or continuation of, LIBO Rate Loans, the duration of
the requested Interest Period therefore. Subject to the terms and conditions
contained herein, three (3) Business Days after receipt by Administrative Agent
of such a request from Borrower, such Prime Rate Loans shall be converted to
LIBO Rate Loans or such LIBO Rate Loans shall continue, as the case may be,
provided, that, (i) no Default or Event of Default shall exist or have occurred
and be continuing, (ii) no party hereto shall have sent any notice of
termination of this Agreement, (iii) Borrower shall have complied with such
customary procedures as are established by Administrative Agent and specified by
Administrative Agent to Borrower from time to time for requests by Borrower for
LIBO Rate Loans, (iv) no more than ten (10) Interest Periods may be in effect at
any one time, (v) the aggregate amount of the LIBO Rate Loans must be in an
amount not less than $2,000,000 or an integral multiple of $100,000 in excess
thereof and (vi) Administrative Agent and each Lender shall have determined that
the Interest Period or Adjusted LIBO Rate is available to Administrative Agent
and such Lender and can be readily determined as of the date of the request for
such LIBO Rate Loan by Borrower. Any request by Borrower to convert Prime Rate
Loans to LIBO Rate Loans or to continue any existing LIBO Rate Loans shall be
irrevocable. Notwithstanding anything to the contrary contained herein, Agents
and Lenders shall not be required to purchase United States Dollar deposits in
the London interbank market or other applicable LIBO Rate market to fund any
LIBO Rate Loans, but the provisions hereof shall be deemed to apply as if Agents
and Lenders had purchased such deposits to fund the LIBO Rate Loans.
Administrative Agent will promptly notify each Lender of its receipt of a

28



--------------------------------------------------------------------------------



 



Notice of Conversion/Continuation pursuant to this Section 3.1(b) or, if no
timely notice is provided by the Borrower, of the details of any automatic
conversion.
          (c) Any LIBO Rate Loans shall automatically convert to Prime Rate
Loans upon the last day of the applicable Interest Period, unless Administrative
Agent has received and approved a request to continue such LIBO Rate Loan at
least three (3) Business Days prior to such last day in accordance with the
terms hereof. Any LIBO Rate Loans shall, at Administrative Agent’s option, upon
notice by Administrative Agent to Borrower, convert to Prime Rate Loans in the
event that (i) a Default or an Event of Default shall exist, (ii) this Agreement
shall terminate or not be renewed, or (iii) the aggregate principal amount of
the Prime Rate Loans which have previously been converted to LIBO Rate Loans or
existing LIBO Rate Loans continued, as the case may be, at the beginning of an
Interest Period shall at any time during such Interest Period exceed either
(A) the aggregate principal amount of the Loans then outstanding, or (B) the
Loans then available to Borrower under Section 2 hereof. Borrower shall pay to
Administrative Agent, for the benefit of Lenders, upon demand by Administrative
Agent (or Administrative Agent may, at its option, charge any loan account of
Borrower) any amounts required to compensate any Lender, the Administrative
Agent or any Participant for any loss (other than the loss of anticipated
profits), cost or expense reasonably incurred by such person, as a result of the
conversion of LIBO Rate Loans to Prime Rate Loans pursuant to any of the
foregoing.
          (d) Interest accruing in respect of Prime Rate Loans shall be payable
by Borrower to Administrative Agent, for the benefit of Lenders, quarterly in
arrears not later than the last day of each calendar quarter and shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed. Interest accruing in respect of LIBO Rate Loans shall be payable on the
last day of each applicable Interest Period, unless the Interest Period is
greater than three (3) months, in which case interest shall be payable on the
last day of each three (3) month interval commencing with the first day of such
Interest Period. The interest rate on non-contingent Obligations (other than
LIBO Rate Loans) shall increase or decrease by an amount equal to each increase
or decrease in the Prime Rate effective on the first day of the month after any
change in such Prime Rate is announced based on the Prime Rate in effect on the
last day of the month in which any such change occurs. In no event shall charges
constituting interest payable by Borrower to Agents and Lenders exceed the
maximum amount or the rate permitted under any applicable law or regulation, and
if any such part or provision of this Agreement is in contravention of any such
law or regulation, such part or provision shall be deemed amended to conform
thereto.
          3.2. Other Fees.
          (a) Borrower shall pay to Administrative Agent, for the account of
Lenders, monthly as billed, an unused line fee at a rate equal to 0.25% per
annum calculated upon the amount by which the Maximum Credit (or in the event
that the Maximum Credit has changed during a measuring period, the average daily
Maximum Credit during such period) exceeds the average daily principal balance
of the outstanding Revolving Loans and Letter of Credit Accommodations during
the immediately preceding calendar quarter (or part thereof), which fee shall be
payable on the last day of each calendar quarter in arrears.

29



--------------------------------------------------------------------------------



 



          (b) Borrower agrees to pay the Administrative Agent for the account of
each Lender on the Closing Date a closing fee for each Lender of 0.20% of their
respective Commitment plus, for PNC’s account, an additional one-time fee of
0.20% of the Commitment of PNC.
          (c) Borrower agrees to pay to Administrative Agent the other fees and
amounts set forth in the Fee Letter in the amounts and at the times specified
therein.
          3.3. Changes in Laws and Increased Costs of Loans.
          (a) Notwithstanding anything to the contrary contained herein, all
LIBO Rate Loans of any Lender shall, upon notice by Administrative Agent to
Borrower, convert to Prime Rate Loans in the event that (i) any change in
applicable law or regulation (or the interpretation or administration thereof)
shall either (A) make it unlawful for such Lender to make or maintain LIBO Rate
Loans or to comply with the terms hereof in connection with the LIBO Rate Loans,
or (B) shall result in the increase in the costs to such Lender of making or
maintaining any LIBO Rate Loans by an amount deemed by Administrative Agent to
be material, or (C) reduce the amounts received or receivable by such Lender in
respect thereof, by an amount deemed by Administrative Agent to be material or
(ii) the cost to such Lender of making or maintaining any LIBO Rate Loans shall
otherwise increase by an amount deemed by Administrative Agent to be material.
Borrower shall pay to Administrative Agent, for the ratable benefit of Lenders,
upon demand by Administrative Agent (or Administrative Agent may, at its option,
charge any loan account of Borrower) any amounts required to compensate any
Lender for any loss (including loss of anticipated profits), cost or expense
incurred by such person as a result of the foregoing, including, without
limitation, any such loss, cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such person to make or
maintain the LIBO Rate Loans or any portion thereof. A certificate of
Administrative Agent or the applicable Lender setting forth the basis for the
determination of such amount necessary to compensate such Lender as aforesaid
shall be delivered to Borrower and shall be presumptive evidence of such amount.
          (b) If any payments or prepayments in respect of the LIBO Rate Loans
are received by either Agent or any Lender other than on the last day of the
applicable Interest Period (whether pursuant to acceleration, upon maturity or
otherwise), including any payments pursuant to the application of collections
under Section 6.3 or any other payments made with the proceeds of Collateral, or
if the Borrower fails to prepay, borrow, continue or convert any LIBO Rate Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower, Borrower shall pay to Administrative Agent, upon demand by
Administrative Agent (or Administrative Agent may, at its option, charge any
loan account of Borrower) any amounts required to compensate any Lender or any
Participant for any additional loss (including loss of anticipated profits),
cost or expense incurred by such person as a result of such prepayment or
payment, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such person to make or maintain such LIBO Rate Loans or any portion thereof. A
certificate of Administrative Agent or the applicable Lender setting forth the
basis for the determination of such amount necessary to compensate such Lender
shall be delivered to Borrower and shall be presumptive evidence of such amount.

30



--------------------------------------------------------------------------------



 



          (c) If any Lender delivers notice pursuant to Sections 3.3(a) and
3.3(b) above in which such Lender asserts a claim for compensation which claim
is not being asserted by the other Lenders, Borrower may require within 90 days
of receiving such notice, at its expense, that such Lender assign, at par,
without recourse (in accordance with Section 13.6(a) hereof) all of its
interests, rights and obligations hereunder and under the other Financing
Agreements (including all of its Commitments and the Loans at the time owing to
it and any participations in Loans held by it) to an Eligible Transferee
proposed by Borrower (a “Substitute Lender”), provided, that (i) no Event of
Default shall exist at the time of such assignment, (ii) such assignment shall
not conflict with or violate any law, rule or regulation or order of any court
or other governmental authority, (iii) Borrower shall have received the written
consent of Administrative Agent to such assignment (which consent shall not be
unreasonably withheld or delayed) and (iv) Borrower shall have paid to the
assigning Lender all monies accrued and owing hereunder to it (including
pursuant to Sections 3.3(a) and 3.3(b) above.
          (d) Promptly after any Lender becomes aware of any circumstance that
will, in its sole judgment, result in a request for increased compensation
pursuant to Sections 3.3(a) and 3.3(b) above, such Lender shall notify the
Borrower thereof. Each Lender will use reasonable efforts to designate a lending
office (or a different lending office), so long as such designation is not
adverse to such Lender in such Lender’s sole judgment, if such designation would
avoid the need to, or reduce the amount which would be required to, compensate
such Lender for any additional costs incurred or reductions suffered. Failure on
the part of any Lender to so notify Borrower or to demand compensation for any
increased costs in amounts received or receivable with respect to any period
shall not constitute a waiver of such Lender’s right to demand compensation with
respect to such period or any other period.
SECTION 4. CONDITIONS PRECEDENT
          4.1. Conditions Precedent to Initial Loans and Letter of Credit
Accommodations.
     Each of the following is a condition precedent to Agents and Lenders making
the initial Loans and providing the initial Letter of Credit Accommodations
hereunder:
          (a) all requisite corporate action and proceedings in connection with
this Agreement and the other Financing Agreements shall be satisfactory in form
and substance to Administrative Agent, and Administrative Agent shall have
received all information and copies of all documents, including records of
requisite corporate action and proceedings which Administrative Agent may have
requested in connection therewith, such documents where requested by
Administrative Agent or its counsel to be certified by appropriate corporate
officers or Governmental Authority (and including a copy of the certificate of
incorporation of Borrower certified by the Secretary of State (or equivalent
Governmental Authority) which shall set forth the same complete corporate name
of Borrower as is set forth herein and such document as shall set forth the
organizational identification number of Borrower, if one is issued in its
jurisdiction of incorporation);
          (b) Agents shall have received evidence, in form and substance
satisfactory to Agents, that the 2007 Loan Agreement has been terminated, that
all amounts owing thereunder

31



--------------------------------------------------------------------------------



 



have been paid in full, that all liens under the Prior Loan Agreement have been
released and that Collateral Agent has a valid perfected first priority security
interest in all of the Collateral, subject only to the security interests and
liens permitted herein;
          (c) Agents shall have received and reviewed lien and judgment search
results for the jurisdiction of incorporation of Borrower, the jurisdiction of
the chief executive office of Borrower, and with respect to Intellectual
Property, from the United States Patent and Trademark Office and Copyright
Office, which search results shall be in form and substance satisfactory to
Agents;
          (d) Agents shall have received, in form and substance satisfactory to
Agents, such opinion letters of counsel to Borrower with respect to the
Financing Agreements and such other matters as Agents may reasonably request;
          (e) Administrative Agent shall have received evidence of payment by
Borrower of all accrued and unpaid fees, costs and expenses to the extent then
due and payable on the Closing Date, together with all reasonable legal expenses
and reasonable attorneys’ fees incurred by the Agents, plus such additional
amounts as shall constitute the Agents’ reasonable estimate of reasonable legal
expenses and reasonable attorneys’ fees incurred or to be incurred by the Agents
through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between Borrower and the Agents);
          (f) Administrative Agent shall have received evidence of the existence
of insurance required to be maintained pursuant to Section 9.5, together with
evidence that the Collateral Agent is named as a lender’s loss payee under
Borrower’s property insurance policy and each Agent has been named as an
additional insured under Borrower’s liability insurance policy;
          (g) the other Financing Agreements and all instruments and documents
hereunder and thereunder required by Administrative Agent shall have been duly
executed and delivered to Administrative Agent, in form and substance
satisfactory to Administrative Agent, including, without limitation, the
agreements, instruments and documents set forth on the closing checklist
attached as Exhibit E hereto.
          4.2. Conditions Precedent to All Loans and Letter of Credit
Accommodations.
     Each of the following is an additional condition precedent to Agents and
Lenders making Loans and/or providing Letter of Credit Accommodations to
Borrower, including the initial Loans and Letter of Credit Accommodations and
any future Loans and Letter of Credit Accommodations:
          (a) all representations and warranties contained herein and in the
other Financing Agreements shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of the making of each such Loan or providing each such
Letter of Credit Accommodation and after giving effect thereto, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date);

32



--------------------------------------------------------------------------------



 



          (b) no law, regulation, order, judgment or decree of any Governmental
Authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority, which (i) purports to enjoin, prohibit, restrain or
otherwise affect (A) the making of the Loans or providing the Letter of Credit
Accommodations, or (B) the consummation of the transactions contemplated
pursuant to the terms hereof or the other Financing Agreements or (ii) has or
could reasonably be expected to have a material adverse effect on the assets,
business or prospects of Borrower or would impair the ability of Borrower to
perform its obligations hereunder or under any of the other Financing Agreements
or of either Agent or any Lender to enforce any Obligations or realize upon any
of the Collateral; and
          (c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit Accommodation and after giving effect thereto.
SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST
          5.1. Grant of Security Interest.
     To secure payment and performance of all Obligations, Borrower hereby
grants to Collateral Agent, for itself and the ratable benefit of Lenders, a
continuing security interest in, a lien upon, and a right of set off against,
and hereby assigns to Collateral Agent, for itself and the ratable benefit of
Lenders, as security, all personal and real property and fixtures and interests
in property and fixtures of Borrower, whether now owned or hereafter acquired or
existing, and wherever located (together with all other collateral security for
the Obligations at any time granted to or held or acquired by either Agent or
any Lender, collectively, the “Collateral”), including:
          (a) all Accounts;
          (b) all general intangibles, including, without limitation, all
Intellectual Property;
          (c) all goods, including, without limitation, Inventory and Equipment;
          (d) all chattel paper (including all tangible and electronic chattel
paper);
          (e) all instruments (including all promissory notes);
          (f) all documents;
          (g) all deposit accounts;
          (h) all letters of credit, banker’s acceptances and similar
instruments and including all letter-of-credit rights;
          (i) all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of

33



--------------------------------------------------------------------------------



 



credit and credit and other insurance related to the Collateral, (ii) rights of
stoppage in transit, replevin, repossession, reclamation and other rights and
remedies of an unpaid vendor, lienor or secured party, (iii) goods described in
invoices, documents, credit card sales drafts, credit card sales slips or charge
slips or receipts and other forms of store receipts, contracts or instruments
with respect to, or otherwise representing or evidencing, Receivables or other
Collateral, including returned, repossessed and reclaimed goods, and
(iv) deposits by and property of account debtors or other persons securing the
obligations of account debtors;
          (j) all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (ii) monies, credit balances,
deposits and other property of Borrower now or hereafter held or received by or
in transit to either Agent, any Lender or their Affiliates or at any other
depository or other institution from or for the account of Borrower, whether for
safekeeping, pledge, custody, transmission, collection or otherwise;
          (k) all commercial tort claims, including, without limitation, those
identified in the Information Certificate;
          (l) to the extent not otherwise described above, all Receivables;
          (m) all Records; and
          (n) all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
          5.2. Exception from Security Interest.
          (a) Notwithstanding anything to the contrary set forth in Section 5.1
above, the types or items of Collateral described in such Section shall not
include any rights or interests in any contract, lease, permit, license, charter
or license agreement covering real or personal property, as such, if under the
terms of such contract, lease, permit, license, charter or license agreement, or
applicable law with respect thereto, the valid grant of a security interest or
lien therein to Collateral Agent is prohibited and such prohibition has not been
or is not waived or the consent of the other party to such contract, lease,
permit, license, charter or license agreement has not been or is not otherwise
obtained or under applicable law such prohibition cannot be waived; provided,
that, the foregoing exclusion shall in no way be construed (a) to apply if any
such prohibition is unenforceable under the UCC or other applicable law or
(b) so as to limit, impair or otherwise affect Collateral Agent’s unconditional
continuing security interests in and liens upon any rights or interests of
Borrower in or to monies due or to become due under any such contract, lease,
permit, license, charter or license agreement (including any Accounts).
          (b) Notwithstanding anything to the contrary contained in Section 5.1
above, the Collateral shall not include the trademark “Studio Gear” to the
extent such trademark is licensed to Studio Gear Cosmetics, Inc. pursuant to the
License and Distribution Agreement, dated May, 1996, between Borrower and Studio
Gear Cosmetics, Inc.

34



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything to the contrary contained in Section 5.1
above, the types or items of Collateral described in such Section shall not
include any Equipment which is, or at the time of Borrower’s acquisition thereof
shall be, subject to a purchase money mortgage or other purchase money lien or
security interest (including capitalized or finance leases) permitted under
Section 9.8 hereof if: (a) the valid grant of a security interest or lien to
Collateral Agent in such item of Equipment is prohibited by the terms of the
agreement between Borrower and the holder of such purchase money mortgage or
other purchase money lien or security interest or under applicable law and such
prohibition has not been or is not waived, or the consent of the holder of the
purchase money mortgage or other purchase money lien or security interest has
not been or is not otherwise obtained, or under applicable law such prohibition
cannot be waived and (b) the purchase money mortgage or other purchase money
lien or security interest on such item of Equipment is or shall become valid and
perfected.
          5.3. Perfection of Security Interest
          (a) Borrower irrevocably and unconditionally authorizes Collateral
Agent (or its agent) to file at any time and from time to time such financing
statements with respect to the Collateral naming Collateral Agent or its
designee as the secured party and Borrower as debtor, as Collateral Agent may
require, and including any other information with respect to Borrower or
otherwise required by part 5 of Article 9 of the Uniform Commercial Code of such
jurisdiction as Collateral Agent may determine, together with any amendment and
continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the date hereof. Borrower
hereby ratifies and approves all financing statements naming Collateral Agent or
its designee as secured party and Borrower as debtor with respect to the
Collateral (and any amendments with respect to such financing statements) filed
by or on behalf of Collateral Agent prior to the date hereof and ratifies and
confirms the authorization of Collateral Agent to file such financing statements
(and amendments, if any). Borrower hereby authorizes Collateral Agent to adopt
on behalf of Borrower any symbol required for authenticating any electronic
filing. In the event that the description of the collateral in any financing
statement naming Collateral Agent or its designee as the secured party and
Borrower as debtor includes assets and properties of Borrower that do not at any
time constitute Collateral, whether hereunder, under any of the other Financing
Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by Borrower to the extent of the Collateral
included in such description and it shall not render the financing statement
ineffective as to any of the Collateral or otherwise affect the financing
statement as it applies to any of the Collateral. In no event shall Borrower at
any time file, or permit or cause to be filed, any correction statement or
termination statement with respect to any financing statement (or amendment or
continuation with respect thereto) naming Collateral Agent or its designee as
secured party and Borrower as debtor.
          (b) Borrower does not have any chattel paper (whether tangible or
electronic) or instruments as of the date hereof, except as set forth in the
Information Certificate. In the event that Borrower shall be entitled to or
shall receive any chattel paper or instrument after the date hereof, Borrower
shall promptly notify the Agents thereof in writing. Promptly upon the receipt
thereof by or on behalf of Borrower (including by any agent or representative),
Borrower shall deliver, or cause to be delivered to Collateral Agent, all
tangible chattel paper and instruments that Borrower or may at any time acquire,
accompanied by such instruments of transfer or assignment duly executed in blank
as Collateral Agent may from time to time specify, in each

35



--------------------------------------------------------------------------------



 



case except as the Agents may otherwise agree. At the Agents’ option, Borrower
shall, or Collateral Agent may at any time on behalf of Borrower, cause the
original of any such instrument or chattel paper to be conspicuously marked in a
form and manner acceptable to the Agents with the following legend referring to
chattel paper or instruments as applicable: “This [chattel paper][instrument] is
subject to the security interest of Wells Fargo Retail Finance LLC, as
Collateral Agent, and any sale, transfer, assignment or encumbrance of this
[chattel paper][instrument] violates the rights of such secured party.”
          (c) In the event that Borrower shall at any time hold or acquire an
interest in any electronic chattel paper or any “transferable record” (as such
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction), Borrower shall
promptly notify the Agents thereof in writing. Promptly upon the Agents’
request, Borrower shall take, or cause to be taken, such actions as the Agents
may reasonably request to give Collateral Agent control of such electronic
chattel paper under Section 9-105 of the UCC and control of such transferable
record under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as in effect in such jurisdiction.
          (d) Borrower does not have any deposit accounts as of the date hereof,
except as set forth on Schedule 6.3 to the Information Certificate. Within sixty
(60) days after the Closing Date (or such longer period of time as to which the
Required Lenders may agree in their sole discretion), Borrower shall have
(x) executed and delivered to the Administrative Agent a Deposit Account Control
Agreement with JPMorgan Chase Bank, N.A. with respect to the store concentration
account and the credit card receipts accounts maintained with such bank, and
(y) directed its credit card processors to deposit any and all payments and
other amounts at any time owed by such credit card processors into such account
with JPMorgan Chase Bank, N.A.. Within thirty (30) days after the occurrence and
during the continuance of a Control Event, Borrower shall execute and deliver
(i) Deposit Account Control Agreements with respect to the Blocked Accounts and
(ii) Investment Property Control Agreement in respect of any investment accounts
or securities accounts containing assets with a fair market value in excess of
$500,000 in the aggregate, in each case as the Administrative Agent may
reasonably require from time to time. In addition, Borrower shall not, directly
or indirectly, after the date hereof open, establish or maintain any deposit
account unless each of the following conditions is satisfied: (i) Collateral
Agent shall have received not less than five (5) Business Days prior written
notice of the intention of Borrower to open or establish such account which
notice shall specify in reasonable detail and specificity acceptable to the
Agents the name of the account, the owner of the account, the name and address
of the bank at which such account is to be opened or established, the individual
at such bank with whom Borrower is dealing and the purpose of the account,
(ii) the bank where such account is opened or maintained shall be acceptable to
the Agents, and (iii) on or before the opening of such deposit account, Borrower
shall as the Agents may specify either (A) if then required pursuant to the
terms of this subsection (d) above, deliver to Collateral Agent a Deposit
Account Control Agreement with respect to such deposit account duly authorized,
executed and delivered by Borrower and the bank at which such deposit account is
opened and maintained or (B) arrange for Collateral Agent to become the customer
of the bank with respect to the deposit account on terms and conditions
acceptable to the Agents. Notwithstanding anything to the contrary contained
herein, the terms of this subsection (d) shall

36



--------------------------------------------------------------------------------



 



not apply to Store Bank Accounts or to deposit accounts specifically and
exclusively used for payroll, taxes, other obligations to third parties or other
employee wage and benefit payments to or for the benefit of Borrower’s salaried
employees.
          (e) Borrower does not own or hold, directly or indirectly,
beneficially or as record owner or both, any investment property, as of the date
hereof, or have any investment account, securities account, commodity account or
other similar account with any bank or other financial institution or other
securities intermediary or commodity intermediary as of the date hereof, in each
case except as set forth in the Information Certificate.
          (i) In the event that Borrower shall be entitled to or shall at any
time after the date hereof hold or acquire any certificated securities, Borrower
shall promptly endorse, assign and deliver the same to Collateral Agent, for
itself and the ratable benefit of Lenders. accompanied by such instruments of
transfer or assignment duly executed in blank as Collateral Agent may from time
to time specify. If any securities, now or hereafter acquired by Borrower are
uncertificated and are issued to Borrower or its nominee directly by the issuer
thereof, Borrower shall immediately notify the Agents thereof and shall as the
Agents may specify, either (A) cause the issuer to agree to comply with
instructions from Collateral Agent as to such securities, without further
consent of Borrower or such nominee, or (B) arrange for Collateral Agent, for
itself and the ratable benefit of Lenders, to become the registered owner of the
securities.
          (ii) Borrower shall not, directly or indirectly, after the date hereof
open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a deposit account)
with any securities intermediary or commodity intermediary unless each of the
following conditions is satisfied: (A) the Agents shall have received not less
than five (5) Business Days prior written notice of the intention of Borrower to
open or establish such account which notice shall specify in reasonable detail
and specificity acceptable to the Agents the name of the account, the owner of
the account, the name and address of the securities intermediary or commodity
intermediary at which such account is to be opened or established, the
individual at such intermediary with whom Borrower is dealing and the purpose of
the account, (B) the securities intermediary or commodity intermediary (as the
case may be) where such account is opened or maintained shall be acceptable to
the Agents, and (C) to the extent required by Section 5.3(d), on or before the
opening of such investment account, securities account or other similar account
with a securities intermediary or commodity intermediary, Borrower shall as the
Agents may specify either (1) execute and deliver, and cause to be executed and
delivered to Collateral Agent, an Investment Property Control Agreement with
respect thereto duly authorized, executed and delivered by Borrower and such
securities intermediary or commodity intermediary or (2) arrange for Collateral
Agent, for itself and for the ratable benefit of Lenders, to become the
entitlement holder with respect to such investment property on terms and
conditions acceptable to the Agents.

37



--------------------------------------------------------------------------------



 



          (f) Borrower is not the beneficiary or otherwise entitled to any right
to payment under any letter of credit, banker’s acceptance or similar instrument
as of the date hereof, except as set forth in the Information Certificate. In
the event that Borrower shall be entitled to or shall receive any right to
payment under any letter of credit, banker’s acceptance or any similar
instrument, whether as beneficiary thereof or otherwise after the date hereof,
Borrower shall promptly notify the Agents thereof in writing. Borrower shall
immediately, as the Agents may specify, either (i) deliver, or cause to be
delivered to Collateral Agent, with respect to any such letter of credit,
banker’s acceptance or similar instrument, the written agreement of the issuer
and any other nominated person obligated to make any payment in respect thereof
(including any confirming or negotiating bank), in form and substance
satisfactory to the Agents, consenting to the assignment of the proceeds of the
letter of credit to Collateral Agent, for itself and for the ratable benefit of
Lenders, by Borrower and agreeing to make all payments thereon directly to
Collateral Agent, for itself and for the ratable benefit of Lenders, or as
Collateral Agent may otherwise direct or (ii) cause Collateral Agent, for itself
and for the ratable benefit of Lenders, to become, at Borrower’s expense, the
transferee beneficiary of the letter of credit, banker’s acceptance or similar
instrument (as the case may be).
          (g) Borrower has no commercial tort claims as of the date hereof,
except as set forth in the Information Certificate. In the event that Borrower
shall at any time after the date hereof assert any commercial tort claims in
respect of which the expected net recovery exceeds $250,000, Borrower shall
promptly notify the Agents thereof in writing, which notice shall (i) set forth
in reasonable detail the basis for and nature of such commercial tort claim and
(ii) if requested by any Agent, include the express grant by Borrower to
Collateral Agent, for itself and the ratable benefit of Lenders, of a security
interest in such commercial tort claim (and the proceeds thereof). In the event
that such notice does not include such grant of a security interest, the sending
thereof by Borrower to the Agents shall be deemed to constitute such grant to
Collateral Agent, for itself and for the ratable benefit of Lenders. Upon the
sending of such notice, any commercial tort claim described therein shall
constitute part of the Collateral and shall be deemed included therein. Without
limiting the authorization of Collateral Agent provided in Section 5.3(a) hereof
or otherwise arising by the execution by Borrower of this Agreement or any of
the other Financing Agreements, Collateral Agent is hereby irrevocably
authorized from time to time and at any time to file such financing statements
naming Collateral Agent or its designee as secured party and Borrower as debtor,
or any amendments to any financing statements, covering any such commercial tort
claim as Collateral. In addition, Borrower shall promptly upon the Agents’
request, execute and deliver, or cause to be executed and delivered, to
Collateral Agent such other agreements, documents and instruments as the Agents
may require in connection with such commercial tort claim.
          (h) Borrower does not have any goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the date
hereof, except as set forth in the Information Certificate and except for goods
located in the United States in transit to a location of Borrower permitted
herein in the ordinary course of business of Borrower in the possession of the
carrier transporting such goods. In the event that any goods, documents of the
title or other Collateral are at any time after the date hereof in the custody,
control or possession of any other person not referred to in the Information
Certificate or such carriers, Borrower shall promptly notify the Agents thereof
in writing. Promptly upon the Agents’ request, Borrower shall deliver

38



--------------------------------------------------------------------------------



 



to Collateral Agent a Collateral Access Agreement duly authorized, executed and
delivered by such person and Borrower.
          (i) Borrower shall take any other actions reasonably requested by the
Agents from time to time to cause the attachment, perfection and first priority
of, and the ability of Collateral Agent to enforce, the security interest of
Collateral Agent in any and all of the Collateral located in the United States,
Canada or Puerto Rico, including, without limitation, (i) executing, delivering
and, where appropriate, filing financing statements and amendments relating
thereto under the UCC or other applicable law, to the extent, if any, that
Borrower’s signature thereon is required therefore, (ii) causing Collateral
Agent’s name to be noted as secured party on any certificate of title for a
titled good if such notation is a condition to attachment, perfection or
priority of, or ability of Collateral Agent to enforce, the security interest of
Collateral Agent in such Collateral, (iii) complying with any provision of any
statute, regulation or treaty of the United States, Canada or Puerto Rico as to
any Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Collateral Agent to enforce, the
security interest of Collateral Agent in such Collateral, (iv) obtaining the
consents and approvals of any Governmental Authority or third party, including,
without limitation, any consent of any licensor, lessor or other person
obligated on Collateral, and taking all actions required by any earlier versions
of the UCC or by other law, as applicable in any relevant jurisdiction.
SECTION 6. COLLECTION AND ADMINISTRATION
          6.1. Borrower’s Loan Account.
     Administrative Agent shall maintain one or more loan account(s) on its
books in which shall be recorded (a) all Loans, Letter of Credit Accommodations
and other Obligations, (b) all payments made by or on behalf of Borrower and
(c) all other appropriate debits and credits as provided in this Agreement,
including fees, charges, costs, expenses and interest. All entries in the loan
account(s) shall be made in accordance with Administrative Agent’s customary
practices as in effect from time to time. The Revolving Loans shall be evidenced
by the loan accounts maintained by Administrative Agent; provided that if any
Lender so requests, the Borrower will execute a promissory note in favor of such
Lender further evidencing such Lender’s Commitment. Administrative Agent is
authorized by all the parties hereto to make all revisions and modifications to
Schedule I hereto at any time to reflect the then current Commitments of each
Lender.
          6.2. Statements.
     Administrative Agent shall render to Borrower each month a statement
setting forth the balance in the Borrower’s loan account(s) maintained by
Administrative Agent for Borrower pursuant to the provisions of this Agreement,
including principal, interest, fees, costs and expenses. Each such statement
shall be subject to subsequent adjustment by Administrative Agent but shall,
absent manifest errors or omissions, be considered correct and deemed accepted
by Borrower and conclusively binding upon Borrower as an account stated except
to the extent that Administrative Agent receives a written notice from Borrower
of any specific exceptions of Borrower thereto within forty-five (45) days after
the date such statement has been mailed by

39



--------------------------------------------------------------------------------



 



Administrative Agent. Until such time as Administrative Agent shall have
rendered to Borrower a written statement as provided above, the balance in
Borrower’s loan account(s) shall be presumptive evidence of the amounts due and
owing to Administrative Agent and Lenders by Borrower.
          6.3. Collection of Accounts.
          (a) Borrower shall establish and maintain, at its expense, deposit
account arrangements and merchant payment arrangements with the banks set forth
on Schedule 6.3 to the Information Certificate and after prior written notice to
Administrative Agent, and subject to Section 5.3(d), such other banks as
Borrower may hereafter select as are acceptable to Administrative Agent. The
banks set forth on Schedule 6.3 to the Information Certificate constitute all of
the banks with whom Borrower has deposit account arrangements and merchant
payment arrangements as of the date hereof and such Schedule identifies each of
the deposit accounts at such banks to a retail store location of Borrower or
otherwise describes the nature of the use of such deposit account by Borrower.
          (i) Borrower shall deposit all proceeds from sales of Inventory in
every form, including, without limitation, cash, checks, credit card sales
drafts, credit card sales or charge slips or receipts and other forms of store
receipts, from each retail store location of Borrower on each Business Day into
the deposit accounts of Borrower used solely for such purpose and identified to
each retail store location as set forth on Schedule 6.3 to the Information
Certificate (together with any other deposit accounts at any time established or
used by Borrower for receiving such store receipts from any retail store
location, collectively, the “Store Bank Accounts”) or as otherwise provided in
Section 6.3(a)(iii) below. Borrower shall irrevocably authorize and direct, and
shall use its best efforts to cause, all available funds deposited into the
Store Bank Accounts to be sent by wire transfer or by transfer using the
automated clearinghouse network (“ACH transfer”) on a daily basis, and all other
proceeds of Collateral to be sent by wire transfer or by ACH transfer, to the
Blocked Account as provided in Section 6.3(a)(ii) below (except nominal amounts
which are required to be maintained in such Store Bank Accounts under the terms
of Borrower’s arrangements with the bank at which such Store Bank Accounts are
maintained, not to exceed $10,000 for each individual store utilizing such Store
Bank Account). Borrower shall irrevocably authorize and direct in writing, in
form and substance satisfactory to Administrative Agent, each of the banks into
which proceeds from sales of Inventory from each retail store location of
Borrower are at any time deposited as provided above and all of the banks in
which Borrower’s concentration accounts are maintained to send all available
funds deposited in such account (other than the nominal amounts referred to
above) by wire transfer or ACH transfer on a daily basis to the Blocked Account.
Such authorization and direction shall not be rescinded, revoked or modified
without the prior written consent of Administrative Agent. In the event any of
such banks fails to send such funds to the Blocked Account as provided herein,
Borrower shall pursue all of its rights and remedies as a result of such
failure. Notwithstanding the foregoing, for those Store Bank Accounts that
transfer funds daily by ACH transfer initiated by

40



--------------------------------------------------------------------------------



 



Borrower’s store management notifying a third party processor, Borrower shall
irrevocably authorize and direct in writing, in form and substance satisfactory
to Administrative Agent, the third party processor that establishes the routing
and executes the ACH transfer to send funds only to the Blocked Accounts and to
agree to do so at any time upon Administrative Agent’s request and
Administrative Agent shall receive an agreement from such third party processor
confirming its agreement to do so. Such authorization and direction shall not be
rescinded, revoked or modified without the prior written consent of
Administrative Agent.
          (ii) Borrower shall establish and maintain, at its expense, one or
more deposit accounts with such banks as are acceptable to Administrative Agent
(the “Blocked Accounts”) into which Borrower shall promptly either cause all
amounts on deposit in the Store Bank Accounts to be sent as provided in
Section 6.3(a)(i) above or shall itself deposit or cause to be deposited all
proceeds from sales of Inventory, all amounts payable to Borrower from Credit
Card Issuers and Credit Card Processors and all other proceeds of Collateral. To
the extent required by Section 5.3(d) hereof, the banks at which the Blocked
Accounts are established shall enter into an agreement, in form and substance
satisfactory to Administrative Agent, providing that all items received or
deposited in the Blocked Accounts are the property of Borrower subject to the
lien and security interest of Collateral Agent, for the benefit of Agents and
Lenders, that the depository bank has no lien upon, or right of setoff against,
the Blocked Accounts, the items received for deposit therein, or the funds from
time to time on deposit therein and that upon notice (an “Activation Notice”)
from either Agent at any time that an Event of Default has occurred and is
continuing or that Excess Availability is less than thirty percent (30%) of the
lesser of (1) the amount of the Loans available to Borrower as of such time
based on the formula set forth in Section 2.1(a) hereof, subject to the
sublimits and Availability Reserves from time to time established by Agents
hereunder and (2) the Maximum Credit, the depository bank will wire, or
otherwise transfer, immediately available funds, on a daily basis, all funds
received or deposited into the Blocked Accounts to such bank account of
Administrative Agent as Administrative Agent may from time to time designate for
such purpose (“Payment Account”), which agreements, once entered into, shall
remain in effect until this Agreement is terminated. Borrower agrees that all
amounts deposited in such Blocked Accounts or in the Store Bank Accounts or
other funds received and collected by either Agent, whether as proceeds of
inventory or other Collateral or otherwise shall, to the extent that there are
Obligations outstanding and an Activation Notice has been delivered, be the
property of Collateral Agent, for the benefit of Agents and Lenders. Prior to
the occurrence of an Event of Default, amounts in the Payment Account in excess
of the Loan balance (including any required cash collateralization of Letter of
Credit Accommodations) and other Obligations that are then due and not paid by
the Borrower shall be promptly returned to a disbursement account designated by
the Borrower. An Activation Notice, once furnished, shall remain in effect (i)
so long as such Event of Default has not been cured or waived, and/or (ii) if
the Activation Notice was furnished as

41



--------------------------------------------------------------------------------



 



a result of the Borrowers’ failure to achieve Excess Availability as required
above, until Excess Availability has exceeded thirty percent (30%) of the lesser
of (1) the amount of the Loans available to Borrower as of such time based on
the formula set forth in Section 2.1(a) hereof, subject to the sublimits and
Availability Reserves from time to time established by Agents hereunder and
(2) the Maximum Credit for sixty (60) consecutive days, in which case the Agents
will rescind the Activation Notice; provided that no such rescission shall be
required to be furnished (even if an Event of Default is no longer continuing
and/or Excess Availability exceeds the required amount for sixty
(60) consecutive days) after an Activation Notice has been rescinded once in any
twelve consecutive months. At any time that the Agents rescind the Activation
Notice as provided above, the Blocked Accounts shall remain in effect and such
termination shall in no way limit, waive or delay the obligation of the
Borrower, or the right of the Agents, to again require all funds be transferred
to the Payment Account upon the Borrower’s failure to achieve Excess
Availability in the amounts required herein.
          (iii) To the extent Borrower may elect, at Borrower’s option, to use
the Armored Car Companies to pick up and collect cash or other proceeds of sales
of Inventory from a retail store location, Borrower shall deliver to the Armored
Car Companies all proceeds from sales of Inventory and other Collateral from
such retail store location of Borrower. Borrower shall irrevocably authorize and
direct the Armored Car Companies in writing, consistent with past practices
described to Administrative Agent, to remit all such proceeds at any time
received by the Armored Car Companies only to the deposit account identified on
Schedule 6.3 to the Information Certificate or other Store Bank Accounts for
such purpose and thereafter to the Blocked Accounts. Such authorization and
direction to the Armored Car Companies shall not be rescinded, revoked or
modified without the prior written consent of Administrative Agent unless
Borrower shall cease to do business with such Armored Car Company, provided that
upon any such termination the Armored Car Company shall not be released from its
obligation to make payments for amounts previously delivered to such Armored Car
Company. As of the date hereof, the only Armored Car Companies used by Borrower
are those identified in Schedule 6.3 to the Information Certificate. Borrower
shall not use any other Armored Car Companies for any purpose unless the
aforesaid arrangements are in place with such other Armored Car Company. Upon
request of the Administrative Agent, Borrower will promptly either obtain and
provide an agreement in writing from such other Armored Car Companies, in form
and substance satisfactory to Administrative Agent, duly authorized, executed
and delivered by such other Armored Car Company, or cease doing business with
such Armored Car Company.
          (b) For purposes of calculating interest on the Obligations and the
amount of Loans available to Borrower, payments or other funds received in the
Payment Account shall be applied to the Obligations (conditional upon final
collection) promptly and in accordance with its customary depository practice as
such amounts become available.

42



--------------------------------------------------------------------------------



 



          (c) Borrower and all of its subsidiaries, shareholders, directors,
employees, agents or other Affiliates shall, acting as trustee for Collateral
Agent, receive, as the property of Borrower subject to the lien and security
interest of Collateral Agent, for the benefit of Agents and Lenders, any cash,
checks, credit card sales drafts, credit card sales or charge slips or receipts,
notes, drafts and all forms of store receipts or any other payment relating to
and/or proceeds of Accounts or other Collateral which come into their possession
or under their control and immediately upon receipt thereof, shall deposit or
cause the same to be deposited in the Store Bank Accounts (subject to the
provisions of Section 6.3(a)(i)) or the Blocked Accounts, or remit the same or
cause the same to be remitted, in kind, to Administrative Agent. Borrower agrees
to reimburse Administrative Agent on demand for any amounts owed or paid to any
bank at which a Blocked Account is established or any other bank or person
involved in the transfer of funds to or from the Blocked Accounts arising out of
Administrative Agent’s payments to or indemnification of such bank or person.
The obligation of Borrower to reimburse Administrative Agent for such amounts
pursuant to this Section 6.3 shall survive the termination of this Agreement.
          6.4. Payments.
          (a) All Obligations shall be payable to the Payment Account as
provided in Section 6.3 or such other place as Administrative Agent may
designate from time to time. The Agents shall apply payments received or
collected from Borrower or for the account of Borrower (including the monetary
proceeds of collections or of realization upon any Collateral) as follows:
first, to pay any fees, indemnities or expense reimbursements then due to any
Agent, any Lender or their representatives from Borrower (other than in
connection with any Hedging Agreements, Bank Products or Cash Management
Services); second, to pay interest due in respect of any Loans and Special Agent
Advances; third, to pay principal due in respect of the Swing Line Loans and
Special Agent Advances; fourth, to pay principal due in respect of the Revolving
Loans; fifth, to pay any other Obligations (other than in connection with any
Hedging Agreements, Bank Products or Cash Management Services) then due and
owing, in such order and manner as Administrative Agent determines; sixth, to
pay any Obligations then due and owing relating to Cash Management Services
(including fees, indemnities, expenses and other amounts arising from any Cash
Management Services), seventh, to pay any Obligations then due and owing
relating to Hedging Agreements and Bank Products (including fees, indemnities,
expenses and other amounts arising from any Hedging Agreements or Bank Products)
on a pro rata basis and eighth, to the extent of any balance remaining, such
balance shall be delivered to Borrower or as a court of competent jurisdiction
may direct. Notwithstanding anything to the contrary contained in this
Agreement, (i) unless so directed by Borrower, or unless a Default or an Event
of Default shall exist or have occurred and be continuing, no Agent shall apply
any payments which it receives to any LIBO Rate Loans, except on the expiration
date of the Interest Period applicable to any such LIBO Rate Loans and (ii) to
the extent Borrower uses any proceeds of the Loans or Letter of Credit
Accommodations to acquire rights in or the use of any Collateral or to repay any
Indebtedness used to acquire rights in or the use of any Collateral, payments in
respect of the obligations shall be deemed applied first to the Obligations
arising from Loans and Letter of Credit Accommodations that were not used for
such purposes and second to the Obligations arising from Loans and Letter of
Credit Accommodations the proceeds of which were used to acquire rights in or
the use of any Collateral in the chronological order in which Borrower acquired
such rights or use. Each payment on any of the Loans to or for the

43



--------------------------------------------------------------------------------



 



account of one or more Lenders entitled to such payments pursuant to this
Section 6.4(a) shall be allocated among such Lenders based on their respective
Pro Rata Shares of such Loans.
          (b) At Administrative Agent’s option, all principal, interest, fees,
costs, expenses and other charges provided for in this Agreement or the other
Financing Agreements may be charged directly to the loan account(s) of Borrower.
Borrower shall make all payments to Agents and Lenders on the Obligations free
and clear of, and without deduction or withholding for or on account of, any
setoff, counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, any Agent or any Lender is required to surrender or return such
payment or proceeds to any Person for any reason, then the Obligations intended
to be satisfied by such payment or proceeds shall be reinstated and continue and
this Agreement shall continue in full force and effect as if such payment or
proceeds had not been received by such Agent or such Lender. Borrower shall be
liable to pay to each Agent, and does hereby indemnify and hold Agents and
Lenders harmless for the amount of any payments or proceeds surrendered or
returned. This Section 6.4 shall remain effective notwithstanding any contrary
action which may be taken by any Agent or any Lender in reliance upon such
payment or proceeds. This Section 6.4 shall survive the payment of the
Obligations and the termination of this Agreement.
          (c) If any payment of principal or interest with respect to any of the
Loans, or of any fees, falls due on a day which is not a Business Day, then such
due date shall be extended to the immediately following Business Day (unless, in
the case of a LIBO Rate Loan, such immediately following Business Day is the
first Business Day of a calendar month, in which case such due date shall be the
immediately preceding Business Day) and, in the case of principal, additional
interest shall accrue and be payable for the period of any such extension.
          6.5. Authorization to Make Loans.
     Agents and Lenders are authorized to make the Loans upon the receipt by
Administrative Agent of a written notice (each such written notice, a “Notice of
Borrowing”) substantially in the form attached hereto as Exhibit F or telephonic
notice (followed immediately by a Notice of Borrowing) of each proposed
borrowing not later than (a) in the case of a Prime Rate borrowing, 12:00 noon
on the proposed date of such borrowing, and (b) in the case of a LIBO Rate
borrowing, 12:00 noon at least three (3) Business Days prior to the proposed
date of such borrowing. Each such notice shall be effective upon receipt by the
Administrative Agent, shall be irrevocable, and shall specify the date, amount
and type of borrowing and, in the case of a LIBO Rate borrowing, the initial
Interest Period therefore. Promptly upon receipt of such notice, the
Administrative Agent shall advise each Lender thereof. Not later than 3:00 P.M.
on the date of a proposed borrowing, each Lender shall provide the
Administrative Agent at the office specified by the Administrative Agent with
immediately available funds covering such Lender’s Pro Rata Share of such
borrowing and, so long as the Administrative Agent has not received written
notice that the conditions precedent set forth in Section 4 with respect to such
borrowing have not been satisfied, the Administrative Agent shall pay over the
funds received by the Administrative Agent to Borrower on the requested
borrowing date. Each borrowing shall be on a Business Day. Each LIBO Rate
borrowing shall be in an aggregate amount of at least $2,000,000 and an integral
multiple of at least $100,000. All Loans and Letter of Credit

44



--------------------------------------------------------------------------------



 



Accommodations under this Agreement shall be conclusively presumed to have been
made to, and at the request of and for the benefit of, Borrower when deposited
to the credit of Borrower or otherwise disbursed or established in accordance
with the instructions of Borrower or in accordance with the terms and conditions
of this Agreement.
          6.6. Use of Proceeds.
     All Loans made or Letter of Credit Accommodations provided to Borrower
pursuant to the provisions hereof shall be used by Borrower only to refinance
the Indebtedness under the Prior Loan Agreements, for general operating, working
capital and other proper corporate purposes of Borrower not otherwise prohibited
by the terms hereof, including without limitation the payment of all costs,
expenses and fees in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Financing Agreements. None of the
proceeds will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin security or for the purposes of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the Loans to be
considered a “purpose credit” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System, as amended.
          6.7. Pro Rata Treatment.
     Except to the extent otherwise provided in this Agreement: (a) the making
and conversion of Loans shall be made among the Lenders based on their
respective Pro Rata Shares as to the Loans and (b) each payment on account of
any Obligations to or for the account of one or more of Lenders in respect of
any Obligations due on a particular day shall be allocated among the Lenders
entitled to such payments based on their respective Pro Rata Shares and shall be
distributed accordingly.
          6.8. Sharing of Payments, Etc.
          (a) Borrower agrees that, in addition to (and without limitation of)
any right of setoff, banker’s lien or counterclaim either Agent or any Lender
may otherwise have, each Lender shall be entitled, at its option (but subject,
as among Agents and Lenders, to the provisions of Section 12.3(b) hereof), to
offset balances held by it for the account of Borrower at any of its offices, in
dollars or in any other currency, against any principal of or interest on any
Loans owed to such Lender or any other amount payable to such Lender hereunder,
that is not paid when due (regardless of whether such balances are then due to
Borrower), in which case it shall promptly notify Borrower and Administrative
Agent thereof; provided, that, such Lender’s failure to give such notice shall
not affect the validity thereof.
          (b) If any Lender (including either Agent) shall obtain from Borrower
or any Obligor payment of any principal of or interest on any Loan owing to it
or payment of any other amount under this Agreement or any of the other
Financing Agreements through the exercise of any right of setoff, banker’s lien
or counterclaim or similar right or otherwise (other than from Administrative
Agent as provided herein), and, as a result of such payment, such Lender shall
have received more than its Pro Rata Share of the principal of the Loans or more
than its share of such other amounts then due hereunder or thereunder by
Borrower or any Obligor to such Lender

45



--------------------------------------------------------------------------------



 



than the percentage thereof received by any other Lender, it shall promptly pay
to Administrative Agent, for the benefit of the applicable Lenders, the amount
of such excess and simultaneously purchase from such other applicable Lenders a
participation in the Loans or such other amounts, respectively, owing to such
other Lenders (or such interest due thereon, as the case may be) in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all Lenders of the same category of Loans shall share
the benefit of such excess payment (net of any expenses that may be incurred by
such Lender in obtaining or preserving such excess payment) in accordance with
their respective Pro Rata Shares or as otherwise agreed by the applicable
Lenders. To such end all applicable Lenders shall make appropriate adjustments
among themselves (by the resale of participation sold or otherwise) if such
payment is rescinded or must otherwise be restored.
          (c) Borrower agrees that any Lender purchasing a participation (or
direct interest) as provided in this Section may exercise, in a manner
consistent with this Section, all rights of setoff, banker’s lien, counterclaim
or similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans or other amounts (as the case may be) owing to
such Lender in the amount of such participation.
          (d) Nothing contained herein shall require any Lender to exercise any
right of setoff, banker’s lien, counterclaims or similar rights or shall affect
the right of any Lender to exercise, and retain the benefits of exercising, any
such right with respect to any other Indebtedness or obligation of Borrower or
any Obligor. If, under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, assign such
rights to Administrative Agent for the benefit of Lenders and, in any event,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of Lenders entitled under this Section to share in the benefits of
any recovery on such secured claim.
          6.9. Settlement Procedures.
          (a) The amount of each Lender’s Pro Rata Share of outstanding
Revolving Loans shall be computed weekly (or more frequently in the
Administrative Agent’s discretion) and shall be adjusted upward or downward
based on all Revolving Loans and repayments of Revolving Loans received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.
          (b) The Administrative Agent shall deliver to each of the Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Loans for the period and the amount of repayments received
for the period. As reflected on the summary statement, (i) the Administrative
Agent shall transfer to each Lender its Pro Rata Share of repayments, and
(ii) each Lender shall transfer to the Administrative Agent (as provided below)
or the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Revolving Loans made by each Lender shall be equal to such Lender’s Pro Rata
Share of all Revolving Loans outstanding as of such Settlement Date. If the
summary statement requires transfers to be made to the Administrative Agent by
the Lenders and is received prior to 11:00 a.m. on a Business Day, such

46



--------------------------------------------------------------------------------



 



transfers shall be made in immediately available funds no later than 3:00 p.m.
that day; and, if received after 11:00 a.m., then no later than 3:00 p.m. on the
next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation plus any administrative, processing, or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.
          (c) All payments under Section 3.3 shall be made by Borrower directly
to the Lender entitled thereto without setoff, counterclaim or other defense.
SECTION 7. COLLATERAL REPORTING AND COLLATERAL COVENANTS
          7.1. Collateral Reporting.
     Borrower shall provide the Agents with the following documents in a form
satisfactory to the Agents (a) on a monthly basis or more frequently as either
Agent may reasonably request (i) a Borrowing Base Certificate in the form of
Exhibit I hereto (or such other form as the Administrative Agent may require),
(ii) inventory reports by category and location (with such details as to the mix
of Inventory as either Agent may request), and (iii) agings of accounts payable;
(b) upon reasonable request of either Agent (i) the stock status reports of
Borrower, (ii) reports on sales and use tax payment and including monthly sales
and use tax accruals, (iii) reports of amounts of consigned Inventory held by
Borrower by category and consignor, (iv) reports of sales of Inventory
indicating net sales, (v) reports of aggregate Inventory purchases (including
all costs related thereto, such as freight, duty and taxes) and identifying
items of Inventory in transit to Borrower related to the applicable documentary
letter of credit and/or bill of lading number, (vi) reports of the Cost of the
Inventory (net of markdowns), (vii) reports on the status of all payments to
owners and lessors of the leased retail store locations of Borrower and other
leased premises of Borrower, (viii) copies of customer statements and credit
memos, remittance advices and reports, and copies of deposit slips and bank
statements, (ix) copies of shipping and delivery documents, (x) copies of
purchase orders, invoices and delivery documents for Inventory and Equipment
acquired by Borrower, (xi) reports by retail store location of sales and
operating profits for each such retail store location (xii) reports of sales for
each category of Inventory and (xiii) the monthly statements received by
Borrower from any Credit Card Issuers or Credit Card Processors, together with
such additional information with respect thereto as shall be sufficient to
enable the Agents to monitor the transactions pursuant to the Credit Card
Agreements; and (c) such other reports as to the Collateral as the Agents shall
reasonably request from time to time. If any of Borrower’s records or reports of
the Collateral are prepared or maintained by an accounting service, contractor,
shipper or other agent, Borrower hereby irrevocably authorizes such service,
contractor, shipper or agent to deliver such records, reports, and related
documents to the Agents and to follow the instructions of the Agents with
respect to further services at any time that an Event of Default exists or has
occurred and is continuing.
          7.2. Accounts Covenants.

47



--------------------------------------------------------------------------------



 



          (a) Borrower shall notify Administrative Agent promptly of the
assertion of any material claims, offsets, defenses or counterclaims by any
account debtor, Credit Card Issuer or Credit Card Processor or any material
disputes with any of such persons or any settlement, adjustment or compromise
thereof and (ii) all material adverse information relating to the financial
condition of any account debtor, Credit Card Issuer or Credit Card Processor. No
material credit, discount, allowance or extension or agreement for any of the
foregoing shall be granted to any account debtor, Credit Card Issuer or Credit
Card Processor except in the ordinary course of Borrower’s business in
accordance with the current practices of Borrower as in effect on the date
hereof. So long as no Event of Default exists or has occurred and is continuing,
Borrower shall settle, adjust or compromise any claim offset, counterclaim or
dispute with any account debtor, Credit Card Issuer, Credit Card Processor. At
any time that an Event of Default exists or has occurred and is continuing,
Administrative Agent shall, at its option, have the exclusive right to settle,
adjust or compromise any claim, offset, counterclaim or dispute with account
debtors, Credit Card Issuers or Credit Card Processors or grant any credits,
discounts or allowances.
          (b) Borrower shall notify Administrative Agent promptly of (i) any
notice of a material default by Borrower under any of the Credit Card Agreements
or of any default which might result in the Credit Card Issuer or Credit Card
Processor ceasing to make payments or suspending payments to Borrower, (ii) any
notice from any Credit Card Issuer or Credit Card Processor that such person is
ceasing or suspending, or will cease or suspend, any present or future payments
due or to become due to Borrower from such person, or that such person is
terminating or will terminate any of the Credit Card Agreements, and (iii) the
failure of Borrower to comply with any material terms of the Credit Card
Agreements or any terms thereof which might result in the Credit Card Issuer or
Credit Card Processor ceasing or suspending payments to Borrower.
          (c) With respect to each Account: (i) the amounts shown on any invoice
delivered to either Agent or schedule thereof delivered to either Agent shall be
true and complete, (ii) no payments shall be made thereon except payments
immediately delivered to Administrative Agent pursuant to the terms of this
Agreement, (iii) no credit, discount, allowance or extension or agreement for
any of the foregoing shall be granted to any account debtor except as reported,
to the extent required hereunder, to Administrative Agent in accordance with
this Agreement and except for credits, discounts, allowances or extensions made
or given in the ordinary course of Borrower’s business in accordance with
practices and policies previously disclosed to Administrative Agent, (iv) there
shall be no setoffs, deductions, contras, defenses, counterclaims or disputes
existing or asserted with respect thereto except as reported to Administrative
Agent in accordance with the terms of this Agreement, (v) none of the
transactions giving rise thereto will violate any applicable foreign, Federal,
State or local laws or regulations, all documentation relating thereto will be
legally sufficient under such laws and regulations and all such documentation
will be legally enforceable in accordance with its terms.
          (d) The Agents may, at any time or times that an Event of Default
exists or has occurred, (i) notify any or all account debtors, Credit Card
Issuers and Credit Card Processors that the Accounts have been assigned to
Collateral Agent and that Collateral Agent has a security interest therein and
Collateral Agent may direct any or all account debtors, Credit Card Issuers and
Credit Card Processors to make payments of Accounts directly to Collateral
Agent, (ii)

48



--------------------------------------------------------------------------------



 



extend the time of payment of, compromise, settle or adjust for cash, credit,
return of or otherwise, and upon any terms or conditions, any and all Accounts
or other obligations included in the Collateral and thereby discharge or release
the account debtor or any other party or parties in any way liable for payment
thereof without affecting any of the Obligations, (iii) demand, collect or
enforce payment of any Accounts or such other obligations, but without any duty
to do so, and Collateral Agent shall not be liable for its failure to collect or
enforce the payment thereof nor for the negligence of its agents or attorneys
with respect thereto and (iv) take whatever other action Collateral Agent may
deem necessary or desirable for the protection of its interests. At any time
that an Event of Default exists or has occurred and is continuing, at either
Agent’s request, all invoices and statements sent to any account debtor, Credit
Card Issuer or Credit Card Processor shall state that the Accounts due from such
account debtor, Credit Card Issuer or Credit Card Processor and such other
obligations have been assigned to Collateral Agent and are payable directly and
only to Collateral Agent and Borrower shall deliver to Collateral Agent such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Collateral Agent may
require.
          (e) Collateral Agent shall have the right at any time or times, in
Collateral Agent’s name or in the name of a nominee of Collateral Agent, to
verify the validity, amount or any other matter relating to any Account or other
Collateral, by mail, telephone, facsimile transmission or otherwise.
          (f) Borrower shall deliver or cause to be delivered to Collateral
Agent, with appropriate endorsement and assignment, with full recourse to
Borrower, all chattel paper and instruments which Borrower now owns or may at
any time acquire immediately upon Borrower’s receipt thereof, except as
Collateral Agent may otherwise agree.
          7.3. Inventory Covenants.
     With respect to the Inventory: (a) Borrower shall at all times maintain
inventory records reasonably satisfactory to Collateral Agent, keeping correct
and accurate records itemizing and describing the kind, type, quality and
quantity of Inventory, Borrower’s cost therefor and daily withdrawals therefrom
and additions thereto; (b) Borrower shall conduct a physical count of the
Inventory either through periodic cycle counts or wall-to-wall counts so that
all Inventory is covered by such counts at least once each year, but at any time
or times as any Agent may request on or after an Event of Default, and promptly
following such physical inventory (whether pursuant to periodic cycle counts or
otherwise) shall, to the extent requested, supply Collateral Agent with a report
in the form and with such specificity as may be reasonably satisfactory to
Collateral Agent concerning such physical count; (c) Borrower shall not remove
any Inventory from the locations set forth or permitted herein, without the
prior written consent of Collateral Agent, except for sales of Inventory in the
ordinary course of Borrower’s business and except to move Inventory directly
from one location set forth or permitted herein to another such location or to
return defective, returned or slow moving Inventory to the relevant distribution
center or directly to the supplier for appropriate credit; (d) Borrower shall
make all material payments required to be made under leases of premises at which
Inventory is located when due, except as specifically reported to Collateral
Agent pursuant to Section 7.1 above; (e) upon Collateral Agent’s request,
Borrower shall, at its expense, no more than once in any twelve (12) month
period, but at any time or times as Collateral Agent may reasonably request on
or after an Event

49



--------------------------------------------------------------------------------



 



of Default, deliver or cause to be delivered to Collateral Agent written
appraisals as to the Inventory in form, scope and methodology acceptable to
Collateral Agent and by an appraiser acceptable to Collateral Agent, addressed
to Collateral Agent and upon which Collateral Agent is expressly permitted to
rely; (f) upon Collateral Agent’s request, Borrower shall, at its expense,
conduct through RGIS Inventory Specialists, Inc. or another inventory counting
service acceptable to Collateral Agent, a physical count of the Inventory in
form, scope and methodology acceptable to Collateral Agent no more than once in
any twelve (12) month period, but at any time or times as Collateral Agent may
request on or after an Event of Default, the results of which shall be reported
directly by such inventory counting service to Collateral Agent and Borrower
shall promptly deliver confirmation in a form satisfactory to Collateral Agent
that appropriate adjustments have been made to the inventory records of Borrower
to reconcile the inventory count to Borrower’s inventory records; (g) Borrower
shall produce, use, store and maintain the Inventory with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with applicable laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto); (h) Borrower assumes (as between Lender and Borrower) all
responsibility and liability arising from or relating to the production, use,
sale or other disposition of the Inventory; (i) Borrower shall not sell
Inventory to any customer on approval, or any other basis which entitles the
customer to return or may obligate Borrower to repurchase such Inventory except
for the right of return given to retail customers of Borrower in the ordinary
course of the business of Borrower in accordance with the then current return
policy of Borrower; (j) Borrower shall use its best efforts to keep the
Inventory in good and marketable condition and to identify and make appropriate
adjustments for Inventory that does not meet that requirement except that which
is to be returned; and (k) Borrower shall not acquire or accept any Inventory on
consignment or approval except to the extent such Inventory is reported to
Collateral Agent in accordance with the terms hereof.
          7.4. Power of Attorney.
     Borrower hereby irrevocably designates and appoints each Agent (and all
persons designated by either Agent) as Borrower’s true and lawful
attorney-in-fact, and authorizes Collateral Agent, in Borrower’s or Collateral
Agent’s name, to: (a) at any time an Event of Default exists or has occurred and
is continuing (i) demand payment on Receivables or other Collateral,
(ii) enforce payment of Receivables by legal proceedings or otherwise,
(iii) exercise all of Borrower’s rights and remedies to collect any Receivable
or other Collateral, (iv) sell or assign any Receivable upon such terms, for
such amount and at such time or times as the Collateral Agent deems advisable,
(v) settle, adjust, compromise, extend or renew an Account, (vi) discharge and
release any Receivable, (vii) prepare, file and sign Borrower’s name on any
proof of claim in bankruptcy or other similar document against an account debtor
or other obligor in respect of any Receivables or other Collateral,
(viii) notify the post office authorities to change the address for delivery of
remittances from account debtors or other obligors in respect of Receivables or
other proceeds of Collateral to an address designated by Collateral Agent, and
open and dispose of all mail addressed to Borrower and handle and store all mail
relating to the Collateral; and (ix) do all acts and things which are necessary,
in Collateral Agent’s determination, to fulfill Borrower’s obligations under
this Agreement and the other Financing Agreements and (b) at any time to
(i) take control in any manner of any item of payment in respect of Receivables
or constituting Collateral or otherwise received in or for

50



--------------------------------------------------------------------------------



 



deposit in the Blocked Accounts or otherwise received by either Agent or any
Lender, (ii) have access to any lockbox or postal box into which remittances
from account debtors or other obligors in respect of Receivables or other
proceeds of Collateral are sent or received, (iii) endorse Borrower’s name upon
any items of payment in respect of Receivables or constituting Collateral or
otherwise received by either Agent or any Lender and deposit the same in
Administrative Agent’s account for application to the Obligations, (iv) endorse
Borrower’s name upon any chattel paper, document, instrument, invoice, or
similar document or agreement relating to any Receivable or any goods pertaining
thereto or any other Collateral, including any warehouse or other receipts, or
bills of lading and other negotiable or non-negotiable documents, (v) clear
Inventory the purchase of which was financed with Letter of Credit
Accommodations through U.S. Customs or foreign export control authorities in
Borrower’s name, Collateral Agent’s name or the name of Collateral Agent’s
designee, and to sign and deliver to customs officials powers of attorney in
Borrower’s name for such purpose, and to complete in Borrower’s or Collateral
Agent’s name, any order, sale or transaction, obtain the necessary documents in
connection therewith and collect the proceeds thereof, (vi) sign Borrower’s name
on any verification of Receivables and notices thereof to account debtors or any
secondary obligors or other obligors in respect thereof. Borrower hereby
releases each Agent and Lenders and their respective officers, employees and
designees from any liabilities arising from any act or acts under this power of
attorney and in furtherance thereof, whether of omission or commission, except
as a result of such Agent’s or any Lender’s own gross negligence or willful
misconduct as determined pursuant to a final non-appealable order of a court of
competent jurisdiction.
          7.5. Right to Cure.
     Administrative Agent may, at its option upon notice to Borrower (a) cure
any default by Borrower under any material agreement with a third party that
affects the Collateral, its value or the ability of Administrative Agent to
collect, sell or otherwise dispose of the Collateral or the rights and remedies
of Administrative Agent therein or the ability of Borrower to perform its
obligations hereunder or under the other Financing Agreements, (b) pay or bond
on appeal any judgment entered against Borrower, (c) discharge taxes, liens,
security interests or other encumbrances at any time levied on or existing with
respect to the Collateral and (d) pay any amount, incur any expense or perform
any act which, in Administrative Agent’s judgment, is necessary or appropriate
to preserve, protect, insure or maintain the Collateral and the rights of Agents
and Lenders with respect thereto. Administrative Agent may add any amounts so
expended to the Obligations and charge Borrower’s account therefor, such amounts
to be repayable by Borrower on demand. Agents and Lenders shall be under no
obligation to effect such cure, payment or bonding and shall not, by doing so,
be deemed to have assumed any obligation or liability of Borrower. Any payment
made or other action taken by either Agent or any Lender under this Section
shall be without prejudice to any right to assert an Event of Default hereunder
and to proceed accordingly.
          7.6. Access to Premises.
     From time to time as reasonably requested by any Agent, at the cost and
expense of Borrower, (a) each Agent or its designee shall have complete access
to all of Borrower’s premises during normal business hours and after notice to
Borrower, or at any time and without notice to Borrower if an Event of Default
exists or has occurred and is continuing, for the

51



--------------------------------------------------------------------------------



 



purposes of conducting field examinations (which Collateral Agent may conduct
not more than twice per year or at such greater frequency as Administrative
Agent shall elect during the existence of a Default or Event of Default,
provided, however, that as long as no Default or Event of Default has occurred
and is continuing, Borrower shall not be obligated to reimburse or pay for more
than $15,000 per annum (including out-of-pocket expenses) for such field
examinations), inspecting, verifying and auditing the Collateral and all of
Borrower’s books and records, including the Records, provided that the
Administrative Agent may cause such additional examinations to be undertaken as
it deems appropriate at the Lenders’ expense, and (b) Borrower shall promptly
furnish to each Agent such copies of such books and records or extracts
therefrom as any Agent may reasonably request, and (c) any Agent or any Agent’s
designee may use during normal business hours such of Borrower’s personnel,
equipment, supplies and premises as may be reasonably necessary for the
foregoing and if an Event of Default exists or has occurred and is continuing
for the collection of Receivables and realization of other Collateral.
SECTION 8. REPRESENTATIONS AND WARRANTIES
     Borrower hereby represents and warrants to Agents and Lenders the following
(which shall survive the execution and delivery of this Agreement), the truth
and accuracy of which are a continuing condition of the making of Loans and
providing Letter of Credit Accommodations to Borrower:
          8.1. Corporate Existence; Power and Authority.
     Borrower is a corporation duly organized and in good standing under the
laws of its state of incorporation and is duly qualified as a foreign
corporation and in good standing in all states or other jurisdictions where the
nature and extent of the business transacted by it or the ownership of assets
makes such qualification necessary, and in which the failure to so qualify would
have a Material Adverse Effect. The execution, delivery and performance of this
Agreement, the other Financing Agreements and the transactions contemplated
hereunder and thereunder (a) are all within Borrower’s corporate powers,
(b) have been duly authorized and (c) are not in contravention of law or the
terms of Borrower’s certificate of incorporation, by-laws, or other
organizational documentation, or any indenture, agreement or undertaking to
which Borrower is a party or by which Borrower or its property are bound. This
Agreement and the other Financing Agreements constitute legal, valid and binding
obligations of Borrower enforceable in accordance with their respective terms.
Borrower does not have any Subsidiaries except as set forth on the Information
Certificate.
          8.2. Name; State of Organization; Chief Executive Office; Collateral
Locations.
          (a) The exact legal name of Borrower is as set forth on the signature
page of this Agreement and in the Information Certificate. Borrower has not,
during the past five years, been known by or used any other corporate or
fictitious name or been a party to any merger or consolidation, or acquired all
or substantially all of the assets of any Person, or acquired any of its
property or assets out of the ordinary course of business, except as set forth
in the Information Certificate.

52



--------------------------------------------------------------------------------



 



          (b) Borrower is an organization of the type and organized in the
jurisdiction set forth in the Information Certificate. The Information
Certificate accurately sets forth the organizational identification number of
Borrower or accurately states that Borrower has none and accurately sets forth
the federal employer identification number of Borrower.
          (c) The chief executive office and mailing address of Borrower and
Borrower’s Records concerning Accounts are located only at the address
identified as such in Schedule 8.2 to the Information Certificate and its only
other places of business and the only other locations of Collateral, if any, are
the addresses set forth in Schedule 8.2 to the Information Certificate, subject
to the right of Borrower to establish new locations in accordance with
Section 9.2 below. The Information Certificate correctly identifies any of such
locations which are not owned by Borrower and sets forth the owners and/or
operators thereof.
          8.3. Financial Statements; No Material Adverse Change.
     All financial statements relating to Borrower which have been or may
hereafter be delivered by Borrower to Agents and Lenders have been prepared in
accordance with GAAP (except as to any interim financial statements, to the
extent such statements are subject to normal year-end adjustments and do not
include any notes) and fairly present the financial condition and the results of
operation of Borrower as at the dates and for the periods set forth therein.
Except as disclosed in any interim financial statements furnished by Borrower to
Administrative Agent prior to the date of this Agreement, there has been no
material adverse change in the assets, liabilities, properties and condition,
financial or otherwise, of Borrower, since the date of the most recent audited
financial statements furnished by Borrower to Administrative Agent prior to the
date of this Agreement.
          8.4. Priority of Liens; Title to Properties.
     The security interests and liens granted to Collateral Agent under this
Agreement and the other Financing Agreements constitute valid and perfected
first priority liens and security interests in and upon the Collateral which is
located within the United States of America, Canada or Puerto Rico subject only
to the liens indicated on Schedule 8.4 to the Information Certificate and the
other liens permitted under Section 9.8 hereof. Borrower has good and marketable
fee simple title to all of its other properties and assets subject to no liens,
mortgages, pledges, security interests, encumbrances or charges of any kind,
except those granted to Collateral Agent and such others as are specifically
listed on Schedule 8.4 to the Information Certificate or permitted under
Section 9.8 hereof.
          8.5. Tax Returns.
     Borrower has filed, or caused to be filed, in a timely manner all
(i) federal and state tax returns, reports and declarations which are required
to be filed by Borrower and (ii) all other tax returns, reports and declarations
which are required to be filed by Borrower, other than such tax returns, reports
and declarations the failure of which to file could not reasonably be expected
to have a Material Adverse Effect. All information in such tax returns, reports
and declarations is complete and accurate in all material respects. Borrower has
paid or caused to be paid all taxes due and payable or claimed due and payable
in any assessment received by it and has collected,

53



--------------------------------------------------------------------------------



 



deposited and remitted in accordance with all applicable laws all sales and/or
use taxes applicable to the conduct of its business, except taxes the validity
of which are being contested in good faith by appropriate proceedings diligently
pursued and available to Borrower and with respect to which adequate reserves
have been set aside on its books and except for any taxes of less than $500,000
in the aggregate. Adequate provision has been made for the payment of all
accrued and unpaid Federal, State, county, local, foreign and other taxes
whether or not yet due and payable and whether or not disputed. Borrower has
collected and deposited in a separate bank account or remitted to the
appropriate tax authority all sales and/or use taxes applicable to its business
required to be collected and so deposited under the laws of the United States
and each possession or territory thereof, and each State or political
subdivision thereof, including any State in which Borrower owns any Inventory or
owns or leases any other property.
          8.6. Litigation.
     Except as set forth in Schedule 8.6 to the Information Certificate, there
is no present investigation by any Governmental Authority pending, or to the
best of Borrower’s knowledge threatened, against or affecting Borrower, its
assets or business and there is no action, suit, proceeding or claim by any
Person pending, or to the best of Borrower’s knowledge threatened, against
Borrower or its assets or goodwill, or against or affecting any transactions
contemplated by this Agreement, which if adversely determined against Borrower
could reasonably be expected to have a Material Adverse Effect.
          8.7. Compliance with Other Agreements and Applicable Laws.
          (a) Borrower is not in default in any respect under, or in violation
in any respect of any of the terms of, any agreement, contract, instrument,
lease or other commitment to which it is a party or by which it or any of its
assets are bound, in each case where such default or violation has or would have
a Material Adverse Effect. Borrower is in compliance in all respects with the
requirements of all applicable laws, rules, regulations and orders of any
governmental authority relating to its business, including, without limitation,
those set forth in or promulgated pursuant to the Occupational Safety and Health
Act of 1970, as amended, the Fair Labor Standards Act of 1938, as amended,
ERISA, the Code, as amended, and the rules and regulations thereunder, the
Environmental Laws, all Federal, State and local statutes, regulations, rules
and orders relating to consumer credit (including, without limitation, as each
has been amended, the Truth-in-Lending Act, the Fair Credit Billing Act, the
Equal Credit Opportunity Act and the Fair Credit Reporting Act, and regulations,
rules and orders promulgated thereunder), all Federal, State and local states,
regulations, rules and orders pertaining to sales of consumer goods (including,
without limitation, the Consumer Products Safety Act of 1972, as amended, and
the Federal Trade Commission Act of 1914, as amended, and all regulations, rules
and orders promulgated thereunder) in each case where the failure to comply
would have a Material Adverse Effect.
          (b) Borrower has obtained all material permits, licenses, approvals,
consents, certificates, orders or authorizations of any governmental agency
required for the lawful conduct of its business (the “Permits”). Schedule 8.7 to
the Information Certificate sets forth all of the Permits issued to or held by
Borrower as of the date hereof by any Federal, State or local governmental
agency and any applications pending by Borrower with such federal, state or
local

54



--------------------------------------------------------------------------------



 



governmental agency. The Permits constitute all permits, licenses, approvals,
consents, certificates, orders or authorizations necessary for Borrower to own
and operate its business as presently conducted or proposed to be conducted
where the failure to have such Permits would have a Material Adverse Effect. All
of the Permits are valid and subsisting and in full force and effect. There are
no actions, claims or proceedings pending or threatened that seek the
revocation, cancellation, suspension or modification of any of the Permits.
          8.8. Environmental Compliance.
          (a) Except as set forth on Schedule 8.8 to the Information
Certificate, Borrower has not generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off its premises (whether or not owned by it) in any manner which violates any
applicable Environmental Law and the operations of Borrower comply with all
applicable Environmental Laws, in each case where such violation or failure to
so comply would have a Material Adverse Effect.
          (b) Except as set forth on Schedule 8.8 to the Information
Certificate, there is no investigation, proceeding, complaint, order, directive,
claim, citation or notice by any Governmental Authority or any other person
pending or to the best of Borrower’s knowledge threatened, with respect to any
material non-compliance with or material violation of the requirements of any
applicable Environmental Law by Borrower.
          (c) Except as set forth in Schedule 8.8 to the Information
Certificate, Borrower does not have any liability (contingent or otherwise) in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials which
would have a Material Adverse Effect.
          (d) Borrower has all licenses, certificates, approvals and other
Permits required to be obtained or filed in connection with the operations of
Borrower under any Environmental Law in each case where the failure to obtain or
file the same would have a Material Adverse Effect and all such licenses,
permits, certificates, approvals or similar authorizations are valid and in full
force and effect where the failure to have any of such licenses, permits,
certificates, approvals or similar authorization would have a Material Adverse
Effect.
          8.9. Credit Card Agreements.
     Set forth in Schedule 8.9 to the Information Certificate is a correct and
complete list, as of the date hereof, of (a) all of the Credit Card Agreements
and all other agreements, documents and instruments existing as of the date
hereof between or among Borrower, any of its affiliates, the Credit Card
Issuers, the Credit Card Processors and any of, their affiliates; (b) the
percentage of each sale payable to the Credit Card Issuer or Credit Card
Processor under the terms of the Credit Card Agreements; (c) the amount of all
reserves; or collateral maintained as of the date hereof by the Credit Card
Issuer or Credit Card Processor, if any, (d) all other fees and charges payable
by Borrower under or in connection with the Credit Card Agreements; and (e) the
term of such Credit Card Agreements. The Credit Card Agreements constitute all
of such agreements necessary for Borrower to operate its business as presently
conducted with respect to credit cards

55



--------------------------------------------------------------------------------



 



and debit cards and no Accounts of Borrower arise from purchases by customers of
Inventory with credit cards or debit cards, other than those which are issued by
Credit Card Issuers with whom Borrower has entered into one of the Credit Card
Agreements set forth on Schedule 8.9 to the Information Certificate or with whom
Borrower has entered into a Credit Card Agreement in accordance with
Section 9.13 hereof. Each of the Credit Card Agreements constitutes a legal,
valid and binding obligation of Borrower and to the best of Borrower’s
knowledge, the other parties thereto, enforceable in accordance with their
respective terms and are in full force and effect. No default or event of
default, or act, condition or event which after notice or passage of time or
both, would constitute a default or an event of default under any of the Credit
Card Agreements exists or has occurred and is continuing which would have a
Material Adverse Effect, and Borrower and the other parties thereto have
complied with all of the terms and conditions of the Credit Card Agreements to
the extent necessary for Borrower to be entitled to receive all payments
thereunder. Borrower has delivered, or caused to be delivered to Collateral
Agent, true, correct and complete copies of all of the Credit Card Agreements.
          8.10. Employee Benefits.
          (a) Borrower has not engaged in any transaction in connection with
which Borrower or any of its ERISA Affiliates could be subject to either a civil
penalty assessed pursuant to ERISA or a tax imposed the Code, including any
accumulated funding deficiency described in Section 8.10(c) hereof and any
deficiency with respect to vested accrued benefits described in Section 8.10(d)
hereof.
          (b) No liability to the Pension Benefit Guaranty Corporation has been
or is expected by Borrower to be incurred with respect to any employee benefit
plan of Borrower or any of its ERISA Affiliates. There has been no reportable
event (within the meaning of ERISA) or any other event or condition with respect
to any employee benefit plan of Borrower or any of its ERISA Affiliates which
presents a risk of termination of any such plan by the Pension Benefit Guaranty
Corporation.
          (c) Full payment has been made of all amounts which Borrower or any of
its ERISA Affiliates is required under ERISA and the Code to have paid under the
terms of each employee benefit plan as contributions to such plan as of the last
day of the most recent fiscal year of such plan ended prior to the date hereof,
and no accumulated funding deficiency (as defined in ERISA and the Code),
whether or not waived, exists with respect to any employee pension benefit plan,
including any penalty or tax described in Section 8.10(a) hereof and any
deficiency with respect to vested accrued benefits described in Section 8.10(d)
hereof.
          (d) The current value of all vested accrued benefits under all
employee pension benefit plans maintained by Borrower that are subject to Title
IV of ERISA does not exceed the current value of the assets of such plans
allocable to such vested accrued benefits, including any penalty or tax
described in Section 8.10(a) hereof and any accumulated funding deficiency
described in Section 8.10(c) hereof. The terms “current value” and “accrued
benefit” have the meanings specified in ERISA.

56



--------------------------------------------------------------------------------



 



          (e) Neither Borrower nor any of its ERISA Affiliates is or has ever
been obligated to contribute to any “multiemployer plan” (as such term is
defined in ERISA) that is subject to Title I of ERISA.
          8.11. Bank Accounts.
     All of the deposit accounts, investment accounts or other accounts in the
name of or used by Borrower maintained at any bank or other financial
institution are set forth in Schedule 6.3 to the Information Certificate,
subject to the right of Borrower to establish new accounts in accordance with
Section 5.3(d) hereof and Store Bank Accounts (which may be established at any
time, subject to the provisions of Section 6.3(a)(i)).
          8.12. Regulation U.
     Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.
          8.13. Investment Company Act.
     Neither Borrower nor any of its Subsidiaries is an “investment company” or
a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.
          8.14. OFAC.
     Neither Borrower nor, to the best knowledge of Borrower, any Affiliate of
Borrower (a) is a Sanctioned Person, (b) does business in a Sanctioned Country
in violation of the economic sanctions of the United States administered by OFAC
or (c) does business in such country or with any such agency, organization or
person, in violation of the economic sanctions of the United States administered
by OFAC.
          8.15. Accuracy and Completeness of Information.
     All information furnished by or on behalf of Borrower in writing to any
Agent or any Lender in connection with this Agreement or any of the other
Financing Agreements or any transaction contemplated hereby or thereby,
including all information on the Information Certificate is true and correct in
all material respects on the date as of which such information is dated or
certified and does not omit any material fact necessary in order to make such
information not misleading. No event or circumstance has occurred which has had
or could reasonably be expected to have a Material Adverse Effect, which has not
been fully and accurately disclosed to Administrative Agent in writing.
          8.16. Survival of Warranties; Cumulative.
     All representations and warranties contained in this Agreement or any of
the other Financing Agreements shall survive the execution and delivery of this
Agreement and shall be deemed to have been made again to Agents and Lenders on
the date of each additional borrowing or other credit accommodation hereunder
except to the extent that any such representations and

57



--------------------------------------------------------------------------------



 



warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and shall be conclusively presumed to have been relied on by
Agents and Lenders regardless of any investigation made or information possessed
by any Agent or any Lender. The representations and warranties set forth herein
shall be cumulative and in addition to any other representations or warranties
which Borrower shall now or hereafter give, or cause to be given, to any Agent
or any Lender. In no event shall the corporate officers of Borrower have any
personal liability to any Agent or any Lender if any of the representations and
warranties of Borrower in this Section 8 are false or misleading, absent fraud.
          8.17. Exemption from Illinois Interest Act.
     Borrower represents and warrants that, for the purposes of 815 Illinois
Compiled Statutes 205/4, the Loans and any Special Agent Advances constitute a
business loan.
SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS
          9.1. Maintenance of Existence.
          (a) Borrower shall at all times preserve, renew and keep in full,
force and effect its corporate existence and rights and franchises with respect
thereto and maintain in full force and effect all permits, licenses, trademarks,
trade names, approvals, authorizations, leases and contracts necessary to carry
on the business as presently or proposed to be conducted.
          (b) Borrower shall not change its name unless each of the following
conditions is satisfied: (ii) Administrative Agent shall have received not less
than thirty (30) days prior written notice from Borrower of such proposed change
in its corporate name, which notice shall accurately set forth the new name; and
(ii) Administrative Agent shall have received a copy of the amendment to the
Certificate of Incorporation of Borrower providing for the name change certified
by the Secretary of State of the jurisdiction of incorporation or organization
of Borrower as soon as it is available.
          (c) Borrower shall not change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Administrative Agent shall have received not
less than thirty (30) days’ prior written notice from Borrower of such proposed
change, which notice shall set forth such information with respect thereto as
Administrative Agent may require and Administrative Agent shall have received
such agreements as Administrative Agent may reasonably require in connection
therewith. Borrower shall not change its type of organization, jurisdiction of
organization or other legal structure.
          9.2. New Collateral Locations.
     Borrower may only open any new location within the United States of
America, Canada or Puerto Rico provided Borrower has granted to Collateral Agent
(i) a perfected security interest in the Collateral at such location and (ii) a
Landlord Agreement in respect of such new location if required under the
definition of Eligible Inventory. From time to time, upon request of the
Collateral Agent, Borrower shall provide Collateral Agent with an accurate list
showing any new locations or closed locations since the last such listing
provided hereunder.

58



--------------------------------------------------------------------------------



 



          9.3. Compliance with Laws, Regulations, Etc.
          (a) Borrower shall, and shall cause any Subsidiary to, at all times,
comply in all material respects with all laws, rules, regulations, licenses,
Permits, approvals and orders applicable to it and duly observe all requirements
of any foreign, Federal, State or local Governmental Authority, including ERISA,
the Code, the Occupational Safety and Health Act of 1970, as amended, the Fair
Labor Standards Act of 1938, as amended, and all statutes, rules, regulations,
orders, permits and stipulations relating to environmental pollution and
employee health and safety, including all of the Environmental Laws in each case
where the failure to so comply therewith or observe such requirements would have
a Material Adverse Effect. Without limitation of the preceding provisions of
this Section 9.3, Borrower shall (x) ensure that neither Borrower nor, to the
best knowledge of Borrower, any Affiliate of Borrower (i) becomes a Sanctioned
Person, (ii) does business in a Sanctioned Country in violation of the economic
sanctions of the United States administered by OFAC or (iii) does business in
such country or with any such agency, organization or person, in violation of
the economic sanctions of the United States administered by OFAC, and
(y) comply, and cause each of its Subsidiaries to comply, with all applicable
Bank Secrecy Act and anti-money laundering laws and regulations.
          (b) Borrower shall give both oral and written notice to Administrative
Agent within five (5) Business Days of Borrower’s receipt of any notice of, or
Borrower’s otherwise obtaining knowledge of, (i) the occurrence of any event
involving the release, spill or discharge, threatened or actual, of any
Hazardous Material at any one of Borrower’s properties or (ii) any
investigation, proceeding, complaint, order, directive, claims, citation or
notice with respect to: (A) any material non-compliance with or material
violation of any Environmental Law by Borrower or (B) the release, spill or
discharge, threatened or actual, of any Hazardous Material or (C) the
generation, use, storage, treatment, manufacture, handling, production or
disposal of any Hazardous Materials or (D) any other environmental, health or
safety matter which has or would have a Material Adverse Effect.
          (c) Without limiting the generality of the foregoing, whenever
Administrative Agent reasonably determines that there is non-compliance, or any
condition which requires any action by or on behalf of Borrower in order to
avoid any material non-compliance, with any Environmental Law, Borrower shall,
at Administrative Agent’s request and Borrower’s expense: (i) cause an
independent environmental engineer acceptable to Administrative Agent to conduct
such tests of the site where Borrower’s non-compliance or alleged non-compliance
with such Environmental Laws has occurred as to such non-compliance and prepare
and deliver to Administrative Agent a report as to such non-compliance setting
forth the results of such tests, a proposed plan for responding to any material
environmental problems described therein, and an estimate of the costs thereof
and (ii) provide to Administrative Agent a supplemental report of such engineer
whenever the scope of such non-compliance, or Borrower’s response thereto or the
estimated costs thereof, shall change in any material respect.
          (d) Borrower shall indemnify and hold harmless Agents and Lenders and
their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including attorneys’ fees and
legal expenses) directly or indirectly arising out of or attributable to the
use, generation, manufacture, reproduction, storage, release, threatened
release, spill,

59



--------------------------------------------------------------------------------



 



discharge, disposal or presence of a Hazardous Material, including the costs of
any required or necessary repair, cleanup or other remedial work with respect to
any property of Borrower and the preparation and implementation of any closure,
remedial or other required plans. All representations, warranties, covenants and
indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination of this Agreement.
          9.4. Payment of Taxes and Claims.
     Borrower shall, and shall cause any Subsidiary to, duly pay and discharge
all taxes, assessments, contributions and governmental charges upon or against
it or its properties or assets, except for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Borrower or such Subsidiary, as the case may be, and with respect
to which adequate reserves have been set aside on its books. Borrower shall be
liable for any tax or penalties imposed on any Agent or any Lender as a result
of the financing arrangements provided for herein and Borrower agrees to
indemnify and hold Agents and Lenders harmless with respect to the foregoing,
and to repay to Administrative Agent, for the benefit of Agents and Lenders, on
demand the amount thereof, and until paid by Borrower such amount shall be added
and deemed part of the Loans, provided, that, nothing contained herein shall be
construed to require Borrower to pay any income or franchise taxes attributable
to the income of Lenders from any amounts charged or paid hereunder to Lenders.
The foregoing indemnity shall survive the payment of the Obligations and the
termination of this Agreement.
          9.5. Insurance.
     Borrower shall, and shall cause any Subsidiary to, at all times, maintain
with financially sound and reputable insurers insurance with respect to the
Collateral against loss or damage and all other insurance of the kinds and in
the amounts customarily insured against or carried by corporations of
established reputation engaged in the same or similar businesses and similarly
situated. Said policies of insurance shall be reasonably satisfactory to
Administrative Agent as to form, amount and insurer. Borrower shall furnish
certificates, policies or endorsements to Administrative Agent as Administrative
Agent shall require as proof of such insurance, and, if Borrower fails to do so,
Administrative Agent is authorized, but not required, to obtain after providing
written notice thereof to Borrower such insurance with respect to the Collateral
at the expense of Borrower. All policies shall provide for at least thirty
(30) days prior written notice to Administrative Agent of any cancellation or
reduction of coverage. Administrative Agent may act as attorney for Borrower in
obtaining, and at any time an Event of Default exists or has occurred and is
continuing, adjusting, settling, amending and canceling any such insurance which
relates to the Collateral. Borrower shall cause Collateral Agent to be named as
a loss payee and each Agent an additional insured (but without any liability for
any premiums) under such insurance policies relating to the Collateral and
Borrower shall obtain non-contributory lender’s loss payable endorsements to all
such insurance policies in form and substance satisfactory to Administrative
Agent. Such lender’s loss payable endorsements shall specify that the proceeds
of such insurance shall be payable to Collateral Agent as its interests may
appear and further specify that Collateral Agent shall be paid regardless of any
act or omission by Borrower or any of its Affiliates. Any insurance proceeds
received by Collateral Agent at any time shall be applied to payment of the
Obligations in the order and manner set forth in Section 6.4(a) hereof.

60



--------------------------------------------------------------------------------



 



          9.6. Financial Statements and Other Information.
          (a) Borrower shall keep proper books and records in which true and
complete entries shall be made of all dealings or transactions of or in relation
to the Collateral and the business of Borrower and its Subsidiaries (if any) in
accordance with GAAP and Borrower shall furnish or cause to be furnished to
Administrative Agent: (i) within thirty-five days after the end of each fiscal
month, monthly unaudited consolidated financial statements (including in each
case balance sheets, statements of income and loss statements of cash flow and
statements of shareholders’ equity), all in reasonable detail, fairly presenting
the financial position and the results of the operations of borrower an its
Subsidiaries, as of the end of and through such fiscal month and (ii) within
ninety (90) days after the end fiscal year, audited consolidated financial
statements and, if Borrower has any Subsidiaries, audited consolidating
financial statements of Borrower and its Subsidiaries (including in each case
balance sheets, statements of income and loss, statements of cash flow and
statements of shareholders’ equity), and the accompanying notes thereto, all in
reasonable detail, fairly presenting the financial position and the results of
the operations of Borrower and its Subsidiaries, as of the end of and for such
fiscal year, together with the opinion of independent certified public
accountants, which accountants shall be an independent accounting firm selected
by Borrower and reasonably acceptable to Lender, that such financial statements
have been prepared in accordance with GAAP, and present fairly the results of
operations and financial condition of Borrower and its subsidiaries as of the
end of and for the fiscal year then ended.
          (b) Borrower shall promptly notify Administrative Agent in writing of
the details of (i) any material loss, damage, investigation, action, suit,
proceeding or claim relating to the Collateral or any other property which is
security for the Obligations or which has or would have a Material Adverse
Effect and (ii) the occurrence of any Event of Default or act condition or event
which, with the passage of time or giving of notice or both, would constitute an
Event of Default.
          (c) Borrower shall promptly after the sending or filing thereof
furnish or cause to be furnished to Administrative Agent copies of all reports
which Borrower sends to its stockholders generally and copies of all reports and
registration statements which Borrower files with the Securities and Exchange
Commission, any national securities exchange or the National Association of
Securities Dealers, Inc.
          (d) Borrower shall furnish or cause to be furnished to Administrative
Agent such budgets, forecasts, projections and other information respecting the
Collateral and the business of Borrower, as Administrative Agent may, from time
to time, reasonably request. Administrative Agent is hereby authorized to
deliver a copy of any financial statement or any other information relating to
the business of Borrower to any court or other Governmental Authority or to any
Lender or Participant or to any prospective Lender or prospective Participant.
Borrower hereby irrevocably authorizes and directs all accountants or auditors
to deliver to Administrative Agent, at Borrower’s expense, copies of the
financial statements of Borrower and any reports or management letters prepared
by such accountants or auditors on behalf of Borrower and to disclose to any
Agent or any Lender such information as they may have regarding the business of
Borrower. Any documents, schedules, invoices or other papers delivered to any
Agent or any Lender may be destroyed or otherwise disposed of by such Agent or
such Lender one (1) year

61



--------------------------------------------------------------------------------



 



after the same are delivered to such Agent or such Lender, except as otherwise
designated by Borrower to such Agent or such Lender in writing.
          9.7. Sale of Assets, Consolidation, Merger, Dissolution, Etc.
     Borrower shall not, and shall not permit any Subsidiary to (and no Agent
nor any Lender authorizes Borrower to), directly or indirectly,
          (a) merge into or with or consolidate with any other Person or permit
any other Person to merge into or with or consolidate with it if such merger or
consolidation results in a Change of Control;
          (b) sell, assign, lease, transfer, abandon or otherwise dispose of any
Capital Stock or indebtedness to any other Person or any of its assets to any
other Person, except for
          (i) sales of Inventory in the ordinary course of business,
          (ii) the disposition of worn-out or obsolete Equipment so long as
(A) any proceeds are paid to Administrative Agent and (B) such sales do not
involve Equipment having an aggregate fair market value in excess of $2,000,000
for all such Equipment disposed of in any fiscal year of Borrower;
          (iii) sales or other dispositions by Borrower of assets in connection
with the closing or sale of a retail store location of Borrower in the ordinary
course of Borrower’s business which consist of leasehold interests in the
premises of such store, the Equipment and fixtures located at such premises and
the books and records relating exclusively and directly to the operations of
such store; provided, that, as to each and all such sales, (A) on the date of,
and after giving effect to, any such sale, in any calendar year, Borrower shall
not have closed or sold retail store locations accounting for more than seven
and one-half (7 1/2%) percent of all sales of Borrower in the immediately
preceding twelve (12) month period, (B) Administrative Agent shall have received
not less than ten (10) Business Days prior written notice of such sale, which
notice shall set forth in reasonable detail satisfactory to Administrative
Agent, the parties to such sale or other disposition, the assets to be sold or
otherwise disposed of, the purchase price and the manner of payment thereof and
such other information with respect thereto as Administrative Agent may request,
(C) as of the date of such sale or other disposition and after giving effect
thereto, no Event of Default, or act, condition or event which with notice or
passage of time would constitute an Event of Default, shall exist or have
occurred, (D) such sale shall be on commercially reasonable prices and terms in
a bona fide arms length transaction, and (E) any and all net proceeds payable or
delivered to respect of such sale or other disposition shall be paid or
delivered, or caused to be paid or delivered, to Administrative Agent in
accordance with the terms of this Agreement either, at Administrative Agent’s
option, for application to the Obligations in accordance with the terms hereof
(except to the extent such proceeds reflect payment in respect of indebtedness
secured by a properly perfected first priority security

62



--------------------------------------------------------------------------------



 



interest in the assets sold, in which case, such proceeds shall be applied to
such indebtedness secured thereby) or to be held by Administrative Agent as cash
collateral for the Obligations on terms and conditions acceptable to
Administrative Agent;
          (iv) sales of Capital Stock of Borrower pursuant to a Qualified Public
Offering; provided, that, (A) Borrower shall not (except as permitted by
Section 9.11) pay or be required to pay any dividends or repurchase or redeem
such stock or make any other payments in respect thereof on or prior to the end
of the then current term of this Agreement and (B) the terms of such Capital
Stock and the purchase and sale thereof shall otherwise be reasonably acceptable
to Administrative Agent in all respects;
          (v) sales or other issuances of Capital Stock of Borrower to
Borrower’s directors, officers, employees and/or consultants pursuant to the
Borrower’s Restricted Stock Plan or any of Borrower’s other stock ownership
arrangements established for the benefit of such directors, officers, employees
and/or consultants;
          (vi) sales of Capital Stock to existing shareholders of the Borrower
or pursuant to rights offerings to such existing shareholders; or
          (vii) any sale, release or other disposition of any interest of
Borrower in the Studio Gear trademark or any other intellectual property rights
with respect to that brand;
          (c) form or acquire any subsidiaries; or
          (d) agree to do any of the foregoing.
          9.8. Encumbrances.
     Borrower shall not, and shall not permit any Subsidiary to, create, incur,
assume, suffer or permit to exist any security interest, mortgage, pledge, lien,
charge or other encumbrance of any nature whatsoever on any of its assets or
properties, including the Collateral, except: (a) the security interests and
liens of Collateral Agent for itself and the benefit of Lenders; (b) liens
securing the payment of taxes, either not yet overdue or the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to Borrower or such Subsidiary, as the case may be and with
respect to which adequate reserves have been set aside on its books;
(c) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of Borrower’s or such Subsidiary’s
business to the extent: (i) such liens secure Indebtedness which is not overdue
or (ii) such liens secure Indebtedness relating to claims or liabilities which
are fully insured and being defended at the sole cost and expense and at the
sole risk of the insurer or being contested in good faith by appropriate
proceedings diligently pursued and available to Borrower or such Subsidiary, in
each case prior to the commencement of foreclosure or other similar proceedings
and with respect to which adequate reserves have been set aside on its books;
(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of real property which do not interfere in any material

63



--------------------------------------------------------------------------------



 



respect with the use of such real property or ordinary conduct of the business
of Borrower or such Subsidiary as presently conducted thereon or materially
impair the value of the real property which may be subject thereto; (e) purchase
money security interests in Equipment (including Capital Leases) and purchase
money mortgages on real estate not to exceed $15,000,000 in the aggregate at any
time outstanding so long as such interests and mortgages do not apply to any
property of Borrower other than the Equipment or real estate so acquired, and
the indebtedness secured thereby does not exceed the cost of the Equipment or
real estate so acquired, and the indebtedness secured thereby does not exceed
the cost of the Equipment or real estate so acquired, as the case may be;
(f) liens or rights of setoffs or credit balances of Borrower with Credit Card
Processors as a result of fees and chargebacks; (g) deposits of cash with the
owner or lessor of retail store locations leased and operated by Borrower in the
ordinary course of the business of Borrower to secure the performance by
Borrower of its obligations under the terms of the lease for such premises;
(h) liens on assets of Borrower to secure indebtedness of Borrower permitted
under Section 9.9(d) below, provided, that, such liens shall be junior and
subordinate to the liens of Collateral Agent on terms and conditions acceptable
to Collateral Agent; (i) pledges and deposits of cash, Cash Equivalents or
investment securities by Borrower to secure indebtedness of Borrower permitted
under Section 9.9(g) hereof; provided, that, (i) the aggregate amount so pledged
or deposited, together with the amount of all Letter of Credit Accommodations
issued in connection with any Hedging Agreements, shall not in the aggregate
exceed $2,500,000, (ii) as of each of the thirty (30) days immediately preceding
the date of such pledge or deposit and after giving effect thereto, Excess
Availability shall not be less than $4,000,000, (iii) such pledge or deposit (or
the right to demand such pledge or deposit) shall be required by the other party
to the Hedging Agreement as a condition to it entering into such contract with
Borrower and Administrative Agent shall have received evidence thereof in form
and substance satisfactory to Administrative Agent and (iv) as of the date of
such pledge or deposit and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing; and (j) the security
interests and liens set forth on Schedule 8.4 to the Information Certificate.
          9.9. Indebtedness.
     Borrower shall not, and shall not permit any Subsidiary to, incur, create,
assume, become or be liable in any manner with respect to, suffer or permit to
exist, any obligations or indebtedness, except:
          (a) the Obligations (excluding those described in Section 9.9(g)
below);
          (b) trade obligations and normal accruals in the ordinary course of
business not yet due and payable, or with respect to which Borrower is
contesting in good faith the amount or validity thereof by appropriate
proceedings diligently pursued and available to Borrower and with respect to
which adequate reserves have been set aside on its books;
          (c) purchase money indebtedness (including capital leases) to the
extent not incurred or secured by liens (including capital leases) in violation
of any other provision of this Agreement;

64



--------------------------------------------------------------------------------



 



          (d) indebtedness of Borrower for borrowed money (other than
indebtedness permitted under Section 9.9(c) above or Section 9.9(e) below)
arising after the date hereof owing to any person in an aggregate amount not to
exceed $20,000,000 at any time outstanding; provided, that, as to each and all
of such indebtedness: (i) Administrative Agent shall have received not less than
ten (10) Business Days prior written notice of the intention to incur such
indebtedness, which notice shall set forth in reasonable detail satisfactory to
Administrative Agent, the amount of such indebtedness, the person to whom such
indebtedness will be owed, the interest rate, the schedule of repayments and
maturity date with respect thereto and such other information with respect
thereto as Administrative Agent may request, (ii) Administrative Agent shall
have received true, correct and complete copies of all agreements, documents and
instruments evidencing or otherwise related to such indebtedness, as duly
authorized, executed and delivered by the parties thereto, (iii) such
indebtedness shall be incurred by Borrower at commercially reasonable rates and
terms in a bona fide arms’ length transaction, (iv) if any of such indebtedness
is to be secured by any assets of Borrower, then (A) all of the terms and
conditions of such indebtedness and the person to whom such indebtedness is owed
shall be reasonably acceptable to Administrative Agent, (B) the security
interests and liens on the assets of Borrower in favor of such person to secure
such indebtedness shall be junior and subordinate to the security interests and
liens of Administrative Agent on such assets on terms and conditions reasonably
acceptable to Administrative Agent, and (C) Administrative Agent shall have
received, in form and substance satisfactory to Administrative Agent, an
intercreditor agreement between Administrative Agent and such person, as
acknowledged and agreed to by Borrower, duly authorized, executed and delivered
by such person and Borrower, providing for, inter alia, the parties’ relative
rights and priorities with respect to the assets of Borrower, (v) such
indebtedness shall not at any time include terms and conditions which in any
manner adversely affect Agents or Lenders or any rights of either Agent or
Lenders as determined in good faith by Administrative Agent and confirmed by
Administrative Agent to Borrower in writing or which are more restrictive or
burdensome than the terms or conditions of any other indebtedness of Borrower as
in effect on the date hereof (other than the Obligations), (vi) as of the date
of incurring such indebtedness and after giving effect thereto, no Event of
Default shall exist or have occurred, (vii) Borrower may only make regularly
scheduled payments of principal and interest in respect of such indebtedness,
(viii) Borrower shall not, directly or indirectly, (A) amend, modify, alter or
change the terms of the agreements with respect to such indebtedness, except,
that, Borrower may, after prior written notice to Administrative Agent, amend,
modify, alter or change the terms thereof so as to extend the maturity thereof
or defer the timing of any payments in respect thereof, or to forgive or cancel
a portion of such indebtedness (other than pursuant to payments thereof), or to
release any liens or security interests in any assets of Borrower which secure
such indebtedness (if any), or to reduce the rate or any fees in connection
therewith, or to make any covenants contained therein less restrictive or
burdensome as to Borrower or otherwise more favorable to Borrower (as determined
in good faith by Administrative Agent), or (B) redeem, retire, defease, purchase
or otherwise acquire such indebtedness, or set aside or other wise deposit or
invest any sums for such purpose, and (ix) Borrower shall furnish to
Administrative Agent all notices or demands in connection with such indebtedness
either received by Borrower or on its behalf promptly after the receipt thereof,
or sent by Borrower on its behalf, concurrently with the sending thereof, as the
case may be;
          (e) indebtedness of Borrower for borrowed money after the date hereof
(other than indebtedness permitted under Sections 9.9(c) and (d) above) arising
after the date hereof;

65



--------------------------------------------------------------------------------



 



provided, that, as to each and all of such indebtedness: (i) Administrative
Agent shall have received not less than ten (10) Business Days prior written
notice of the intention to incur such indebtedness, which notice shall set forth
in reasonable detail satisfactory to Administrative Agent, the amount of such
indebtedness, the person to whom such indebtedness will be owed, the interest
rate, the schedule of repayments and maturity date with respect thereto and such
other information with respect thereto as Administrative Agent may request
(ii) Administrative Agent shall have received true, correct and complete copies
of all agreements, documents and instruments evidencing or otherwise related to
such indebtedness, as duly authorized, executed and delivered by the parties
thereto, (iii) such indebtedness shall be incurred by Borrower at commercially
reasonable rates and terms in a bona fide arms’ length transaction, (iv) such
indebtedness is and shall remain at all times unsecured, (v) such indebtedness
is, and shall be, subject and subordinate in right of payment to the right of
Administrative Agent to receive the prior indefeasible payment and satisfaction
in full of all of the Obligations, and Borrower shall not make or be required to
make payments in cash or other immediately available funds or other property
(but may make payment of interest by issuing indebtedness on the same terms) at
any time during the then current term of this Agreement, (vi) Administrative
Agent shall have received, in form and substance satisfactory to Administrative
Agent, a subordination agreement between Administrative Agent and such person,
as acknowledged and agreed to by Borrower, duly authorized, executed and
delivered by such person and Borrower, providing for, inter alia the terms of
the subordination in right of payment of the indebtedness of Borrower to such
person to the prior indefeasible payment and satisfaction in full of all of the
Obligations, (vii) such indebtedness shall not at any time include terms and
conditions which in any manner adversely affect Administrative Agent or any
rights of Administrative Agent as determined in good faith by Administrative
Agent and confirmed by Administrative Agent to Borrower in writing or which are
more restrictive or burdensome than the terms or conditions of any other
indebtedness of Borrower as in effect on the date hereof (other than the
Obligations), (viii) as of the date of incurring such indebtedness and after
giving effect thereto, no Event of Default shall exist or have occurred,
(ix) Borrower shall not, directly or indirectly, (A) amend, modify, alter or
change the terms of the agreements with respect to such indebtedness, except,
that, Borrower may, after prior written notice to Administrative Agent, amend,
modify, alter or change the terms thereof so as to extend the maturity thereof
or defer the timing of any payments in respect thereof, or to forgive or cancel
a portion of such indebtedness (other than pursuant to Payments thereof), or to
reduce the rate or any fees in connection therewith, or to make any covenants
contained therein less restrictive or burdensome as to Borrower or otherwise
more favorable to Borrower (as determined in good faith by Administrative
Agent), or (B) redeem, retire, defease, purchase or otherwise acquire such
indebtedness, or set aside or otherwise deposit or invest any sums for such
purpose, and (x) Borrower shall furnish to Administrative Agent all notices or
demands in connection with such indebtedness either received by Borrower or on
its behalf promptly after the receipt thereof, or sent by Borrower on its
behalf, concurrently with the sending thereof, as the case may be;
          (f) obligations or indebtedness existing as of the date hereof set
forth on Schedule 9.9 to the Information Certificate, provided, that,
(i) Borrower may only make regularly scheduled payments of principal and
interest in respect of such indebtedness in accordance with the terms of the
agreement or instrument evidencing or giving rise to such indebtedness as in
effect on the date hereof, (ii) Borrower shall not, directly or indirectly,
(A) amend, modify, alter or change the terms of such indebtedness or any
agreement, document or instrument related

66



--------------------------------------------------------------------------------



 



thereto as in effect on the date hereof, except, that, Borrower may, after prior
written notice to Administrative Agent, amend, modify, alter or change the terms
thereof so as to extend the maturity thereof or defer the timing of any payments
in respect thereof, or to forgive or cancel a portion of such indebtedness
(other than pursuant to payments thereof), or to reduce the interest rate or any
fees in connection therewith, or to release any of the liens or security
interests in any assets and properties of Borrower which secure such
indebtedness, or to make any covenants contained therein less restrictive or
burdensome as to Borrower or otherwise more favorable to Borrower (as determined
in good faith by Administrative Agent), or (B) redeem, retire, defease, purchase
or otherwise acquire such indebtedness, or set aside or otherwise deposit or
invest any sums for such purpose, and (iii) Borrower shall furnish to
Administrative Agent all notices or demands in connection with such indebtedness
either received by Borrower or on its behalf, promptly after the receipt
thereof, or sent by Borrower or on its behalf, concurrently with the sending
thereof, as the case may be; and
          (g) (A) contingent liabilities of Borrower pursuant to any Hedging
Agreements entered into by Borrower; provided that the aggregate principal
notional amount of indebtedness that may be subject to Hedging Agreements at any
one time shall not exceed $100,000,000 at any time. Notwithstanding any
provision herein to the contrary, no Affiliate of a Lender shall act as a
counterparty to a Hedging Agreement unless and until such Affiliate shall have
entered into a written agreement and acknowledgement in favor of Administrative
Agent, in form and substance satisfactory to Administrative Agent, in which such
Affiliate agrees to be bound by the terms of this Agreement, in the capacity as
a counterparty to a Hedging Agreement, in the same manner as a Lender hereunder,
in the capacity as a counterparty to a Hedging Agreement and (B) contingent
liabilities of Borrower pursuant to any Other Hedging Agreements entered into by
Borrower; provided that (i) Lenders shall have been given a reasonable
opportunity to match the proposed terms of the Other Hedging Agreements prior to
Borrower entering into the Other Hedging Agreements and (ii) the aggregate
principal notional amount of indebtedness that may be subject to Other Hedging
Agreements at any one time shall not exceed $25,000,000.
          9.10. Loans, Investments, Etc.
     Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, make, or suffer or permit to exist, any loans or advance money or
property to any person, or any investment in (by capital contribution, dividend
or otherwise) or purchase or repurchase the Capital Stock or indebtedness or all
or a substantial part of the assets or property of any Person, or guarantee,
assume, endorse or otherwise become responsible for (directly or indirectly) the
indebtedness, performance, obligations or dividends of any Person, or agree to
do any of the foregoing, except:
          (a) the endorsement of instruments for collection or deposit in the
ordinary course of business;
          (b) investments in Cash Equivalents, provided, that, as to any of the
foregoing, unless waived in writing by Administrative Agent, Borrower shall take
such actions as are deemed necessary by Administrative Agent to perfect the
security interest of Collateral Agent in such investments;

67



--------------------------------------------------------------------------------



 



          (c) loans and advances by Borrower to employees of Borrower not to
exceed the principal amount of $500,000 in the aggregate at any time outstanding
for reasonable and necessary work-related travel or other ordinary business
expenses to be incurred by employees in connection with their work for Borrower;
          (d) the existing loans, advances and guarantees by Borrower
outstanding as of the date hereof as set forth on Schedule 9.10 to the
Information Certificate; provided, that, as to such loans, advances and
guarantees, (i) Borrower shall not directly or indirectly, (A) amend, modify,
alter or change the term of such loans, advances or guarantees or any agreement,
document or instrument related thereto, or (B) as to such guarantees, redeem,
retire, defease, purchase or otherwise acquire such guarantee or set aside or
otherwise deposit or invest any sums for such purpose and (ii) Borrower shall
furnish to Administrative Agent all notices, demands or other materials in
connection with such loans, advances or guarantees either received by Borrower
or on its behalf, promptly after the receipt thereof, or sent by Borrower or on
its behalf, concurrently with the sending thereof, as the case may be; and
          (e) loans by Borrower, to the extent they are permitted by applicable
law, to officers or directors of Borrower not to exceed $15,000,000 in the
aggregate at any time, provided, that, with respect to any such loan, (i) the
officer or director shall have executed and delivered to the Borrower a
promissory note in form and substance sufficient to evidence the loan, (ii) the
loan shall be recorded on the books and records of Borrower in a manner
satisfactory to Administrative Agent, (iii) the proceeds of the loan shall be
used either to purchase common or preferred stock in the Borrower, or to finance
the exercise of restricted stock options, together with the ordinary income tax
attributable to such exercise (provided, that the aggregate outstanding amount
of such loans used to finance tax liabilities shall at no time exceed
$7,500,000), (iv) the stock so purchased shall be pledged by such officer or
director to the Borrower as security for the loan, (v) the maturity date of the
loan shall not be more than ten (10) years from the date the loan is made and
(vi) the interest rate on the loan shall be sufficient under regulations
promulgated by the Internal Revenue Service to prevent such loan from being
treated as a below-market loan causing the attribution to such officer or
director of income as a result of the loan transaction; and
          (f) other loans, advances and/or investments not to exceed $30,000,000
in the aggregate in any fiscal year of the Borrower as long as (i) no Event of
Default has occurred and is continuing at the time of such loan, advance or
investment, (ii) after giving pro forma effect to any such loans, advances
and/or investments, the Excess Availability for the thirty (30) days prior, and
the daily average projected Excess Availability as of the end of each of the
immediately following twelve months, shall be not less than the greater of (1)
$40,000,000, and (2) thirty percent (30%) of the lesser of (A) the amount of the
Loans available to Borrower as of such time based on the formula set forth in
Section 2.1(a) hereof, subject to the sublimits and Availability Reserves from
time to time established by Agents hereunder and (B) the Maximum Credit, and
(iii) any assets acquired in connection with any investment shall not be
eligible to be included in the Borrowing Base until the Administrative Agent
shall have had the opportunity to conduct such due diligence as the
Administrative Agent may require, the results of the which shall be satisfactory
to the Agents.

68



--------------------------------------------------------------------------------



 



          9.11. Dividends and Redemptions. Borrower shall not, directly or
indirectly, declare or pay any dividends on account of any shares of class of
Capital Stock of Borrower now or hereafter outstanding, or set aside or
otherwise deposit or invest any sums for such purpose, or redeem, retire,
defease, purchase or otherwise acquire any shares of any class of Capital Stock
(or set aside or otherwise deposit or invest any sums for such purpose) for any
consideration other than common stock or apply or set apart any sum, or make any
other distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing, except, that
          (a) Borrower may repurchase shares of Capital Stock of Borrower from
any former employee of Borrower (or in connection with any severance arrangement
with any employee) to the extent such Capital Stock was obtained by such
employee pursuant to the exercise of a stock option or any other employee stock
purchase arrangement granted in the ordinary course of the business of Borrower;
provided, that, (i) no Default or Event of Default shall exist or have occurred
at the time of or after giving effect to any such payments, (ii) the aggregate
amount paid by Borrower (including any amount forgiven by Borrower with respect
to any loan or advance made to any such employees under clause (e) of
Section 9.10) to all such former employees of Borrower shall not in any twelve
(12) month period exceed $25,000,000 less the amount of any payments which are
made in such period under Section 9.11(c) below and which are not funded from a
Qualified Public Offering, (iii) as of the date of any such payments, the daily
average of the Excess Availability for the immediately preceding thirty
(30) consecutive day period shall be not less than $7,500,000, and (iv) there
shall be no limitation on the right of Borrower to make such purchases using net
cash proceeds of a Qualified Public Offering; and
          (b) Borrower may declare and pay dividends in respect of the Capital
Stock of Borrower constituting common stock, provided, that, each of the
following conditions is satisfied: (i) no Default or Event of Default shall
exist or have occurred at the time of or after giving effect to any such
dividends, (ii) any dividends shall be out of funds legally available therefor,
(iii) after giving pro forma effect to any such dividends, Excess Availability
shall be not less than twenty percent (20%) of the lesser of (A) the amount of
the Loans available to Borrower as of such time based on the formula set forth
in Section 2.1(a) hereof, subject to the sublimits and Availability Reserves
from time to time established by Agents hereunder and (B) the Maximum Credit,
(iv) projected Excess Availability as of the end of each of the subsequent
twelve month periods shall be not less than twenty percent (20%) of the lesser
of (A) the amount of the Loans available to Borrower as of such time based on
the formula set forth in Section 2.1(a) hereof, subject to the sublimits and
Availability Reserves from time to time established by Agents hereunder, and
(B) the Maximum Credit, and (v) Administrative Agent shall have received not
less than ten (10) Business Days prior written notice of the intention of
Borrower to pay such dividends specifying the amount of such dividends which
Borrower intends to pay, together with projections of Excess Availability
supported by a set of 12 month financial statements (including profit and loss,
balance sheet and cash flow statements) prepared on a basis reasonably
acceptable to the Administrative Agent and Lenders (not to be unreasonably
withheld); and
          (c) Borrower may declare and pay any accrued and unpaid dividends, or
redeem or retire any shares of Capital Stock of Borrower (in addition to any
dividends permitted under

69



--------------------------------------------------------------------------------



 



Section 9.11(a) and (b) above), provided, that, each of the following conditions
is satisfied: (i) no Default or Event of Default shall exist or have occurred at
the time of or after giving effect to any such payments, (ii) any such payments
shall be out of funds legally available therefor, (iii) all such payments shall
either (A) be made solely with the net cash proceeds received by Borrower from a
Qualified Public Offering or (B) be limited to an amount in any twelve
(12) month period of $25,000,000 less any amounts paid during such period under
Section 9.11(a) above, provided that, as of the date of any payment under this
Section 9.11(c)(iii)(B), (1) the daily average of the Excess Availability for
the immediately preceding thirty (30) consecutive day period shall be not less
than $7,500,000, and (iv) Administrative Agent shall have received not less than
five (5) Business Days prior written notice of the intention of Borrower to make
such payments specifying the amount of such payments which Borrower intends to
make.
          (d) In connection with any stockholder rights agreement or rights plan
adopted by Borrower’s Board of Directors (commonly referred to as a “poison
pill”) Borrower may declare and pay a dividend in respect of the Capital Stock
of Borrower, consisting, with respect to each share of such Capital Stock,
solely of the right to purchase a specified fraction of a share of a newly
created junior preferred stock, such specified fraction of a share of preferred
stock to have equivalent voting and dividend rights as one whole share of common
stock.
          9.12. Transactions with Affiliates.
     Borrower shall not directly or indirectly, (a) purchase, acquire or lease
any property from or sell, transfer or lease any property to, any officer,
employee, shareholder, director, agent or any other affiliate of Borrower,
except in the ordinary course of and pursuant to the reasonable requirements of
Borrower’s business and upon fair and reasonable terms no less favorable to
Borrower than Borrower would obtain in a comparable arm’s length transaction
with a person who is not an Affiliate or (b) make any payments of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or other
person affiliated with Borrower except reasonable compensation to officers,
employees and directors for services rendered to Borrower in the ordinary course
of business.
          9.13. Credit Card Agreements.
     Borrower shall (a) observe and perform all material terms, covenants,
conditions and provisions of the Credit Card Agreements to be observed and
performed by it at the times set forth therein; (b) not do, permit, suffer or
refrain from doing anything, as a result of which there could be a default under
or breach of any of the terms of any of the Credit Card Agreements and (c) at
all times maintain in full force and effect the Credit Card Agreements and not
terminate, cancel, surrender, modify, amend, waive or release any of the Credit
Card Agreements, or consent to or permit to occur any of the foregoing; except,
that, Borrower may terminate or cancel any of the Credit Card Agreements in the
ordinary course of the business of Borrower, provided, that, Borrower shall give
each Agent not less than fifteen (15) days prior written notice of its intention
to so terminate or cancel any of the Credit Card Agreements; (d) not enter into
any new Credit Card Agreements with any new Credit Card Issuer unless (i) each
Agent shall have received not less than thirty (30) days prior written notice of
the intention of Borrower to enter into such agreement (together with such other
information with respect thereto as any

70



--------------------------------------------------------------------------------



 



Agent may reasonably request) and (ii) Borrower delivers, or causes to be
delivered to Collateral Agent, a Credit Card Notification in favor of Collateral
Agent, (e) give each Agent immediate written notice of any Credit Card Agreement
entered into by Borrower after the date hereof, together with a true, correct
and complete copy thereof and such other information with respect thereto as any
Agent may reasonably request; and (f) furnish to each Agent, promptly upon the
request of any Agent, such information and evidence as any Agent may reasonably
request from time to time concerning the observance, performance and compliance
by Borrower or the other party or parties thereto with the terms, covenants or
provisions of the Credit Card Agreements.
          9.14. Adjusted Tangible Net Worth.
     Borrower shall, at all times have and maintain Adjusted Tangible Net Worth
of not less than $200,000,000.
          9.15. Compliance with ERISA.
          (a) Borrower shall not with respect to any “employee benefit plans”
maintained by Borrower or any of its ERISA Affiliates: (i) terminate any of such
employee pension plans so as to incur any liability to the Pension Benefit
Guaranty Corporation established pursuant to ERISA, (ii) allow or suffer to
exist any prohibited transaction involving any of such employee benefit plans or
any trust created them-under which would subject Borrower or such ERISA
Affiliate to a tax or penalty or other liability on prohibited transactions
imposed under the Code or ERISA, (iii) fail to pay to any such employee benefit
plan any contribution which it is obligated to pay under ERISA, the Code or the
term of such plan, (iv) allow or suffer to exist any accumulated funding
deficiency, whether or not waived, with respect to any such employee benefit
plan, (v) allow or suffer to exist any occurrence of a reportable event or any
other event or condition which presents a material risk of termination by the
Pension Benefit Guaranty Corporation of any such employee benefit plan that is a
single employer plan, which termination could result in any liability to the
Pension Benefit Guaranty Corporation or (ii) incur any withdrawal liability with
respect to any multiemployer pension plan.
          (b) As used in this Section 9.15, the term “employee pension benefit
plans,” “employee benefit plans”, “accumulated funding deficiency” and
“reportable event” shall have the respective meanings assigned to them in ERISA,
and the term “prohibited transaction” shall have the meaning assigned to it in
the Code and ERISA.
          9.16. Costs and Expenses.
     Borrower shall pay to each Agent on demand all reasonable costs, expenses,
filing fees and taxes paid or payable in connection with the preparation,
negotiation, execution, delivery, recording, administration, collection,
liquidation, enforcement and defense of the Obligations, Collateral Agent’s
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including, but not limited to:
(a) all costs and expenses of filing or recording (including Uniform Commercial
Code financing statement filing taxes and fees, documentary taxes, intangibles
taxes and mortgage recording taxes and fees, if applicable); (b)

71



--------------------------------------------------------------------------------



 



all reasonable appraisal fees and search fees; (c) costs and expenses of
remitting loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the Blocked Accounts, together with each Agent’s
customary charges and fees with respect thereto; (d) charges, fees or expenses
charged by any bank or LC Issuer in connection with the Letter of Credit
Accommodations; (e) reasonable costs and expenses of preserving and protecting
the Collateral; (f) costs and expenses paid or incurred in connection with
obtaining payment of the Obligations, enforcing the security interests and liens
of Collateral Agent, selling or otherwise realizing upon the Collateral, and
otherwise enforcing the provisions of this Agreement and the other Financing
Agreements or defending any claims made or threatened against any Agent or any
Lender arising out of the transactions contemplated hereby and thereby
(including, without limitation, preparations for and consultations concerning
any such matters); (g) all reasonable out-of-pocket expenses and costs
heretofore and from time to time hereafter incurred by Collateral Agent during
the course of periodic field examinations of the Collateral and Borrower’s
operations, to the extent required under Section 7.6 hereof, and (h) the fees
and disbursements of counsel (including legal assistants) to Agents and Lenders
in connection with any of the foregoing.
          9.17. Further Assurances.
     At the request of any Agent at any time and from time to time, Borrower
shall, at its expense, duly execute and deliver, or cause to be duly executed
and delivered, such further agreements, documents and instruments, and do or
cause to be done such further acts as may be necessary or proper to evidence,
perfect, maintain and enforce the security interests and the priority thereof in
the Collateral and to otherwise effectuate the provisions or purposes of this
Agreement or any of the other Financing Agreements. Administrative Agent may at
any time and from time to time request a certificate from an officer of Borrower
representing that all conditions precedent to the making of Loans and providing
Letter of Credit Accommodations contained herein are satisfied. In the event of
such request by Administrative Agent, Agents and Lenders may, at Administrative
Agent’s option, cease to make any further Loans or provide any further Letter of
Credit Accommodations until Administrative Agent has received such certificate
and, in addition, Administrative Agent has determined that such conditions are
satisfied.
SECTION 10. EVENTS OF DEFAULT AND REMEDIES
          10.1. Events of Default.
     The occurrence or existence of any one or more of the following events is
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:
          (a) (i) Borrower fails to pay any of the Obligations within three
(3) Business Days after the same becomes due and payable or (ii) Borrower or any
Obligor fails to perform any of the covenants contained in Sections 5.3(d), 9.1,
9.2, 9.3, 9.4, 9.6, 9.13, 9.14, 9.15 and 9.16 of this Agreement and such failure
shall continue for ten (10) days; provided, that, such ten (10) day period shall
not apply in the case of: (A) any failure to observe any such covenant which is
not capable of being cured at all or within such ten (10) day period or which
has been the subject of a prior failure within a six (6) month period (provided
that if an Event of Default has occurred as a

72



--------------------------------------------------------------------------------



 



result of the Borrower’s failure to comply with the provisions of Section 9.14,
then, except as provided in the subsequent proviso, to the extent that the
Borrower receives a cash capital contribution in a sufficient amount to cure
such Event of Default (to the extent such Event of Default may be cured by a
cash capital contribution), which additional cash capital contribution shall be
received within fifteen (15) days of the date upon which the Borrower has
knowledge of the occurrence of such Event of Default, then upon timely
satisfaction of the foregoing provisions in this proviso, such Event of Default
shall be deemed cured or waived; provided further that if the right to so cure
any Event of Default under Section 9.14 has been exercised on two occasions in
any fiscal year or on six (6) occasions after the Closing Date, then no further
cure of such failure hereunder may be made, or shall be required to be accepted
by the Agents and the Lenders, during the remainder of such fiscal year or
during the remaining term of this Agreement, as applicable); or (B) an
intentional breach by Borrower or any Obligor of any such covenant, or (iii)
Borrower fails to perform any of the terms, covenants, conditions or provisions
contained in this Agreement or any of the other Financing Agreements other than
those described in Sections 10.1(a)(i) and 10.1(a)(ii) above;
          (b) any representation, warranty or statement of fact made by Borrower
to any Agent or any Lender in this Agreement, the other Financing Agreements or
any other agreement, schedule, confirmatory assignment or otherwise shall when
made or deemed made be false or misleading in any material respect;
          (c) any Obligor revokes, terminates or fails to perform any of the
terms, covenants, conditions or provisions of any guarantee, endorsement or
other agreement of such party in favor of any Agent or any Lender;
          (d) any judgment for the payment of money is rendered against Borrower
or any Obligor in excess of $5,000,000 in any one case or in excess of
$10,000,000 in the aggregate and shall remain undischarged or unvacated for a
period in excess of forty-five (45) days or execution shall at any time not be
effectively stayed, or any judgment other than for the payment of money, or
injunction, attachment, garnishment or execution is rendered against Borrower or
any Obligor or any of their assets;
          (e) any Obligor (being a natural person or a general partner of an
Obligor which is a partnership) dies or Borrower or any Obligor, which is a
partnership, limited liability company, limited liability partnership or a
corporation, dissolves or suspends or discontinues doing business;
          (f) Borrower or any Obligor becomes insolvent (however defined or
evidenced), makes an assignment for the benefit of creditors, makes or sends
notice of a bulk transfer or calls a meeting of its creditors or principal
creditors;
          (g) a case or proceeding under the bankruptcy laws of the United
States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at law or
in equity) is filed against Borrower or any Obligor or all or any part of its
properties and such petition or application is not dismissed within sixty
(60) days after the date of its filing or Borrower or any Obligor shall file any
answer admitting or not contesting

73



--------------------------------------------------------------------------------



 



such petition or application or indicates its consent to, acquiescence in or
approval of, any such action or proceeding or the relief requested is granted
sooner;
          (h) a case or proceeding under the bankruptcy laws of the United
States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at a law
or equity) is filed by Borrower or any Obligor or for all or any part of its
property; or
          (i) any default by Borrower or any Obligor under any agreement,
document or instrument relating to any indebtedness for borrowed money owing to
any person other than Agent and Lenders, or any capitalized lease obligations,
contingent indebtedness in connection with any guarantee, letter of credit,
indemnity or similar type of instrument in favor of any person other than Agents
and Lenders, in any case in an amount in excess of $5,000,000, which default
continues for more than the applicable cure period, if any, with respect
thereto, or any default by Borrower or any Obligor under any material contract,
lease, license or other obligation to any person other than Agents and Lenders,
which default continues for more than the applicable cure period, if any, with
respect thereto;
          (j) any Change of Control;
          (k) the indictment or threatened indictment of Borrower or any Obligor
under any criminal statute. or commencement or threatened commencement of
criminal or civil proceedings against Borrower or any Obligor, pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture of any of the property of Borrower or such Obligor; or
          (l) there shall be an event of default under any of the other
Financing Agreements.
          10.2. Remedies.
          (a) At any time an Event of Default exists or has occurred and is
continuing, Agents and Lenders shall have all rights and remedies provided in
this Agreement, the other Financing Agreements, the UCC and other applicable
law, all of which rights and remedies may be exercised without notice to or
consent by Borrower or any Obligor, except as such notice or consent is
expressly provided for hereunder or required by applicable law. All rights,
remedies and powers granted to Agents and Lenders hereunder, under any of the
other Financing Agreements, the UCC or other applicable law, are cumulative, not
exclusive, and enforceable, in Administrative Agent’s discretion, alternatively,
successively, or concurrently on any one or more occasions, and shall include,
without limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by Borrower or of this Agreement or any
of the other Financing Agreements. Administrative Agent may, in accordance with
the terms hereof, at any time or times, proceed directly against Borrower or any
Obligor to collect the Obligations without prior recourse to any Obligor or any
of the Collateral.
          (b) Without limiting the foregoing, at any time an Event of Default
exists or has occurred and is continuing, Administrative Agent may, in its
discretion, or upon the direction of

74



--------------------------------------------------------------------------------



 



Required Lenders shall, and, without limitation, (i) accelerate the payment of
all Obligations and demand immediate payment thereof to Administrative Agent for
itself and for the ratable benefit of Lenders (provided, that, upon the
occurrence of any Event of Default described in Sections 10.1(g) and 10.1(h),
all Obligations shall automatically become immediately due and payable),
(ii) with or without judicial process or the aid or assistance of others, direct
Collateral Agent to, and Collateral Agent shall, enter upon any premises on or
in which any of the Collateral may be located and take possession of the
Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (iii) require Borrower, at Borrower’s expense, to
assemble and make available to Collateral Agent any part or all of the
Collateral at any place and time designated by Collateral Agent, (iv) direct
Collateral Agent to, and Collateral Agent shall, collect, foreclose, receive,
appropriate, setoff and realize upon any and all Collateral, (v) direct
Collateral Agent to, and Collateral Agent shall, remove any or all of the
Collateral from any premises on or in which the same may be located for the
purpose of effecting the sale, foreclosure or other disposition thereof or for
any other purpose, (vi) direct Collateral Agent to, and Collateral Agent shall,
sell, lease, transfer, assign, deliver or otherwise dispose of any and all
Collateral (including entering into contracts with respect thereto, public or
private sales at any exchange, broker’s board, at any office of Collateral Agent
or elsewhere) at such prices or terms as Collateral Agent may deem reasonable,
for cash, upon credit or for future delivery, with the Collateral Agent having
the right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
Borrower, which right or equity of redemption is hereby expressly waived and
released by Borrower (vii) direct the Collateral Agent to conduct one or more
going out of business sales, in the Collateral Agent’s own right or by one or
more agents and contractors. The Collateral Agent and any such agent or
contractor, in conjunction with any such sale, may augment the Inventory with
other goods (all of which other goods shall remain the sole property of the
Collateral Agent or such agent or contractor); any amounts realized from the
sale of such goods which constitute augmentations to the Inventory (net of an
allocable share of the costs and expenses incurred in their disposition) shall
be the sole property of the Collateral Agent or such agent or contractor and
neither the Borrower nor any Person claiming under or in right of any Borrower
shall have any interest therein; and/or (vii) terminate this Agreement. If any
of the Collateral is sold or leased by Collateral Agent upon credit terms or for
future delivery, the Obligations shall not be reduced as a result thereof until
payment therefor is finally collected by Collateral Agent. If notice of
disposition of Collateral is required by law, ten (10) days prior notice by
Collateral Agent to Borrower designating the time and place of any public sale
or the time after which any private sale or other intended disposition of
Collateral is to be made, shall be deemed to be reasonable notice thereof and
Borrower waives any other notice. In the event any Agent institutes an action to
recover any Collateral or seeks recovery of any Collateral by way of prejudgment
remedy, Borrower waives the posting of any bond which might otherwise be
required. At any time an Event of Default exists or has occurred and is
continuing, upon Administrative Agent’s request, Borrower will either, as
Administrative Agent shall specify, furnish cash collateral to the LC Issuer to
be used to secure and fund Ag ent’s reimbursement obligations to the LC Issuer
in connection with any Letter of Credit Accommodations or furnish cash
collateral to Administrative Agent for the Letter of Credit Accommodations. Such
cash collateral shall be in the amount equal to one hundred ten (110%) percent
of the amount of the Letter of Credit Accommodations plus the amount of any fees
and expenses payable in connection therewith through the end of the expiration
of such Letter of Credit Accommodations.

75



--------------------------------------------------------------------------------



 



          (c) To the extent that applicable law imposes duties on any Agent or
any Lender to exercise remedies in a commercially reasonable manner (which
duties cannot be waived under such law), Borrower acknowledges and agrees that
it is not commercially unreasonable for Agents and Lenders (i) to fail to incur
expenses reasonably deemed significant by any Agent or any Lender to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as Borrower for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Agents and Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Collateral Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Collateral Agent, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Collateral Agent in the collection or disposition of any
of the Collateral. Borrower acknowledges that the purpose of this Section is to
provide non-exhaustive indications of what actions or omissions by Collateral
Agent would not be commercially unreasonable in Collateral Agent’s exercise of
remedies against the Collateral and that other actions or omissions by any Agent
or any Lender shall not be deemed commercially unreasonable solely on account of
not being indicated in this Section. Without limitation of the foregoing,
nothing contained in this Section shall be construed to grant any rights to
Borrower or to impose any duties on any Agent or any Lender that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.
          (d) For the purpose of enabling Agents to exercise the rights and
remedies hereunder, Borrower hereby grants to Agents, to the extent assignable,
an irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to Borrower) to use, assign, license or sublicense any of the
trademarks, service-marks, trade names, business names, trade styles, designs,
logos and other source of business identifiers and other Intellectual Property,
general intangibles and other assets described in Section 5.2 of this Agreement,
now owned or hereafter acquired by Borrower, wherever the same maybe located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.
          (e) Administrative Agent may apply the cash proceeds of Collateral
actually received by Collateral Agent from any sale, lease, foreclosure or other
disposition of the

76



--------------------------------------------------------------------------------



 



Collateral to payment of the Obligations, in whole or in part and in such order
as Administrative Agent may elect, whether or not then due. Borrower shall
remain liable to Agents and Lenders for the payment of any deficiency with
interest at the highest rate provided for herein and all costs and expenses of
collection or enforcement, including attorneys’ fees and legal expenses.
          (f) Without limiting the foregoing, upon the occurrence of a Default
or Event of Default, Administrative Agent may, at its option, or upon the
direction of Required Lenders shall, without notice, (i) cease making Loans or
arranging for Letter of Credit Accommodations or reduce the lending formulas or
amounts of Revolving Loans and Letter of Credit Accommodations available to
Borrower and/or (ii) terminate any provision of this Agreement providing for any
future Loans or Letter of Credit Accommodations to be made by Agents and Lenders
to Borrower.
SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
          11.1. Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver.
          (a) The validity, interpretation and enforcement of this Agreement and
the other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the State of Illinois (without giving
effect to principles of conflicts of law).
          (b) Borrower, Agents and Lenders irrevocably consent and submit to the
non-exclusive jurisdiction of the Circuit Court of Cook County, Illinois and the
United States District Court for the Northern District of Illinois and waive any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or any of the other Financing
Agreements or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Agents and Lenders shall
have the right to bring any action or proceeding against Borrower or its
property in the courts of any other jurisdiction which Administrative Agent
deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against Borrower or its property).
          (c) Borrower hereby waives personal service of any and all process
upon it and consents that all such service of process may be made by certified
mail (return receipt requested) directed to its address set forth herein and
service so made shall be deemed to be completed five (5) days after the same
shall have been so deposited in the U.S. mails, or, at Administrative Agent’s
option, by service upon Borrower in any other manner provided under the rules of
any such courts. Within thirty (30) days after such service, Borrower shall
appear in answer to such process, failing which Borrower shall be deemed in
default and judgment may be entered by Administrative Agent against Borrower for
the amount of the claim and other relief requested.

77



--------------------------------------------------------------------------------



 



          (d) BORROWER, AGENTS AND LENDERS EACH HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWER, AGENTS
AND LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT
BORROWER OR LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          (e) Agents and Lenders shall not have any liability to Borrower
(whether in tort, contract, equity or otherwise) for losses suffered by Borrower
in connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Agreement, or any act, omission or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on such Agent and such Lender,
that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct of such Agent or such Lender. In any such
litigation, Agents and Lenders shall be entitled to the benefit of the
rebuttable presumption that it acted in good faith and with the exercise of
ordinary care in the performance by it of the terms of this Agreement.
          11.2. Waiver of Notices.
     Borrower hereby expressly waives demand, presentment, protest and notice of
protest and notice of dishonor with respect to any and all instruments and
chattel paper, included in or evidencing any of the Obligations or the
Collateral, and any and all other demands and notices of any kind or nature
whatsoever with respect to the Obligations, the Collateral and this Agreement,
except such as are expressly provided for herein. No notice to or demand on
Borrower which any Agent or any Lender may elect to give shall entitle Borrower
to any other or further notice or demand in the same, similar or other
circumstances.
          11.3. Amendments and Waivers.
          (a) Except for actions expressly permitted to be taken by any Agent,
no amendment, modification, termination or waiver of any provision of this
Agreement or any other Financing Agreement, or any consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by an authorized officer of Administrative Agent and
Borrower, and by Required Lenders or all affected Lenders, as applicable. Except
as set forth in clauses (b) and (c) below, all such amendments, modifications,
terminations or waivers requiring the consent of any Lenders shall require the
written consent of Required Lenders.

78



--------------------------------------------------------------------------------



 



          (b) No amendment, modification, termination or waiver of or consent
with respect to any provision of this Agreement that (i) increases the
percentage advance rates set forth in Section 2.1(a) hereof, makes less
restrictive the nondiscretionary criteria for exclusion from “Eligible
Inventory” set forth in the definition of such term, or (ii) amends Section 12.8
hereof or amends the maximum dollar amount in Section 12.11(a)(i) hereof shall
be effective unless the same shall be in writing and signed by Administrative
Agent, each of the Lenders and Borrower. No amendment, modification, termination
or waiver of or consent with respect to any provision of this Agreement that
waives compliance with the conditions precedent set forth in Section 4.2 to the
making of any Revolving Loan or the incurrence of any Letter of Credit
Accommodation shall be effective unless the same shall be in writing and signed
by Administrative Agent, Required Lenders and Borrower. Notwithstanding anything
contained in this Agreement to the contrary, no waiver or consent with respect
to any Event of Default shall be effective for purposes of the conditions
precedent to the making of Revolving Loans or the incurrence of Letter of Credit
Accommodations set forth in Section 4.2 unless the same shall be in writing and
signed by Administrative Agent, Required Lenders and Borrower.
          (c) No amendment, modification, termination or waiver shall, unless in
writing and signed by Administrative Agent and each Lender directly affected
thereby: (i) increase the principal amount of such Lender’s Commitment over the
amount then in effect; (ii) reduce the principal of, rate of interest on or fees
payable with respect to any Loan or Letter of Credit Accommodations of any
affected Lender; (iii) extend any scheduled payment date or final maturity date
of the principal amount of any Loan of any affected Lender; (iv) waive, forgive,
defer, extend or postpone any payment of interest or fees as to any affected
Lender; (v) release any Obligor except as otherwise permitted herein (which
action shall be deemed to directly affect all Lenders); (vi) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans that shall be required for Lenders or any of them to take any action
hereunder (which action shall be deemed to directly effect all Lenders);
(vii) amend or waive this Section 11.3 or the definition of the term “Required
Lenders” insofar as such definition affects the substance of this Section 11.3;
or (viii) permit the assignment or transfer by Borrower of any of its right and
obligations hereunder (which action shall be deemed to directly affect all
Lenders).
          (d) No amendment, modification, termination or waiver shall, unless
otherwise permitted by this Agreement or unless consented to in writing and
signed by Administrative Agent and all Lenders, (i) release, or permit Borrower
or any Obligor to sell or otherwise dispose of, all or substantially all of the
Collateral, or release any Obligor from any guaranty of any or all of the
Obligations or (ii) amend Section 6.4(a) hereof.
          (e) Agents and Lenders shall not, by any act, delay, omission or
otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein. Any such waiver shall be enforceable only to the extent
specifically set forth therein. A waiver by any Agent or any Lender of any
right, power and/or remedy on any one occasion shall not be construed as a bar
to or waiver of any such right, power and/or remedy which any Agent or any
Lender would otherwise have on any future occasion, whether similar in kind or
otherwise.

79



--------------------------------------------------------------------------------



 



          (f) The consent of each Agent shall be required for any amendment,
waiver or consent affecting the rights or duties of such Agent hereunder or
under any of the other Financing Agreements, in addition to the consent of the
Lenders otherwise required by this Section.
          (g) The consent of Swing Line Lender shall be required for any
amendment, waiver or consent affecting the rights or duties of the Swing Line
Lender in its capacity as such.
          11.4. Waiver of Counterclaims.
     Borrower waives all rights to interpose any claims, deductions, setoffs or
counterclaims of any nature (other then compulsory counterclaims) in any action
or proceeding with respect to this Agreement, the Obligations, the Collateral or
any matter arising therefrom or relating hereto or thereto.
          11.5. Indemnification.
     Borrower shall indemnify and hold each Agent and each Lender, and their
respective directors, agents, employees and counsel, harmless from and against
any and all losses, claims, damages, liabilities, costs or expenses imposed on,
incurred by or asserted against any of them in connection with any litigation,
investigation, claim or proceeding commenced or threatened related to the
negotiation, preparation, execution, delivery, enforcement, performance or
administration of this Agreement, any other Financing Agreements, or any
undertaking or proceeding related to any of the transactions contemplated hereby
or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the fees and expenses of
counsel except for any such losses, claims, liabilities, costs or expenses
resulting from the gross negligence or willful misconduct of any Agent or any
Lender as determined pursuant to a final non-appealable order of a court of
competent jurisdiction. To the extent that the undertaking to indemnify, pay and
hold harmless set forth in this Section may be unenforceable because it violates
any law or public policy, Borrower shall pay the maximum portion which it is
permitted to pay under applicable law to Agents and Lenders in satisfaction of
indemnified matters under this Section. The foregoing indemnity shall survive
the payment of the Obligations and the termination of this Agreement.
SECTION 12. THE AGENTS
          12.1. Appointment, Powers and Immunities.
     Each Lender (including any Lender in its capacity as a counterparty to a
Hedging Agreement) irrevocably designates, appoints and authorizes Wells Fargo
to act as both Administrative Agent and Collateral Agent, hereunder and under
the other Financing Agreements with such powers as are specifically delegated to
Administrative Agent and Collateral Agent, respectively by the terms of this
Agreement and of the other Financing Agreements, together with such other powers
as are reasonably incidental thereto. Agents (a) shall have no duties or
responsibilities except those expressly set forth in this Agreement and in the
other Financing Agreements, and shall not by reason of this Agreement or any
other Financing Agreement be a trustee or fiduciary for any Lender (including
any Lender in its capacity as a counterparty to a Hedging Agreement or provider
of Bank Products and Cash

80



--------------------------------------------------------------------------------



 



Management Services); (b) shall not be responsible to Lenders (including any
Lender in its capacity as a counterparty to a Hedging Agreement or provider of
Bank Products and Cash Management Services) for any recitals, statements,
representations or warranties contained in this Agreement or in any of the other
Financing Agreements, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Financing Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by Borrower or any Obligor or any other Person to perform any of its
obligations hereunder or thereunder; and (c) shall not be responsible to Lenders
(including any Lender in its capacity as a counterparty to a Hedging Agreement
or provider of Bank Products and Cash Management Services) for any action taken
or omitted to be taken by it hereunder or under any other Financing Agreement or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith, except for its own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Each Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it in good faith. Agents may
deem and treat the payee of any note as the holder thereof for all purposes
hereof unless and until the assignment thereof pursuant to an agreement (if and
to the extent permitted herein) in form and substance satisfactory to Agents
shall have been delivered to and acknowledged by Agents.
          12.2. Reliance by Agents.
     Each Agent shall be entitled to rely upon any certification, notice or
other communication (including any thereof by telephone, telecopy, telex,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by such Agent. As to any matters not expressly provided for by this
Agreement or any other Financing Agreement, each Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder or thereunder
in accordance with instructions given by the Required Lenders or all Lenders as
is required in such circumstance, and such instructions of such Agent and any
action taken or failure to act pursuant thereto shall be binding on all Lenders.
          12.3. Events of Default.
          (a) Agents shall not be deemed to have knowledge or notice of the
occurrence of an Event of Default or other failure of a condition precedent to
the Loans and Letter of Credit Accommodations hereunder, unless and until the
respective Agent has received written notice from a Lender, or Borrower
specifying such Event of Default or any unfulfilled condition precedent, and
stating that such notice is a “Notice of Default or Failure of Condition”. In
the event that Administrative Agent receives such a Notice of Default or Failure
of Condition, Administrative Agent shall give prompt notice thereof to the
Lenders. Each Agent shall (subject to Section 12.7) take such action with
respect to any such Event of Default or failure of condition precedent as shall
be directed by the Required Lenders. Notwithstanding the existence or occurrence
and continuance of an Event of Default or any other failure to satisfy any of
the conditions precedent set forth in Section 4 of this Agreement to the
contrary, Administrative Agent may, but shall have no obligation to, continue to
make Revolving Loans and issue or

81



--------------------------------------------------------------------------------



 



cause to be issued Letter of Credit Accommodations for the ratable account and
risk of Lenders from time to time if Administrative Agent believes making such
Revolving Loans or issuing or causing to be issued such Letter of Credit
Accommodations is in the best interests of Lenders.
          (b) Except with the prior written consent of Administrative Agent,
neither Collateral Agent nor any Lender (including any Lender in its capacity as
a counterparty to a Hedging Agreement) may assert or exercise any enforcement
right or remedy in respect of the Loans, Letter of Credit Accommodations or
other Obligations, as against Borrower or any Obligor or any of the Collateral
or other property of Borrower or any Obligor.
          12.4. Wells Fargo in its Individual Capacity.
     With respect to any Commitment it may make and any Loans made and Letter of
Credit Accommodations issued or caused to be issued by it (and any successor
acting as an Agent), if and to the extent that Wells Fargo shall be a Lender
hereunder, it shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as an Agent, and
the term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include Wells Fargo in its individual capacity as Lender hereunder. Wells Fargo
(and any successor acting as Administrative Agent or Collateral Agent,
respectively) and its Affiliates may (without having to account therefore to any
Lender) lend money to, make investments in and generally engage in any kind of
business with Borrower (and any of its Subsidiaries or Affiliates) as if it were
not acting as an Agent, and Wells Fargo and its Affiliates may accept fees and
other consideration from Borrower and any of its Subsidiaries and Affiliates for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.
          12.5. Indemnification.
     Lenders (including any Lender in its capacity as a counterparty to a
Hedging Agreement or provider of Bank Products and Cash Management Services)
agree to indemnify Agents (to the extent not reimbursed by Borrower hereunder
and without limiting any obligations of Borrower hereunder) ratably, in
accordance with their Pro Rata Shares, for any and all claims of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against any
Agent (including by any Lender (including any Lender in its capacity as a
counterparty to a Hedging Agreement or provider of Bank Products and Cash
Management Services)) arising out of or by reason of any investigation in or in
any way relating to or arising out of this Agreement, any Hedging Agreement, any
Bank Product, any Cash Management Services, or any other Financing Agreement or
any other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including the costs and expenses
that each Agent is obligated to pay hereunder) or the enforcement of any of the
terms hereof or thereof or of any such other documents, provided, that, no
Lender (including any Lender in its capacity as a counterparty to a Hedging
Agreement or provider of Bank Products and Cash Management Services) shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction, and
further provided that if no Event of Default has occurred, the Lenders shall not
be obligated to reimburse the Agents for any costs incurred in connection with
field examinations under Section 7.6 hereof in excess of $15,000 in any year.

82



--------------------------------------------------------------------------------



 



          12.6. Non-Reliance on Agents and Other Lenders.
     Each Lender (including any Lender in its capacity as a counterparty to a
Hedging Agreement or provider of Bank Products and Cash Management Services)
agrees that it has, independently and without reliance on any Agent or other
Lenders, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrower and Obligors and has made
its own decision to enter into this Agreement and that it will, independently
and without reliance upon any Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own analysis and decisions in taking or not taking action under this
Agreement or any of the other Financing Agreements. Neither Agent shall be
required to keep itself informed as to the performance or observance by Borrower
or any Obligor of any term or provision of this Agreement or any of the other
Financing Agreements or any other document referred to or provided for herein or
therein or to inspect the properties or books of Borrower or any Obligor.
Administrative Agent will use reasonable efforts to provide Lenders with any
information received by Administrative Agent from Borrower or any Obligor
regarding its financial performance or the Collateral (including the collateral
reports identified in Section 7.1 and the financial information delivered by the
Borrower hereunder) or which is otherwise required to be provided to Lenders
hereunder and with a copy of any Notice of Default or Failure of Condition
received by Administrative Agent from Borrower or any Lender; provided, that,
Administrative Agent shall not be liable to any Lender for any failure to do so,
except to the extent that such failure is attributable to Administrative Agent’s
own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction.
          12.7. Failure to Act.
     Except for action expressly required of Agents hereunder and under the
other Financing Agreements, each Agent shall in all cases be fully justified in
failing or refusing to act hereunder and thereunder unless it shall receive
further assurances to its satisfaction from Lenders (including any Lender in its
capacity as a counterparty to a Hedging Agreement or provider of Bank Products
and Cash Management Services) of their indemnification obligations under Section
12.5 hereof against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.
          12.8. Additional Loans.
     Administrative Agent shall not make any Revolving Loans or provide any
Letter of Credit Accommodations to Borrower on behalf of Lenders intentionally
and with actual knowledge that such Revolving Loans or Letter of Credit
Accommodations would cause the aggregate amount of the total outstanding
Revolving Loans and Letter of Credit Accommodations to Borrower to exceed the
amount of the Loans available to Borrower as of such time based on the lending
formulas set forth in Section 2.1(a), without the prior consent of all Lenders,
except, that, Administrative Agent may make such additional Revolving Loans or
provide such additional Letter of Credit Accommodations on behalf of Lenders,
intentionally and with actual knowledge that such Loans or Letter of Credit
Accommodations will cause the total outstanding Revolving Loans and Letter of
Credit Accommodations to Borrower to exceed the amount of the Loans available to
Borrower as of such time based on the lending formulas set

83



--------------------------------------------------------------------------------



 



forth in Section 2.1(a), as Administrative Agent may deem necessary or advisable
in its discretion, provided, that: (a) the total principal amount of the
additional Revolving Loans or additional Letter of Credit Accommodations to
Borrower which Administrative Agent may make or provide after obtaining such
actual knowledge that the aggregate principal amount of the Revolving Loans
equal or exceed the amount of the Loans available to Borrower as of such time
based on the lending formulas set forth in Section 2.1.(a) shall not exceed the
amount equal to $10,000,000 outstanding at any time less the then outstanding
amount of any Special Agent Advances and shall not cause the total principal
amount of the Revolving Loans and Letter of Credit Accommodations to exceed the
Maximum Credit and (b) without the consent of all Lenders, Administrative Agent
shall not make any such additional Revolving Loans or Letter of Credit
Accommodations more than sixty (60) days from the date of the first such
additional Revolving Loans or Letter of Credit Accommodations. Each Lender shall
be obligated to pay Administrative Agent the amount of its Pro Rata Share of any
such additional Revolving Loans or Letter of Credit Accommodations provided that
Administrative Agent is acting in accordance with the terms of this
Section 12.8.
          12.9. Concerning the Collateral and the Related Financing Agreements.
     Each Lender (including any Lender in its capacity as a counterparty to a
Hedging Agreement or provider of Bank Products and Cash Management Services)
authorizes and directs Agents to enter into this Agreement and the other
Financing Agreements. Each Lender (including any Lender in its capacity as a
counterparty to a Hedging Agreement or provider of Bank Products and Cash
Management Services) agrees that any action taken by any Agent or Required
Lenders or all Lenders in accordance with the terms of this Agreement or the
other Financing Agreements and the exercise by any Agent or any category of
Lenders of their respective powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Lenders (including any Lender in its capacity as a counterparty to a
Hedging Agreement or provider of Bank Products and Cash Management Services).
          12.10. Field Audit, Examination Reports and other Information;
Disclaimer by Lenders.
     By signing this Agreement, each Lender:
          (a) is deemed to have requested that Collateral Agent furnish such
Lender, promptly after it becomes available, a copy of each field audit or
examination report and a weekly report with respect to the amount of the Loans
available to Borrower as of such time based on the lending formulas set forth in
Section 2.1.(a) prepared by Collateral Agent (each field audit or examination
report and weekly report with respect to the amount of the Loans available to
Borrower as of such time based on the lending formulas set forth in
Section 2.1.(a) being referred to herein as a “Report” and collectively,
“Reports”) and Borrower hereby consents to the distribution of such Reports;
          (b) expressly agrees and acknowledges that Collateral Agent (A) does
not make any representation or warranty as to the accuracy of any Report, or
(B) shall not be liable for any information contained in any Report;

84



--------------------------------------------------------------------------------



 



          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Collateral Agent or any other party
performing any audit or examination will inspect only specific information
regarding Borrower and the Subsidiaries and will rely significantly upon
Borrower’s and the Subsidiaries’ books and records, as well as on
representations of Borrower’s and the Subsidiaries’ personnel; and
          (d) agrees to keep all Reports confidential and strictly for its
internal use and not to distribute or use any Report in any other manner.
          12.11. Collateral Matters.
          (a) Administrative Agent may, at its option, from time to time, at any
time on or after an Event of Default and for so long as the same is continuing
or upon any other failure of a condition precedent to the Revolving Loans and
Letter of Credit Accommodations hereunder, make such disbursements and advances
(“Special Agent Advances”) which Administrative Agent, in its sole discretion,
deems necessary or desirable either (i) to preserve or protect the Collateral or
any portion thereof (provided that in no event shall Special Agent Advances for
such purpose exceed the amount equal to $10,000,000 in the aggregate outstanding
at any time less the then outstanding Revolving Loans under Section 12.8 hereof)
or (ii) to pay any other amount chargeable to Borrower pursuant to the terms of
this Agreement or any of the other Financing Agreements consisting of costs,
fees and expenses and payments to any LC Issuer of Letter of Credit
Accommodations. Special Agent Advances shall be repayable on demand, shall bear
interest at the Interest Rate for Prime Rate Loans in effect after the
occurrence of an Event of Default, and be secured by the Collateral. Special
Agent Advances shall not constitute Loans but shall otherwise constitute
Obligations hereunder. Administrative Agent shall notify each Lender and
Borrower in writing of each such Special Agent Advance, which notice shall
include a description of the purpose of such Special Agent Advance. Without
limitation of its obligations pursuant to Section 6.9, each Lender agrees that
it shall make available to Administrative Agent, upon Administrative Agent’s
demand, in immediately available funds, the amount equal to such Lender’s Pro
Rata Share of each such Special Agent Advance. If such funds are not made
available to Administrative Agent by such Lender, Administrative Agent shall be
entitled to recover such funds, on demand from such Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Administrative Agent at the Federal Funds Rate for each
day during such period and if such amounts are not paid within three (3) days of
Administrative Agent’s demand, at the highest Interest Rate provided for in
Section 3.1 hereof applicable to Prime Rate Loans.
          (b) Lenders (including any Lender in its capacity as a counterparty to
a Hedging Agreement or provider of Bank Products and Cash Management Services)
hereby irrevocably authorize Collateral Agent, to release any security interest
in, mortgage or lien upon, any of the Collateral (i) upon termination of the
Commitments and payment and satisfaction of all of the Obligations and delivery
of cash collateral to the extent required under Section 13.1 below, or
(ii) constituting property being sold or disposed of if Borrower certifies to
Collateral Agent that the sale or disposition is made in compliance with
Section 9.7 or 9.16 hereof (and Collateral Agent may rely conclusively on any
such certificate, without further inquiry), or (iii) constituting property in
which Borrower or any Obligor did not own an interest at the time the security
interest, mortgage or lien was granted or at any time thereafter, or (iv) if
approved, authorized or

85



--------------------------------------------------------------------------------



 



ratified in writing by the applicable Lenders pursuant to Section 11.3 hereof.
Except as provided above, Collateral Agent will not release any security
interest in, mortgage or lien upon, any of the Collateral without the prior
written authorization of the applicable Lenders pursuant to Section 11.3 hereof.
          (c) Without any manner limiting Collateral Agent’s authority to act
without any specific or further authorization or consent by the Lenders
(including any Lender in its capacity as a counterparty to a Hedging Agreement
or provider of Bank Products and Cash Management Services), each Lender
(including any Lender in its capacity as a counterparty to a Hedging Agreement
or provider of Bank Products and Cash Management Services) agrees to confirm in
writing, upon request by Collateral Agent, the authority to release Collateral
conferred upon Collateral Agent under this Section and in Section 11.3(d)
hereof. Collateral Agent shall (and is hereby irrevocably authorized by Lenders
to) execute such documents as may be necessary to evidence the release of the
security interest, mortgage or liens granted to Collateral Agent upon any
Collateral to the extent set forth above and in Section 11.3(d) hereof;
provided, that, (i) Collateral Agent shall not be required to execute any such
document on terms which, in either Agent’s opinion, would expose Collateral
Agent to liability or create any obligations or entail any consequence other
than the release of such security interest, mortgage or liens without recourse
or warranty and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any security interest, mortgage or lien upon (or
obligations of Borrower or any Obligor in respect of) the Collateral retained by
Borrower or such Obligor.
          (d) No Agent shall have any obligation whatsoever to any Lender
(including any Lender in its capacity as a counterparty to a Hedging Agreement
or provider of Bank Products and Cash Management Services) or any other Person
to investigate, confirm or assure that the Collateral exists or is owned by
Borrower or any Obligor or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letter of Credit Accommodations
hereunder, or whether any particular reserves are appropriate, or that the liens
and security interests granted to Collateral Agent pursuant hereto or any of the
Financing Agreements or otherwise have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Collateral Agent in this
Agreement or in any of the other Financing Agreements, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, subject to the prior consent of Administrative Agent, Collateral Agent
may act in any manner it may deem appropriate, in its discretion, given
Collateral Agent’s own interest in the Collateral as a Lender and that, subject
to acting in accordance with the consent of Administrative Agent, Collateral
Agent shall have no duty or liability whatsoever to any other Lender.
          12.12. Agency for Perfection.
     Each Lender (including any Lender in its capacity as a counterparty to a
Hedging Agreement) and Administrative Agent hereby appoints Collateral Agent and
each other Lender (including any Lender in its capacity as a counterparty to a
Hedging Agreement) and Agent as agent and bailee for the purpose of perfecting
the security interests in and liens upon the

86



--------------------------------------------------------------------------------



 



Collateral of Collateral Agent in assets which, in accordance with Article 9 of
the UCC can be perfected only by possession (or where the security interest of a
secured party with possession has priority over the security interest of another
secured party) and each Lender (including any Lender in its capacity as a
counterparty to a Hedging Agreement or provider of Bank Products and Cash
Management Services) and Agent hereby acknowledges that it holds possession of
any such Collateral for the benefit of Collateral Agent as secured party. Should
any Lender (including any Lender in its capacity as a counterparty to a Hedging
Agreement or provider of Bank Products and Cash Management Services) obtain
possession of any such Collateral, such Lender (including any Lender in its
capacity as a counterparty to a Hedging Agreement or provider of Bank Products
and Cash Management Services) shall notify Collateral Agent thereof, and,
promptly upon Collateral Agent’s request therefor shall deliver such Collateral
to Collateral Agent or in accordance with Collateral Agent’s instructions.
          12.13. Successor Agent.
     Either Agent may resign at any time by giving not less than 30 days’ prior
written notice thereof to Lenders and Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the prior consent of each other
Agent, to appoint a successor Administrative Agent or Collateral Agent, as
applicable. If no successor Agent shall have been so appointed by the Required
Lenders and other Agents and shall have accepted such appointment within 30 days
after the resigning Agent’s giving notice of resignation, then the resigning
Agent may, on behalf of Lenders (including any Lender in its capacity as a
counterparty to a Hedging Agreement), appoint a successor Agent, which shall be
a Lender, if a Lender is willing to accept such appointment, or otherwise shall
be a commercial bank or financial institution or a subsidiary of a commercial
bank or financial institution if such commercial bank or financial institution
is organized under the laws of the United States of America or of any State
thereof and has a combined capital and surplus of at least $500,000,000. If no
successor Agent has been appointed pursuant to the foregoing, within 30 days
after the date such notice of resignation was given by the resigning Agent, such
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of such resigning Agent hereunder until such time, if
any, as the Required Lenders appoint a successor Agent as provided above. Any
successor Agent appointed by Required Lenders and Agents hereunder shall be
subject to the approval of Borrower, such approval not to be unreasonably
withheld or delayed; provided that such approval shall not be required if an
Event of Default has occurred and is continuing. Upon the acceptance of any
appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder by a successor Agent, such successor Agent shall succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent. Upon the earlier of the acceptance of any appointment as Agent hereunder
by a successor Agent or the effective date of the resigning Agent’s resignation,
the resigning Agent shall be discharged from its duties and obligations under
this Agreement and the other Financing Agreements, except that any indemnity
rights or other rights in favor of such resigning Agent shall continue. After
any resigning Agent’s resignation hereunder, the provisions of this Section 12
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was acting as Agent under this Agreement and the other Financing
Agreements.
          12.14. Hedging Agreements; Bank Products; Cash Management Services.

87



--------------------------------------------------------------------------------



 



     Each Lender agrees that in its capacity as a counterparty to a Hedging
Agreement with Borrower or as the provider of any Bank Products or Cash
Management Services to the Borrower, it shall not be deemed to have any rights
as a Lender hereunder except for the right to receive proceeds of Collateral, as
a counterparty to a Hedging Agreement, or provider of Bank Products and Cash
Management Services in the order and manner set forth in Section 6.4(a) hereof.
Each Lender further agrees that Administrative Agent shall have no duties to a
Lender hereunder in its capacity as a counterparty to a Hedging Agreement, or as
a provider of Bank Products or Cash Management Services, other than in respect
of such Lender’s entitlements to proceeds of Collateral, as a counterparty to a
Hedging Agreement or provider of Bank Products and Cash Management Services, in
the order and manner set forth in Section 6.4(a) hereof. Nothing in this
Section 12.14 is intended to diminish or otherwise alter any Lender’s rights, or
either Agent’s duties to such Lender, under this Agreement as to Lender in its
capacity as a Lender hereunder.
          12.15. Defaulting Lender.
          (a) If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Pro Rata Share of any Loans, expenses
or setoff or purchase its Pro Rata Share of a participation interest in the
Swing Line Loans or Letter of Credit Accommodations and such failure is not
cured within one (1) Business Day after receipt from the Administrative Agent of
written notice thereof, then, in addition to the rights and remedies that may be
available to the Agents, the other Lenders, the Borrower or any other party at
law or in equity, and not at limitation thereof, (i) such Defaulting Lender’s
right to participate in the administration of, or decision-making rights related
to, the Obligations, this Agreement or the other Financing Agreements shall be
suspended during the pendency of such failure or refusal, and such Defaulting
Lender shall not be entitled to vote or consent on any matter pursuant to
Section 11.3 and its Loans and Commitments shall be excluded from the
calculation of Required Lenders, and (ii) a Defaulting Lender shall be deemed to
have assigned any and all payments due to it from the Borrower and Obligors,
whether on account of outstanding Loans, interest, fees or otherwise, to the
remaining non-Defaulting Lenders for application to, and reduction of, their
proportionate shares of all outstanding Obligations until, as a result of
application of such assigned payments the Lenders’ respective Pro Rata Shares of
all outstanding Obligations shall have returned to those in effect immediately
prior to such delinquency and without giving effect to the nonpayment causing
such delinquency, and/or (iii) at the option of the Administrative Agent, any
amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any Loan or existing or future participating interest in any Swing Line Loan or
Letter of Credit Accommodation. The Defaulting Lender’s decision-making and
participation rights and rights to payments as set forth in clauses (i) and
(ii) hereinabove shall be restored only upon the payment by the Defaulting
Lender of its Pro Rata Share of any Obligations, any participation obligation,
or expenses as to which it is delinquent, together with interest thereon at the
Federal Funds Rate from the date when originally due until the date upon which
any such amounts are actually paid.

88



--------------------------------------------------------------------------------



 



          (b) The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such purchase of the Pro Rata Share of
any Defaulting Lender, the Defaulting Lender’s share in future Loans and Letter
of Credit Accommodations and its rights under the Financing Agreements with
respect thereto shall terminate on the date of purchase, and the Defaulting
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest, including, if so requested, an Assignment and
Acceptance. Any assignment of a Defaulting Lender’s Loans and/or Commitments
shall be made in accordance with Section 13.6.
          (c) If any Lender is a Deteriorating Lender or a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 13.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Transferee that shall assume such obligations (which Eligible Transferee may be
another Lender, if a Lender accepts such assignment), provided that: (i) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and Letter of Credit Accommodations owed to such Lender,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from the Eligible Transferee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (ii) such assignment does not
conflict with applicable law, and (iii) to the extent that such Eligible
Transferee is not a Lender, such assignment shall be subject to the written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
          (d) Each Defaulting Lender shall indemnify the Administrative Agent
and each non-Defaulting Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by the Administrative Agent or by any non-Defaulting Lender, on account
of a Defaulting Lender’s failure to timely fund its Pro Rata Share of a Loan or
to otherwise perform its obligations under the Loan Documents.
          12.16. Other Agents; Arrangers and Managers.
     None of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger”
or “co-arranger”, if any, shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

89



--------------------------------------------------------------------------------



 



SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS
          13.1. Term.
          (a) This Agreement and the other Financing Agreements shall become
effective as of the date set forth on the first page hereof and shall continue
in full force and effect for a term ending on May 31, 2013 (the “Termination
Date”), unless sooner terminated pursuant to the terms hereof. Borrower may
terminate this Agreement at any time upon ten (10) days prior written notice to
Administrative Agent (which notice shall be irrevocable) and Administrative
Agent or Required Lenders may terminate this Agreement at any time on or after
an Event of Default. Upon the effective date of termination of this Agreement,
Borrower shall pay to Administrative Agent, in full, all outstanding and unpaid
Obligations and shall furnish cash collateral to Administrative Agent in such
amounts as Administrative Agent determines are reasonably necessary to secure
(or reimburse) Administrative Agent from loss, cost, damage or expense,
including attorneys’ fees and legal expenses, in connection with any contingent
Obligations, including issued and outstanding Letter of Credit Accommodations
and checks or other payments provisionally credited to the Obligations,
outstanding Bank Products, Hedging Agreements and Cash Management Services,
and/or as to which any Agent or any Lender has not yet received final and
indefeasible payment. Such payments in respect of the Obligations and cash
collateral shall be remitted by wire transfer in Federal funds to such bank
account of Administrative Agent, as Administrative Agent may, in its discretion,
designate in writing to Borrower for such purpose. Interest shall be due until
and including the next Business Day, if the amounts so paid by Borrower to the
bank account designated by Administrative Agent are received in such bank
account later than 2:00 P.M. or as may be otherwise permitted by the
Administrative Agent at its sole discretion.
          (b) No termination of this Agreement or the other Financing Agreements
shall relieve or discharge Borrower of its respective duties, obligations and
covenants under this Agreement or the other Financing Agreements until all
Obligations have been fully and finally discharged and paid, and Collateral
Agent’s continuing security interest in the Collateral and the rights and
remedies of Agents and the Lenders hereunder, under the other Financing
Agreements and applicable law, shall remain in effect until all such Obligations
have been fully and finally discharged and paid.
          13.2. Interpretative Provisions.
          (a) All terms used herein which are defined in Article 1 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.
          (b) All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural unless the context otherwise
requires.
          (c) All references to Borrower, Agents and Lenders pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.
          (d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not any

90



--------------------------------------------------------------------------------



 



particular provision of this Agreement and as this Agreement now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.
          (e) The word “including” when used in this Agreement shall mean
“including, without limitation”.
          (f) All references to the term “good faith” used herein when
applicable to either Agent shall mean, notwithstanding anything to the contrary
contained herein or in the UCC, honesty in fact in the conduct or transaction
concerned. Borrower shall have the burden of proving any lack of good faith on
the part of such Agent alleged by Borrower at any time.
          (g) An Event of Default shall exist or continue or be continuing until
such Event of Default is waived in accordance with Section 11.3 or is cured in a
manner reasonably satisfactory to Administrative Agent, if such Event of Default
is capable of being cured as reasonably determined by Administrative Agent.
          (h) Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be computed
unless otherwise specifically provided herein, in accordance with GAAP as
consistently applied and using the same method for inventory valuation as used
in the preparation of the financial statements of Borrower most recently
received by Administrative Agent prior to the date hereof.
          (i) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including”.
          (j) Unless otherwise expressly provided herein, (i) references herein
to any agreement, document or instrument shall be deemed to include all
subsequent amendments, modifications, supplements, extensions, renewals,
restatements or replacements with respect thereto, but only to the extent the
same are not prohibited by the terms hereof or of any other Financing Agreement,
and (ii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, recodifying, supplementing or interpreting the statute or regulation.
          (k) Unless otherwise specified, all references herein to times of day
shall be references to Central time (daylight or standard, as applicable).
          (l) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
          (m) This Agreement and other Financing Agreements may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.
          (n) This Agreement and the other Financing Agreements are the result
of negotiations among and have been reviewed by counsel to Administrative Agent
and the other

91



--------------------------------------------------------------------------------



 



parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agents or Lenders
merely because of either Agent’s or any Lender’s involvement in their
preparation.
          13.3. Notices.
     All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made: if delivered in person, immediately upon delivery;
if by telex, telegram or facsimile transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next Business Day, one (1) Business Day
after sending; and if by certified mail, return receipt requested, five (5) days
after mailing. All notices, requests and demands upon the parties are to be
given to the following addresses (or to such other address as any party may
designate by notice in accordance with this Section):

     
If to Borrower:
  Ulta Salon, Cosmetics & Fragrance, Inc.
 
  Suite 120
 
  1000 Remington Blvd.
 
  Bolingbrook, IL 60440-4708
 
  Attention: Gregg Bodnar
 
  Telephone No.: (630) 410-4633
 
  Telecopy No.: (630) 410-4864
 
   
with a copy, in the
  Latham & Watkins
case of a Default or
  Suite 5800
Event of Default, to:
  233 S. Wacker Drive
 
  Chicago, Illinois 60606
 
  Attention: Donald L. Schwartz
 
  Telephone No.: (312) 876-7700
 
  Telecopy No.: (312) 993-9767
 
   
If to Administrative Agent or
  Wells Fargo Bank, National Association
the Collateral Agent:
  One Boston Place
 
  Boston, Massachusetts 02109
 
  Attention: Jason Searle
 
  Telephone No.: (617) 854-7292
 
  Telecopy No.: (617) 523-4029
 
   
with a copy to:
  Riemer & Braunstein, LLP
 
  Three Center Plaza
 
  Boston, Massachusetts 02108
 
  Attention: Jennifer Conway Fenn
 
  Telephone No.: (617) 880-3408
 
  Telecopy No.: (617) 880-3456

          Notices and other communications to the Lenders and the LC Issuer
hereunder may also be delivered or furnished by electronic communication
(including e-mail and Internet

92



--------------------------------------------------------------------------------



 



or intranet websites) pursuant to procedures approved by the Administrative
Agent. The Administrative Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          13.4. Partial Invalidity.
     If any provision of this Agreement is held to be invalid or unenforceable,
such invalidity or unenforceability shall not invalidate this Agreement as a
whole, but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.
          13.5. Successors.
     This Agreement, the other Financing Agreements and any other document
referred to herein or therein shall be binding upon and inure to the benefit of
and be enforceable by Agents, Lenders, Borrower and their respective successors
and assigns, except that Borrower may not assign its rights under this
Agreement, the other Financing Agreements and any other document referred to
herein or therein without the prior written consent of Agents and Lenders. Any
such purported assignment without the prior written consent shall be void. No
Lender may assign its rights and obligations under this Agreement without the
prior written consent of Administrative Agent, except as provided in
Section 13.6 below. The terms and provisions of this Agreement and the other
Financing Agreements are for the purpose of defining the relative rights and
obligations of Borrower, Agents and Lenders with respect to the transactions
contemplated hereby and there shall be no third party beneficiaries of any of
the terms and provisions of this Agreement or any of the other Financing
Agreements.
          13.6. Assignments; Participations.
          (a) Each Lender may (i) assign all or a portion of its rights and
obligations under this Agreement (including, without limitation, a portion of
its Commitments, the Loans owing to it and its rights and obligations as a
Lender with respect to Letter of Credit Accommodations) and the other Financing
Agreements to (A) its parent company and/or any Affiliate of such Lender which
is at least fifty (50%) percent owned by such Lender or its parent company or
(B) one or more Lenders or (C) any person (whether a corporation, partnership,
trust or otherwise) that is engaged in the business of making, purchasing,
holding or otherwise investing in bank

93



--------------------------------------------------------------------------------



 



loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor or (ii) assign all or a portion of its rights and obligations
under this Agreement to one or more Eligible Transferees, each of which
assignees shall become a party to this Agreement as a Lender by execution of an
Assignment and Acceptance; provided, that, (A) the consent of Administrative
Agent shall be required in connection with any assignment to an Eligible
Transferee pursuant to clause (ii) above, which consent shall not be
unreasonably withheld, (B) absent the existence of an Event of Default, the
consent of Borrower shall be required in connection with any assignment to an
Eligible Transferee pursuant to clause (ii) above, which consent shall not be
unreasonably withheld; (C) if such Eligible Transferee is not a bank,
Administrative Agent shall receive a representation in writing by such Eligible
Transferee that either (1) no part of its acquisition of its Loans is made out
of assets of any employee benefit plan, or (2) after consultation, in good
faith, with Borrower and provision by Borrower of such information as may be
reasonably requested by such Eligible Transferee, the acquisition and holding of
such Commitments and Loans does not constitute a non-exempt prohibited
transaction under Section 406 of ERISA and Section 4975 of the Code, or (3) such
assignment is an “insurance company general account,” as such term is defined in
the Department of Labor Prohibited Transaction Class Exemption 95.60 (issued
July 12, 1995) (“PTCE 95-60), and, as of the date of the assignment, there is no
“employee benefit plan” with respect to which the aggregate amount of such
general account’s reserves and liabilities for the contracts held by or on
behalf of such “employee benefit plan” and all other “employee benefit plans”
maintained by the same employer (and affiliates thereof as defined in
Section V(a)(1) of PTCE 95-60) or by the same employee organization (in each
case determined in accordance with the provisions of PTCE 95-60) exceeds ten
(10%) percent of the total reserves and liabilities of such general account (as
determined under PTCE 95-60) (exclusive of separate account liabilities) plus
surplus as set forth in the National Association of Insurance Commissioners
Annual Statement filed with the state of domicile of such Eligible Transferee,
(D) such transfer or assignment will not be effective until recorded by the
Administrative Agent on the Register, (E) except as Administrative Agent shall
otherwise agree, any such assignment shall be in a minimum aggregate amount
equal to $5,000,000 or, if less, the remaining Commitment and Loans held by the
assigning Lender. As used in this Section, the term “employee benefit plan”
shall have the meaning assigned to it in Title I of ERISA and shall also include
a “plan” as defined in Section 4975(e)(1) of the Code and (F) any Lender
desiring to assign all or any portion of its rights and obligations under this
Agreement to a Person pursuant to clause (ii) above shall first and prior to any
assignment to such Person provide a written offer to each of the other existing
Lenders to accept such assignment, and each Lender who has received such offer
shall have the right, but no obligation, to accept such assignment, provided
that, no later than seven (7) days after receipt of such notice, each such
Lender shall advise Administrative Agent and the Borrower whether it intends to
accept such assignment, and any Lender that has not responded within such period
shall be deemed to have declined such assignment and in the event that more than
one Lender accepts such assignment, the assigning Lender shall assign its rights
and obligations to such Lenders on a pro rata basis.
          (b) Administrative Agent shall maintain a register of the names and
addresses of Lenders, their Commitments and the principal amount of their Loans
(the “Register”).

94



--------------------------------------------------------------------------------



 



Administrative Agent shall also maintain a copy of each Assignment and
Acceptance delivered to and accepted by it and shall modify the Register to give
effect to each Assignment and Acceptance. The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and Borrower,
any Obligor, Agents and Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
          (c) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and to the other Financing
Agreements and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations (including, without limitation, the obligation to participate in
Letter of Credit Accommodations) of a Lender hereunder and thereunder and
(ii) the assigning Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement.
In the event that any Lender assigns or otherwise transfers all or any part of
the Obligations, Administrative Agent shall so notify Borrower and Borrower
shall, upon the request of the Administrative Agent, execute new promissory
notes in exchange for the promissory notes of such assigning Lender, if any.
          (d) By execution and delivery of an Assignment and Acceptance, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any of the other
Financing Agreements or the execution, legality, enforceability, genuineness,
sufficiency or value of this Agreement or any of the other Financing Agreements
furnished pursuant hereto, (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Borrower, any Obligor or any of their Subsidiaries or the performance or
observance by Borrower or any Obligor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Financing Agreements, (v) such assignee appoints
and authorizes Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Financing
Agreements as are delegated to Agents by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Financing
Agreements are required to be performed by it as a Lender. Agents and Lenders
may furnish any information concerning Borrower or any Obligor in the possession
of either Agent or any Lender from time to time to assignees and Participants.

95



--------------------------------------------------------------------------------



 



          (e) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Financing Agreements (including, without limitation, all
or a portion of its Commitments and the Loans owing to it and its participation
in the Letter of Credit Accommodations, without the consent of Administrative
Agent or the other Lenders); provided, that, (i) such Lender’s obligations under
this Agreement (including, without limitation, its Commitment hereunder) and the
other Financing Agreements shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and Borrower, and Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, (iii) the
Participant shall not have any rights under this Agreement or any of the other
Financing Agreements (the Participant’s rights against such Lender in respect of
such participation (including rights in connection with increased costs pursuant
to Section 3.3 hereof) to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto) and all amounts payable by
Borrower or any Obligor hereunder shall be determined as if such Lender had not
sold such participation; provided, that the Borrower shall not be required to
reimburse any Participant pursuant to the increased cost provisions of
Section 3.3 in any amount which exceeds the amount that would have been payable
under such provisions to such Lender had such Lender not sold such
participation, (iv) absent the existence of an Event of Default, the consent of
Borrower, which consent shall not be unreasonably withheld, shall be required in
connection with any participation to an Eligible Transferee that does not
consist of (A) any Lender’s parent company and/or any Affiliate of such Lender
which is at least fifty (50%) percent owned by such Lender or its parent company
or (B) one or more Lenders or (C) any person (whether a corporation,
partnership, trust or otherwise) that is engaged in the business of making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and is administered or managed
by a Lender or with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor, and (v) if
such Participant is not a bank, represent that either (A) no part of its
acquisition of its participation is made out of assets of any employee benefit
plan, or (B) after consultation, in good faith, with Borrower and provision by
Borrower of such information as may be reasonably requested by the Participant,
the acquisition and holding of such participation does not constitute a
non-exempt prohibited transaction under Section 406 of ERISA and Section 4975 of
the Code, or (C) such participation is an “insurance company general account, “
as such term is defined in the “PTCE 95-60”, and, as of the date of the transfer
there is no “employee benefit plan” with respect to which the aggregate amount
of such general account’s reserves and liabilities for the contracts held by or
on behalf of such “employee benefit plan” and all other “employee benefit plans”
maintained by the same employer (and affiliates thereof as defined in
Section V(a)(1) of PTCE 95-60) or by the same employee organization (in each
case determined in accordance with the provisions of PTCE 95-60) exceeds ten
(10%) percent of the total reserves and liabilities of such general account (as
determined under PTCE 95-60) (exclusive of separate account liabilities) plus
surplus as set forth in the National Association of Insurance Commissioners
Annual Statement filed with the state of domicile of the Participant. As used in
this Section, the term “employee benefit plan” shall have the meaning assigned
to it in Title I of ERISA and shall also include a “plan” as defined in
Section 4975(e)(1) of the Code.

96



--------------------------------------------------------------------------------



 



          (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including, without limitation, any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          (g) Borrower shall, and shall cause each of its Subsidiaries to,
assist any Agent or any Lender permitted to sell assignments or participations
under this Section 13.6 in whatever manner reasonably necessary in order to
enable or effect any such assignment or participation, including (but not
limited to) the execution and delivery of any and all agreements, notes and
other documents and instruments as shall be requested and the delivery of
informational materials, appraisals or other documents for, and the
participation of relevant management in meetings and conference calls with,
potential Lenders or Participants. Borrower shall certify the correctness,
completeness and accuracy, in all material respects, of all descriptions of
Borrower and its Subsidiaries and their affairs provided, prepared or reviewed
by Borrower that are contained in any selling materials and all other
information provided by it and included in such materials.
          13.7. Confidentiality.
          (a) Each Agent and each Lender shall use all reasonable efforts to
keep confidential, in accordance with its respective customary procedures for
handling confidential information and safe and sound lending practices, any
non-public information supplied to them by Borrower pursuant to this Agreement
which is clearly and conspicuously marked as confidential at the time such
information is furnished by Borrower to any Agent or any Lender, provided, that,
nothing contained herein shall limit the disclosure of any such information:
(i) to the extent required by statute, rule, regulation, subpoena or court
order, (ii) to bank examiners and other regulators, auditors and/or accountants,
(iii) in connection with any litigation to which any Agent or any Lender is a
party, (iv) to any assignee or Participant (or prospective assignee or
Participant) so long as such assignee or Participant (or prospective assignee or
Participant) shall have first agreed in writing to treat such information as
confidential in accordance with this Section 13.7, (v) to any Affiliate,
employee, director, officer or agent of such Agent or such Lender so long as
such Affiliate, employee, director, officer of agent shall have been instructed
to treat such information as confidential in accordance with this Section 13.7
or (vi) to counsel for either Agent or any Lender or any Participant or assignee
(or prospective participant or assignee); provided, that, in the case of clause
(i), such Agent or Lender, as applicable, shall use reasonable efforts to
provide Borrower with prior notice of such required disclosure and the
opportunity to obtain a protective order in respect thereof if no conflict
exists with such Agent’s or Lender’s governmental, regulatory or legal
requirements.
          (b) In no event shall this Section 13.7 or any other provision of this
Agreement or applicable law be deemed: (i) to apply to or restrict disclosure of
information that has been or is made public by Borrower or any third party
without breach of this Section 13.7 or otherwise become generally available to
the public other than as a result of a disclosure in violation hereof, (ii) to
apply to or restrict disclosure of information that was or becomes available to
Agents or Lenders on a non-confidential basis from a person other than Borrower,
(iii) require Agents or

97



--------------------------------------------------------------------------------



 



Lenders to return any materials furnished by Borrower to Agents or Lenders or
(iv) prevent Agents or Lenders from responding to routine informational requests
in accordance with the Code of Ethics for the Exchange of Credit Information
promulgated by The Robert Morris Associates or other applicable industry
standards relating to the exchange of credit information. The obligations of
Agents and Lenders under this Section 13.7 shall supersede and replace the
obligations of Agents and Lenders under any confidentiality letter signed prior
to the date hereof.
          13.8. Entire Agreement.
     This Agreement, the other Financing Agreements, any supplements hereto or
thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.
          13.9. Counterparts, Etc.
     This Agreement or any of the other Financing Agreements may be executed in
any number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement or any of the other Financing Agreements
by telefacsimile shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.
          13.10. No Advisory or Fiduciary Responsibility
     In connection with all aspects of each transaction contemplated hereby, the
Borrower and the Obligors each acknowledge and agree that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Financing Agreement) are an
arm’s-length commercial transaction between the Borrower and Obligors, on the
one hand, and the Agents and the Lenders, on the other hand, and each of the
Borrowers and Obligors is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Financing Agreements (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the each Agent and Lender is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower, the Obligors or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Agents or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower or Obligors with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Financing Agreement

98



--------------------------------------------------------------------------------



 



(irrespective of whether any of the Agents or Lenders has advised or is
currently advising the Borrower, any Obligor or any of its Affiliates on other
matters) and none of the Agents and Lenders has any obligation to the Borrower,
any Obligor or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Financing Agreements; (iv) the Agents and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and Obligors and their
respective Affiliates, and none of the Agents or Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agent and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Financing Agreement) and each of the
Borrower and Obligors has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate. Each of the Borrower and
Obligors hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against each of the Agents and Lenders with respect to
any breach or alleged breach of agency or fiduciary duty.
          13.11. Customer Identification — USA Patriot Act Notice.
     Each Lender and Administrative Agent (for itself and not on behalf of any
other party) hereby notifies Borrower that, pursuant to the requirements of the
USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower and/or its subsidiaries, which information includes the name
and address of Borrower and/or its subsidiaries and other information that will
allow such Lender or Administrative Agent, as applicable, to identify Borrower
and/or its subsidiaries in accordance with the Act.
          13.12. Foreign Asset Control Regulations
     Neither of the advance of the Loans nor the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrower or
Obligors (a) is or will become a “blocked person” as described in the Executive
Order, the Trading With the Enemy Act or the Foreign Assets Control Regulations
or (b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.
          13.13. Waiver of Consequential Damages, Etc.

99



--------------------------------------------------------------------------------



 



     To the fullest extent permitted by applicable law, each of the parties
hereto agrees not to assert, and hereby waives, any claim against any other
party hereto and its Affiliates on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Financing Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or letter of
credit or the use of the proceeds thereof.
          13.14. Press Releases.
     The Borrower consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using the Borrower’s name, product photographs,
logo or trademark. Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Borrower for its
approval prior to the publication thereof (which approval shall not be
unreasonably withheld or delayed). Administrative Agent reserves the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements.
[SIGNATURE PAGE FOLLOWS]

100



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Agents, Lenders and Borrower have caused these
presents to be duly executed as of the day and year first above written.

            BORROWER

ULTA SALON, COSMETICS & FRAGRANCE, INC.
      By:   /s/ Gregg Bodnar         Name:   Gregg Bodnar        Title:   Chief
Financial Officer        Chief Executive Office:

1000 Remington Blvd.
Bolingbrook, IL 60440-4708
   

[Signature Page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
Collateral Agent, L/C Issuer and as a Lender
      By:   /s/ Jason B. Searle         Name:   Jason B. Searle        Title:  
Director        Address:

One Boston Place, 18th Floor
Boston, Massachusetts 02108
   

[Signature Page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Stephanie Pass         Name:   Stephanie Pass        Title:  
Senior Vice President        Address: 2021 Spring Road, Ste 400
             Oak Brook, IL 60523
   

[Signature Page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Lynne Ciaccia         Name:   Lynne Ciaccia        Title:   Vice
President        Address:
10 S. Dearborn Street, 22nd Floor
Chicago, IL 60603
   

[Signature Page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
Date:                                        

     
To:
  Ulta Salon, Cosmetics & Fragrance, Inc. and
 
  Wells Fargo Bank, National Association, as Administrative Agent


Re:
  Assignment under the Loan Agreement referred to below

Gentlemen and Ladies:
     Please refer to Section 13.6 of the Loan and Security Agreement dated as of
August 31, 2010 (as amended or otherwise modified from time to time, the “Loan
Agreement”) among Ulta Salon, Cosmetics & Fragrance, Inc. (the “Borrower”),
various financial institutions and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Loan Agreement.
                (the “Assignor”) hereby sells and assigns, without recourse, to
(the “Assignee”), and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to the Assignor’s rights and obligations under
the Loan Agreement as of the date hereof equal to    % of all of the Loans, of
the participation interests in the Letter of Credit Accommodations and of the
Commitments, such sale, purchase, assignment and assumption to be effective as
of                     ,           , or such later date on which the Borrower
and the Administrative Agent shall have consented hereto (the “Effective Date”).
After giving effect to such sale, purchase, assignment and assumption, the
Assignee’s and the Assignor’s respective Pro Rata Shares for purposes of the
Loan Agreement will be as set forth opposite their names on the signature pages
hereof.
     The Assignor hereby instructs the Administrative Agent to make all payments
from and after the Effective Date in respect of the interest assigned hereby
directly to the Assignee. The Assignor and the Assignee agree that all interest
and fees accrued up to, but not including, the Effective Date are the property
of the Assignor, and not the Assignee. The Assignee agrees that, upon receipt of
any such interest or fees, the Assignee will promptly remit the same to the
Assignor.
     The Assignor represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim.
     The Assignee represents and warrants to the Borrower and the Administrative
Agent that, as of the date hereof, the Borrower will not be obligated to pay any
greater amount under Section 3.3 of the Loan Agreement than the Borrower is
obligated to pay to the Assignor under such Section. The [Assignee/Assignor]
[Borrower] shall pay a processing fee equal to $3,500 to the Administrative
Agent.

i



--------------------------------------------------------------------------------



 



     The Assignee hereby confirms that it has received a copy of the Loan
Agreement. Except as otherwise provided in the Loan Agreement, effective as of
the Effective Date:
          (a) the Assignee (i) shall be deemed automatically to have become a
party to the Loan Agreement and to have all the rights and obligations of a
“Lender” under the Loan Agreement as if it were an original signatory thereto to
the extent specified in the second paragraph hereof; and (ii) agrees to be bound
by the terms and conditions set forth in the Loan Agreement as if it were an
original signatory thereto; and
          (b) the Assignor shall be released from its obligations under the Loan
Agreement to the extent specified in the second paragraph hereof.
     The Assignee hereby advises each of you of the following administrative
details with respect to the assigned Loans and Commitment:

         
 
  (A)   Institution Name:
 
      Address:
 
      Attention:
 
      Telephone:
 
      Facsimile:
 
  (B)   Payment Instructions:

     This Assignment shall be governed by and construed in accordance with the
laws of the State of Illinois.
     Please evidence your receipt hereof and your consent to the sale,
assignment, purchase and assumption set forth herein by signing and returning
counterparts hereof to the Assignor and the Assignee.

              Percentage =      %   [ASSIGNEE]    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
    Adjusted Percentage =      %   [ASSIGNOR]    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

ii



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND CONSENTED TO     this                      day
of                      ,               
 
        WELLS FARGO BANK, NATIONAL     ASSOCIATION, as Administrative Agent    
 
       
By:
       
Title:
 
 
   
 
 
 
   
 
        [ACKNOWLEDGED AND CONSENTED TO     this                      day
of                      ,               
 
        ULTA SALON, COSMETICS & FRAGRANCE, INC.    
 
       
By:
       
Title:
 
 
 ]   
 
 
 
   

iii



--------------------------------------------------------------------------------



 



EXHIBIT B
INFORMATION CERTIFICATE
OF
ULTA SALON, COSMETICS & FRAGRANCE, INC.
Please see attached

iv



--------------------------------------------------------------------------------



 



EXHIBIT B
INFORMATION CERTIFICATE
OF
ULTA SALON, COSMETICS & FRAGRANCE, INC.
Dated as of August 31, 2010
Wells Fargo Bank, National Association, as Administrative Agent and Collateral
Agent
In connection with certain financing provided or to be provided pursuant to that
certain Loan and Security Agreement dated on or about the date hereof (as
amended, restated or otherwise modified from time to time, the “Loan Agreement”;
capitalized terms used and not otherwise defined herein shall be as defined in
the Loan Agreement) among Ulta Salon, Cosmetics & Fragrance, Inc. (the
“Company”), the lenders from time to time party thereto (the “Lenders”), and
Wells Fargo Bank, National Association, in its capacities as Administrative
Agent and as Collateral Agent for the Lenders (in such capacities, the “Agent”),
the Company represents and warrants to Agent and the Lenders the following
information about the Company, its organizational structure and other matters of
interest to Agent and the Lenders:

1.   The full and exact name of the Company as set forth in its certificate of
incorporation is Ulta Salon, Cosmetics & Fragrance, Inc.   2.   The Company uses
and owns the following trade name(s) in the operation of its business (e.g.
billing, advertising, etc.; note: do not include names which are product names
only):

Ulta
UltaBeauty
UltaSalon-Cosmetics-Fragrance

3.   The Company is a registered organization of the following type: C
Corporation.   4.   The Company was organized on January 9, 1990 under the laws
of the State of Delaware and the Company is in good standing under those laws.  
5.   The organizational identification number of the Company issued by its
jurisdiction of organization is  2218695 .   6.   The Federal Employer
Identification Number of the Company is  36-3685240 .   7.   The Company is duly
qualified and authorized to transact business as a foreign organization in the
following states and is in good standing in such states:

     Alabama, Arizona, Arkansas, California, Colorado, Connecticut, Florida,
Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maryland,
Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Nebraska, Nevada, New
Jersey, New York, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode
Island, South Carolina, Tennessee, Texas, Utah, Virginia, Washington and
Wisconsin

 



--------------------------------------------------------------------------------



 



8.   Since the date of organization, the name as set forth in its organizational
documentation as filed of record with the applicable state authority has been
changed as follows:

      corporate name   date of change
R.G. Trends Corporation
  January 9, 1990 
Ulta3, Inc.
  June 7, 1990 
Ulta3 The Cosmetics Savings Store, Inc.
  February 7, 1992 
Ulta3 Cosmetics & Salon, Inc.
  July 12, 1995 
Ulta Salon, Cosmetics & Fragrance, Inc.
  July 29, 1999 

9.   Since the date of incorporation, the Company has not made or entered into
any mergers or acquisitions.   10.   The deposit, investment and other bank
accounts of the Company are as set forth on Schedule 6.3 hereto.   11.   The
chief executive office and mailing address of the Company is located at the
address set forth on part c of Schedule 8.2 hereto.   12.   The books and
records of the Company pertaining to accounts, contract rights, inventory, and
other assets are located at the addresses specified on part c of Schedule 8.2
hereto.   13.   The Company has other places of business and/or maintains
inventory or other assets only at the addresses (indicate whether locations are
owned, leased or operated by third parties and if leased or operated by third
parties, their name and address) set forth on part c of Schedule 8.2 hereto.  
14.   The Company’s assets are owned and held free and clear of liens,
mortgages, pledges, security interests, encumbrances or charges except as set
forth in the Loan Agreement and on Schedule 8.4 hereto.   15.   There are no
judgments or litigation pending against the Company, which if adversely
determined against Company could reasonably be expected to have a Material
Adverse Effect except as set forth on Schedule 8.6 hereto.   16.   The Permits
of the Company are as set forth on Schedule 8.7 hereto.   17.   The Company is
in compliance with all environmental laws applicable to its business or
operations except as set forth on Schedule 8.8 hereto.   18.   Set forth in
Schedule 8.9 hereto is a correct and complete list, as of the date hereof, of
all of the Credit Card Agreements and all other agreements, documents and
instruments existing as of the date hereof between or among the Company, any of
its affiliates, the Credit Card Issuers, the Credit Card Processors and any of,
their affiliates.   19.   The Company does not own or license any trademarks,
patents, copyrights or other intellectual property, except as set forth on
Exhibit A hereto (indicate type of intellectual

 



--------------------------------------------------------------------------------



 



    property and whether owned or licensed, registration number, date of
registration, and, if licensed, the name and address of the licensor).

20.   The Company is affiliated with, or has ownership in, the corporations
(including subsidiaries) and other organizations set forth on Exhibit B hereto.
  21.   The names of the stockholders of the Company and their holdings are as
set forth on Exhibit B hereto (if stock or other interests are widely held
indicate only holders owning 10% or more of the voting stock or other
interests). The Permitted Holders (as defined in the Loan Agreement) are set
forth on Exhibit B hereto.   22.   The Company is not a party to or bound by a
collective bargaining or similar agreement with any union, labor organization or
other bargaining agent.   23.   Pursuant to Section 9.9 of the Agreement, the
Company has no “indebtedness”.   24.   Pursuant to Section 9.10 of the
Agreement, the Company has not made any loans or advances or guaranteed or
otherwise become liable for the obligations of any others.   25.   Pursuant to
Section 5.1 of the Agreement, the Company does not have any chattel paper
(whether tangible or electronic) or instruments as of the date hereof.   26.  
Pursuant to Section 5.1 of the Agreement, the Company does not have any
commercial tort claims which are pending or have been identified as being worthy
of pursuit by the Company’s officers.   27.   There is no provision in the
certificate of incorporation or by-laws of the Company or in the laws of the
State of its organization, requiring any vote or consent of it shareholders,
members or other holders of the equity interests therein to borrow or to
authorize the mortgage or pledge of or creation of a security interest in any
assets of the Company or any subsidiary. Such power is vested exclusively in its
Board of Directors.   28.   The officers of the Company and their respective
titles list on Exhibit C hereto.   29.   The following, as duly elected officers
of the Company, will have signatory powers as to all transactions of the Company
with Lender:

Lynelle Kirby, Carl Rubin, Gregg Bodnar and Robert Guttman

30.   The members of the Board of Directors of the Company are listed on
Exhibit D hereto.   31.   At the present time, there are no delinquent taxes due
(including, but not limited to, all payroll taxes, personal property taxes, real
estate taxes or income taxes).   32.   Certified Public Accountants for the
Company is the firm of:

     
Name
  Ernst & Young LLP
Address
  Suite 400, 111 North Canal Street, Chicago, IL 60606 

 



--------------------------------------------------------------------------------



 



     
Partner Handling Relationship
  Kimberly Simios
Were statements uncertified for any fiscal year?
  No

[signature page follows]

 



--------------------------------------------------------------------------------



 



     Agents and Lenders shall be entitled to rely upon the foregoing in all
respects and the undersigned is duly authorized to execute and deliver this
Information Certificate on behalf of the Company.

                  Very truly yours,    
 
                ULTA SALON, COSMETICS & FRAGRANCE, INC.    
 
           
 
  By:  
/s/ Gregg Bodnar 
   
 
  Name:   Gregg Bodnar    
 
  Title:   Chief Financial Officer    

Exhibit A – Intellectual Property
Exhibit B – Subsidiaries, Affiliates, Investments
Exhibit C – Elected Officers of the Company
Exhibit D – Members of the Board of Directors
Schedule 6.3 – Bank and Investment Accounts
Schedule 8.2 – Name; State of Organization; Chief Executive Office; Collateral
Locations
Schedule 8.4 – Existing Liens
Schedule 8.6 – Litigation
Schedule 8.7 – Compliance with Other Agreements and Applicable Laws
Schedule 8.8 – Environmental Compliance
Schedule 8.9 – Credit Card Agreements
[Signature page to Information Certificate]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to Information Certificate
Intellectual Property
Owned Trademarks Registered with the United States Patent and Trademark Office

          Mark   Registration No. Registration Date INFINATIV   2,871,861  
8/10/04 FORMATIV   3,024,270   12/6/05 ULTA.COM   2,631,363   10/8/02 ULTA
SALON-COSMETICS-FRAGRANCE   2,531,889   1/22/02 ULTA   2,504,336   11/6/01 WHAT
A WOMAN WANTS.   2,504,333   11/6/01 BASICALLY U   2,598,439   7/23/02 STUDIO
GEAR1   1,845,012   7/12/94 (Renewed 7/12/04) ULTA 3   1,681,577   3/31/92
(Renewed 3/31/02) ULTA
SALON-COSMETICS-
FRAGRANCE (Stylized)   2,531,885   1/22/02 SALON AT ULTA (and Design)  
3,719,551   12/1/09 THE SALON AT ULTA   3,7166,06   11/24/09 ULTA BEAUTY  
3,262,918   7/10/07 ULTA BEAUTY (and Design)   3,311,177   10/16/07 ULTA BEAUTY
(and Design)   3,311,178   10/16/07 ULTA.COM   2,631,363   10/8/02 YOUR BEAUTY
DESTINATION   3,796,631   6/1/10

Owned Trademark Applications Pending with the United States Patent and Trademark
Office

          Mark   Serial No.   Filing Date ULTA.COM YOUR ONLINE DESTINATION  
77/579924   9/26/08 WINDOWS OF LOVE   77/806639   9/18/09

 

1   The Company owns the “Studio Gear” trademark, but the trademark is subject
to a License Agreement between The Company and Studio Gear Cosmetics, Inc. This
License Agreement conveys 50% of the ownership of the mark to Studio Gear
Cosmetics, Inc. in May, 1998.

 



--------------------------------------------------------------------------------



 



Licensed Intellectual Property
1. Licenses for use of computer software by the Company and/or its officers,
employees and affiliates in the Company’s business operations.
2. Licenses for use of trade names, trademarks and other intellectual property
by the Company acquired from time to time by the Company with respect to
products and services sold or used in Company’s retail sales.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to
INFORMATION CERTIFICATE
Subsidiaries; Affiliates; Investments

A.   Subsidiaries (More than 50% owned by Company).     None   B.   Affiliates
(Less than 50% Owned by Company).     None   C.   Affiliates (Subject to common
ownership with Company).     None   D.   Shareholders (If widely held, only
holders with more than 10%)

              Jurisdiction of     Name   Incorporation   Percentage Owned
Doublemousse B.V.   Netherlands   18.9% of all voting equity

E.   Permitted Holders

              Jurisdiction of     Permitted Holder   Incorporation   Percentage
Owned Doublemousse B.V. (and its affiliates)   Netherlands   18.9% of all voting
equity

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to
INFORMATION CERTIFICATE

      Name   Title
Lyn Kirby
  CEO
Chuck Rubin
  President & COO
Gregg Bodnar
  Chief Financial Officer & Assistant Secretary
Robert Guttman
  SVP, General Counsel & Secretary
Wayne L’Heureux
  Senior Vice President, Human Resources
 
   
Chris Schultz
  Chief Information Officer
Alex Lelli
  Senior Vice President, Growth & Development
Janet Taake
  Senior Vice President, Merchandising
Pat Murphy
  Vice President, Supply Chain
Rich Bos
  Vice President, Marketing, CRM, Loyalty & Replenishment
 
   
M. Bolyard
  Senior Vice President, Prestige
Barbara Zamudio
  Vice President, Mass Merchandising
Holly Schmidt
  Vice President, Merchandising
Julie Tomasi
  Vice President, Merchandising Operations
Dan Atkinson
  Vice President, New Stores & Operation Strategy
Phil Horvath
  Vice President and General Manager, Salon
Jodi Holland
  Regional Vice President, Operations — West
Marguerite Garvey
  Regional Vice President, Operations — South
Kelly Cusick
  Regional Vice President, Operations — East
Scott Settersten
  Vice President, Finance
Erwin Winkler
  Vice President, Store Design & Brand Identity
David Southworth
  Vice President, E-Commerce
Steve Squier
  Vice President, Financial Planning & Analysis
 
   
Bruce Haynes
  Vice President, Real Estate
Doron Sacham
  Vice President, Construction
Rick Myers
  Vice President, Construction
Richard Franz
  Vice President, Real Estate — West
David Rayner
  Vice President, Real Estate — East
Mani Krishna
  Vice President, Supply Chain Engineering
 
   
Janet Lindeman
  Assistant Secretary

 



--------------------------------------------------------------------------------



 



EXHIBIT D
to
INFORMATION CERTIFICATE
DIRECTORS

          Name   Title and Company   Business Address  
Dennis K. Eck
  Non-Executive Chairman of the Board   302 Marigold Ave.
Corna Del Mar, CA 92625
 
       
Lynelle P. Kirby
  CEO   1000 Remington Blvd
 
  Ulta Salon Cosmetics & Fragrance   Bolingbrook, IL 60440
 
       
Chuck Rubin
  President & COO   1000 Remington Blvd
 
  Ulta Salon Cosmetics & Fragrance   Bolingbrook, IL 60440
 
       
Herve J. F. Defforey
  Director   139 Picadilly
 
  (Operating Partner, GRP)   London, England UK
 
      W1J7NU
 
       
Robert DiRomualdo
  Director   8477 Bay Colony Dr., #502
 
  (Chairman & CEO of Naples   Naples, FL 34108
 
  Ventures, LLC)    
 
       
Charles Heilbronn
  Director   Nine West 57th St.
 
  (Executive VP & Secretary of   44th Floor
 
  Chanel, Inc. and Executive VP of Chanel Limited)   New York, NY 10019
 
       
Lorna Nagler
  Director   2500 Xenium Lane North
 
  (President &CEO of Christopher & Banks Corporation)   Plymouth, MN 55441
 
       
Charles J. Philippin
  Director   8 Rutgers St
 
      Closter, NJ 07624
 
       
Yves Sisteron
  Director   2121 Avenue of the Stars
 
  (Partner, GRP Partners)   Suite 1630
 
      Los Angeles, CA 90067

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.3
to
INFORMATION CERTIFICATE
Bank and Investment Accounts
Bank of America Corporate Accounts
 9021728  Disbursements Account – All non-payroll payments are issued from this
account. Advances from the revolving credit agreement are credited to this
account. This account funds payroll, taxes, employee 401k contributions, and ZBA
accounts noted below. Bank of America account fees are debited from this account
mid-month.
 2241504  Concentration Account – All 6 regional depository banks listed below
(excluding Bank of America Account  3312238 ) wire transfer available funds into
this account. All Visa, MasterCard, Discover, and AMEX funds are transferred
into this account and other credits are also deposited to this account. When
there is a line of credit balance, the interim available balance in this account
goes to pay down the line of credit.
 2336775  Insurance ZBA – Our health insurance companies, Blue Cross and Blue
Shield and Planned Administrators, Inc., debit this account weekly and biweekly,
respectively, for health insurance claims processed.
 5800416199  Flex Spending Account ZBA
 5800416223  Ulta Inc Pay Card Account ZBA– Payroll Pay Cards are funded from
this account
Depository Accounts only at other Banks

         
Bank of America (IL, IN)
(Interim available balance pays down line of credit if line of credit has a
balance)
  Account #  3312238     IL stores serviced by Dunbar or Garda
 
      IN store serviced by Garda
 
       
Bank of America (Pre-Merger B of A Account) (CT, FL, IL, MA, MD, NC, NY, OK, PA,
SC, TN, VA)
  Main Account #
 8666207431     CT stores serviced by Dunbar
 
      FL stores serviced by Brinks,
Dunbar or Garda
 
      IL stores serviced by Dunbar or
Garda
 
      MA stores serviced by Garda
 
      MD stores serviced by Dunbar

 



--------------------------------------------------------------------------------



 



         
 
      NC stores serviced by Dunbar or Garda
 
      NY stores serviced by Dunbar
 
      OK stores serviced by Brinks or
Loomis Fargo
 
      PA store serviced by Dunbar
 
      SC stores serviced by Garda
 
      TN store serviced by Brinks
 
      VA stores serviced by Dunbar or Garda
JPMorgan Chase
  Main Account #  722597838 
(Sub-Accts Listed Below)    
JPMorgan Chase (CA)
   886076108    Stores serviced by Garda
JPMorgan Chase (CO)
 
 191980448    Stores serviced by Dunbar
JPMorgan Chase (IN)
 
 630741668    Stores serviced by Garda
JPMorgan Chase (KY)
 
 624003638    Stores serviced by Garda
JPMorgan Chase (LA)
 
 722598398    Stores serviced by Brinks, Dunbar or Loomis
JPMorgan Chase (NY)
 
 209043296    Stores serviced by Safe & Sound,
Brinks, Loomis Fargo or Titan
Armored
JPMorgan Chase (OK)
 
 817038334    Store # 390 is serviced by Brinks
JPMorgan Chase (TX)
 
 1889860670    Stores serviced by Brinks, Dunbar,
Garda, Trinity Armored or Rochester
Armored
JPMorgan Chase (UT)
   722598521    Store # 266 is serviced by Garda
JPMorgan Chase (WI)
 
 675517445    Stores serviced by Dunbar or Garda
 
       
PNC Bank (FL, MD, MI, NC,
OH, PA)
  Account #  1138340707     
 
      FL store 363 serviced by Garda
 
      MD store 213 serviced by Dunbar
 
      MI stores serviced by Garda
 
      NC store 231 serviced by Dunbar
 
      OH stores serviced by Dunbar or Garda
 
      PA stores serviced by Dunbar or Garda
 
       
US Bank (AR, AZ, IA, KS, MN,
MO, NE, TN, WA)
  Main Account #
 153910154555      
 
      AR store 236 is serviced by Armored Transport Service
 
      AZ stores serviced by Dunbar,
Garda, or Brinks
 
      IA stores serviced by Lewis Systems
 
      KS store 197 serviced by Garda
 
      MN stores serviced by Garda or

 



--------------------------------------------------------------------------------



 



         
 
      Granite City Armored Car
 
      NE stores serviced by Rochester
 
      TN stores serviced by Garda or Brinks
 
      WA stores serviced by Dunbar or Garda
 
       
Wachovia (AL, DE, FL, GA,
MD, MS, NC, NJ, PA, RI, TN,
VA)
  Account #
 200000-344-3688      
 
      AL stores serviced by Brinks
 
      DE store 86 serviced by Garda
 
      FL stores serviced by Dunbar, Brinks or Garda
 
      GA stores serviced by Dunbar, Garda or Loomis
 
      MD store 367 serviced by Dunbar
 
      MS stores serviced by Brinks or Loomis
 
      NC store 219 serviced by Garda
 
      NJ stores serviced by Dunbar or Garda
 
      PA stores serviced by Dunbar or Garda
 
      RI store 320 serviced by Dunbar
 
      TN store 316 serviced by Dunbar
 
      VA store 366 serviced by Dunbar
 
       
Wells Fargo Bank (CA)
  Main Account #
 4496875907 
(Sub-Accts Listed Below)   Stores serviced by Dunbar or Garda
 
       
Wells Fargo Bank (CO)
   4010018679    Stores serviced by Dunbar or Horizon Armored Service
Wells Fargo Bank (MN)
 
 4945002293    Stores serviced by Garda
Wells Fargo Bank (NV)
 
 4435743745    Stores serviced by Garda
Wells Fargo Bank (OR)
 
 4121184550    Stores serviced by Garda
Wells Fargo Bank (UT)
 
 4121719199    Store 371 is serviced by Garda

Investment Accounts

         
Bank of America Investment
   399116  Investment Account   Overnight
Commercial Paper
Account

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.2
to
INFORMATION CERTIFICATE
Name; State of Organization; Chief Executive Office; Collateral Locations
Part (a) – Exact Legal Name of Borrower
     Ulta Salon, Cosmetics & Fragrance, Inc.
     Fictitious Names:
     R.G. Trends Corporation
     Ulta 3, Inc.
     Ulta 3 The Cosmetics Savings Store, Inc.
     Ulta 3 Cosmetics & Salon, Inc.
Part (b) – Domestic State and Foreign Jurisdictions
     Domestic: Delaware
     Foreign: Alabama, Arizona, Arkansas, California, Colorado, Connecticut,
Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,
Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Nebraska,
Nevada, New Jersey, New York, North Carolina, Ohio, Oklahoma, Oregon,
Pennsylvania, Rhode Island, South Carolina, Tennessee, Texas, Utah, Virginia,
Washington and Wisconsin
Part (c) – Chief Executive Office, Mailing Address and Location of Books and
Records
1000 Remington Blvd.
Bolingbrook, Illinois, 60440
     Locations of Inventory, Equipment and Other Assets
     See Attachment to Schedule 8.2

 



--------------------------------------------------------------------------------



 



Schedule 8.2 – Attachment 1
to
Information Certificate
Locations of Inventory, Equipment and Other Assets
Note: All business locations are leased

                      Store No.   Project Name   Store Location   Landlord
Information
1.
  0005   NorthPoint   456 E. Rand Rd.   AmCap Northpoint LLC AmCap, Inc. 1281
East
 
          Arlington Hgts, IL 60004   Main Street Suite 200 Stamford CT 06902
 
               
2.
  0007   Lake View   15754 S. LaGrange Rd.   Simon Property Group (IL), L.P.
Simon Property
 
          Orland Park, IL 60462   Group 225 W. Washington Street Indianapolis
 
              IN 46204-3438
 
               
3.
  0008   Danada Square West   112 Danada Square West   Danada Square West
Shopping Center UCR Asset
 
          Wheaton, IL 60187   Services 7001 Preston Road Suite 215 Dallas TX
 
              75205
 
               
4.
  0012   Quarry Shopping Center   9720 Joliet Rd.   CSDV, Limited Partnership
Mid America Asset
 
          Suite 100   Management, Inc. One Parkview Plaza 9th Floor
 
          Hodgkins, IL 60525   Oakbrook Terrace IL 60181-4731
 
               
5.
  0013   Mansell Crossings   7671 N. Point Parkway   Centro Property Group 420
Lexington Ave NW
 
          Alpharetta, GA 30022   7th Floor New York NY 10170
 
               
6.
  0017   Sportmart Plaza   145 Army Trail Rd.   MB BP Portfolio, L.L.C Inland
American Retail
 
          Glendale Hgts, IL 60139   Management LLC 2901 Butterfield Road
 
              Oak Brook IL 60523
 
               
7.
  0021   Woodfield Village Green   1480 Golf Rd.   DDR MDT Woodfield Village LLC
Developers
 
          Schaumburg, IL 60173   Diversified Realty Corporation 3300 Enterprise
 
              Parkway Beachwood OH 44122
 
               
8.
  0022   Market East   1515 Town E. Blvd.   Sun Life Assurance Company of Canada
U.S.
 
          Suite 117   Crestview Real Estate, LLC 8214 Westchester
 
          Mesquite, TX 75150   Dr. #850 Dallas TX 75088
 
               
9.
  0023   North & Sheffield   1000 W. North Ave.   North Avenue Properties, LLC
1000
 
          Chicago, IL 60622   West North Avenue Chicago, IL 60622
 
              (c/o Chicago Title
 
              & Trust Company u/d/a 1100415 Penmark
 
              Industries, Inc., as agent)
 
               
10.
  0024   Grove Shopping Center   1310 W. 75th St.   Robin Realty & Management
Company 1333 North
 
          Downers Grove, IL 60516   Wells Street Chicago IL 60610
 
               
11.
  0025   Barrett Pavilion   680 Barrett Parkway   DDRTC Barrett Pavilion LLC
Developers
 
          Kennesaw, GA 30144   Diversified Realty Corporation 3300 Enterprise
 
              parkway Beachwood OH 44122
 
               
12.
  0027   Schaumburg Plaza   361 S. Barrington Road   Inland Real
Estate-Illinois, L.L.C. Inland
 
          Schaumburg, IL 60193   Commercial Property Mgmt. Inc. 2901
 
              Butterfield Road Oak Brook IL 60523
 
               
13.
  0033   Scottsdale Pavilions   9019 E. Indian Bend Rd.   Spire South, L.L.C.
8350 East McDonald Drive
 
          Scottsdale, AZ 85250   Suite C Scottsdale AZ 85250
 
               
14.
  0035   Camelback Colonnade   1949 E. Camelback Rd., Suite 146   The Macerich
Company Camelback Colonnade
 
          Phoenix, AZ 85016   Assoc. Limited Partnerhsip 11411 North Tatum
 
              Blvd. Phoenix AZ 85028
 
               
15.
  0037   Village Fair North   12867 N. Tatum Blvd.   Financial Trading &
Transacting Corporation
 
          Phoenix, AZ 85032   N.V. 1790 E. River Road Suite 310 Tucson AZ
 
              85718
 
               
16.
  0038   Commons of Crystal Lake   6326 NW Highway   Heritage Property
Investment Trust, Inc.
 
          Crystal Lake, IL 60014   c/o Bradley Operating Limited Partnership
 
              99458 Collection Center Drive 22900029
 
              Chicago, IL 60693 Attn: Bill Read

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
17.
  0039   Perimeter Village   4737 Ashford Dunwoody   WRI Retail Pool I, L.P.
P.O. Box 924133
 
          Atlanta, GA 30338   Houston TX 77292-4133
 
               
18.
  0040   Gap Shopping Center   4115 N. Harlem Ave.   Irving-Harlem Management
Company P.O. Box 407
 
          Norridge, IL 60634   Deerfield IL 60015
 
               
19.
  0041   Hobart Shopping Center   2395 E. 81st Ave.   Crossings at Hobart-I, LLC
Schottenstein
 
          Merrillville, IN 46410   Property Group 4300 E. Fifth Ave. Columbus OH
 
              43219
 
               
20.
  0042   Preston Forest Village   11661 Preston Rd.   PFV/Realty III, LP PRK
Holdings IV, LLC PO Box
 
          Dallas, TX 75230   730649 Dallas TX 75373-0649
 
               
21.
  0043   Heritage Point   2540 Cumberland Rd.   DDRTC Heritage Pavioion LLC
Dept. 105437
 
          Smyrna, GA 30080   30413 21119 PO Box 534420 Atlanta GA
 
              30353-4420
 
               
22.
  0044   Clark Wellington Center   3015 N. Clark St.   American National Bank
Trust Agreement 64797
 
          Chicago, IL 60657   Mid-America Asset Mgmt Two Mid-America Plaza
 
              Third Floor Oak Brook Terrace IL 60181
 
               
23.
  0045   Belleview Shores   5132 S. Wadsworth   Jordon Perlmutter 1601 Blake St
Suite 600
 
          Littleton, CO 80123   Denver CO 80202
 
               
24.
  0046   Market at Town Center   2601 Town Center Blvd.   Market @ Town Center
Sugarland Partnership
 
          Sugar Land, TX 77479   P.O. Box 924133 Houston TX 77292-4133
 
               
25.
  0047   Arrowhead Crossing   7665 W. Bell Rd.   Developers Diversified Realty
Corp. (1827)
 
          Peoria, AZ 85382   3300 Enterprise Parkway P.O. Box 228042
 
              Beachwood OH 44122
 
               
26.
  0048   America Drive Shopping   6575 E. State St.   FRIDH . Corp. 1111 S.
Alpine Road Suite 401
 
      Center    Rockford, IL 61108   Rockford IL 61108
 
               
27.
  0052   Ahwatukee Foothills   4601 E. Ray Rd.   DDRA Ahawatukee Foothills LLC
Developers
 
      Towne Center   Phoenix, AZ 85044   Diversified Realty Corporation 3300
Enterprise
 
              Parkway Beachwood OH 44122
 
               
28.
  0054   Levittown Mews   3377 Hempstead Turnpike   Levittown Mews Associates,
LP 500 Old Country
 
          Levittown, NY 11756   road Suite 200 Garden City NY 11530
 
               
29.
  0055   Smith Haven Plaza   2005 Smith Haven Plaza   C & B Realty #2 LLC Colin
Development LLC 1520
 
          Lake Grove, NY 11755   Northern Boulevard Manhasset NY 11030
 
               
30.
  0057   Mesa Pavilions at   6948 E. Hampton Ave.   PL Mesa Pavilions LLC Kimco
Realty 18001 Sky
 
      Superstation Spring   Mesa, AZ 85208   Park Circle Suite H Irvine CA 92614
 
               
31.
  0058   Shoppes at the Meadows   8368 S. Willow St.   Shoppes at the Meadows
 
          Littleton, CO 80124   c/o 8375 S. Willow St., Suite 500
 
              Littleton, CO 80124
 
               
32.
  0059   Stephanie Street Shopping   543 N. Stephanie   Harsch Investment
Properties 851 SW 6th
 
      Center   Henderson, NV 89014   Avenue Suite 550 Portland OR 97204
 
               
33.
  0061   Deerbrook Shopping Center   130B S. Waukegan Rd.
Deerfield, IL 60015   GATEWAY FAIRVIEW RREEF Management Company 3340 Peachtree
Road Suite 250 Atlanta GA 30326
 
           
 
               
34.
  0062   Shops at Oak Brook Place   2155 W. 22nd St.   The Shops at Oak Brook
Place, L.P. Creit
 
          Oak Brook, IL 60521   Management L.P. 220Portage Avenue Suite 1304
 
              Winnipeg, Manitoma R3C 0A5

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
35.
  0065   Ridgehaven Mall   13145 Ridgedale Dr.   Ridgehaven Mall, Inc Invesco
Institutional,
 
          Minnetonka, MN 55305   (N.A.), Inc. 500 Three Galleria Tower 13155
 
              Noel Road Dallas TX 75240
 
               
36.
  0066   Gateway Plaza 1   499 Sunrise Highway   Patchogue Associates Pergament
Investments,
 
          Patchogue, NY 11772   Inc. 1500 Old Northern Boulevard Rosyln NY
 
              11576
 
               
37.
  0067   Grand Hunt Center   6517 Grand Ave.   Principal Life Ins. Co Grand Hunt
Center PO
 
          Gurnee, IL 60031   Box 6113 Property 002910 Hicksville NY
 
              11802-6113
 
               
38.
  0068   King Kullen Plaza   78 Veterans Memorial Highway   Smithtown Venture,
LLC Kimco Realty
 
          Commack, NY 11725   Corporation 3333 New Hyde Park Road Suite 100
 
              New Hyde Park NY 11042
 
               
39.
  0069   Randall Square   1560 S. Randall Rd.   Randall Plaza In Retail Fund
Randall Square
 
          Geneva, IL 60134   LLC 2901 Butterfield Road Oak Brook IL 60523
 
               
40.
  0070   University Hills   2780 S. Colorado Blvd.   Goldberg Propert
Association, Inc. c/o Black
 
          Denver, CO 80210   Cherry LLC dept 0597 Denver, CO 80263
 
               
41.
  0071   Pinecroft II Shopping   1600 Lake Woodlands Dr.   CSHV Woodlands, LP
heitman Capital Management
 
      Center    The Woodlands, TX 77380   LLC PO Box 730006 Dallas TX 15919-3006
 
               
42.
  0072   Buckhead Station   3495 Buckhead Loop, Suite 120   Equity One (Buckhead
Station), LLC Equity One,
 
          Atlanta, GA 30326   Inc. 1600 N.E. Miami Gardens Drive North
 
              Miami Beach FL 33179-4902
 
               
43.
  0073   Marketplace at Northglen   421 W. 104th Ave.   ELPF Northglenn, LLC
LaSalle Investment
 
          Northglen, CO 80234   Management, Inc. 8343 Douglas Suite 100 Dallas
 
              TX 75225
 
               
44.
  0075   Gateway Market Center   9607 Research Blvd.   Shopping Center at
Gateway, LP Simon Property
 
          Austin, TX 78759   Group 225 W. Washington Street Indianapolis
 
              IN 46204
 
               
45.
  0077   The Promenade at Frank   16231 N. Scottsdale Road   Pacific Promenade,
LLC Pederson Group 2800 N.
 
      Lloyd Wright   Scottsdale, AZ 85254   Central Ave #1500 Phoenix AZ 85004
 
               
46.
  0078   Snellville Pavilion   2059 Scenic Highway   KIR Snellville L.P. Kimco
Realty Corporation
 
          Snelville, GA 30278   3333 New Hyde Park Road New Hyde Park NY
 
              11042-0020
 
               
47.
  0079   Lakeline Plaza   11066 Pecan Park Blvd.   Lakeline Plaza LLC Simon
Property Group 225 W.
 
          Austin, TX 78613   Washington Street Indianapolis IN 46204-3438
 
               
48.
  0080   Mall of Georgia Crossings   3205 Woodward Crossing   Mall of Georgia
Crossing, LLC MS Management
 
          Atlanta, GA 30519   Association, Inc. National City Center 115
 
              West Washington Indianapolis IN 46204
 
               
49.
  0081   Baybrook Village   1507B West Bay Area   Coventry Development
corporation 1041 Third
 
          Houston, TX 77598   Avenue 2nd Floor New York NY 10021

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
50.
  0082   Trinity Commons   3000 S. Hulen St.   Heritage Trinity Commons SPE
Limited
 
          Suite 130   Partnership Centro Heritage SPE 6 LLC General
 
          Forth Worth, TX 76109   Post Office #32500013 PO Box 30907 New York NY
10087-0907
 
               
51.
  0083   Dearbrook Marketplace   20530 US 59 North   Deerbrook Marketplace 20202
US
 
          Humble, TX 77338   Highway 59 North, Suite 100 Humble, TX 77338
 
               
52.
  0084   Court at Oxford Valley   146 Commerce Blvd.   Goldenberg Group
Sub-Tenant of Dick’s Sporting
 
          Fairless, PA 19030   Goods 630 Sentry Parkway Suite 200 Blue Bell
 
              PA 19422
 
               
53.
  0086   Concord Mall   4803 Concord Pike   NTFB, LLC 4737 Concord Pike
Wilmington DE
 
          Wilmington, DE 19803   19803
 
               
54.
  0087   Collin Creek Village   721 N. Central Expressway   Rosewood Mgmt Corp.
Lyda Hunt - Caroline Trust
 
          East Plano, TX 75075   100 Crescent Court Suite 1700 Dallas TX
 
              75201-1878
 
               
55.
  0088   Montgomery Square   1221 Knapp Road   KIR Montgomery Kimco Realty
Corporation
 
          North Wales, PA 19454   Mid-Atlantic Region 170 W. Ridgely Road, Suite
 
              210 Lutherville MD 21093
 
               
56.
  0089   Deptford Crossing   1800 Clements Bridge Rd.   Deptford Commons, LLC
Malachite Group, Ltd. 48
 
          Deptford, NJ 08086   East Old Country Road 203 Mineola NY 10501
 
               
57.
  0090   Westridge Court   2707 Aurora Ave.   Centro Properties Group 40 Skokie
Blvd Suite
 
          Naperville, IL 60540   600 Northbrook IL 60062
 
               
58.
  0091   LaFrontera Plaza   2701 Parker Road   Frontier Village, L.P. Sansone
Group 120 S.
 
          Bldg. C   Central Suite 100 Saint Louis MO 63105
 
          Round Rock, TX 78681    
 
               
59.
  0092   Gateway Plaza Center   2900 E. Southlake Blvd.   Inland Western
Southlake Limited Partnership
 
          Southlake, TX 76092   2901 Butterfield Road Oak Brook IL 60523
 
               
60.
  0093   Greentree Retail Center   455 S. Fry Rd.   Caltim, LTD. Westco Property
Management
 
          Katy, TX 77450   Company 365 Sawdust Road Spring TX 77380
 
               
61.
  0094   Shops at Northeast Mall   880 Northeast Mall Blvd.   Simon Property
Group (TX) LP Simon Property
 
          Hurst, TX 76053   Group 225 W. Washington Street Indianapolis
 
              IN 46204-3438
 
               
62.
  0095   Lakewood City Commons   489 S. Wadsworth Blvd.   Lakewood City Commons
L.P. 1901 Avenue of the
 
          Lakewood, CO 80226   Stars Suite 885 Los Angeles CA 90067-6002
 
               
63.
  0096   Broadcast Square   2755 Paper Mill Road, Space L   Spring Ridge, LP S.
Ridge Management, LLC 1000
 
      Shopping Center   Wyomissing, PA 19610   North Front Street Suite 500
Wormleysburg PA
 
              17043
 
               
64.
  0097   Shops at One Orchard   9635 Skokie Blvd.   Inland Commercial Property
Management, Inc. As
 
      Place    Skokie, IL 60077   Managing Agent for the Owner 2901 Butterfield
 
              Rd. Oak Brook IL 60523
 
               
65.
  0098   Preston Ridge, The   3333 Preston Rd.   BPR Shopping Center, Centro
Properties Group
 
      Centre at    Frisco, TX 75034   420 Lexington Avenue 7th Floor ew York NY
 
              10170

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
66.
  0099   Chandler Festival   2680 W. Chandler Blvd.   Chandler Festival Center
311 W. Chandler Blvd
 
          Chandler, AZ 85224   #2142 Chandler AZ 85226
 
               
67.
  0100   Silverado Ranch Station   9857 S. Eastern Avenue   AIG Baker Silverado,
LLC 1701
 
          Las Vegas, NV 89183   Lee Branch Lane Birmingham, AL 35242
 
               
68.
  0101   Metroplex Shopping   2540 Chemical Rd.   Goldenberg Mgmt., Inc.
Metroplex West Assoc.
 
      Center    Plymouth Meeting, PA 19462   LP 630 Sentry Parkway Suite 200
Blue Bell PA
 
              19422
 
               
69.
  0103   Creekside Town Center   1232 Galleria Blvd.   Donahue Schriber Asset
Management Creekside
 
          Suite 100   Center. LLC 200 E. Baker Street Suite 100
 
          Roseville, CA 95678   Costa Mesa CA 92626
 
               
70.
  0104   East Gate Square   1470 Nixon Drive   East Gate Center V, Tenants In
Common 770
 
          Mount Laurel, NJ 08054   Township Line Road Suite 150 Yardley PA 19007
 
               
71.
  0105   Woodstock Shopping   124 Woodstock Square Avenue,   DDRTC Woodstock
Square LLC Developers
 
      Center    Suite 600   Diversified Realty Corporation 3300 Enterprise
 
          Woodstock, GA 30189   Parkway PO Box 228042 Beachwood OH 44122
 
               
72.
  0106   Willow Ridge Plaza   720 Route 73 S.   Newbridge, LLC 620 Righters
Ferry Road Bala
 
          Marlton, NJ 08053   Cynwnd PA 19004
 
               
73.
  0108   Desert Ridge Marketplace   21001 N Tatum Blvd., Suite 72.   Vestar
Development II, LLC 2425 E. Camelback
 
          Desert Ridge, AZ 85050   Road Suite 750 Phoenix AZ 85016
 
               
74.
  0109   Nassau Park Pavilion   540 Nassau Park Pavilion, Unit #8   Alliance
Town Center I, L.P. P.O. Box 203707
 
          Princeton, NJ 08540   Houston TX 77216-3707
 
               
75.
  0110   Laguna Gateway-East   9141 West Stockton Blvd.   Pappas Laguna, LP 5229
Yorkville Place
 
          Elk Grove, CA 95758   Carmichael CA 95608
 
               
76.
  0111   The Shops at Kildeer   20505 N Rand road, Suite 220   Shops at Kildeer,
LLC 3333 New hyde park Rd.
 
          Kildeer, IL 60047   New Hyde Park NY 11042
 
               
77.
  0112   Jefferson Pointe   4220 W. Jefferson Blvd., Suite 04   IMI Jefferson
Pointe, LLC Flimcher Properties
 
          Fort Wayne IN 46804   Limited Partnership 150 East Gay Street
 
              Columbus OH 43215
 
               
78.
  0113   The Summit at Louisville   4292 Summit Plaza Drive   Louisville Retail
Company, L.L.C. Bayer
 
          Louisville KY 40241   Properties Inc. 2222 Arlington Ave.
 
              Birmingham AL 35205
 
               
79.
  0114   The River at Rancho   71800 Highway 111, Unit A 174   Grosvenor The
River Retail, LLC PO Box
 
      Mirage    Rancho Mirage, CA 92270   310010870 Pasadena CA 91110-0870
 
               
80.
  0115   La Jolla Village Square   8657 Villa La Jolla Drive, Suite   8650 Villa
La Jolla, Inc. LJVS Management
 
          #119 La Jolla, CA 92037   Office 8657 Villa La Jolla Dr., Ste 123 La
 
            Jolla CA 92037
 
               
81.
  0116   Stacks at the Waterfront   105 W. Bridge Street   DDRTC Waterfront Town
Center LLC Developers
 
          Homestead, PA 15160   Diversified Realty Corporation 3300 Enterprise
 
              Parkway Beachwood OH 44122

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
82.
  0117   Watchung Square Mall   1515 Route 22 West, Wuite 22   Watchung Square
Associates, L.L.C. Fidelity
 
          Watchung, New Jersey 07060   Management Company 641 Shunpike Road
Chatham NJ 07928
 
               
83.
  0118   Howe ’Bout Arden   2100 Arden Way, Suite 100   Rancho Arden, LP 14903
Via La Senda Del Mar
 
      Shopping Center   Sacramento CA 95825   CA 92014
 
               
84.
  0119   The Plaza at the Pointe   162 Quinn Drive   Long Meadow Associates
Costa Land Company 600
 
          Pittsburgh, PA 15275   Grant Street Suite 3010 Pittsburgh PA 15219
 
               
85.
  0120   Southdale Center   2750 Southdale Center   Southdale Limited
Partnership 1300 Wilson
 
          Edina, MN 55435   Boulevard Suite 400 Arlington VA 22209
 
               
86.
  0121   Clybourn Square   2754 N. Clybourn Ave., Building A   Costco Wholesale
Corporation Mid-America Asset
 
          Chicago, IL 60614   Management One Parkview Plaza 9th Floor
 
              Oakbrook Terrace IL 60181-4731
 
               
87.
  0122   Riverdale Village   3583 River Rapids Drive   DDR MDT Riverdale Village
Inner Ring LLC
 
          Coon Rapids, MN 55448   Developers Diversified Realty Corporation 3300
 
              Enterprise Parkway P.O. Box 228042 Beachwood
 
              OH 44122
 
               
88.
  0123   Cityplace at the   82 The Promenade   RREEF America REIT II Corp. HH
RREEF 3340
 
      Promenade    Edgewater, New Jersey 07020   Peachtree Road, NE 2nd Floor
Atlanta GA 30326
 
               
89.
  0124   Town Center -   5927 Sunrise Blvd.   MP Birdcage Marketplace, LLC
LaSalle
 
      Marketplace at   Citrus Heights, CA 95610   Investment Management 11501
Dublin Blvd. Suite
 
      Birdcage        200 Dublin CA 94568
 
               
90.
  0125   Holmdel Commons   2130 Route 35 South   Holmdel Commons, LLC Kimco
Realty Corporation
 
          Holmdel, NJ 07733   P.O. Box 5020 3333 New Hyde Park New York NY
 
              11042-0020
 
               
91.
  0126   Crossroads Plaza   409 Crossroads Blvd   Cary Crossroads (DE), LLC 3290
Northside
 
          Cary, NC 27511   Parkway Suite 250 Atlanta GA 30327
 
               
92.
  0127   Parkway Plaza   600 Ed Noble Parkway   Gemini Property Management, LLC
200 Park
 
          Norman, OK 73702   Avenue South Suite 1305 New York NY 10003
 
               
93.
  0128   Quail Springs MarketPlace   2340 W. Memorial Road   NP/I&G Quail
Springs, LLC Centro Properties
 
          Oklahoma City, OK 73134   Group 420 Lexington Avenue 7th Floor New
York
 
              NY 10170
 
               
94.
  0129   South Park Shopping   3220 Nicholasville Road   KIMCO Lexington 140,
Inc. Kimco Realty
 
      Center    Lexington, KY 40503   Corporation PO Box 5020 3333 New Hyde
Park,
 
              Suite 100 New Hyde Park NY 11042
 
               
95.
  0130   Eastside Market   1123 East 71st Street   SEAYCO-THF Eastside Market
Shops, LLC THF
 
          Tulsa, OK 74133   Realty Inc. 2127 Innerbelt Business Center
 
              Drive Suite 200 St. Louis MO 63114

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
96.
  0131   Southroads Shopping   4915 A East 41st Street   Southroads, L.L.C. MD
Managemement, Inc. 5600
 
      Center    Tulsa, OK 74135   West 95th Street Suite 110 Overland Park KS
 
              662076
 
               
97.
  0132   The Pavilion at La   1905 Calle Barcelona   LA Forum Carlsbad, LLC
Forum at
 
      Costa/The   Suite 100   Carlsbad-Property Operations 45 Ansley Drive
 
      Forum at Carlsbad    Carlsbad, CA 92009   Newnan GA 630263
 
               
98.
  0133   The Shops at Briargate   1845 Briargate Parkway   CS Lifestyle Ctr, LLC
2650 Thousand Oaks Blvd
 
          Suite 380 Hwy. 83   Suite 3150 Memphis TN 38118
 
          Colorado Springs, CO 80920    
 
               
99.
  0134   Stonecrest Shopping   7844 Rea Road   Zenith Investment Grantor Trust
1406 Halsey
 
      Center    Charlotte, NC 28277   Way Suite 110 Carrollton TX 75007
 
               
100.
  0135   El Camino North   2645 Vista Way   PK II El Camino North LP 3333 New
Hyde Park
 
      Shopping Center   Oceanside, CA 92054   Road New Hyde Park NY 11042
 
               
101.
  0136   The Shoppes at   12181 Elm Creek Blvd   Prudential Real Estate
Investors Two
 
      Arbor Lakes    Maple Grove, MN 55369   Prudential Plaza 180 North Stetson
Ave., Suite
 
              3275 Chicago IL 60601
 
               
102.
  0137   Village Crossing   5485 W. Touhy Avenue   DDRTC Village Crossing LLC
Developers
 
          Skokie, IL 60077   Diversified Realty Corporation 3300 Enterprise
 
              Parkway Beachwood OH 44122
 
               
103.
  0138   Westcliff Plaza   10800 Irvine Avenue   The Irvine Company Madison
Marquette Retail
 
          Newport Beach, CA 92660   Services, Inc. 5 Jenner Suite 100 Irvine CA
 
              92618-3808
 
               
104.
  0139   Hunt Valley Towne Centre   118 Shawan Road, Suite O   Hunt Valley Towne
Centre, LLC Greenberg
 
          Hunt Valley, MD 21030   Gimmons Commerical 10096 Red Run Boulevard
 
              Suite 100 Owings Mills MD 21117
 
               
105.
  0140   Rivertree Court   701 N. Milwaukee   Inland Commercial Property
Management, Inc.
 
          Suite 200 Vernon Hills, IL 60061   2901 Butterfield Road Oak Brook IL
60523
 
               
106.
  0141   Smoketown Station   2890 Prince William Pkwy   KIR Smoketown Station,
LP 3333 New Hyde Park
 
          Woodbridge, VA 22192   Road, Suite 100 PO Box 5020 New Hyde Park NY
 
              11042
 
               
107.
  0142   Best Buy Metro Center   6575 Frontier Dr., Bldg. E, Ste. A   Frontier
Drive Metro Center, L.P. 1701
 
      (Frontier Drive Metro Centre)   Springfield, VA 22150   Pennsylvania Ave
NW Suite 1050 Washington DC 20006
 
               
108.
  0143   Hastings Village Shopping   3393 E. Foothill Blvd.   Hastings Village
Investment Co., LP 6380
 
      Center   Pasadena, CA 91107   Wilshire Blvd. Suite 1106 Los Angeles CA
 
              90048
 
               
109.
  0144   The Esplanade Shopping   431 West Esplanade Drive   Centro Properties
Group Centro Properties
 
      Center    Oxnard, CA 93036   Group 420 Lexington Avenue, 7th floor New
 
              York NY 10170
 
               
110.
  0145   Glenview Town Center   1940 Tower Drive   OliverMcMillan Glenview, LLC
733 Eighth
 
          Glenview, IL 60025   Avenue San Diego CA 92101

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
111.
  0146   Chino Spectrum Towne   4041 Grand Ave.   Vestar Chino B, L.L.C. 2425 E.
Camelback Road
 
      Center    Chino, CA 91710   Suite 750 Phoenix AZ 85016
 
               
112.
  0147   Cotswold Village Shops   236 S. Sharon Amity Road   Cotswold Center,
LLC Steven D. Bell & Company
 
          Charlotte, NC 28211   300 North N Greene Street Suite 1000
 
              Greensboro NC 27401
 
               
113.
  0148   Hacienda Crossing   4948 Dublin Blvd.   Ronald Benderson 1995 Trust PO
Box 823201
 
      Shopping Center   Dublin, CA 94568   Philadelphia PA 19182
 
               
114.
  0149   Plaza on Richmond   5140 Richmond   POR, Inc. 5177 Richmond Houston TX
77027
 
          Houston, TX 77056    
 
               
115.
  0150   Commons at Willowbrook   7744 FM. 1960 West   The Commons at
Willowbrook, Inc. Trammel Crow
 
          Houston, TX 77070   Company 3050 Post Oak Blvd. Suite 700 Houston
 
              TX 77056
 
               
116.
  0151   Bell Tower Mall   13499 S. Cleveland Avenue, Suite   Bell Tower Shops,
LLC 13499 US 41 SE Suite
 
          301 Ft. Myers, FL 33907   151 Fort Myers FL 33907
 
               
117.
  0152   Waterford Lakes Town   841 Alafaya Trail   Simon Property Group, L.P.
Simon Property
 
      Center    Orland, FL 32828   Group 225 W. Washignton ST Indianapolis IN
 
              46204-3438
 
               
118.
  0153   The Plaza at Citrus Park   12715 Citrus Park Dr.   KIR Tampa 003, LLC
Kimco Realty Corporation
 
          Tampa, FL 33625   P.O. Box 5020 3333 New Hyde Park, Suite 100
 
              New Hyde Park NY 11042
 
               
119.
  0154   Downtown Silver Spring   914 Ellsworth Drive   PFA-B Silver Spring, LC
916 Ellsworth Drive
 
      Springs    Silver Spring, MD 20910   Silver Spring MD 20910
 
               
120.
  0155   Cerritos Towne Center   12771 Towne Center Drive   Cerritos Towne
Center LLC Vestar Property
 
          Cerritos, CA 90703   Management PO Box 16281 Suite 750 Phoenix AZ
 
              85011-6281
 
               
121.
  0156   West Hollywood Gateway   7100 Santa Monica Blvd., Ste. 210   CLPF-West
Hollywood, L.P. 601 S figueroa
 
          West Hollywood, CA 90046   Street Suite 3400 Los Anteles CA 90017
 
               
122.
  0157   Palm Valley Pavilions   1450 N. Litchfield   PVPW Corp. Heitman Capital
Management 191
 
      West    Goodyear, AZ 85338   North Wacker Drive Suite 2500 Chicago IL
 
              60606
 
               
123.
  0158   Victoria Gardens   7905 Kew Ave., #5540   Rancho Mall, LLC Terminal
Tower 50 Public
 
          Rancho Cucamonga, CA 91739   Square Suite 1100 Cleveland OH 44113-2267
 
               
124.
  0159   Peoria Crossings   9280 W. Northern Ave.   Inland Western Glendale, LLC
Bldg.#5027 3150
 
          Glendale, AZ 85305   N. Arizona Ave. Suite 105 Chandler AZ 85225
 
               
125.
  0160   Kendallgate Shopping   12054 SW 88th St.   Kendallgate Center
Associates, Ltd. 2665 S.
 
      Center    Miami, FL 33186   Bayshore Drive Suite 1200 Coconut Grove FL
 
              33133
 
               
126.
  0161   Pembroke Crossing   11850 Pines Boulevard   The Prudential Insurance
Company of America
 
          Pembroke Pines, FL 33026   Terranova Corporation 801 Arthur Godfrey
Road
 
              Suite 600 Miami Beach FL 33140

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
127.
  0162   Orlando Square   1718 W. Sand Lake road, Suite   MSKP Orlando Square,
LLC Kitson & Partners
 
          C-100 Orlando, FL 32809   Realty, LLC 4500 PGA Blvd Suite 400 Palm
Beach
 
              Gardens FL 33418
 
               
128.
  0163   Altamonte Mall   451 E. Altamonte Drive, # 1473   Altamonte Mall
Altamonte Mall Venture 110 N.
 
          Altamonte Springs, FL 32701   Wacker Dr. Chicago IL 60606
 
               
129.
  0164   Central Park   1696 Carl D. Siver Pkwy.   Central Park Marketplace
Holdings, LLC
 
          Fredericksburg, VA 22401   Rappaport Management Company 8405
Greensboro
 
              Drive Suite 830 McLean VA 22102-5121
 
               
130.
  0165   Silverlake Village   3133 Silverlake Village Dr.   LMR Silverlake
Retail Partners, Ltd. LASCO
 
      Shopping Center   Pearland, TX 77581   Development Company 3100 Edloe
Suite 270
 
              Houston TX 77027
 
               
131.
  0166   Bella Terra   7777 Edinger Avenue, Suite D126,   Bella Terra
Associates, LLC DJM Capital
 
          Huntington Beach, CA 92647   Partners 60 S. Market Street Suite 1120
San
 
              Jose CA 95113
 
               
132.
  0167   Congressional Plaza   1631 Rockville Pike   Congressional Plaza
Associates, LLC Federal
 
          Rockville, MD 20852   Realty Investment Trust 1626 East Jefferson
 
              Street Rockville MD 20852-4041
 
               
133.
  0168   Fashion Mall Commons   8487 Union Chapel Road, Unit 720   Fashion Mall
Commons I, LP 201 N. Illinois,
 
          Indianapolis, IN 46240   22nd Floor Indianapolis IN 46204
 
               
134.
  0169   Monroeville Mall   701 Monroeville Mall   Monroeville Mall Expansion
Co., LP c/o
 
          Monroeville, PA 15146   Turnberry Associates 19501
 
              Biscayne Blvd., Suite 400 Aventura, FL 33180
 
               
135.
  0170   Park Place Mall   5870 E. Broadway Blvd., Suite 442   GGP-General
Growth Properties 110 N Wacker
 
          Tucson, AZ 85711   Dr. Chicago IL 60606
 
               
136.
  0171   Chesterfield Towne Center   11500 Midlothian Turnpike #800,   The
Macerich Partnership, L.P. Management
 
          Space 206   Office 11500 Midlothian Turnpike Richmond VA
 
          Richmond, VA 23235   23235
 
               
137.
  0172   Fremont Hub   39221 Fremont Hub   Fremont Retail Partners, LP Kimco
Realty
 
          Fremont, CA 94538   Corporation 3333 New Hyde Park Road, #100 PO
 
              Box 5020 New Hyde Park NY 11042-0020
 
               
138.
  0173   Tamarack Village   8290 Tamarack Village   Tamarack Village Shopping
Center Robert Muir
 
      Shopping Center   Woodbury, MN 55125   Company 7650 Edinborough Way Suite
375 Edina
 
              MN 55435
 
               
139.
  0174   Colonies Crossroads   1927 North Campus Ave.   Pacific Development
Group Berryman, Dennis
 
          Upland, CA 91784   One Corporate Plaza, 2nd Flr Newport Beach CA
 
              92660
 
               
140.
  0175   The Shops and Tanforan   1140 El Camino Real #209   Tanforan Park
Shopping Center, LLC Wattson
 
          San Bruno, CA 94066   Breevast 3600 Birch Street Suite 250 Newport
 
              Beach CA 92660
 
               
141.
  0176   Surprise Marketplace   13707 West Bell Road   Surprise Marketplace
Holdings, L.C. Kitchell
 
          Surprise, AZ 85374   Property Management 1707 E. Highland Ave Suite
 
              100 Phoenix AZ 85016

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
142.
  0177   Brookfield Fashion Center   16970 W. Blue Mound Rd., Space  
Metropolitan Life Insurance Co Urban Retail
 
          210 Brookfield, WI 53005   Properties Co., Southridge Mall 16955 W.
 
              Wisconsin Avenue Brookfield WI 53005
 
               
143.
  0178   Fair City Mall   9600 U-Main Street   Fair City HHH, LLC
 
          Fairfax, VA 22031   c/o Urban Retail Properties, Inc. 3222 M.
 
              Street, NW, Suite 140 Washington DC
 
              20007 with a copy to:
 
              Ruben, Johnson & Morgan, P.C.
 
              249 Pearl Street, Third
 
              Floor Hartford, CT 06103
 
               
144.
  0179   Gateway Station   12864 South Freeway   Kimco Burleson L.P. Kimco
Realty Corporation
 
          Ft. Worth, TX 76028   PO Box 5020 3333 New Hyde Park, Suite 100 New
 
              Hyde Park NY 11042
 
               
145.
  0180   Alderwood Parkway Plaza   19401 Alderwood Mall Parkway   Alderwood
Parkway Plaza Limited Partnership
 
          Suite 130   Coast Real Estate Services 2829 Rucker Ave.
 
          Lynnwood, WA 98036   Suite 100 Everett WA 98201
 
               
146.
  0181   Renaissance Center at   6923 Fayetteville Road   CBL-TRS Joint Venture
II, LLC Renaissance
 
      Southpoint   Durham, NC 27713   Retail, LLC 2030 Hamimlton Place Boulevard
 
              Suite 500 Chattanooga TN 37421-6000
 
               
147.
  0182   Jefferson Commons   12551 Jefferson Ave., Suite 121   Inland Western
Newport News Jefferson, LLC
 
          Newport News, VA 23602   2901 Butterfield Road Oak Brook IL 60523
 
               
148.
  0183   SanTan Village Phase II   2779 South Market Street   Macerich SanTan
Phase 2 SPE LLC PO Box 29383
 
          Gilbert, AZ 85295   Phoenix AZ 85038-9383
 
               
149.
  0184   Happy Valley Towne Center   2501 W. Happy Valley Rd., #38
Phoenix, Arizona 85027   Vestar AZ XLVII, LLC 2425 E. Camelback Road,
Suite 750 Phoenix AZ 85016
 
               
150.
  0185   Tempe Marketplace   55 S. McClintock Drive, Suite 155   Vestar TM-OPCP,
LLC Vestar Arizona XLV, LLC
 
          Tempe, AZ 85281   2425 E. Camelback Road Suite 750 Phoenix AZ
 
              85016
 
               
151.
  0186   Rockaway Town Plaza   395 Mt. Hope Road, Suite 450   Rockaway Center
Associates Simon Property
 
          Rockaway, NJ 07866   Group 225 W. Washington Street Indianapolis
 
              IN 46204-3438
 
               
152.
  0187   Prestonwood Town Center   5301 Beltline Road, #114   Inland American
Dallas Prestonwood Limited
 
          Dallas, TX 75248   Partnership 2901 Butterfield Road Oak Brook
 
              IL 60523
 
               
153.
  0188   Cedar Hills Crossing   3255 SW Cedar Hills Blvd., # 150   Desert Troon
Companies 17207 N. Perimerter
 
          Beaverton, OR 97005   Drive Suite 200 Scottsdale AZ 85255
 
               
154.
  0189   The Promenade @   3951 North Freeway Blvd.   CLPF-PROMENADE, L.P. OPUS
WEST
 
      Sacramento Gateway   Sacramento, California 95834   MANAGEMENT CORPORATION
3900 Gateway Park Blvd.
 
              Sacramento CA 95834
 
               
155.
  0190   North Hills Village Mall   4801 McKnight Road, Room 11   J. J. Gumberg
Co. Brinton Executive Center
 
          Pittsburgh, PA 15237   1051 Brinton Road Pittsburgh PA 15221-4599

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
156.
  0191   Parkway Super Center   17320 Southcenter Pkwy   KIR Tukwila L.P. Kimco
Realty Corporation PO
 
          Tukwila, WA 98188   Box 5020 3333 New Hyde Park, Suite 100 New
 
              Hyde Park NY 11042
 
               
157.
  0192   The Shops at Greenridge   1125 Woodruff Road, Suite 101   Shops at
Greenridge, LLC 9415 Sunset Dr Suite
 
          Greenville, SC 29607   226 Miami FL 33173
 
               
158.
  0193   Mayfaire Town Center   840 Inspiration Drive   Mayfaire Retail, LLC
6835 Conservation Way
 
          Wilmington, NC 28405   Wilmington NC 28405
 
               
159.
  0194   Whiteland Towne Center   187 West Lincoln Highway, Suite   Whiteland
Investors, LP
 
          200 Exton, PA 19341   770 Township Line Road, Ste. 150
Yardley, PA 19067
 
               
160.
  0195   Village at Jordan Creek   6805 Mills Civic Pkwy, Suite 110   Jordan
Creek Town Center
 
          West Des Moines, IA 50266   GGP Village at Jordan Creek L.L.C.
 
              110 N. Wacker Dr.
 
              Chicago, IL 60606
 
               
161.
  0196   Triangle Town Place   3604 Sumner Blvd. Suite 108   JG Triangle
Peripheral South, LLC
 
          Raleigh, NC 27616   c/o The Richard E. Jacobs Group, Inc.
 
              25425 Center Ridge Road
 
              Cleveland, OH 44145-4122
 
               
162.
  0197   Olathe Pointe   14677 West 119th Space 1   Arci Terra Olathe Pointe KS,
LLC 2720 East
 
          Olathe, Kansas 66062   Camelback Road Suite 220 Phoenix AZ 85016
 
               
163.
  0198   Reno South Virginia   6667 South Virginia Street,   REA Reno, LLC
 
      Commons Shopping   Spaces B & C   5010 N. Parkway Calabasas, #202
 
      Center    Reno, NV 89511   Calabasas, CA 91302
 
              Taxpayer ID No.: 01-0777385
 
               
164.
  0199   Oracle Wetmore   4368 N. Oracle   Weingarten Nostat, Inc.
 
          Tucson, AZ 85705   P.O. Box 201692
 
              Weingarten Realty Investors
 
              Houston, TX 77216-1692
 
               
165.
  0200   Shops at Coconut Point   8054 Mediterranean Drive   Coconut Point
Developers, LLC
 
          Estero, FL 33928   c/c M.S. Management Associates Inc.
 
              National City Center
 
              115 W. Washington
 
              Indianapolis, IN 46204
 
               
166.
  0201   Mt. Pleasant Towne Center   1740 Towne Center Way   IMI Mount Pleasant
LLC 1850 M Street NW Suite
 
          Mt. Pleasant, SC 29464   1200 Washington DC 20036
 
               
167.
  0202   Bridgepoint Center   3010 Bridgepointe Pkwy.   SPI Bridgepointe
Partners, LP; RS
 
          San Mateo, CA 94404   Bridgepointe, LLC & DHV Partners, LLC SPI
 
              Property Management Corp 650 California Street
 
              Suite 1288 San Francisco CA 94108
 
               
168.
  0203   Sparks Crossing   117 Los Altos Parkway   AIG Baker Sparks, L.L.C.
 
          Sparks, NV 89436   1701 Lee Branch Lane
 
              Birmingham, AL 35242
 
               
169.
  0204   Logan Town Centre   205 Falon Lane   AVR Realty Company 1 Executive
Boulevard 4th
 
          Altoona, PA 16602-6542   Floor Yonkers NY 10701
 
               
170.
  0205   Arlington Highlands   4000 Retail Connection Way, Suite   Arlington
Highlands, LTd. 2525 McKinnon St,
 
          113 Arlington, TX 76018   Suite 700 Dallas TX 75219
 
               
171.
  0206   Sarasota Shopping Center   6515 South Tamiami Trail   Inland American
Sarasota Tamiami, L.L.C.
 
          Sarasota, FL 34240   Inland American Retail Management, LLC/Bldg
 
              44679 100 Galleria Parkway Suite 1030 Atlanta
 
              GA 30339

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
172.
  0207   The Forum at the   214 Forum Drive   Village at Sandhill, LLC
 
      Village at Sandhill   Columbia, SC 29229   PO Box 1608
 
              101 Flintlake Road
 
              Columbia, SC, 29223
 
               
173.
  0208   The District at Tustin   2863 Park Avenue   Vestar/Kimco Tustin, L.P.
 
      Legacy    Tustin, CA 92780   P.O. Box 16281
 
              c/o Vestar Property Management
 
              Phoenix, AZ, 85011-6281
 
               
174.
  0209   York Town Center   2835 Concord Road   York Town Center Holding L.P.
c/o
 
          York, PA 17402   CBL & Associates Management, Inc.
 
              2030 Hamilton Place Boulevard
 
              Chattanooga, TN 37421
 
              Taxpayer ID No.: 20-2806945
 
               
175.
  0210   Brookside Marketplace   7350 W. 191st Street   Ryan Companies US, Inc.
50 South Tenth Street
 
          Tinley Park, IL 60477   Suite 300 Minneapolis MN 55403-2012
 
               
176.
  0211   Metropolis   301 Metropolis Mile, Suite F120   Metropolis I Perm
Holding, LLC CB Richard
 
          Plainfield, IN 46168   Ellis 2499 Futura Park Way Suite 255
 
              Plainfield IN 46168
 
               
177.
  0212   The Crossings at Corona   2541 Tuscany Street #103   Castle & Cooke
Corona Crossings I, Inc.
 
          Corona, CA 92881-4189   10000 Stockdale Highway
 
              Suite 300
 
              Bakersfield, CA, 93311
 
               
178.
  0213   The Avenue at White   8165-C Honeygo Boulevard   NVI-AVENUE, LLC, The
Ave at White Marsh
 
      Marsh Shopping Center   Baltimore, MD 21236   Business Trust & Fr White
Marsh, Inc.
 
              1626 East Jefferson Street
 
              Federal Realty Investment Trust
 
              Rockville, MD, 20852-4041
 
               
179.
  0214   Orange Plaza   444 Route 211 East   Middletown I Resources L.P.
 
          Middletown, NY 10940   3 Manhattanville Road
 
              National Realty & Development Corp.
 
              Purchase, NY, 10577-2116
 
               
180.
  0215   Winter Park Village   520 N Orlando Ave #110   Winter Park Town Center,
LTD
 
          Winter Park, FL 32789   PO Box 73847
 
              Columbus, OH, 44193
 
               
181.
  0216   The Rim   17414 La Cantera Parkway, #113   Fourth Quarter Properties,
LXI, LLP
 
          San Antonio, TX 78257   45 Ansley Dr.
 
              The Rim-Property Ops.
 
              Newnan, GA, 30265
 
               
182.
  0217   Hunters Square   30837 Orchard Lake Road   RLV Hunter’s Square LP
 
          Farmington Hills, MI 48334   Dept. 152001
 
              PO Box 67000
 
              Detroit, MI, 48267-1520
 
               
183.
  0219   Cross Pointe Centre   5075 Morganton Rd.   DDR Cross Pointe Centre LLC
%Developers
 
          Fayetteville, NC 28314   Diversified Realty Corporation 3300
Enterprise
 
              Parkway Beachwood OH 44122
 
               
184.
  0220   Cumming Town Center   2295 Market Place Blvd.   Cole MT Cumming Ga, LLC
2555 East Camelback
 
          Cumming, GA 30040   Road 400 Phoenix AZ 85016
 
               
185.
  0221   Marketplace on First   4651 1st Avenue SE   Marketplace on First LLC
 
          Suite 3 Cedar Rapids, IA 52403   116 Third Street SE
 
              Cedar Rapids, IA, 52401
 
               
186.
  0222   Abercorn Common   8108 Abercorn Street   Abercorn Common, LLP
 
          Suite 310 Savannah, GA 31406   114 Barnard Street
 
              Suite 2B
 
              Savannah, GA, 31401

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
187.
  0223   The District at Howell Mill   1801 Howell Mill Road, Suite 240   The
District at Howell Mill, LLC
 
          Atlanta, GA 30318   c/o Selig Enterprises, Inc.
 
              1100 Spring Street Northwest
 
              Suite 550
 
              Atlanta, GA 30309-2848
 
              Taxpayer ID No.: 31-1842891
 
               
188.
  0225   Superstition Gateway West   1614 S. Signal Butte Road   DTD-Devco BW,
LLC
 
          Mesa, AZ 85209   17207 N Perimeter Dr, Suite 200
 
              Scottsdale, AZ 85255
 
              Attn: Tim Dollander
 
              (430) 947-8800
 
               
189.
  0226   The Forum at Ashley Park   338 Newnan Crossing Bypass   Fourth Quarter
Properties XLI, LLC
 
          Newnan, GA 30265   PO Box 933380
 
              Atlanta, GA, 31193-3380
 
              (678) 423-5445
 
               
190.
  0227   Arroyo Market   7265 Arroyo Crossing Parkway   Rainbow Arroyo Commons
LLC 1770 North
 
          Suite 110 Las Vegas, NV 89113   Buffalo Suite 101 Las Vegas NV 89128
 
               
191.
  0228   Lake Pleasant Towne   10084 W. Happy Valley Parkway   Vestar Arizona
XLVIII,L.L.C.
 
      Center    Peoria, AZ 85383   2425 E. Camelback Road
 
              Suite 750
 
              Phoenix, AZ, 85016
 
              602-866-0900
 
               
192.
  0229   Winter Garden Village at   3203 Daniels Road   Cole MT Winter Garden
FL, LLC 2555 East
 
      Fowler Groves   Winter Garden, FL 34787   Camelback Road, Suite 400
Phoneix AZ 85016
 
               
193.
  0230   Cameron Crossing   1751 N. Central Expressway, Bldg   Covington Cameron
Crossing Acquisition LLC
 
      Shopping Center   G #100 McKinney, TX 75070   S. Wacker Drive
 
              Suite 2750
 
              Chicago, IL, 60606
 
               
194.
  0231   Mooresville Crossing   609 River Highway   Mooresville Crossing, LP
Kimco Realty
 
          Mooresville, NC 28117   Corporation 3333 New Hyde Park Road PO Box
 
              5020 New Hyde Park NY 11042-0020
 
               
195.
  0232   Canyon West   6070 Marsha Sharp Freeway   Canyon Hub Holdings, L.P. De
la Vega Group
 
          Lubbock, TX 79407   3131 McKinney Ave Suite 400 Dallas TX 75204
 
               
196.
  0233   Columbia Crossing   16521 SE Mill Plain Blvd., 8A   Columbia Tech
Center, L.L.C. c/o
 
          Vancouver, WA 98684   Pacific Realty Associates, L.P.
 
              15350 S.W. Sequoia Parkway,
 
              Suite 300
 
              Portland, Oregon 97224
 
              Attn: Legal Department
 
              (503) 624-6300
 
              Taxpayer ID No.: 93-1219363
 
               
197.
  0234   The Shops at Fox River   3206 Shoppers Drive   DDR McHenry Square, LLC
 
          McHenry , IL 60050   3300 Enterprise Parkway
 
              Developers Diversified Realty Corporation
 
              Beachwood, OH, 44122
 
               
198.
  0235   Gateway Overlook   8241 Gateway Overlook Drive   GATEWAY OVERLOOK
 
          Elkridge, MD 21075   110 N. Wacker Drive
 
              HAWARD RESEARCH AND DEVELOPMENT CORPORATION
 
              Chicago, IL, 60606

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
199.
  0236   Ft. Smith Pavilion   3985 Phoenix Ave   Fort Smith Pavilion, LLC
 
          Fort Smith, AR 72903   14100 San Pedro
 
              Suite 310
 
              San Antonio, TX, 78232
 
               
200.
  0238   Green Oak Village Place   9830 Village Place Blvd.   Green Oak Village
Place, LLC
 
          Brighton, MI 48116   One Town Square
 
              Southfield, MI 48076
 
              Attn: Christopher G. Broehert
 
              Tel: 248-737-4041
 
              Fax: 248-737-5198
 
               
201.
  0239   Fair Lakes Center   13048 A Fair Lakes Center   Fair Lakes Center
Associates L.P.
 
          Fairfax, VA 22033   12500 Fair Lakes Circle
 
              Peterson Companies
 
              Suite 430
 
              Fairfax, VA, 22033
 
               
202.
  0240   Wrangleboro Consumer   214 Consumer Square   Benderson-Wainberg
Associates, LP
 
      Square    Mays Landing, NJ 08330   3300 Enterprise Pkwy
 
              Beachwood, OH, 44122
 
               
203.
  0241   University Commons   1461-B University Drive   CASTO
 
          Burlington, NC 27215   191 W. Nationwide Blvd
 
              Suite 200
 
              Columbus, OH, 43215-2568
 
               
204.
  0242   The Villages At University   8720-5 J.W. Clay Blvd   CS University
Place II, LLC
 
      Place (District II)   Charlotte, NC 28262   PO Box 1450
 
              CASTO
 
              Columbus, OH, 43215
 
               
205.
  0243   Southland Mall   20505 South Dixie Highway, Space   Gumberg Asset
Management Inc.
 
          605 Miami, FL 33189   20505 South Dixie Highway
 
            Space 605
 
              Miami, FL, 33189
 
               
206.
  0244   Grand Plaza   185 South Las Posas Road   Grand Plaza, LLC World Premier
Investments
 
          San Marcos, CA 92078   5190 Campus Drive Newport Beach CA 92660
 
               
207.
  0245   Prairie Market Shopping   2510 Route 34   KDR-Oswego Associates, L.P.
 
      Center    Oswego, IL 60543   2215 Bannister Lane
 
              KDR-Oswego Associates, L.L.C
 
              Aurora, IL, 60504
 
               
208.
  0246   Silver Spring Square   6416 Carlisle Pike Suite 2300   RRP Operating,
LP PO Box 822823 Philadelphia
 
          Mechanicsburg, PA 17050   PA 19182-2823
 
               
209.
  0247   The Shoppes at Isla Verde   1020 State Road 7   Shoppes at Isla Verde,
Ltd.
 
          Wellington, FL 33414   6400 North Andrews Avenue
 
              Suite 500
 
              Fort Lauderdale, FL, 33309
 
               
210.
  0248   Naperville Main Street   103 South Washington Street   Washington Place
Naper, LLC
 
          Suite 109   729 Montana Avenue
 
          Naperville, IL 60540   Norman A. Rubin & Associates
 
              Suite 7
 
              Santa Monica, CA, 90403
 
               
211.
  0249   Lincoln Road   337 Lincoln Road   CLR Lincoln Associates, LLC
 
          Miami Beach, FL 33139   Rand real Estate Services, Inc.
 
              PO Box 2870
 
              Westport, CT 06880
 
               
212.
  0250   Fayette Pavilion, Phase I   110 A Pavilion Pkwy   DDRTC Fayette
pavilion I and II LLC
 
          Fayetteville, GA 30214   3300 Enterprise Parkway
 
              Developers Diversified Realty Corporation
 
              Beachwood, OH, 44122
 
               
213.
  0251   Beaver Creek Crossing   1521 Beaver Creek Commons   DDR/1st Carolina
Crossings South LLC
 
          Drive #201   3300 Enterprise Parkway
 
          Apex, NC 27502   Developers Diversified Realty Corporation
 
              Beachwood, OH, 44122

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
214.
  0252   Harvest Junction North   210 Ken Prat Boulevard   Panattoni Development
Company, LLC
 
          Longmont, CO 80501   4601 DTC Blvd
 
              Panattoni Development Company, LLC
 
              Suite 650
 
              Denver, CO, 80237
 
               
215.
  0253   The Grove at Wesley   5953 Wesley Grove Blvd   Oakley Grove
Development, LLC Ben Carter
 
      Chapel    Wesley Chapel, FL 33543   Properties, LLC Two Buckhead Plaza
3050
 
              Peachtree Road, NW Suite 300 Atlanta GA
 
              30305
 
               
216.
  0254   The Avenue at Murfreesboro    2615 Medical Center Parkway #800
Murfreesboro, TN 37129   Cousins Properties Incorporated 2500 Windy ridge
Parkway
 
          Atlanta, GA, 30339
 
               
217.
  0255   N/A   1655 County Rd B-2 West   WilCal Crossroads, LLC
 
          Roseville, MN 55113   c/o M & J Wilkow Properties, LLC
 
              180 N. Michigan Avenue, Suite 200
 
              Chicago, Illinois 60601
 
              Attn: Marc R. Wilkow
 
               
218.
  0256   The Southlands   24101 E. Orchard Rd., Unit D   Southlands Tower LLC
 
          Aurora, CO 80016   5460 S. Quebec Street
 
              Suite 100
 
              Greenwood Village, CO, 80111
 
               
219.
  0257   Baldwin Commons   4830 Baldwin   Baldwin Commons LLC
 
      Shopping Center   Orion Township, MI 48359   101 W. Big Beaver Road
 
              Columbia Center II
 
              Suite 200
 
              Bloomfield, MI, 48084-5255
 
               
220.
  0258   Nyberg Woods   7081 SW Nyberg Street   Nyberg CenterCal, LLC
 
          Tualatin, OR 97062   7455 SW Bridgeport Road
 
              CenterCal Properties, LLC
 
              #205
 
              Tigard, OR, 97224
 
               
221.
  0259   Conroe Marketplace   2928 I-45 North   Conroe Marketplace S.C, L.P.
 
      Shopping Center   Conroe, TX 77303   3333 New Hyde Park Road
 
              Kimco Realty Corporation
 
              PO Box 5020
 
              New Hyde Park, NY, 11042-0020
 
               
222.
  0260   Empire Center   1351 N. Victory Place   Providence Burbank I, LLC
 
          Burbank, CA 91502   2443 East Coast Highway
 
              Corona del Mar, CA, 92625
 
               
223.
  0261   Waterside Marketplace   50523 Waterside Drive   Waterside Marketplace,
LLC
 
          Chesterfield Township, MI 48051   One Towne Square
 
              Suite 1600
 
              Southfield, MI, 48076
 
               
224.
  0262   Columbus Park Crossing   5550 Whittlesey Road, Suite 600   Columbus
Park Crossing South, LLC
 
      South    Columbus, GA 31909   950 East Paces Ferry road
 
              Ben Carter Properties, LLC
 
              Suite 900
 
              Atlanta, GA, 30326
 
               
225.
  0263   The Village at Dayton   2700 Miamisburg-Centerville Road   Dayton Mall
Venture, LLC
 
      Mall    #864 Dayton, OH 45459   150 East Gay Street
 
            24th Floor
 
              Columbus, OH, 43215
 
               
226.
  0264   L Street Marketplace   12430 K Plaza   L Street Marketplace, LLC 17110
Marcy Street
 
          Omaha, NE 68137   Suite 1 Omaha NE 68118
 
               
227.
  0265   Horsham Gate   100 Welsh Road Suite 102   Horsham Realty Partners LP &
Garden Fair
 
          Horsham, PA 19044   Realty Associates
 
              Goodman Properties
 
              636 Old York Road 2nd Floor
 
              Jenkintown, PA 19046

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
228.
  0266   The Commons at South   10409 South State Street   WM Acquisition, L.C.
 
      Towne    Sandy, UT 84070   1165 East Wilmington Avenue
 
              Suite 275
 
              Salt Lake City, UT, 84106
 
               
229.
  0267   Alpine Summit Shopping   3165 Alpine Avenue   Geenen DeKock Properties,
LLC
 
      Center    Suite B   12 West 8th Street
 
          Walker, MI 49544   Suite 250
 
              Holland, MI, 49423
 
               
230.
  0268   Vintage Commons   3900 Sisk Road   Keystone Property Associates, LLC
225
 
          Modesto, Ca 95356   Greenfield Parkway Suite 102 Liverpool, NY
 
              13088
 
               
231.
  0269   The Promenade   641 E. Boughton Road, Suite 100   Terminal Tower
 
      Bolingbrook    Bolingbrook, IL 60440   50 Public Square
 
              Suite 1360
 
              Cleveland, OH, 44113-2267
 
               
232.
  0270   Plaza at Rockwall   999 East I.H. 30   CNLRS Rockwall, L.P.
 
          Rockwall, TX 75087   450 South Orange Avenue
 
              National Retail Properties, Inc.
 
              Suite 900
 
              Orlando, FL, 32801
 
               
233.
  0271   Southpark Meadows   9500 South IH 35 Service Road SB   SP Meadows
Central, Ltd.
 
      Shopping Center   Building I, Unit 100 512-292-1784   1209 West 5th Street
 
          Austin, TX 78748   Endeavor Real Estate Group
 
              Suite 200
 
              Austin, TX, 78703
 
               
234.
  0272   The Landing at Tradition   10740 SW Village Parkway   Inland
Diversified Real Estate Services,
 
          Port Saint Lucie, FL 34987   LLC?Bldg #65006 2901 Butterfield Road Oak
 
              Brook IL 60523
 
               
235.
  0273   Bridgewater Falls   3347 Princeton Road   Bridewater Falls Station
11501 Northlake
 
          Hamilton , OH 45011   Drive Cincinnati OH 45249
 
               
236.
  0274   The Plaza at Southpark   16640 Royalton Road   VAM, LTD.
 
          Strongsville, OH 44136   c/o Visconsi companies, Ltd.
 
              30050 Chagrin Blvd
 
              Suite #360
 
              Pepper Pike, OH 44124
 
               
237.
  0275   Robertson’s Corner   5801 Long Prairie Road, Suite 150   Robertson’s
Creek 1031, LLC Inland Continental
 
          Flower Mound, TX 75028   Property Management Corp. 2901 Butterfield
 
              Road Oak Brook IL 60523
 
               
238.
  0276   Coastal Grand Mall   710 Coastal Grand Circle   CBL & Associates
Management, Inc
 
          Myrtle Beach, SC 29577   2030 Hamilton Place Boulevard
 
              CBL Center, Suite 500
 
              Chattanooga, TN, 37421-6000
 
               
239.
  0277   The Exchange at   1804 South Randall Rd.   In Retail Fund Algonquin
Commons, LLC
 
      Algonquin Commons   Algonquin, IL 60102   1125 Paysphere Circle
 
              Chicago, IL, 60674
 
               
240.
  0278   Westgate Plaza   2814 S. Soncy Road   KIR Amarillo, LP (#278)
 
          Amarillo, TX 79124   3333 New Hyde Park Road
 
              New Hyde Park, NY, 11042
 
               
241.
  0279   The Plant   31 Curtner Avenue   WPV San Jose, LLC Westrust Ventures,
LLC 2535
 
          San Jose, CA 95125   Townsgate Road Suite 310 Westlake Village CA
 
              91361
 
               
242.
  0280   Westgate Marketplace   6417 SW 3rd Street   Westgate Marketplace
Developers, LLC
 
          Oklahoma City, OK 73127   6400 W. Reno
 
              Oklahoma City, OK, 73127

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
243.
  0281   Northgate Shopping   401 NE Northgate Way   Northgate Mall Partnership
 
      Center    Suite 1110   225 West Washington Street
 
          Seattle, WA 98125   M.S. Management Associates Inc.
 
              Indianapolis, IN, 46204
 
               
244.
  0282   University Town Center   103 North Cattlemen Road   SIPOC Associates
TIC
 
          Sarasota, FL 34232   8441 Cooper Creek Boulevard
 
              University Park, FL, 34201
 
               
245.
  0284   Towne Place at Garden   907 Haddonfield Road, Suite A   Cherry Hill
Towne Center Partners, LLC
 
      State Park   Cherry Hill, NJ 08002   c/o Edgewood Properties
 
              1260 Stelton Road
 
              Piscataway, NJ 08854
 
               
246.
  0285   Canton Marketplace   1810 Cumming Hwy, Suite 640   GLL Selection II
Georgia, LP
 
          Canton, GA 30114   GLL Real Estate Partners
 
              200 South Orange Avenue Suite 1920
 
              Orlando, FL 32801
 
               
247.
  0286   Villagio Shopping Center   7911 N Blackstone Ave   Villagio Shopping
Center, LLC
 
          Fresno, CA 93720   80 Iron Point Circle
 
              Suite 100
 
              Folsom, CA, 95630
 
               
248.
  0287   North Haven Commons   370 N Universal Drive   August America, LLC 401
South Barrington 100
 
          North Haven, CT 06473   Los Angeles CA 90049
 
               
249.
  0288   Burhaven Mall   830 West County Road 42   CEC Burnhaven LLC, WEP
Burnhaven, LLC, PMJ
 
          Burnsville, MN 55337   Burnhaven LLC & FPH Burnhavent LLC Anderson
 
              Property Management 6205 Parkwood Road Edina
 
              MN 55436
 
               
250.
  0289   The Village at Colony   188 Colony Place   Colony Place Development ,
LLC
 
      Place    Plymouth, MA 02360   200 Oak Point Drive
 
              Middleborough, MA, 02436
 
               
251.
  0290   Dothan Pavilion   4401 Montgomery Hwy., #500   Fourth Quarter
Properties 91, LLC
 
          Dothan, AL 36303   45 Ansley Drive
 
              Newnan, GA, 30263
 
               
252.
  0291   Westgate Mall   3181 Westgate   Westgate Mall, LLC
 
          Anchor F   25425 Center Ridge Road
 
          Fairview Park, OH 44126   Westlake, OH, 44145
 
               
253.
  0292   Shadow Lake Towne   7701 Towne Center Parkway   Shadow Lake Towne
Center, LLC
 
      Center    Papillon, NE 68046   6263 North Scottsdale Road
 
              Suite 330
 
              Scottsdale, AZ, 85250
 
               
254.
  0293   University Park Mall   6501 N. Grape Road   University Park Mall, LLC
M.S.Management
 
          Mishawaka, IN 46545   Associates Inc. 225 W. Washington
 
              Indianapolis IN 46204
 
               
255.
  0294   Manchester Highlands   121 Highlands Blvd. Drive   Pace-Highlands
Associates, L.L.C.
 
          Manchester, MO 63011   1401 South Brentwood Boulevard
 
              Suite 900
 
              St. Louis, MO, 63144
 
               
256.
  0295   Oakleaf Town Center   Oakleaf Town Center   Argyle Forest Retail I, LLC
The Sebler Company
 
          9625 Crosshill Blvd.   PO Box 41847 St. Petersburg FL 33743-1847
 
          Jacksonville, FL 32222    
 
               
257.
  0296   The Promenade at   1004 N. Promenade Parkway   WP Casa Grande Retail
L.L.C. The Promenade at
 
      Casa Grande    Suite 136   Casa Grande PO Box 29667 Phoenix AZ
 
          Casa Grande, AZ 85222   85038-9667
 
               
258.
  0297   Pier Park   15565 Starfish Street   Simon Property Group, LP
 
          Suite 110   225 West Washington
 
          Panama City Beach, FL 32413   M.S. Management Associates Inc
 
              Indianapolis, IN, 46204

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
259.
  0298   EastChase Market Center   EastChase Parkway   EastChase Market Center,
LLC
 
          7981 Eastchase Parkway   2660 EastChase lane
 
          Montgomery, AL 36117   Suite 100
 
              Montgomery, AL, 36117-7024
 
               
260.
  0299   North Attleboro   1360 S. Washington Street, Unit 1   North Attleboro
Marketplace II LLC
 
      Marketplace II    North Attleborough, MA 02760   1414 Atwood Ave
 
              Johnston, RI, 02919
 
               
261.
  0300   Market Heights   201 E. Central Texas Expressway   Market Heights, Ltd.
 
          Suite 400 Harker Heights, TX 76548   2001 Ross Avenue
 
              Suite 4601
 
              Dallas, TX, 75201
 
               
262.
  0301   Best in the West Shopping   2186 N. Rainbow Boulevard   WRI Best in the
West, LLC
 
      Center   Las Vegas, NV 89108   P.O. Box 203378
 
              Houston, TX, 77216-3237
 
               
263.
  0302   El Paseo Marketplace   1864 Joe Battle Blvd.   River Oaks Properties,
Ltd
 
          El Paso, TX 79936   106 Mesa Park Drive
 
              El Paso, TX, 79912
 
               
264.
  0303   Sunland Plaza   813 Sunland Park Drive, Suite B   YEK #7, LP PO Box
1022 El Paso TX 79946
 
          El Paso, TX 79912    
 
               
265.
  0304   Mentor Target Center   9623 Mentor Avenue   LRC Mentor Investors, LLC
 
          Mentor, OH 44060   1585 Frederick Boulevard
 
              Levey Company
 
              Akron, OH 44320
 
               
266.
  0305   Alliance Town Center   9561 Sage Meadow Trail   Alliance Town Center I,
L.P.
 
          Fort Worth, TX 76177   301 Commerce Street
 
              Suite 3635
 
              Ft. Worth, TX, 76102
 
               
267.
  0306   Uptown Village at   305 West FM 1382   The MG Herring Property Group,
LLC
 
      Cedar Hill     Suite 530 Cedar Hill, TX 75104   5710 LBJ Freeway
 
              Suite 450
 
              Dallas, TX 75240-6399
 
               
268.
  0307   Alamo Ranch   5347 W Loop 1604 N, Suite 109   W2005 CRM Real Estate
Limited Partnership
 
          San Antonio, TX 78253   6011 Connection Drive
 
              6th Floor
 
              Irving, TX, 75039
 
               
269.
  0308   The Terrace   2220 Hamilton Place Blvd., Suite   CBL Terrace Limited
Partnership CBL &
 
          110 Chattanooga, TN 37421   Associates management, Inc. 2030Hamilton
Place
 
              Blvd., Suite 500 Chattanooga, TN 37421
 
               
270.
  0310   McKinley Mall   3701 McKinley Parkway   McKinley Mall, LLC
 
          Buffalo, NY 14219-2683   725 Conshohocken State Road
 
              Stoltz Management of Delaware, Inc.
 
              Bala Cynwyd, PA, 19004
 
               
271.
  0311   Midtown Village   1800 McFarland Blvd. East #522   Carlyle/Cypress
Tuscaloosa 8343 Douglas
 
          Tuscaloosa, AL 35404   Avenue, Suite 300 Dallas TX 75225
 
               
272.
  0313   Canyon View Marketplace   632 Market St., Ste 500   WTN CoEx I, LLC
 
          Grand Junction, CO 81505   3501 SW Fairlawn Road, Suite 200
 
              Topeka, Kansas 66614
 
               
273.
  0314   Sherwood Mall   5410 Pacific Avenue   Sherwood Mall LLC 5757 pacific
Ave Suite 220
 
          Stockton, CA 95207   Stockton, CA 95207
 
               
274.
  0315   Hamilton Town Center   14002 Hoard Drive   Hamilton Town Center, LLC
 
          Suite 100 Noblesville, IN 46060   225 W. Washington
 
              M.S. Management Associates Inc.
 
              Indianapolis, IN, 46204

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
275.
  0316   Countrywood Crossing   2273 N. Germantown Parkway   Countrywood 1031,
LLC Inland Continental
 
          Memphis, TN 38016   Property Management Corp. 2901 Butterfield
 
              Road Oak Brook IL 60523
 
               
276.
  0317   Midland Park Mall   4511 N. Midkiff Dr   Midland Park Mall, L.P. Simon
Property Group
 
          Midland, TX 79705   225 W. Washington Indianapolis IN 46204
 
               
277.
  0318   State Street   114-118 South State Street   Chicago Title Land Trust
Number 118-5518
 
          Chicago, IL   1535 North Forest
 
              River Forest, IL, 60305
 
               
278.
  0319   Market Place Square   720 Jefferson Rd   Ronald Benderson 1995 Trust PO
Box 823201
 
          Suite 100   Philadelphia PA 19182
 
          Henrietta, NY 14623    
 
               
279.
  0320   Warwick Center   1350 East Bald Hill Road   DDRTC Warwick Center LLC
 
          Warwick, RI 02886   3300 Enterprise Parkway
 
              Developers Diversified Realty Corporation
 
              Beachwood, OH, 44122
 
               
280.
  0321   Gateway Center   15 Mystic View Rd   DDRC Gateway LLC
 
          Everett, MA 02149   Gateway Center
 
              Dept 105438-20129-32412
 
              PO Box 951378
 
              Cleveland, OH, 44193
 
               
281.
  0322   Gresham Station   839 NW 12th Avenue   Westlake Gresham Center, LLC
 
          Gresham, OR 97030   520 S. Camino Real
 
              Westlake Realty Group, Inc.
 
              9th Floor
 
              San Mateo, CA, 94402-1722
 
               
282.
  0323   Fox River Mall   4301 West Wisconsin Ave   Fox River Mall
 
          0030 City of Grand Chute   110 North Wacker
 
          (Appleton), WI 54913   Fox River Shopping Center LLP
 
              Chicago, IL, 60606
 
               
283.
  0324   Webster Towne Center   913 Holt Road   COR Holt Road Company, LLC PO
Box 102
 
          Webster, NY 14580   Albany NY 12201-0102
 
               
284.
  0325   Shoppes at Paradise Isle   34940 Emerald Coast Parkway   WRI-SRP
Paradise Isle, LLC
 
          #120 Destin, FL 32550   2600 Citadel Plaza Drive
 
              Houston, TX, 77008
 
               
285.
  0326   Gateway Center   1505 University Drive East   Delmar Baronhead I, Ltd.
 
          Suite 250   4645 North Central Expressway
 
          College Station, TX 77840   Corinth Properties
 
              200 Knox Place
 
              Dallas, TX, 75205
 
               
286.
  0327   Patton Creek   4371 Creekside Ave., #121   Patton Creek Holdings, LLC
Patton Creek
 
          Hoover, AL 35244   Holdings, LLC 1175 NE 125th Street Suite 102
 
              North Miami FL 33161
 
               
287.
  0328   Palms Crossing   3300 Expressway 83   Palms Crossing, LP
 
          Building 300   National City Center
 
          McAllen, TX 78501   MS Management Associates Inc.
 
              225 W. Washington
 
              Indianapolis, IN, 46204
 
               
288.
  0329   Market Street at   4414 SW College Road   The Ocala Shoppes LLC
 
      Heath Brook    #1710 Ocala, FL 34474   12570 Telecom Drive
 
              United American Realty, LLC
 
              Temple Terrace, FL, 33637
 
               
289.
  0331   The Shops of Friendly Center   3350 W. Friendly Avenue, Suite   CBL-TRS
Joint Ventrue, LLC
 
          111 Greensboro, NC 27410   2030 Hamilton Place Boulevard
 
              CBL-Shops at Friendly II, LLC
 
              Suite 500
 
              Chattanooga, TN, 37421-6000

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
290.
  0332   Boulevard Consumer   1701 Niagara Falls Boulevard   Blvdcon, LLC 570
Delaware Avenue Buffalo NY
 
      Square    Amherst, NY 14228   14202
 
               
291.
  0333   Front Range Village   4405 Corbett Drive   Bayer Properties Frout Raye
Retail Company,
 
          Fort Collins, CO 80525   LLC 2720 Cowcil Tree Avenue Suite 160 Fort
 
              Collins CO 80525
 
               
292.
  0334   Marle Hay Mall   3800 Merle hay Road   Merle Hay Mall Limited
Partnership
 
          Unit #509   30 North Michigan Avenue
 
          Des Moines, IA 50310   Suite 1008
 
              Chicago, IL, 60602
 
               
293.
  0335   The Loop West   2609 W. Osceola Parkway   Loop West LLC The Wilder Cos.
800 Boylston St
 
          Kissimmee, FL 34741   Suite 1300 Boston MA 02199
 
               
294.
  0336   Brook Highland Plaza   5267 Highway 280   GS II Brook Highland LC
 
          Birmingham, AL 35242   3300 Enterprise Parkway
 
              Developers Diversified Realty Corporation
 
              Beachwood, OH, 44122
 
               
295.
  0337   Mall of Louisiana   9330 Mall of Louisiana Blvd,   Mall of Louisiana
Land, L.P.
 
          Suite 400   110 North Wacker Drive
 
          Baton Rouge, LA 70809   Chicago, IL 60606
 
               
296.
  0339   Bridge Street Town Centre   301 The Bridge Street NW   Huntsville
Shores, LLC 9247 Alden Drive
 
          Suite #109   Beverly Hills CA 90210
 
          Huntsville, AL 35806    
 
               
297.
  0340   Cranbrook Village   928 W. Eisenhower Pkwy   Cranbrook Village Limited
Partner
 
      Shopping Center   Ann Arbor, MI 48103   6735 Telegraph Road Suite 110
 
              Bloomfield Hills, MI 48301-3141
 
               
298.
  0341   Deerfield Towne Center   5145 Deerfield Blvd   Deerfield Towne Center
Holding Company 5305
 
          Mason, OH 45040   Deerfield Blvd. Mason OH 45040
 
               
299.
  0342   Fairlane Green   3150 Fairline Drive   Green Drive LLC Lormax Stern
Development Do.
 
          Allen Park, MI 48101   6755 Daly Road West Bloomfield MI 48322
 
               
300.
  0343   Tiffany Springs Market   9120 NW Skyview Ave   CP Venture Two, LLC
Cousins Properties
 
      Center    Kansas City , MO 64154   Incorporated 191
 
              Peachtree Street Suite 3600 Atlanta GA
 
              30303-1740
 
               
301.
  0344   Regal Court Shopping   7467 Youree Drive   Inland Diversified
Shreveport Regal Court,
 
      Center    Shreveport, LA 71105   L.L.C. 2901 Butterfield Road Oak Brook IL
 
              60523
 
               
302.
  0345   Shoppes at Prairie Ridge   10033 77th Street, Ste   GB-MA Pleasant
Prairie, LLC
 
          420 Pleasant Prairie,   c/o Gershman Brown Crowley
 
          WI 53158   600 E. 96th Street, Suite 150
 
              Indianapolis, IN 46240
 
              Tel: (317) 574-7333
 
               
303.
  0347   Weatherford Ridge   225 Adams   Weatherford I-20/main St., L.P.
 
          Suite 215   2525 McKinnon Street
 
          Weatherford, TX 76086   The Retail Connection
 
              Suite 700
 
              Dallas, TX, 75210
 
               
304.
  0348   Southland Shopping   6142 South Westnedge Ave   Southland Mall, Ltd.
 
      Center    Portage, MI 49024   700 Mall Drive
 
              Meyer C. Weiner Company
 
              Portage, MI, 49024
 
               
305.
  0350   The Shoppes at River   5080 Riverside Drive   The Shoppes at River
Crossing
 
      Crossing    Macon, GA 31210   110 N. Wacker Dr.
 
              Shoppes at River Crossing, LLC
 
              Chicago, IL 60606

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
306.
  0351   Hampton Village Centre   2813 S. Rochester Road   New Plan Hampton
Village, LLC Centro NP LLC
 
          Rochester, MI 48307   PO Box 74139 Cleveland OH 44194
 
               
307.
  0352   Westfield Franklin Park   5001 Monroe Street, Unit S-30   Westfield,
LLC 11601 Wilshire Boulevard 11th
 
          Toledo, OH 43623   Floor Los Angeles CA 90025
 
               
308.
  0353   Streets of Brentwood   2465 Sand Creek Road, Suite 100   Brentwood
Specialty Center LLC
 
          Brentwood, CA 94513   150 E. Broad Street, Ste 800
 
              Columbus, OH 43215
 
              Attn: Property Mgr
 
               
309.
  0354   The Shoppes At Gilbert   857 East Baseline Road   Donahue Schriber
Realty Group, LP
 
      Commons    Gilbert, AZ 85233-1246   200 East Baker Street
 
              Suite 100
 
              Costa Mesas, CA, 92626
 
               
310.
  0355   Oro Valley Marketplace   11875 N. Oracle Road   Vestar OVM, L.L.C.
 
          Oro Valley, AZ 85755   c/o Vestar Development Company
 
              2425 East Camelback Road, Suite 750
 
              Phoenix, AZ 85016
 
               
311.
  0356   Queen Creek Marketplace   21118 S. Ellsworth Loop Road   Vestar QCM,
L.L.C. PO Box 16281 Phoenix AZ
 
          Queen Creek, AZ 85242   85011-6281
 
               
312.
  0357   Town Center Plaza   7209 SE 29th St   Sooner Town Center, LLC Collett &
Associates
 
          Midwest City, OK 73110   PO Box 36799 Charlotte NC 28236-6799
 
               
313.
  0359   Kendall Marketplace   955 Erica Lane   Cannonball, L.L.C. The Harlem
Irving
 
          Yorkville, IL 60560   Companies, Inc. 4104 North Harlem Avenue
 
              Norridge IL 60706
 
               
314.
  0361   Alamo Quarry Market   255 E. Basse Road, Suite 1010   Alamo Vista
Holdings LLC and Alamo Stonecrest
 
          San Antonio, TX 78209   Holdings LLC
 
              c/o American Assets, Inc.
 
              11455 El Camino Real, Suite 200
 
              San Diego, CA 92130
 
              Attn: Retail Property Management
 
               
315.
  0362   Providence Town Center   40 Town center Drive, Suite 2   Providence
Town Center LP
 
          Collegeville, PA 19426   1301 Lancaster Avenue
 
              Berwyn, PA 19312
 
               
316.
  0363   Hammock Landing   205 Palm Bay Road, Suite 121   West Melbourne Town
Center, LLC
 
          W. Melbourne, FL 32904   c/o CBL & Assocs Mgmt, Inc.
 
              2030 Hamilton Place Blvd, Suite 500
 
              Chattanooga, TN 37421-6000
 
              Attn: General Counsel
 
               
317.
  0364   The Pavilion at Port   5511 S. Williamson Blvd., Suite   Port Orange
Town Center, LLC
 
      Orange    210 Port Orange, FL 32128   CBL Center, Suite 500
 
            2030 Hamilton Place Blvd
 
              c/o Justice Wade
 
              Chattanooga, TN 37421-6000
 
               
318.
  0365   Quail Creek Crossing   3201 Lawrence Road, Suite 200   Quail Creek
Crossing Ltd Paul Blackburn 8100
 
          Wichita Falls, TX 76308   Broadway Suite 205 San Antonio TX 78209
 
               
319.
  0366   Dulles 28 Center   22000Dulles Retail Center, Suite   DULLES 28 CENTRE
RETAIL GROUP, L.L.C
 
          136 Sterling, VA 20166   Lerner Corporation, Managing Agent 2000
 
            Tower Oaks Boulevard Eighth Floor
 
              Rockville MD 20852-4208
 
               
320.
  0367   Annapolis Harbor Center   2566 Solomons Island Road   Annapolis Harbour
Center Associates, LLLP
 
          Annapolis, MD 21401   2000 Tower Oaks Boulevard Eighth Floor
 
              Rockville MD 20852-4208

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
321.
  0369   Airport Center   940 Airport Center Drive   Airport Associates LP
 
          Allentown, PA 18109   c/o Pinveille Properties
 
              983 Valley Forge Road, Bldg 66
 
              Valley Forge, PA 19482
 
               
322.
  0371   Riverdale Shopping Center   4249 South Riverdale Road   Riverdale
Center IV, L.C.
 
          Riverdale, UT 84405   %The Boyer Company
 
              90 South 400 West, Suite 200
 
              Salt Lake City, UT 84101
 
               
323.
  0372   Kingsport Pavilion   2626 E. Stone Drive, Ste 130   Kingsport Pavilion,
LLC, FR-141, LLC & J. Pope
 
          Kingsport, TN 37660   Holdings, LLC 14100 San Pedro Suite 310 San
 
              Antonio TX 78232
 
               
324.
  0373   Hammond Square   2026 Hammond Square Drive   Paplace Properties, LLC
Stirling Properties,
 
      Shopping    Hammond, LA 70403   LLC 109 Northpark Blvd., Suite 300
Covington,
 
              LA 70433
 
               
325.
  0374   Sunset Valley Homestead   5207 Brodie Lane   Cole MT Sunset Valley TX,
LLC 2555 East
 
      Shopping Center   Austin, TX 78745   Camelback Road Suite 400 Phoenix AZ
85016
 
               
326.
  0375   Chesterfield Commons   46 THF Blvd   The Chesterfield Two Develpment,
LLC
 
      East    Chesterfield, MO 63005   The Chesterfield Two Realty, Inc.
 
              c/o THF Realty, Inc.
 
              2127 Innerbelt Business Center Drive, Suite 200
 
              St. Louis, MO 63114
 
               
327.
  0377   The Markets at Town   4860 Big Island Drive   Pinehill Markets
Operating LLC
 
      Center    Jacksonville, FL 32246   3050 Peachtree Road NW
 
              Suite 300
 
              Atlanta, GA 30305
 
               
328.
  0379   Tiger Town   2690 Enterprise Drive   THF Realty 2127 Innerbelt Business
Center Dr
 
          Opelika, AL 36801   Suite 200 St Louis MO 63114
 
               
329.
  0380   Landstown Commons   3300 Princess anne Road, Suite 731   Mountain
Ventrues Virginia Beach, LLC Phillips
 
      Shopping Center   Virginia Beach, VA 23456   Point East Tower 777 South
Flagler Drive 1101
 
              West Palm Beach FL 33401
 
               
330.
  0381   Northtown Square   4727 N Division Street   Northtown Square, LLC
 
      Shopping Center   Spokane, WA 99207   2615 North Cincinnati
 
              Spokane, WA 99207
 
               
331.
  0386   Jacksonville Mall   361 Jacksonville Mall, Unit K   PR Financing
Limited partnership PREIT
 
          Jacksonville, NC 28546   Services, LLC 200 South Broad Street
 
              Philadelphia PA 19102-3803
 
               
332.
  0387   Sherwood Plaza East   1286 Worcester St   HC Atlantic Development L.P.
 
          Natick, MA 01760   393 Totten Pond Road, Suite 203
 
              Waltham, MA 02451
 
               
333.
  0388   Northwoods Shopping   1742 N. Loop 1604, Suite 104   Northwood Center
III, Inc.
 
      Center, Phase III   San Antonio, TX 78232   500 Galleria Tower
 
              13155 Noel Road
 
              Dallas, TX 75240
 
               
334.
  0389   Folsom-Gateway II   2381 Iron Point Road   Evergreen/Folsom Gateway II
The Evergreen
 
          Folsom, CA 95630   Company 1755 Creekside Oaks Drive suite 290
 
              Sacramento, CA 95833
 
               
335.
  0390   Tulsa Hills Shopping   7505 S. Olympia Avenue W   Inland American Tulsa
71st, LLC 2901
 
      Center    Tulsa, OK 74132   Butterfield Road Oak Brook IL 60523
 
               
336.
  0391   Broadway Crossing   5510 S. Broadway, Suite 200   Broadway Partners,
Ltd., a TX limited
 
          Tyler, TX 75703   partnership Broadway Partners, Ltd. 430 North
 
              Center Street Longview TX 75601

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
337.
  0392   Market Street   748 Mackenzie Lane   Market Street Flowood L.P. 301
Commerce
 
          Flowood, MS 39232   Street Suite 3635 Fort Worth TX 76102
 
               
338.
  0393   Southern Tier Crossing   1520 County Road 64   DDR Horseheads LLC
 
          Horseheads, NY 14845   c/o Developers Diversified Realty Crop
 
              3300 Enterprise Parkway
 
              Beachwood, Ohio 44122
 
              Attn: General Counsel
 
               
339.
  0394   Valley Mall Plaza   1734 E. Washington   vValley Mall LLC CenterCal
Properties 1960
 
          Union Gap, WA 98903   East Grand Avenue El Segundo, CA 90245
 
               
340.
  0396   Fairmount Fair   3667 West Genesee Street   Randall Benderson and David
H. Baldauf, as
 
          Camillus, NY 13031   Trustees Benderson Development 570 Delaware
 
              Avenue Buffalo NY 14202
 
               
341.
  0399   Bergen Town Center   45 West Spring Valley Avenue   Vornado Bergen Mall
LLC
 
          Maywood, NJ 07607   210 Route 4 East
 
              Paramus, NJ 07652
 
               
342.
  0401   Harriman Commons   128 Bailey Farm Road, Suite 107A   FBG Harriman
Upper Phase LLC
 
          Monroe, NY 10950   c/o RD Managemetn LLC
 
              810 7th Avenue, 28th Floor
 
              New York, NY 10019
 
               
343.
  0402   MacArthur Park Shopping   7757 N. MacArthur Blvd.   Farmers New World
Life Insurance Company
 
      Center    Irving, TX 75063   Zurich Alternative Asset Management, LLC 105
 
              East 17th Street New York NY 10003
 
               
344.
  0404   Short Pump Station   11351 W. Broad Street, Suite 181   Short Pump
Station, LLC
 
          Glen Allen, VA 23060   c/o SJ Collins Enterprises, LLC
 
              P.O.Box 214, Fairburn, GA 30213
 
              Street Address:
 
              600 Bohannon Rd.
 
              Fairburn, GA 30213
 
               
345.
  0406   Mall at Barnes Crossing   1001 Barnes Crossing Road, # 323   TUP 130,
LLC+C382
 
          Tupelo, MS 38804   c/o David Hocker & Associates, Inc, Mging Agt
 
              1901 Frederica Street
 
              Owensboro, KY 42301-4818
 
              Tel: (270) 926-2646, Ext. 723
 
               
346.
  0407   The PromenadeMidtowne   3869 Promenade Parkway C   CBL & Assocs Mgmt
LLC
 
      Park    D’Iberville, MS 39540   c/o CBL & Assocs Management, Inc.
 
              2030 Hamilton Pl Blvd, Suite 500
 
              Chattanooga, TN 37421-6000
 
              Attn: General Counsel
 
               
347.
  0408   Midtowne Park   3516 Clemson Blvd.   Anderson Clemson Retail LLC
 
          Anderson, SC 29621   14 South Main Street
 
              2nd Flr
 
              Greenville, SC 29601
 
               
348.
  0410   Fairview Center   6621 N. Illinois Street   Pasces-64 Associates,
L.L.C.
 
          Fairview Heights, IL 62208   1401 S. Brentwood Blvd, Ste 900
 
              St. Louis, MO 63144
 
               
349.
  0413   Rivertown Village   3959 2nd Street South, Suite 101   St. Cloud
rainbow Village, LLC 7650
 
          St. Cloud, MN 56301   Edinborough Way Wuite 375 Edina, MN 55435

 



--------------------------------------------------------------------------------



 



                      Store No.   Project Name   Store Location   Landlord
Information
350.
  0414   Cornerstar   15800 East Briarwood Circle, Unit   PCCP CS Alberta
Cornerstar Colorado, LLC
 
          A Aurora, CO 80016   5460 S. Quebec Street, Suite 100
 
            Greenwood Village, Colorado 80111
 
              Attn: Laura Carstenson
 
              Tel: (30) 771-4004
 
               
351.
  0415   Longview Towne Crossing   3096 N. Eastman Road, Suite 105   Longview
Towne Crossing, L.P.
 
          Longview, TX 75605   16000 Dallas Parkway,Ste 300
 
              Dallas, TX 75248
 
               
352.
  0416   Arena Hub Plaza   493 arena Hub Plaza   TFP Limited Partnership II,
L.P.
 
          Wilkes-Barre, PA 18702   1140 Route 315
 
              Wilkes-Barre, PA 18711
 
              Attn: Robert S. Tamburro
 
               
353.
  0421   Avon Marketplace   380 West Main Street   Avon marketplace Investors,
LLC David Adam
 
          Avon, CT 06001   Realty, Inc. 8 Church Lane, Suite 200
 
              Westport, CT 06880
 
               
354.
  0425   Azalea Square   434 Azalea Square Blvd   Inland Western Summerville
Azalea Square,
 
          Summerville, SC 29483   L.L.C.
 
              2901 Butterfield Road
 
              Oak Brook, IL 60523
 
              Tel: (630) 218-8000
 
               
355.
  0426   Sycamore Plaza   7800 Montgomery Road   RRP Sycamore Plaza, LP Regency
Centers
 
          Cincinnati, OH 45236   Corporation One Independent Drive Suite 114
 
              Jacksonville, FL 32202-5019
 
               
356.
  0427   Richland Marketplace   622 North West End Blvd.   RB Quakertown, LP RD
Management, LLC
 
          Quakertown, PA 18951   810 7th Avenue. 8th Floor
 
              New York, NY 10019
 
               
357.
  0742   Tallgrass - Corporate   1000 Remington Blvd   Bolingbrook Investors,
LLC
 
          Bolingbrook, IL 60440   200 South Michigan Ave
 
              Chicago, IL 60604
 
               
358.
  1135   Arbor Drive Parking Lot   1140-1152 Arbor drive (Windham   The
Prudential Insurance Company PDC PR
 
          Industrial Center IV)   132804 Windham Ctr. IV 23307
 
          Romeoville, IL 60446   Network Place
 
              Chicago, IL 60673-1233
 
               
359.
  1135   Corp. Offices #1   1135 arbor Drive   1135 Arbor Drive Investors LLC
Nicolson,
 
  Arbor Drive       Romeoville, IL 60446   Porter & List, Inc. 1300 West Higgins
Road
 
              Suite 104 Park Ridge IL 60068
 
               
360.
  1198   Warehouse   1198 Arbor Drive   Kylie Capital LLC High Five Products,
Inc. 319
 
  Arbor Drive        Romeoville, IL 60446   West Ontario Chicago IL 60654
 
               
361.
  811-AZ   ULTA Riverside, Phoenix AZ   4570 West Lower Buckeye Road   The
Lincoln Natione Life Insurance Company
 
  Warehouse    Warehouse   Phoenix, AZ 85034   Delaware Investments 100 North
Greene St.
 
              Greensboro NC 27401
 
               
362.
  Dave   New York Apt   381 Park Avenue South Suite 1201   Travel Gems, Inc.
 
  Rayner        New York NY    

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.4
EXISTING LIENS

                      UCC financing             statement: file No./Date    
Secured Party   Collateral   of filing   Amendments (if any)
Illinois
           
Konica Minolta Premier Finance 10201 Centurion Parkway North Jacksonville, FL
32256
  Note: this row applies to a lien filed against items under a true lease
between Ulta and the Secured Party.    14633537  / 09-23-07    
 
           
 
  All office equipment and products, computers, security systems and other items
of equipment now and hereafter leased to and/ or financed for Debtor/ Lessee by
Secured Party/ Lessee.        

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.6
to
INFORMATION CERTIFICATE
Pending Litigation
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.7
to
INFORMATION CERTIFICATE
Permits
     Each of the Company’s store locations has, if required by applicable law,
the following Permits:

  1.   Certificate of Occupancy/Business License     2.   Salon License     3.  
Alarm License     4.   Non-RX Pharmacy Permit

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.8
to
INFORMATION CERTIFICATE
Environmental Compliance
No Exceptions

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.9
to
INFORMATION CERTIFICATE
Credit Card Agreements

1.   Bankcard Agreement dated as of January 9, 2007 by and among First Data
Merchant Services, Wells Fargo Bank, N.A. and ULTA Salon, Cosmetics & Fragrance,
Inc.   2.   Letter agreement between Discover Card Services, Inc. and ULTA
Salon, Cosmetics & Fragrance, Inc., under the terms of the Merchant Services
Agreement of Discover Card Services, Inc.   3.   Informal agreement between
American Express Travel Related Services Company, Inc. and ULTA Salon, Cosmetics
& Fragrance, Inc., under the terms of the American Express Merchant Regulations
- US.

Note: Copies of all of the aforesaid agreements, disclosing the terms of such
arrangements, have previously been provided to the Agents.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF SWAP ACKNOWLEDGMENT AGREEMENT
                    , 20     
Wells Fargo Bank, National Association, as
Administrative Agent for itself and the Lenders as referred to below
One Boston Place, 19th Floor
Boston, Massachusetts 02109
Ladies and Gentlemen:
     Reference is made to the Loan and Security Agreement among Wells Fargo
Bank, National Association, as administrative agent (in such capacity,
“Administrative Agent”) and as Collateral Agent, in each case, for itself and
the financial institutions from time to time party thereto, as lenders
(collectively, “Lenders”), the Lenders, and Ulta Salon, Cosmetics & Fragrance,
Inc. (the “Borrower”), as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced (the “Loan
Agreement”). All capitalized terms used herein, unless otherwise defined herein,
shall have the meanings given to such terms in the Loan Agreement.
     Pursuant to such financing arrangements, Administrative Agent and Lenders
may from time to time make loans to Borrower secured by substantially all of the
assets and properties of Borrower including among other things, all right, title
and interest of Borrower in, to and under the swap agreements, cap agreements,
collar agreements, exchange agreements, futures or forward hedging contracts or
similar contractual arrangements intended to protect Borrower against
fluctuations in interest rates as listed on Exhibit A hereto, and at any time
entered into between Borrower and                      (the “Bank”;
collectively, “Hedge Agreements” and individually, a “Hedge Agreement”).
     Bank and Borrower agree in favor of Agents and Lenders that upon receipt by
Bank of written instructions from Administrative Agent in the form annexed
hereto as Exhibit B, Bank will no longer comply with any instructions or orders
originated by Borrower or any of its affiliates or representatives concerning
any Hedge Agreement and will comply only with the instructions or orders of
Administrative Agent with respect thereto, without any further consent by
Borrower or its affiliates or representatives. Bank is hereby irrevocably
authorized and directed to follow such instructions or orders without any
inquiry as to Administrative Agent’s right or authority to give such
instructions or orders and Bank is fully protected in acting in accordance
therewith. Bank shall not for any reason exercise any lien rights or rights of
setoff or other claims against amounts owing to Borrower pursuant to Hedge
Agreements, without the prior consent of Administrative Agent. Upon
Administrative Agent’s request, Bank will report to Administrative Agent the
amounts then outstanding with respect to the Hedge Agreements consistent with
its current practices as of the date hereof with Borrowers or more frequently as
Administrative Agent may request after Administrative Agent has sent the written
instructions

v



--------------------------------------------------------------------------------



 



referred to above, together with such other information with respect thereto as
Administrative Agent may reasonably request.
     Nothing contained herein shall be construed as an assumption by
Administrative Agent or any Lender of the obligations or liabilities of Borrower
or any of its affiliates to Bank or any other person pursuant to any Hedge
Agreement or otherwise. Bank agrees that in its capacity as a counterparty to
the Hedge Agreement, it shall not be deemed to have any rights as a “Lender”
under the Loan Agreement except for the right to receive proceeds of Collateral,
as a counterparty to the Hedge Agreement, in the order and manner set forth in
Section 6.4(a) of the Loan Agreement. Bank further aggress that Administrative
Agent has no duties to Bank under the Loan Agreement in its capacity as a
counterparty to the Hedge Agreement other than in respect of Bank’s entitlement
to proceeds of Collateral, as a counterparty to the Hedge Agreement, in the
order and manner set forth in Section 6.4(a) of the Loan Agreement. To the
extent Bank is also a “Lender” under the Loan Agreement, nothing in the
preceding two sentences is intended to diminish or otherwise alter Bank’s
rights, or Administrative Agent’s duties to Bank, under the Loan Agreement as to
Bank in its capacity as a “Lender” thereunder.
     Administrative Agent and Lenders are relying upon this letter agreement in
providing financing to Borrower and this letter agreement shall be binding upon
Borrower and its successors and assigns and inure to the benefit of
Administrative Agent and Lenders and their successors and assigns. This
agreement may not be amended, modified, supplemented or terminated orally or by
course of conduct or otherwise. This agreement may only be amended, modified,
supplemented or terminated with the written agreement of Administrative Agent.
     Borrower agrees that it will not assert any claims against the Bank as
counterparty to the Hedge Agreement solely as a result of Bank following the
instructions or orders of Administrative Agent pursuant to the terms hereof with
respect to any Hedge Agreement.
     This agreement shall be governed by and construed in accordance with the
laws of the State of Illinois.
     This agreement may be executed in any number of counterparts, but all of
such counterparts shall together constitute but one and the same agreement. In
making proof of this agreement, it shall not be necessary to produce or account
for more than one counterpart thereof signed by each of the parties hereto.
[Signature Page Follows]

vi



--------------------------------------------------------------------------------



 



     This agreement shall be binding upon Bank and Borrower and inure to the
benefit of Administrative Agent, Lenders and each of the parties hereto and
their respective successors and assigns.

                  Very truly yours,    
 
           
 
  [BANK]    
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                ULTA SALON, COSMETICS & FRAGRANCE, INC.    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

          ACKNOWLEDGED AND AGREED:     WELLS FARGO BANK, NATIONAL ASSOCIATION,  
  as Administrative Agent    
 
       
By:
       
Title:
 
 
   
 
 
 
   

vii



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
SWAP ACKNOWLEDGMENT AGREEMENT
[Details to be completed for each such agreement.]

viii



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
SWAP ACKNOWLEDGMENT AGREEMENT
Form of Notice to Bank
[Name and Address
of Hedge Lender]
                                        
                                        
Attn:                     
Re:   Swap Transactions with
Ladies and Gentlemen:
     Reference is made to the Loan and Security Agreement among Wells Fargo
Bank, National Association, as administrative agent (in such capacity,
“Administrative Agent”) and as Collateral Agent, in each case, for itself and
the financial institutions from time to time party thereto as lenders
(collectively, together with Administrative Agent, “Lenders”), the Lenders, and
Ulta Salon, Cosmetics & Fragrance, Inc. (“Borrower”), as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced (the “Loan Agreement”). All capitalized terms used herein, unless
otherwise defined herein, shall have the meanings given to such terms in the
Loan Agreement.
     A default or event of default under the Loan Agreement exists or has
occurred and is continuing. Accordingly, Bank is no longer to comply with any
instructions or orders originated by Borrower or any of its affiliates or
representatives and Bank is only to comply with the instructions or orders or
Administrative Agent with respect thereto. Borrower and its affiliates and
representatives no longer have any authority with respect to the Hedge Agreement
(as defined in the Loan Agreement) except as Administrative Agent may otherwise
specify to Bank in writing.

                  Very truly yours,    
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

ix



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF NOTICE OF CONTINUATION/CONVERSION
To: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
     Please refer to the Loan and Security Agreement dated as of August 31, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) among Ulta Salon, Cosmetics & Fragrance, Inc. (the
“Borrower”), various financial institutions and Wells Fargo Bank, National
Association, as Administrative Agent. Terms used but not otherwise defined
herein are used herein as defined in the Loan Agreement.
     The undersigned hereby gives irrevocable notice, pursuant to Section 3.1(b)
of the Loan Agreement, of its request to:
     (a) on [ date ] convert $[                    ]of the aggregate outstanding
principal amount of the [                    ] Loan, bearing interest at the
[                    ] Rate, into a(n) [                    ] Loan [and, in the
case of a LIBO Rate Loan, having an Interest Period of [                    ]
month(s)];[(b) on [ date ] continue $[                    ]of the aggregate
outstanding principal amount of the [                    ] Loan, bearing
interest at the LIBO Rate, as a LIBO Rate Loan having an Interest Period of
[                    ] month(s)].
     The undersigned hereby represents and warrants that all of the conditions
contained in Section 4.2  of the Loan Agreement have been satisfied on and as of
the date hereof, and will continue to be satisfied on and as of the date of the
conversion/continuation requested hereby, before and after giving effect
thereto.
     The Borrower has caused this Notice of Conversion/Continuation to be
executed and delivered by its officer thereunto duly authorized
on                    ,           .

                  ULTA SALON, COSMETICS & FRAGRANCE, INC.
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

x



--------------------------------------------------------------------------------



 



EXHIBIT E
CLOSING CHECKLIST
 
CLOSING AGENDA
 
REVOLVING CREDIT FACILITY
AMONG
ULTA SALON, COSMETICS & FRAGRANCE, INC.
as the Borrower
and
WELLS FARGO BANK, N.A,
as Administrative Agent, Collateral Agent, LC Issuer, and a Lender
WELLS FARGO CAPITAL FINANCE, LLC,
as Joint Lead Arrangers and Joint Bookrunners,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent.
PNC BANK, NATIONAL ASSOCIATION,
as Documentation Agent,
and
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as Lenders
 
AUGUST [                    ], 2010
 

 



--------------------------------------------------------------------------------



 



Item
PART ONE: LOAN AND OPERATIVE DOCUMENTS

1.   Loan and Security Agreement

  (a)   Exhibit A: Assignment and Acceptance     (b)   Exhibit B: Information
Certificate     (c)   Exhibit C: Form of Swap Acknowledgment Agreement     (d)  
Exhibit D: Notice of Conversion/Continuation     (e)   Exhibit E: Closing
Checklist     (f)   Exhibit F: Notice of Borrowing     (g)   Exhibit G: Reserved
    (h)   Exhibit H: Reserved     (i)   Exhibit I: Form of Borrowing Base
Certificate     (j)   Exhibit J: Investment Policy     (k)   Exhibit K: Form of
Credit Card Notification     (l)   Schedule I: Loan Commitments     (m)  
Schedule II: Cash Management Services and Bank Products

2.   Information Certificate   3.   Federal Tax Return (cover page of most
recent return)   4.   Revolving Notes

 



--------------------------------------------------------------------------------



 



  (a)   Wells Fargo Bank, National Association     (b)   JPMorgan Chase Bank,
N.A.     (c)   PNC Bank, National Association

5.   Grant of IP for purposes of filing with USPTO/Copyright Office   6.  
Credit Card Notices: First Data Corp., American Express, and Discover   7.  
UCC-1 Financing Statement   8.   Officer’s Certificate

PART TWO: ORGANIZATIONAL AND AUTHORITY DOCUMENTS

9.   Secretary’s Certificate for Ulta Salon, Cosmetics & Fragrance, Inc.,
attaching the following:

  (a)   Certificate/Articles of Incorporation     (b)   By-Laws     (c)  
Resolutions     (d)   Incumbency

10.   Certificate of Status/Good Standing from Delaware   11.   Certificates of
Foreign Qualification from each foreign jurisdiction where Borrower is
conducting business

PART THREE: TERMINATION DOCUMENTS

12.   Payoff Letter for existing facility

PART FOUR: MISCELLANEOUS

13.   UCC, Federal and State Tax, and Judgment Lien Searches

 



--------------------------------------------------------------------------------



 



14.   Intellectual Property Searches   15.   Copy of “Studio Gear” License and
Distribution Agreement   16.   Enforceability and Due Authorization Opinions of
Counsel to Borrower   17.   Evidence of Liability and Property Insurance
(reflecting Agent as loss payee and additional insured on Acord forms)   18.  
Endorsements for Liability and Property Insurance   19.   Fee Letter   20.  
Post-Closing Letter

 



--------------------------------------------------------------------------------



 



Exhibit F
Notice of Borrowing
Date:                     

To:   Wells Fargo Bank, National Association, as Agent
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention: Jason Searle

          Re: Reference is made to the Loan and Security Agreement dated as of
August 31, 2010, by, among others, (i) ULTA SALON COSMETICS & FRAGRANCE, INC.,
as the borrower (the “Borrower”); (ii) WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the administrative agent and collateral agent (the “Agent”); and (iii) the
Lenders party thereto from time to time (as the same may be amended, modified,
supplemented or restated hereafter, the “Loan Agreement”). Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Loan Agreement.
Ladies and Gentlemen:
          The Borrower refers to the above described Loan Agreement and hereby
irrevocably notifies you of the Borrowing requested below:

  1.   The Business Day of the proposed Borrowing is                     , 20_.
    2.   The aggregate amount of the proposed Borrowing is
$                    1, which Borrowing consists of the following:

                  Type of Borrowing             (Prime Rate Loans or LIBO      
    Interest Period for LIBO Rate Rate Loans)   Amount   Loans
 
  $                          [1/2/3/6] month[s]
 
  $                          [1/2/3/6] month[s]

  3.   Proceeds of the proposed Borrowing are to be disbursed to the following
account(s):

 
 
          The Borrower hereby certifies that the following statements are true
and correct on the date of the proposed Borrowing, before and after giving
effect thereto and to the application of the proceeds therefrom:

(a)   all representations and warranties contained in the Loan Agreement and the
other Financing Agreements are true and correct in all material respects, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date);

 

1   Each LIBO Rate borrowing shall be in an aggregate amount of at least
$2,000,000.00 and an integral multiple of $100,000.00.

 



--------------------------------------------------------------------------------



 



(b)   no law, regulation, order, judgment or decree of any Governmental
Authority exists, and no action, suit, investigation, litigation or proceeding
is pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the proposed Borrowing, or (B) the consummation of the
transactions contemplated pursuant to the terms of the Loan Agreement or the
other Financing Agreements or (ii) has or could reasonably be expected to have a
material adverse effect on the assets, business or prospects of Borrower or
would impair the ability of Borrower to perform its obligations under the Loan
Agreement or under any of the other Financing Agreements or of either Agent or
any Lender to enforce any Obligations or realize upon any of the Collateral;  
(c)   no Event of Default has occurred and is continuing; and   (d)   after
giving effect to the proposed Borrowing set forth in Section 2 above, there will
be no more than ten (10) Interest Periods in effect.

            ULTA SALON COSMETICS & FRAGRANCE, INC.,
as Borrower
      By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Reserved

xiii



--------------------------------------------------------------------------------



 



EXHIBIT H
Reserved

xiv



--------------------------------------------------------------------------------



 



EXHIBIT I
Form of Borrowing Base Certificate
BORROWING BASE REPORT

                 
To:
  Kim Miles (wfrfwires@wellsfargo.com)       From:   ULTA Salon, Cosmetics &
Fragrance, Inc.
 
  Wells Fargo Capital Finance           1135 Arbor Drive
 
  One Boston Place, 18th Floor           Romeoville, IL 60446
 
  Boston, MA 02108           Attention: Dora West
 
  Fax: 1 866-358-0023 Phone: (617) 624-4487           Phone: (630) 410-4819
 
               
 
                                          Wednesday            

                 
Inventory
               
1. Inventory       per perpetual inventory report as of                    
  $            
2. Plus: Inventory not maintained on perpetual system
  $ —          
3. Less: a. Consigned Inventory
  $ —          
b. Shrink Reserve
  $            
c. Supplies & Cabinetry
  $            
d. Gift Certificates
               
4. Eligible Inventory
  $ —       —  
5. Advance Ratio, Per Loan Agreement
    80 %     85 %
6. Maximum Facility before Availability Reserves
  $ —       —  
7. Availability Reserves:       a) Stores w/o Landlord Lien Waivers (as of
10/21/09)
  $ —       —  
8. Maximum Facility
  $ —       —  
 
           
8a Notional Limit
  $ 200,000,000       200,000,000  
 
           
 
               
Loan and Letter of Credit Outstanding
               
9. Beginning Loan Balance       Line 14 from previous day.
  $ —       —  
10. Less: Money Transfer Applied to Balance since Last Report (Loan Reduction)
  $ —       —  
11. Current Revolving Loan Balance
  $ —       —  
12. Advance Request
  $ —       —  
13. Interest/Fees/Adjustments
  $ —       —  
 
           
Net change =
            —  
14. Total Revolving Loans
  $ —       —  
 
           
15. Letters of Credit Outstanding
  $ —       —  
 
           
16. Total Revolving Loans and Letters of Credit
  $ —       —  
 
           
17. Excess Availability
  $ —       —  
 
           

The undersigned represents and warrants to Wells Fargo Bank, N.A. (“Wells
Fargo”) that the information included as part of this Report is complete and
correct, the values of the inventory included as part of this Report have been
determined in a manner consistent with the prior reports previously furnished to
Wells Fargo pursuant to the Loan Agreement, all of the inventory included in the
amounts referred to as part of this Report is owned exclusively by the
undersigned free and clear of any claims, security interests or other
encumbrances except as those permitted under the Loan Agreement and none of such
inventory represents goods acquired or held by the undersigned on consignment or
approval. The undersigned acknowledges that the loans by Wells Fargo Bank, N.A.
to the undersigned are based upon Wells Fargo’s reliance on the information
included as a part of this Report and all representations and warranties with
respect to inventory in the Loan Agreement are applicable to the inventory
referred to as part of this Report and shall be deemed made again to Wells Fargo
as of the date of this Report. The reliance by Wells Fargo on this Report should
not be deemed to limit the right of Wells Fargo to establish or revise criteria
of eligibility as to the inventory or to otherwise limit, impair or affect the
rights of Wells Fargo under the Loan Agreement.
ULTA Salon, Cosmetics & Fragrance Inc.

         
By:
Its:
  Dora West
 
Director of Treasury Services    

Extra Cash                               

xv



--------------------------------------------------------------------------------



 



EXHIBIT J
Investment Policy
(ULTA LOGO) [c60159n6015901.gif]
Policy: Investment/Cash Management

             
Policy No.:
  A008   Prepared by:   D. West
Policy Owner:
  Treasury   Approved by:   R. Weber
Attachments:
  None   Revision date:   01/06/10
 
      Effective date:   07/25/06

Purpose and Scope
To establish guidelines for cash management and investment procedures that will
prudently protect Ulta’s surplus funds and enable Ulta to generate a fair rate
of return from its investment activities.
For the purposes of this policy, the Chief Financial Officer, Director of
Treasury Services, Treasury staff, and any of their appointees, have the roles
and responsibilities as defined in the policy for the investment activities of
Ulta as a whole. This policy does not cover investments related to the Company’s
401(k) pension plan, which are governed by a separate set of written guidelines.
Roles and Responsibilities
Roles and responsibilities of the parties involved in the cash management and
investment procedures are specified below:
Board of Directors

§   Approving the policy

§   Approving major policy exceptions (e.g., new investment types)

§   Reviewing the policy annually and approving policy revisions

§   Approving all derivative and hedging strategies

§   Approving all loan agreements

Chief Financial Officer

§   Approving investment strategy

§   Approving minor policy exceptions (e.g., amounts, terms)

§   Setting performance metrics

Director of Treasury Services

§   Serving as policy custodian

§   Developing investment strategy

§   Distributing and implementing policy and revisions

Treasury Staff

§   Overseeing investment activities

§   Recommending variations in set amounts or terms

§   Collecting performance information

Confidential Information
Do Not Distribute Outside of ULTA

1



--------------------------------------------------------------------------------



 



(ULTA LOGO) [c60159n6015901.gif]
Policy
Ulta’s cash position will be monitored on a daily basis. Investments shall be
undertaken in a manner that seeks to ensure the preservation of capital and
shall remain sufficiently liquid to meet all operating or cash flow
requirements.
Investments are restricted to short-term investments as defined in the policy
and as determined by Ulta’s Treasury department in accordance with this policy.
The investment portfolio will have an average maturity of 9 months or less and a
maximum maturity of 18 months for any single investment.
No investment shall be made in excess of $5 million U.S. equivalent with any
single institution, or $10 million U.S. equivalent with any combination of
institutions under common ownership. The one exception to this guideline is
overnight investments made through the banks in a revolving credit agreement.
Approved List of Investments
The following instruments are approved for investment:

§   Bank Deposits

§   Domestic Certificates of Deposit

§   Domestic Commercial Paper (Rated A1/P1)

§   Bankers’ Acceptances

§   U.S. Treasury Bills and Notes

§   Collateralized Repurchase Agreements

§   Eurodollar Time Deposits

Investment Requirements

§   Active investments with outside money managers are prohibited.

§   To minimize foreign exchange exposure, all investments must be denominated
in U.S. dollars.

§   All issuers of commercial paper must be U.S. corporations.

§   Repurchase agreements must be fully collateralized by any of the securities
approved under this investment policy. The current market value of the
collateral must cover the principal amount of the investment at all times during
the term of the investment.

§   The average duration of any short-term investment portfolio must not exceed
nine months.

§   No monies may be invested in securities lacking an active secondary market.

§   All new types of investments not on the approved list of investments must
pass a formal review process that evaluates all related risks.

§   Cash receipts from coupon and interest payments shall be handled by
Accounting.

§   Investments in banks and domestic corporations under this policy are subject
to the following additional limitations:

Confidential Information
Do Not Distribute Outside of ULTA

2



--------------------------------------------------------------------------------



 



(ULTA LOGO) [c60159n6015901.gif]

  §   U.S. banks must have total assets of at least $40 billion, have an ongoing
credit relationship with Ulta, and an investment rating of A1-P1 or equivalent.
    §   Issuing corporations must have a commercial paper rating of P-1 or
better by Moody’s Investor Services and A-1 or better by Standard & Poor’s or an
equivalent rating by another nationally recognized rating agency (at least two
ratings are required).

Any exceptions to the above must be approved by the Audit Committee of the Board
of Directors.
The Director of Treasury Services and Chief Financial Officer must be notified
immediately if any of the following events occur:

  §   The market value of any investment instrument drops below 90% of the
amortized value.     §   The market value of the total portfolio drops below 90%
of the total cost value.     §   Any significant rating downgrade for any
instrument.

Custody of Securities
All of the financial institutions in which Ulta is eligible to invest, subject
to the Investment Requirements listed in this document, are also authorized to
hold investments in custody on behalf of Ulta. Ulta will not take physical
possession of investment securities.
Exception Management
Any exceptions to this policy must be approved in writing. For minor exceptions,
such as nominal amounts exceeding investment limits on approved investments, the
written approval of the Chief Financial Officer is required. For major
exceptions, such as purchasing a new type of investment instrument not on the
list of approved investments, the written approval of the Board of Directors is
required.
Performance Measurement and Reporting
The Treasury staff shall prepare weekly performance reports and deliver a
monthly report to the Chief Financial Officer. An annual report to the Board of
Directors detailing the investment portfolio’s composition and performance will
be provided.
Segregation of Duties
For the purpose of cash management and investment, Ulta’s policy is to ensure
that the following internal controls are in place to maintain adequate
segregation of duties:

§   The separation of transaction authority from accounting and record keeping.

§   The separation of wire transfer and investment transaction duties.
Non-repetitive wire transfers must be performed by a party outside the
investment management process (excluding overnight investments).

Confidential Information
Do Not Distribute Outside of ULTA

3



--------------------------------------------------------------------------------



 



(ULTA LOGO) [c60159n6015901.gif]

§   The separation of record keeping with the reconciliation of company
transactions with those reported by the third party custodian.

The Treasury staff shall have responsibility and authority over internal
controls; however, controls may be removed only with the written consent of the
Chief Financial Officer.
Internal Controls
In addition to the segregation of duties controls, Ulta’s policy must ensure
that the following internal controls are enforced:

§   A monthly reconciliation of investment statements to the general ledger
accounts shall be performed and the results delivered to the Chief Financial
Officer and the Director of Treasury Services.

§   All banks, brokers and custodians must carry adequate liability and crime
coverage.

Questions
Questions or issues regarding the interpretation or implementation of this
policy should be directed to the Director of Treasury Services.
Confidential Information
Do Not Distribute Outside of ULTA

4



--------------------------------------------------------------------------------



 



EXHIBIT K
Form of Credit Card Notification
Please see attached

xvii



--------------------------------------------------------------------------------



 



Exhibit K
LETTER OF INSTRUCTION
[                    ], 2010
[Name of Credit Card Processor]

               
 
             
Attn:
       
 
 
 
   

     Re:   Security Agreement — Assignment of Credit Card Receivables

Dear Sir/Madam:
ULTA SALON, COSMETICS & FRAGRANCE, INC. (the “Company”) has recently entered
into a new credit facility with WELLS FARGO BANK, NATIONAL ASSOCIATION, as agent
for certain lenders (the “Secured Party”). In accordance with the terms of that
credit facility, the Company granted to Secured Party a security interest in
substantially all of the Company’s now owned or hereafter acquired personal
property, including, without limitation, all rights of the Company to receive
payments in respect of credit or charge card sales (“Card Sales”) processed or
otherwise paid by [Name of Credit Card Processor] (the “Processor”) to the
Company pursuant to that certain [Title of Credit Card Processing Agreement]
between the Processor and the Company in effect as of the date hereof (the
“Agreement”).
Pursuant to the facility, the Company has assigned to Secured Party the right to
receive payments with respect to all Card Sales and to otherwise directly
collect all amounts due to the Company from the Processor. In furtherance
thereof, the Company is obligated to arrange for the proceeds of Card Sales to
be routed by the Processor to a deposit account under the control of the Secured
Party, as opposed to the account routing instructions that are presently in
place. Accordingly, by this letter the Company and the Secured Party instruct
the Processor to immediately begin routing all proceeds of Card Sales and any
other amounts due to the Company from the Processor to the following deposit
account (the “Account”):
[Name of Bank]
[Bank’s Address]
ABA #                    
For Credit to the Account of: [Name of Debtor]
Account No.                    
All payments under the Agreement should continue to be made to the Account and
to no other account unless and until you receive written notification from
Secured Party.
The Company acknowledges and agrees that, except as expressly set forth herein,
all of the terms of the Agreement continue to be in full force and effect.
The Company and the Secured Party appreciate the Processor’s anticipated
cooperation and assistance in effectuating this change. Should you have any
questions concerning this matter, please do not hesitate to contact the Company
or the Secured Party at the contact information below.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                ULTA SALON, COSMETICS & FRAGRANCE, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                Ulta Salon, Cosmetics & Fragrance, Inc.         Suite 120      
  1000 Remington Blvd.         Bolingbrook, IL 60440-4708         Attention:
Gregg Bodnar         Telephone No.: (630) 410-4633         Telecopy No.:
(630) 410-4864    
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                Wells Fargo Bank, National Association         One Boston Place
        Boston, Massachusetts 02109         Attention: Jason Searle        
Telephone No.: (617) 854-7292         Telecopy No.:                         

[Signature Page to Credit Card Notification]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LENDERS AND PRO RATA SHARES

                  Lender   Commitment Amount   Pro Rata Share
Wells Fargo Bank, National Association
  $ 90,000,000.00 1     45.000000000 %
JPMorgan Chase Bank, N.A.
  $ 70,000,000.00       35.000000000 %
PNC Bank, National Association
  $ 40,000,000.00       20.000000000 %
TOTALS
  $ 200,000,000.00       100 %

 

1   This amount includes Swing Line Commitment Amount of $10,000,000.

xviii



--------------------------------------------------------------------------------



 



SCHEUDLE II
Cash Management Services and Bank Products
JPMorgan Chase Bank, N.A. Accounts:

          STATE   ACCOUNT #  
CA
   
 886076108   
CO
   
 191980448   
IN
   
 630741668   
KY
   
 624003638   
LA
   
 722598398   
FL
   
 887078723   
NY
   
 209043296   
OK
   
 817038334   
TX
   
 1889860670   
UT
   
 722597838   
UT
   
 722598521   
WI
   
 675517445   

PNC Bank, National Association Account:
Depository Account #  1138340707 
Wells Fargo Bank, National Association Accounts:

 200000-344-3688 

 4496875907 

 4010018679 

 4945002293 

 4435743745 

 4121184550 

 4121719199 

